Exhibit 10.25
 
 
 
Private & Confidential
 
EXECUTION VERSION
 
Dated March 23, 2015
 
     
DORIAN LPG FINANCE LLC
as Borrower
 
THE ENTITIES
listed in Schedule 1, Part B
as Upstream Guarantors
 
DORIAN LPG LTD.
as Facility Guarantor
 
ABN AMRO CAPITAL USA LLC
CITIBANK N.A., LONDON BRANCH
and
THE OTHER BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part D
as Bookrunners
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part E
as Mandated Lead Arrangers
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part F
as Commercial Lenders
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part G
as KEXIM Lenders
 
THE EXPORT-IMPORT BANK OF KOREA
as KEXIM
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1, Part I
as K-sure Lenders
 
THE BANKS AND FINANCIAL INSTITUTIONS
Listed in Schedule 1, Part J
as Swap Banks
 
ABN AMRO CAPITAL USA LLC
as Global Coordinator, Administrative Agent and Security Agent
 
CITIBANK N.A., LONDON BRANCH
or any of its holding companies, subsidiaries or affiliates
as ECA coordinator
 
CITIBANK N.A., LONDON BRANCH
as ECA Agent
   
FACILITY AGREEMENT
for a Loan of up to $758,105,296
 
[image00001.jpg]

--------------------------------------------------------------------------------

SECTION 1 -
INTERPRETATION
2
1
Definitions and interpretation
2
SECTION 2 -
THE FACILITY
31
2
The Facility
31
3
Purpose
34
4
Conditions of Utilization
37
SECTION 3 -
UTILIZATION
39
5
Utilization
39
SECTION 4 -
REPAYMENT, PREPAYMENT AND CANCELLATION
41
6
Repayment
41
7
Illegality, prepayment and cancellation
42
SECTION 5 -
COSTS OF UTILIZATION
48
8
Interest
48
9
Interest Periods
48
10
Changes to the calculation of interest
49
11
Fees
50
SECTION 6 -
ADDITIONAL PAYMENT OBLIGATIONS
53
12
No Set-Off or Tax Deduction; Tax Indemnity; FATCA
53
13
Increased Costs
57
14
Other indemnities
58
15
Mitigation by the Lenders
61
16
Costs and expenses
61
SECTION 7 -
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
63
17
Representations
63
18
Information undertakings
71
19
Financial Covenants
74

-i-

--------------------------------------------------------------------------------



20
General undertakings
76
21
Dealings with Ship
80
22
Condition and operation of Ship
82
23
Insurance
86
24
Minimum security value
91
25
Bank accounts
94
26
Business restrictions
96
27
Hedging Contracts
100
28
Events of Default
101
29
Position of Swap Bank
106
SECTION 8 -
CHANGES TO PARTIES
108
30
Changes to the Lenders
108
31
Changes to the Obligors
112
SECTION 9 -
THE FINANCE PARTIES
113
32
Roles of Administrative Agent, Security Agent, Mandated Lead Arrangers and ECA
Agent
113
33
ECA Specific Provisions
130
34
Conduct of business by the Finance Parties
140
35
Sharing among the Finance Parties
141
SECTION 10 -
ADMINISTRATION
144
36
Payment mechanics
144
37
Notices
147
38
Calculations and certificates
149
39
Partial invalidity
149
40
Remedies and waivers
149
41
Amendments and Waivers
149
42
Counterparts
153
SECTION 11 -
GOVERNING LAW AND ENFORCEMENT
150
43
Governing law
154

-ii-

--------------------------------------------------------------------------------



44
Enforcement
154
45
Patriot Act
155
46
Pledge to Federal Reserve Banks
155
Schedule 1
The original parties
156
Schedule 2
Ship information
177
Schedule 3
Conditions precedent
186
Schedule 4
Utilization Request
194
Schedule 5
Form of Classification Letter
196
Schedule 6
Form of Subordination Letter
200
Schedule 7
Form of Substitution Certificate
202
Schedule 8
Form of Increase Confirmation
206
Schedule 9
Compliance Certificate
208
Schedule 10
List of Acceptable Charterers
210
Schedule 11
Tranches and Commitments
211
Schedule 12
Margin Certificate
212







-iii-

--------------------------------------------------------------------------------

THIS AGREEMENT is dated March 23, 2015 and made between:

(1) DORIAN LPG FINANCE LLC, as borrower (the Borrower);

(2) THE ENTITIES listed in Schedule 1 (The original parties) Part B, as owners
and upstream guarantors (the Upstream Guarantors and each an Upstream
Guarantor);

(3) DORIAN LPG LTD., as facility guarantor (the Facility Guarantor and
collectively with the Upstream Guarantors, the Guarantors and each a Guarantor);

(4) ABN AMRO CAPITAL USA LLC, CITIBANK N.A., LONDON BRANCH, ING BANK N.V.,
LONDON BRANCH and DVB BANK SE, as bookrunners (the Bookrunners and each a
Bookrunner);

(5) ABN AMRO CAPITAL USA LLC, CITIBANK N.A., LONDON BRANCH, ING BANK N.V.,
LONDON BRANCH, DVB BANK SE, BANCO SANTANDER, S.A. and THE EXPORT-IMPORT BANK OF
KOREA, as mandated lead arrangers (the Mandated Lead Arrangers and each a
Mandated Lead Arranger);

(6) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part F, as commercial lenders (the Commercial Lenders and each a
Commercial Lender);

(7) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part G, as KEXIM lenders (the KEXIM Lenders and each a KEXIM Lender);

(8) THE EXPORT-IMPORT BANK OF KOREA, as KEXIM (KEXIM);

(9) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part I, as K-sure lenders (the K-sure Lenders and each a K-sure Lender,
and collectively with the Commercial Lenders, the KEXIM Lenders and KEXIM, the
Original Lenders and each an Original Lender);

(10) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 (The original
parties) Part J, as swap banks (the Swap Banks and each a Swap Bank);

(11) ABN AMRO CAPITAL USA LLC, as global coordinator (the Global Coordinator),
administrative agent (the Administrative Agent) and security agent for and on
behalf of the Finance Parties (the Security Agent);

(12) CITIBANK N.A., LONDON BRANCH, or any of its holding companies, subsidiaries
or affiliates, as ECA coordinator (the ECA Coordinator); and

(13) CITIBANK N.A., LONDON BRANCH, as ECA agent (post-closing) (the ECA Agent),

IT IS AGREED as follows:
-1-

--------------------------------------------------------------------------------



SECTION 1 - INTERPRETATION

1 Definitions and interpretation

1.1 Definitions

In this Agreement and (unless otherwise defined in the relevant Finance
Document) the other Finance Documents:
Acceptable Charter means for any Ship, a charterparty, and if approved by the
Required Lenders, any contract of affreightment entered into between the
relevant Upstream Guarantor and an Acceptable Charterer at a monthly rate of at
least $680,000.
 
Acceptable Charterer means either (i) a charterer listed in Schedule 10 (List of
Acceptable Charterers) or (ii) another charterer at the consent of the
Administrative Agent (acting with the instructions of the Required Lenders),
such consent not to be unreasonably withheld or delayed.
 
Account means any bank account, deposit or certificate of deposit opened, made
or established in accordance with Clause 25 (Bank accounts).
 
Account Bank means, in relation to any Account, a Lender, an affiliate of a
Lender or another bank or financial institution which is approved by the
Administrative Agent at the request of the Borrower, such approval not to be
unreasonably withheld or delayed.
 
Account Holder(s) means, in relation to any Account, the Borrower or each
Upstream Guarantor in whose name that Account is held.
 
Account Security means, in relation to an Account, (i) a pledge by the relevant
Account Holder(s) in favor of the Security Agent in Agreed Form conferring a
Security Interest over that Account, and all of the funds maintained from time
to time in that Account and, if needed, (ii) a control agreement entered into or
to be entered into among relevant Account Holder(s), the Account Bank and the
Security Agent in Agreed Form.
 
Accounting Reference Date means March 31 or such other date as may be approved
by the Lenders.
 
Administrative Agent is defined in the preamble and includes any person who may
subsequently be appointed as successor Administrative Agent under the Finance
Documents.
 
Advance means each of the Ship 1 Advance, the Ship 2 Advance, the Ship 3
Advance, the Ship 4 Advance, the Ship 5 Advance, the Ship 6 Advance, the Ship 7
Advance, the Ship 8 Advance, the Ship 9 Advance, the Ship 10 Advance, the Ship
11 Advance, the Ship 12 Advance, the Ship 13 Advance, the Ship 14 Advance, the
Ship 15 Advance, the Ship 16 Advance, the Ship 17 Advance, and the Ship 18
Advance and Advances means all of them, each of which shall be made available
according to the Advance Allocation.
 
Advance Allocation means, in respect of each Advance, an allocation of such
Advance in which (i) 32.862% of such Advance shall be the Commercial Tranche,
(ii) 26.657% of such Advance shall be the KEXIM Guaranteed Tranche, (iii)
26.946% of such Advance shall be the KEXIM Funded Tranche, and (iv) 13.535% of
such Advance shall be the K-sure Tranche.
 
Affiliate means, in relation to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a person means the possession, direct or
indirect, of the
-2-

--------------------------------------------------------------------------------



power to vote 50% or more of the Equity Interests of such person or to direct or
cause direction of the management and policies of such person, whether through
the ownership of Equity Interests, by contract or otherwise.
Age Adjusted Delivered Price means, in relation to Ship 1 and Ship 2, the
Delivered Price of such Ship as adjusted to account for amortization from the
Delivery Date of such Ship and as identified in Schedule 2 (Ship Information).
Agreed Form means in relation to any document, that document in the form
approved by the Administrative Agent (acting with the consent of all the
Lenders), the Swap Banks and K-sure (such approval not to be unreasonably
withheld or delayed), or as otherwise approved in accordance with any other
approval procedure specified in any relevant provision of any Finance Document
(such approval not to be unreasonably withheld or delayed).
Anti-Bribery and Corruption Laws means the US Foreign Corrupt Practices Act of
1977 as amended and the rules and regulations thereunder (FCPA), the UK Bribery
Act of 2010, and/or any similar laws, rules or regulations issued, administered
or enforced by the United States, United Kingdom, the European Union or any of
its member states, or any other country or Governmental Agency having
jurisdiction over the Lenders or the Obligors
Approved Manager means, in relation to a Ship, the Approved Commercial Manager
and the Approved Technical Manager.
Approved Commercial Manager means, in relation to a Ship, a Subsidiary of the
Facility Guarantor, Dorian (Hellas) S.A., or any other manager acceptable to the
Administrative Agent (acting with the instructions of the Required Lenders),
provided that no change of commercial management shall be permitted without the
prior written consent of the Required Lenders, such consent not to be
unreasonably withheld or delayed.
Approved Pooling Arrangement shall mean the pooling arrangement with respect to
any of the Ships pursuant to the pool agreement dated March 23, 2015, entered
into between Helios LPG Pool LLC, as pool company, Phoenix Tankers Pte. Ltd., as
member, and the Facility Guarantor, as member.
Approved Technical Manager means, in relation to a Ship, a Subsidiary of the
Facility Guarantor, Dorian (Hellas) S.A., or any other manager acceptable to the
Administrative Agent (acting with the instructions of the Required Lenders),
provided that no change of technical management shall be permitted without the
prior written consent of the Required Lenders, such consent not to be
unreasonably withheld or delayed.
Approved Valuers means Fearnleys A.S., Clarksons Shipbroking Group, Braemar
Seascope Ltd., Joachim Grieg & Co., or E.A. Gibson Shipbrokers Ltd., or any
other experienced valuer mutually agreed by the Borrower and the Administrative
Agent (acting with the instructions of the Required Lenders) in accordance with
Clause 24.8 (Approval of valuers), such agreement not to be unreasonably
withheld or delayed.
Auditors means Deloitte, Hadjipavlou, Sofianos & Campanis, Deloitte US, Ernst
&Young, PricewaterhouseCoopers, KPMG or another firm mutually agreed by the
Borrower and the Administrative Agent (acting with the instructions of the
Required Lenders), such agreement not to be unreasonably withheld or delayed.
Basel III means, together:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring"

-3-

--------------------------------------------------------------------------------



and "Guidance for national authorities operating the countercyclical capital
buffer" published by the Basel Committee on Banking Supervision in December
2010, each as amended, supplemented or restated;

(b) the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

Benefit Plan means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by United States federal law or the law of another country) to
or with respect to which any Obligor incurs or otherwise has any obligation or
liability, direct or indirect, contingent or otherwise.
Borrower Change of Control means the Facility Guarantor ceases to maintain a
100% legal, beneficial and registered ownership interest in, and control of, the
Borrower.
Break Costs means, other than with respect to the KEXIM Prepayment Fee, the
amount of interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in the Loan or Unpaid
Sum to the last day of the current Interest Period in respect of the Loan or
Unpaid Sum, had such principal amount of the Loan or Unpaid Sum received been
paid on the last day of that Interest Period.
Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, New York; London, United Kingdom; Hong
Kong; Frankfurt am Main, Germany; and Seoul, South Korea.
Change in Law means (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation in either case made after the date of this
Agreement. For the purposes of this Agreement, (a) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, (b) CRD IV, (c) CRR and (d) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.
Change of Control means:

(i) in respect of the Borrower, a Borrower Change of Control;

(ii) in respect of an Upstream Guarantor, an Upstream Guarantor Change of
Control;

(iii) in respect of the Facility Guarantor,

(A) a "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act), other than Seacor Holdings LLC, Dorian Holdings LLC or any
individual director or individual officer who is holder of 5% or more of the
Facility Guarantor's equity interests as of the Closing Date, becomes the
ultimate "beneficial owner" (as defined in Rule 13(d)-3 under the Exchange Act
and including by reason of any change in the ultimate "beneficial ownership" of
the Equity Interests of the Facility Guarantor) of more than 33% of the total
voting

-4-

--------------------------------------------------------------------------------



power of the Voting Stock of the Facility Guarantor (calculated on a fully
diluted basis); or

(B) individuals who at the beginning of any period of two (2) consecutive
calendar years constituted the Board of Directors or equivalent governing body
of the Facility Guarantor (together with any new directors (or equivalent) whose
election by such Board of Directors or equivalent governing body or whose
nomination for election was approved by a vote of at least two-thirds of the
members of such Board of Directors or equivalent governing body then still in
office who either were members of such Board of Directors or equivalent
governing body at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than as a
result of compliance with NYSE rules on independent directors) to constitute at
least 50% of the members of such Board of Directors or equivalent governing body
then in office; or

(iv) Mr. John Hadjipateras ceases to be a director of the Facility Guarantor.

Charter Assignment means, in relation to a Ship, a first priority charter
assignment by the relevant Upstream Guarantor of its interest in any Long Term
Charter and its other Charter Documents in favor of the Security Agent in Agreed
Form and to be notified to the relevant Charterer, with the Borrower having used
commercially reasonable efforts to ensure such assignment is acknowledged by the
relevant Charterer.
Charter Documents means, in relation to a Ship, the Long Term Charter of that
Ship, any documents supplementing it and any guaranty or security given by any
person for the relevant charterer's obligations under it.
Classification means, in relation to a Ship, the highest classification
available to vessels of this type (or, if applicable, being on the date of this
Agreement the classification specified in respect of such Ship in Schedule 2
(Ship information)) with the relevant Classification Society or another
classification approved by the Administrative Agent, upon the instruction of the
Required Lenders, as its classification, at the request of the relevant Upstream
Guarantor, such approval not to be unreasonably withheld or delayed.
Classification Letter means, in relation to a Ship, the instruction letter in
the form set out in Schedule 5 (Form of Classification Letter) or in such other
approved form.
Classification Society means, in relation to a Ship, any of Det Norske Veritas
(DNV), American Bureau of Shipping (ABS), Lloyd's Register (LR), Nippon Kaiji
Kyokai (NK), Bureau Veritas (BV) or such other first-class vessel classification
society that is a member of IACS that the Administrative Agent may, with the
consent of the Required Lenders (such consent not to be unreasonably withheld or
delayed) approve from time to time.
Closing Date means the date of this Agreement.
Code means the Internal Revenue Code of 1986 of the United States of America, as
amended from time to time, and the regulations promulgated thereunder.
Collateral means all of the assets of the Obligors which from time to time are,
or are expressed or intended to be, the subject of the Security Documents.
Commercial Lenders is defined in the preamble.
Commercial Tranche means the commercial term loan equal, in aggregate, to a
maximum principal amount of $249,122,048.
-5-

--------------------------------------------------------------------------------





Commercial Tranche Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Tranches and Commitments) in
respect of the Commercial Tranche, or, in relation to any other Lender, such
amount assigned to it under this Agreement in respect of the Commercial Tranche;
to the extent not cancelled, reduced or assigned by it under this Agreement.
Commission or SEC means the United States Securities and Exchange Commission, as
from time to time constituted, created under the Exchange Act.
Commitment means, with respect to each of the Commercial Tranche, the KEXIM
Guaranteed Tranche, the KEXIM Funded Tranche and the K-sure Tranche:

(a) in relation to an Original Lender, the amount set opposite its name under
the relevant tranche heading in Schedule 11 (Tranches and Commitments) and the
amount of any other Commitment assigned to it under this Agreement; and

(b) in relation to any other Lender, the amount of any Commitment assigned to it
under this Agreement

to the extent not cancelled, reduced or assigned by it under this Agreement.
Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
Compliance Certificate means a certificate substantially in the form set out in
Schedule 9 (Form of Compliance Certificate).
Confirmation shall have, in relation to any Hedging Transaction, the meaning
given to it in the Hedging Master Agreement.
Constitutional Documents means, in respect of an Obligor, its articles of
incorporation and by-laws, certificate of formation and limited liability
company operating agreement, or other constitutional documents including as
referred to in any certificate relating to an Obligor delivered pursuant to
Schedule 3 (Conditions precedent).
Contingent Extras means, in relation to a Ship (other than Ship 1 and Ship 2),
the amount of unforeseen costs, expenses and extras under the relevant
Shipbuilding Contract that may arise between the Closing Date and the Delivery
Date of such Ship, provided that the aggregate of Contingent Extras shall not
exceed $2,336,364.
CRD IV means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
CRR means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.
Default means an Event of Default or any event or circumstance which would (with
the expiry of a grace period, the giving of notice, a determination having been
made under the Finance Documents or any combination of them) be an Event of
Default.
Defaulting Lender means any Lender:

(a) which has failed to make its participation in an Advance available (or has
notified the Administrative Agent or the Borrower (which has notified the
Administrative Agent) that it will

-6-

--------------------------------------------------------------------------------



not make its participation in an Advance available) by the Utilization Date of
that Loan in accordance with Clause 5.4 (Lenders' obligation);

(b) which has otherwise rescinded or repudiated a Finance Document; or

(c) with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:

(i) its failure to pay is caused by:

(A) administrative or technical error; or

(B) a Payment Disruption Event; and,

payment is made within three (3) Business Days of its due date; or

(ii) the Lender is disputing in good faith whether it is contractually obliged
to make the payment in question.

Delivered Price means, in relation to a Ship, the Contract Price, Extras (as
such terms are defined in the Shipbuilding Contract) and Contingent Extras, but
up to a maximum Delivered Price per Ship as specified in Schedule 2 (Ship
information).
Delivery means, in relation to a Ship, the delivery to and acceptance of such
Ship by the relevant Upstream Guarantor under the relevant Shipbuilding
Contract.
Delivery Date means, in relation to a Ship, the date on which its Delivery
occurs.
Demand Date means the date on which the ECA Agent shall have properly documented
its demand on KEXIM for payment in accordance with the procedures of the KEXIM
Guarantee.
Disposal Repayment Date means in relation to:

(a) a Total Loss of a Mortgaged Ship, the applicable Total Loss Repayment Date;
and

(b) a sale of a Mortgaged Ship by the relevant Upstream Guarantor, the date upon
which such sale is completed by the transfer of title to the purchaser in
exchange for payment of all or part of the relevant purchase price.

Earnings means, in relation to a Ship, all moneys whatsoever which are now, or
later become, payable (actually or contingently) to the Upstream Guarantor
owning that Ship or the Security Agent and which arise out of the use or
operation of that Ship, including (but not limited to):

(a) except to the extent that they fall within paragraph (b):

(i) all freight, hire and passage moneys;

(ii) compensation payable to the Upstream Guarantor owning that Ship or the
Security Agent in the event of requisition of that Ship for hire;

(iii) remuneration for salvage and towage services;

(iv) demurrage and detention moneys;

-7-

--------------------------------------------------------------------------------






(v) damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Ship; and

(vi) all moneys which are at any time payable under Insurances in respect of
loss of hire; and

(b) if and whenever that Ship is employed on terms whereby any moneys falling
within paragraphs (a)(i) to (vi) are pooled or shared with any other person,
that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to that Ship.

Earnings Account means any Account designated as an "Earnings Account" under
Clause 25.1 (Earnings Accounts).
ECA Agent is defined in the preamble.
ECAs means KEXIM and K-sure (individually, each an ECA).
EDGAR means the Electronic Data Gathering, Analysis and Retrieval System
maintained by the SEC.
Eligible Contract Participant means an "eligible contract participant" as
defined in the Commodity Exchange Act and the regulations thereunder.
Environmental Claims means:

(a) enforcement, clean-up, removal or other governmental or regulatory action or
orders or claims instituted or made pursuant to any Environmental Laws or
resulting from a Spill; or

(b) any claim made by any other person relating to a Spill.

Environmental Incident means:

(a) any Spill from any Ship;

(b) any incident in which there is a Spill and which involves a collision or
allision between a Ship and another vessel or object, or some other incident of
navigation or operation, in any case, in connection with which such Ship is
actually or potentially liable to be arrested, attached, detained or injuncted,
or where such Ship, any Obligor or any operator or manager of the Ship is at
fault or allegedly at fault or otherwise liable to any legal or administrative
action; or

(c) any other incident in which there is a Spill otherwise than from a Ship and
in connection with which such Ship is actually or potentially liable to be
arrested, or where such Ship, any Obligor or any operator or manager of such
Ship is at fault or allegedly at fault or otherwise liable to any legal or
administrative action.

Environmental Laws means all laws, regulations and conventions concerning
pollution or protection of human health or the environment.
Equity Interests of any person means:

(a) any and all shares and other equity interests (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such person; and

-8-

--------------------------------------------------------------------------------






(b) all rights to purchase, warrants or options or convertible debt (whether or
not currently exercisable), participations or other equivalents of or interests
in (however designated) such shares or other interests in such person.

ERISA means the Employee Retirement Income Security Act of 1974 as amended from
time to time and the regulations promulgated thereunder.
ERISA Affiliate means, collectively, any Obligor and any person under common
control or treated as a single employer with, any Obligor, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.
ERISA Event means any of the following:

(a) a reportable event described in Section 4043(b) of ERISA (or, unless the
30-day notice requirement has been duly waived under the applicable regulations,
Section 4043(c) of ERISA) with respect to a Title IV Plan;

(b) the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA;

(c) the complete or partial withdrawal of any ERISA Affiliate from any
Multiemployer Plan;

(d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA;

(e) the filing of a notice of intent to terminate a Title IV Plan (or treatment
of a plan amendment as termination) under Section 4041 of ERISA;

(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by any Obligor;

(g) the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due, which is not corrected within 30 days after the due
date;

(h) the imposition of a lien under Section 412 or 430(k) of the Code or Section
303 or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate;

(i) the revocation by the IRS of the qualified or tax-exempt status of a Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other requirements of law;

(j) a Title IV plan is in "at risk" status within the meaning of Code Section
430(i);

(k) a Multiemployer Plan is in "endangered status" or "critical status" within
the meaning of Section 432(b) of the Code; and

(l) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any material liability upon any ERISA Affiliate under Title IV of
ERISA.

Event of Default means any event or circumstance specified as such in Clause 28
(Events of Default).
-9-

--------------------------------------------------------------------------------





Exchange Act means the United States Securities Exchange Act of 1934, as amended
from time to time, and any successor act thereto, and (unless the context
otherwise requires) the rules and regulations of the Commission promulgated
thereunder.
Excluded Hedging Liabilities means, with respect to any Obligor individually
determined on an Obligor by Obligor basis, any Hedging Liabilities if, and to
the extent that, all or a portion of the Hedging Liabilities of such Obligor of,
or the grant by such Obligor of security to secure, such Hedging Liabilities (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Obligor's failure for any reason to constitute an Eligible Contract Participant
at the time such Obligor's guaranty of such Hedging Liabilities or the grant of
such security becomes effective with respect to such Hedging Liabilities.  If
Hedging Liabilities arise under a master agreement governing more than one
hedging transaction, such exclusion shall apply only to the portion of such
Hedging Liabilities that are attributable to hedging transactions for which such
guaranty or security is or becomes illegal.
Existing Lender has the meaning given to such term in Clause 30.1 (Assignments
by the Lenders).
Facility means the term loan facility made available under this Agreement as
described in Clause 2 (the Facility).
Facility Office means:

(a) in respect of a Lender, the office notified by that Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days' written notice) as
the office through which it will perform its obligations under this Agreement;
and

(b) in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

Facility Period means the period from and including the Closing Date to and
including the date on which the Total Commitments have been reduced to zero and
all indebtedness of the Obligors under the Finance Documents has been fully paid
and discharged.
Fair Market Value means, in relation to a Ship, the value of such Ship
determined in accordance with Clause 24 (Minimum security value).
FATCA means Sections 1471 through 1474 of the Code and any regulations
thereunder issued by the United States Treasury, or any legally effective
official interpretations or administrative guidance relating thereto.
FATCA Application Date means:

(a) in relation to a "withholdable payment" described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), July 1, 2014;

(b) in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), January 1,
2017; or

(c) in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, January 1, 2017,

-10-

--------------------------------------------------------------------------------





or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
FATCA Deduction means a deduction or withholding from a payment under any
Finance Document required by or under FATCA.
FATCA Exempt Party means a FATCA Relevant Party who is entitled under FATCA to
receive payments free from any FATCA Deduction.
FATCA Non-Exempt Party means a FATCA Relevant Party who is not a FATCA Exempt
Party.
FATCA Relevant Party means each Finance Party and each Obligor.
Fee Letter means any letter, as amended from time to time, relating to the
Facility entered into or to be entered into by the parties thereto setting out
any of the fees referred to in this Agreement (subject to the limitations set
out in Clause 16.1 (Transaction expenses)).
Final Repayment Date in relation to each Advance, subject to Clause 36.7
(Business Days), means (except that, if such date would otherwise fall on a day
which is not a Business Day, it will instead be on the immediately preceding
Business Day):

(a) with respect to the Commercial Bank Tranche, the date falling on the seventh
(7th) anniversary of the Closing Date;

(b) with respect to the KEXIM Guaranteed Tranche applicable to each Advance, the
date falling on the twelfth anniversary of the Delivery Date of such Ship;

(c) with respect to the KEXIM Funded Tranche applicable to each Advance, the
date falling on the twelfth anniversary of the Delivery Date of such Ship; and

(d) with respect to the K-sure Tranche applicable to each Advance, the date
falling on the twelfth anniversary of the Delivery Date of such Ship.

Finance Documents means this Agreement, any Fee Letter, the Security Documents,
any Hedging Contracts, any Hedging Master Agreement, any Utilization Request,
any Substitution Certificate and any other document (whether creating a Security
Interest or not) which is executed at any time by any person as security for, or
to establish any form of subordination or priorities arrangement in relation to,
any amount payable to the Lenders and/or the Swap Banks under this Agreement or
any of the other documents referred to in this definition or which is entered or
to be entered into by any Obligor and is designated as a Finance Document under
and for the purposes of this Agreement.
Finance Party means a Bookrunner, a Mandated Lead Arranger, a Swap Bank, a
Lender, the Administrative Agent, the Security Agent (in its capacity as
security agent for and on behalf of the Finance Parties) and the ECA Agent.
Financial Indebtedness means any indebtedness for or in respect of:

(a) moneys borrowed (including principal, interest and other sums related to
such principal and interest) and debit balances at banks or other financial
institutions;

(b) any amount raised by acceptance under any acceptance credit facility or
under any acceptance credit or other equivalent facility;

-11-

--------------------------------------------------------------------------------






(c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

(e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

(f) any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the negative marked to market value (or, if any actual amount
is due as a result of the termination or close-out of that Treasury Transaction,
that amount) shall be taken into account), it being understood and agreed that
any positive marked to market value shall reduce the Financial Indebtedness
accordingly;

(g) any counter-indemnity obligation in respect of a guaranty, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

(h) any amount of any liability under an advance or deferred purchase agreement
if (i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;

(i) any amount raised under any other transaction (including any forward sale or
purchase sale and sale back, sale and leaseback agreement) having the commercial
effect of a borrowing or otherwise classified as borrowings under GAAP; and

(j) the amount of any liability in respect of any guaranty or indemnity for any
of the items referred to in paragraphs (a) to (i) above.

First Repayment Date means, in relation to each Advance, the date falling three
(3) months after the Utilization Date for the Ship 1 Advance or a date falling
at three (3) monthly intervals thereafter; provided that, to the extent
necessary, the First Repayment Date for each Advance other than the Ship 1
Advance shall be lengthened so that it falls on the next succeeding Repayment
Date for the Ship 1 Advance so that it is at least ninety (90) days after the
making of such Advance.
Flag State means, in relation to a Ship, the country specified in respect of
such Ship in Schedule 2 (Ship information), or such other state or territory as
may be approved by the Security Agent (acting on the instructions of the
Required Lenders), such approval not to be unreasonably withheld or delayed), at
the request of the relevant Upstream Guarantor, as being the "Flag State" of
such Ship for the purposes of the Finance Documents; it being understood and
agreed by the parties that The Commonwealth of the Bahamas, the Republic of the
Marshall Islands, the Republic of Liberia and Greece are acceptable Flag States.
Fleet Vessel means each Mortgaged Ship and any other vessel owned by any Obligor
or Subsidiary of the Borrower.
Foreign Benefit Plan shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by any Obligor, with respect to which such Obligor has an
obligation to contribute for the benefit of its employees.
GAAP means generally accepted accounting principles in the United States and
includes, for the avoidance of doubt, any change in GAAP from time to time.
-12-

--------------------------------------------------------------------------------





General Assignment means, in relation to a Ship, a first assignment of its
interest in the Ship's Insurances, Earnings, Requisition Compensation and
Management Agreements by the relevant Upstream Guarantor in favor of the
Security Agent in Agreed Form, and in the case of the assignment of its interest
in the Ship's Insurances, together with a notification to the relevant insurers.
Guaranties means each irrevocable and unconditional on first demand guaranty
entered into by a Guarantor in favor of the Security Agent guaranteeing the
obligations of each other Obligor under this Agreement, any Hedging Master
Agreement and any other Finance Documents in Agreed Form.
Hedging Contract means any Hedging Transaction between the Borrower and a Swap
Bank pursuant to any Hedging Master Agreement and includes any Hedging Master
Agreement and any Confirmations from time to time exchanged under it and
governed by its terms relating to that Hedging Transaction and any contract in
relation to such a Hedging Transaction constituted and/or evidenced by them and
Hedging Contracts means all of them.
Hedging Contract Security means a first priority assignment or other instrument
by the Borrower in favor of the Security Agent in the Agreed Form conferring a
Security Interest over any Hedging Contracts.
Hedging Liabilities means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
Hedging Master Agreement means any agreement made or (as the context may
require) to be made between the Borrower and a Swap Bank comprising an ISDA
Master Agreement and the Schedule thereto in the Agreed Form and otherwise on
terms approved by all the Lenders.
Hedging Transaction has, in relation to any Hedging Master Agreement, the
meaning given to the term "Transaction" in that Hedging Master Agreement.
Holding Company means a company or corporation which:

(a) directly or indirectly controls a Subsidiary; or

(b) is entitled to receive more than 50% of the dividends or distributions on
the Equity Interests of such Subsidiary.

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 8 (Form of Increase Confirmation).
Increase Lender has the meaning given to that term in Clause 2.2 (Increase).
Increased Costs has the meaning given to that term in Clause 13.1(b) (Increased
Costs).
Indemnified Person means:

(a) each Finance Party and any attorney, agent or other person appointed by them
under the Finance Documents and K-sure;

(b) each Affiliate of those persons; and

(c) any directors, officers, employees, representatives or agents of any of the
above persons.

-13-

--------------------------------------------------------------------------------





Insolvency Event in relation to any person means:

(a) such person shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or

(b) any proceeding shall be instituted by or against such person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property, and solely in case of an
involuntary proceeding:

(i) such proceeding shall remain undismissed or unstayed for a period of 45
days; or

(ii) any of the actions sought in such involuntary proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur.

Initial Valuations has the meaning given to such term in Clause 24.2(a)
(Valuation frequency).
Insurance Notice means, in relation to a Ship, a notice of assignment in the
form scheduled to its General Assignment or in another form approved by the
Security Agent.
Insurances means, in relation to a Ship:

(a) all policies and contracts of insurance; and

(b) all entries in a protection and indemnity or war risks or other mutual
insurance association,

in the name of the Ship's owner or the joint names of its owner and any other
person in respect of or in connection with the Ship and/or its owner's Earnings
from the Ship and includes all benefits thereof (including the right to receive
claims and to return of premiums).
Interbank Market means the London Interbank market.
Interest Period means, in relation to each Advance, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
Interpolated Screen Rate means, in relation to LIBOR for the Loan or any part of
it, the rate (rounded to the same number of decimal places as the two (2)
relevant Screen Rates) which results from interpolating on a linear basis
between:

(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the relevant Interest Period of that Loan
or relevant part of it; and

(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the relevant Interest Period of that Loan or
relevant part of it,

each as of 11:00 a.m. London time on the Quotation Day for the currency of that
Loan or relevant part of it.
-14-

--------------------------------------------------------------------------------





IRS means the US Internal Revenue Service or any successor agency.
ISM Code means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention constituted pursuant to Resolution
A.741(18) of the International Maritime Organization and incorporated into the
Safety of Life at Sea Convention and includes any amendments or extensions
thereto and any regulation issued pursuant thereto.
ISPS Code means the International Ship and Port Facility Security Code adopted
by the International Maritime Organization, as the same may be amended from time
to time).
KEXIM is defined in the preamble.
KEXIM Funded Tranche means the KEXIM-funded tranche equal, in aggregate, to a
maximum principal amount of $204,280,079.
KEXIM Funded Tranche Commitments means, in relation to an Original Lender, the
amount set forth opposite its name in Schedule 11 (Tranches and Commitments) in
respect of the KEXIM Funded Tranche, or, in relation to any other Lender, such
amount assigned to it under this Agreement in respect of the KEXIM Funded
Tranche; to the extent not cancelled, reduced or assigned by it under this
Agreement.
KEXIM Guarantee means an absolute, irrevocable and unconditional on first demand
guaranty entered into by KEXIM in the maximum principal amount of $202,087,805
plus interest in favor of the KEXIM Lenders, guaranteeing the obligations of the
Borrower, in form and substance satisfactory to the ECA Agent (acting on the
instructions of the KEXIM Lenders).
KEXIM Guaranteed Loan means the Advances made available by the KEXIM Lenders
subject to the terms of the KEXIM Guarantee.
KEXIM Guaranteed Tranche means the KEXIM guaranteed tranche equal, in aggregate,
to a maximum principal amount of $202,087,805, which includes the KEXIM Premium.
KEXIM Guaranteed Tranche Commitments means, in relation to an Original Lender,
the amount set forth opposite its name in Schedule 11 (Tranches and Commitments)
in respect of the KEXIM Guaranteed Tranche, or, in relation to any other Lender,
such amount assigned to it under this Agreement in respect of the KEXIM
Guaranteed Tranche; to the extent not cancelled, reduced or assigned by it under
this Agreement.
KEXIM Lenders is defined in the preamble.
KEXIM Matters means all communications and dealings with KEXIM in connection
with the KEXIM Guarantee, any Finance Document, the Borrower and/or any other
Obligor or any matters relating thereto (including, without limitation,
obtaining any approvals and/or instructions from KEXIM).
KEXIM Premium means such percentage of the KEXIM Guaranteed Tranche as specified
in the relevant Fee Letter. The KEXIM Premium shall be payable from the proceeds
of the KEXIM Guaranteed Tranche in relation to each Advance simultaneously with
the date of Utilization of that Advance.
KEXIM Prepayment Fee means a prepayment fee of 50 basis points (one half of one
percent) of the prepaid and/or cancelled amounts under the KEXIM Funded Tranche.
K-sure means Korea Trade Insurance Corporation.
-15-

--------------------------------------------------------------------------------





K-sure Lenders is defined in the preamble.
K-sure Matters means all communications and dealings with K-sure in connection
with each K-sure Insurance Policy, any Finance Document, the Borrower and/or any
other Obligor or any matters relating thereto (including, without limitation,
obtaining any approvals and/or instructions from K-sure);
K-sure Insurance Policy means, in respect of each Ship, the policy of the Medium
and Long Term Export Insurance Policy, incorporating (i) the General Terms and
Conditions of Medium and Long Term Export Insurance (Buyer's Credit, Standard
Type) and (ii) the special terms and conditions attached thereto, and issued or
to be issued by K-sure providing political and commercial risk cover in an
amount of up to ninety-five percent (95%) of the Advances with respect to the
K-sure Tranche (including, for the avoidance of doubt, the K-sure Premium)
outstanding from time to time and accrued interest thereunder.
K-sure Premium means, subject to Clause 11.5 (K-sure Premium), 2.977% of the
uncapitalized K-sure Tranche (calculated as the K-sure Tranche minus the K-sure
Premium), as calculated and confirmed by K-sure. The K-sure Premium shall be
payable from the proceeds of the K-sure Tranche in relation to each Advance
simultaneously with the date of Utilization of that Advance. The K-sure Premium,
once paid, will not be refundable except in accordance with the relevant K-sure
Insurance Policy and K-sure's internal regulations.
K-sure Tranche means the K-sure covered tranche equal, in aggregate, to a
maximum principal amount of $102,615,364, which includes the K-sure Premium.
K-sure Tranche Commitments means, in relation to an Original Lender, the amount
set forth opposite its name in Schedule 11 (Tranches and Commitments) in respect
of the K-sure Tranche, or, in relation to any other Lender, such amount assigned
to it under this Agreement in respect of the K-sure Tranche; to the extent not
cancelled, reduced or assigned by it under this Agreement.
Last Availability Date means, in relation to (a) Ship 1 and Ship 2 (as described
in Schedule 2 (Ship information)), the date falling five (5) Business Days after
the Closing Date and (b) in relation to each Ship other than Ship 1 and Ship 2
(as described in Schedule 2 (Ship information)), the earlier of (i) the relevant
Delivery Date of such Ship, (ii) the date falling six (6) months after the
Scheduled Delivery Date for such Ship (as set forth in Schedule 2 (Ship
information)), and (iii) the date the relevant Shipbuilding Contract is
cancelled (or in any case, such later date as may be approved in writing by all
of the Lenders), except that, if such date would otherwise fall on a day which
is not a Business Day, it will instead be on the immediately preceding Business
Day.
Legal Opinion means any legal opinion delivered to the Administrative Agent on
behalf of the Lenders under Clause 4 (Conditions of Utilization) and Legal
Opinions means all of them.
Legal Reservations means:

(a) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally (including
without limitation all laws relating to fraudulent transfers) and (ii) possible
judicial action giving effect to governmental actions or foreign laws affecting
creditors' rights;

(b) the effect of general principles of equity, including without limitation
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether considered in a proceeding in equity or at law); and

(c) any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

Lender means:
-16-

--------------------------------------------------------------------------------






(a) any Original Lender; and

(b) any bank, financial institution, trust, fund or other entity which has
become a Party as a Lender in accordance with Clause 2.2 (Increase), Clause 30
(Changes to the Lenders) or Clause 41.8 (Replacement of a Defaulting Lender),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
Lending Office means, with respect to any Original Lender, the office of such
Lender specified as its "Facility Office" under its name on Schedule 1 (The
original parties), or in relation to any other Lender, the lending office
designated by such Lender when it was assigned rights under this Agreement, or
such other office of such Original Lender or Lender as each may from time to
time specify to the Borrower and the Administrative Agent.
LIBOR means, in relation to the Loan or any part of it or any Unpaid Sum:

(a) the applicable Screen Rate;

(b) if no Screen Rate is available for the relevant currency or the relevant
Interest Period of that Loan or relevant part of it the Interpolated Screen Rate
for that Loan or relevant part of it; or

(c) if:

(i) no Screen Rate is available for the relevant currency of that Loan or
relevant part of it; or

(ii) no Screen Rate is available for the relevant Interest Period of that Loan
or relevant part of it and it is not possible to calculate an Interpolated
Screen Rate for that Loan or relevant part of it,

the Reference Bank Rate, as of, in the case of paragraphs (a) and (c) above,
11:00 a.m. London time on the Quotation Day for a period equal in length to the
Interest Period of the Loan or relevant part of it or Unpaid Sum and, if that
rate is less than zero, LIBOR shall be deemed to be zero.
Liquidity Reserve Required Balance means an amount at least equal to the higher
of (a) the aggregate of (i) $25,000,000 and (ii) $1,100,000 for each delivered
vessel in the Facility Guarantor's fleet and (b) 5% of consolidated interest
bearing debt outstanding of the Facility Guarantor and its Subsidiaries.
Loan means the aggregate of the Advances made or to be made under the Facility
or the aggregate principal amount of the Advances outstanding for the time
being.
London Business Day means a day (other than a Saturday or Sunday) on which banks
are open for general business in London.
Long Term Charter means, in relation to a Ship, any Acceptable Charter or other
charter with a term of thirteen (13) months or longer (including extension
options).
Loss Payable Clauses means, in relation to a Ship, the provisions concerning
payment of claims under the Ship's Insurances in the form scheduled to such
Ship's General Assignment or in another approved form.
Losses means any costs, expenses (including any fees and expenses of legal
counsel, subject to the relevant limitations set out in Clause 16.1 (Transaction
expenses)), payments, charges, losses, liabilities, penalties, fines and other
monetary damages, judgments, orders or other sanctions.
-17-

--------------------------------------------------------------------------------





Major Casualty means any casualty to a Ship for which the total insurance claim,
inclusive of any deductible, exceeds or may exceed the Major Casualty Amount.
Major Casualty Amount means, in relation to a Ship, the amount specified as such
in Schedule 2 (Ship information) or the equivalent in any other currency.
Management Agreement means, in relation to a Ship, the management agreements
referred to in Schedule 3 Part 2 Clause 11 (Management Agreements).
Manager's Undertaking and Subordination means, in relation to a Ship, an
undertaking by any Approved Manager of that Ship, including, without limitation,
an assignment of the interests of the manager in the insurances and a
subordination undertaking, to the Security Agent in Agreed Form.
Margin means:

(a) in relation to the Commercial Tranche: 2.75% per annum. However, the
applicable Margin of the Commercial Tranche will be determined on a quarterly
basis starting from the Closing Date. If the following conditions are
applicable, the applicable Margin for any quarter in respect of the Commercial
Tranche will be as follows:

(i) if the average remaining tenor on the Acceptable Charters is greater than
one (1) year;

(ii) if within ten (10) Business Days before the first day of the quarter, the
Facility Guarantor delivers to the Administrative Agent a certificate
identifying the number of Ships employed on Acceptable Charters in the form
specified in Schedule 12 (Margin Certificate); and

(iii) (1)50% or more but less than 75% of the Ships are employed on Acceptable
Charters, the applicable Margin shall be 2.50% per annum; or

(2) 75% or more of Ships are employed on Acceptable Charters, the applicable
Margin shall be 2.25% per annum.

(b) in relation to the KEXIM Guaranteed Tranche: 1.40% per annum.

(c) in relation to the KEXIM Funded Tranche: 2.45% per annum.

(d) in relation to the K-sure Tranche: 1.50% per annum.

Material Adverse Change means, in the reasonable opinion of the Lenders acting
in good faith, a change in the financial condition of the Facility Guarantor, on
a consolidated basis which would materially prejudice the successful and timely
performance of the material payment obligations under any of the Finance
Documents.
Minimum Value means at any time up until the end of the Facility Period, the
amount in dollars which is at that time 135% of the outstanding Loan.
Money Laundering has the meaning given to it in Article 1 of Directive
2005/60/EC of the European Parliament and of the Council of the European Union.
Mortgage means, in relation to a Ship, a first preferred or priority mortgage
(and, if applicable, a deed of covenants collateral thereto) of such Ship by the
relevant Upstream Guarantor in favor of the Security Agent in Agreed Form.
-18-

--------------------------------------------------------------------------------





Mortgage Period means, in relation to a Mortgaged Ship, the period from the date
the Mortgage over that Ship is executed and recorded until the date such
Mortgage is released and discharged or, if earlier, its Total Loss Date.
Mortgaged Ship means, at any relevant time, any Ship which is subject to a
Mortgage.
Multiemployer Plan means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to or with respect to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, direct or indirect, contingent or
otherwise.
Non-indemnified Tax means:

(a) any tax on the net income of a Finance Party (but not a tax on gross income
or individual items of income), whether collected by deduction or withholding or
otherwise, which is levied by a taxing jurisdiction which:

(i) is located in the country under whose laws such entity is formed (or in the
case of a natural person is a country of which such person is a citizen); or

(ii) with respect to any Lender, is located in the country of its Lending
Office; or

(iii) with respect to any Finance Party other than a Lender, is located in the
country from which such party has originated its participation in this
transaction; and

(b) with respect to any FATCA Non-Exempt Party, any FATCA Deduction made on
account of a payment to such FATCA Non-Exempt Party;

Obligors means the Borrower and the Guarantors and Obligor means any one of them
at any time.
Original Financial Statements means the unaudited financial statements of the
Facility Guarantor for the financial quarter ended December 31, 2014.
Original Lender is defined in the Preamble.
Original Obligor means each party to this Agreement and the Original Security
Documents (other than the Finance Parties).
Original Security Documents means:

(a) the Mortgages;

(b) the General Assignments;

(c) the Share Security;

(d) any Charter Assignment;

(e) any Manager's Undertakings and Subordinations;

(f) the Account Security;

(g) the Guaranties; and

(h) the Hedging Contract Security.

-19-

--------------------------------------------------------------------------------





Party means a party to this Agreement.
Payment Disruption Event means either or both of:

(a) a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

(i) from performing its payment obligations under the Finance Documents; or

(ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.
Permitted Maritime Liens means, in relation to any Mortgaged Ship:

(a) any ship repairer's or outfitter's possessory lien in respect of such
Mortgaged Ship for an amount not exceeding the Major Casualty Amount;

(b) any lien on such Mortgaged Ship for master's, officer's or crew's wages
outstanding in accordance with usual maritime practice;

(c) any lien for master's disbursements incurred in the ordinary course of
trading, provided such liens do not secure amounts more than 30 days overdue
(unless the amount is being contested by the Obligors in good faith by
appropriate steps);

(d) any lien on such Mortgaged Ship for collision or salvage;

(e) liens in the aggregate amount of $1,000,000 or any other greater amount
approved by all the Lenders, in favor of suppliers of necessaries or other
similar liens arising in the ordinary course of its trading (including, without
limitation, any liens incurred in connection with regular dry docking), accrued
for not more than ninety (90) days (unless any such lien is being contested in
good faith and by appropriate proceedings or other acts and the relevant
Upstream Guarantor shall have set aside on its books adequate reserves in
accordance with GAAP with respect to such lien and so long as such deferment in
payment shall not subject its Ship to forfeiture or loss);

(f) liens in the aggregate amount of $1,000,000 or any other amount approved by
all the Lenders for loss, damage or expense which are not fully covered by
Insurance, subject to applicable deductibles satisfactory to the Administrative
Agent, or in respect of which a bond or other security has been posted by or on
behalf of the relevant Upstream Guarantor with the appropriate court or other
tribunal to prevent the arrest or secure the release of the Ship from arrest;

(g) liens for taxes or assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate steps and in
respect of which the Upstream Guarantor shall have set aside on its books
adequate reserves in accordance with

-20-

--------------------------------------------------------------------------------



GAAP with respect to such lien and so long as such deferment in payment shall
not subject its Ship to forfeiture or loss;

(h) any other lien arising by operation of law or otherwise in the ordinary
course of operation, repair or maintenance of a Mortgaged Ship that does not
subject its Ship to forfeiture or loss;

(i) pledges of certificates of deposit or other cash collateral securing any
Obligor's reimbursement obligations in connection with letters of credit now or
hereafter issued for the account of such Obligor in connection with the
establishment of the financial responsibility of such Obligor under 33 C.F.R.
Part 130 or 46 C.F.R. Part 540, as the case may be, as the same may be amended
or replaced; and

(j) Security Interests for loss, damage or expense which are fully covered by
insurance, subject to applicable deductibles satisfactory to the Administrative
Agent.

Permitted Security Interests means, in relation to any Collateral, any Security
Interest over it which is:

(a) granted by the Finance Documents;

(b) a Permitted Maritime Lien; or

(c) is approved by the Required Lenders.

Pertinent Jurisdiction, in relation to a company, means:

(a) the jurisdiction under the laws of which the company is incorporated or
formed;

(b) a jurisdiction in which the company has its principal place of business or
in which the company's central management and control is or has recently been
exercised;

(c) a jurisdiction in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

(d) a jurisdiction in which assets of the company (other than securities issued
by, or loans to, related companies) having a substantial value are situated, in
which the company maintains a branch or permanent place of business, or in which
a Security Interest created by the company must or should be registered in order
to ensure its validity or priority; or

(e) a jurisdiction the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company whether as a main or
territorial or ancillary proceedings or which would have such jurisdiction if
their assistance were requested by the courts of a country referred to in
paragraphs (a) or (b) above.

Pollutant means and includes crude oil and its products, any other polluting,
toxic or hazardous substance and any other substance whose release into the
environment is regulated or penalized by Environmental Laws.
Prepayment Allocations means (a) 32.862% towards the Commercial Tranche, (b)
13.535% towards the K-sure Tranche and (c) 53.603%, at the option of the
Facility Guarantor, between the KEXIM Guaranteed Tranche and the KEXIM Funded
Tranche, provided that following a prepayment pursuant to Clause 7.1
(Illegality), such percentages shall be adjusted accordingly.
Prepayment Fees means the fees set out in Clause 11.3 (KEXIM Prepayment Fee).
-21-

--------------------------------------------------------------------------------





Qualified ECP Guarantor means, in respect of any Hedging Liabilities, each
Obligor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant Security Document becomes effective with
respect to such Hedging Liabilities or such other person or entity as
constitutes an Eligible Contract Participant and can cause another person or
entity to qualify as an Eligible Contract Participant at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Quotation Day means, in relation to any period for which an interest rate is to
be determined two (2) London Business Days before the first day of that period
unless market practice differs in the Interbank Market for a currency, in which
case the Quotation Day for that currency shall be determined by the
Administrative Agent in accordance with market practice in the Interbank Market
(and if quotations would normally be given by leading banks in the Interbank
Market on more than one day, the Quotation Day will be the last of those days).
RBS Facility Agreement means a facility agreement dated July 29, 2013 and
entered into between (i) CJNP LPG Transport LLC, CMNL LPG Transport LLC, CNML
LPG Transport LLC and CORSAIR LPG Transport LLC as borrowers (ii) the Facility
Guarantor as parent guarantor and (iii) The Royal Bank of Scotland plc as
arranger, facility agent and security agent.
Reference Banks means ABN AMRO Capital USA LLC, ING Bank N.V., London Branch and
DVB Bank SE, or such other banks as may be appointed by the Administrative Agent
in consultation with the Borrower.
Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks in relation to LIBOR, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market, in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers for deposits in reasonable market size in
that currency and for that period.
Registry means, in relation to each Ship, such registrar, commissioner or
representative of the relevant Flag State who is duly authorized and empowered
to register the relevant Ship, the relevant Upstream Guarantor's title to such
Ship and the relevant Mortgage under the laws of its Flag State.
Release Date means, in respect of each Advance, the date on which such Advance
is released to the relevant Shipyard and/or its financial institution.
Relevant Jurisdiction means, in relation to an Obligor:

(a) its jurisdiction of incorporation or formation;

(b) any jurisdiction where any Collateral owned by it is situated;

(c) any jurisdiction where it conducts its business; and

(d) any jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

Repayment Date means in relation to an Advance:

(a) the First Repayment Date;

(b) each of the dates falling at three (3) monthly intervals thereafter up to,
but not including, the Final Repayment Date; and

-22-

--------------------------------------------------------------------------------






(c) the Final Repayment Date.

Repeating Representations means each of the representations and warranties set
out in Clauses 17.1 (Status) to 17.17 (Security and Financial Indebtedness),
17.19 (Legal and beneficial ownership), 17.20 (Shares), 17.22 (b) (No Adverse
Consequences),17.24 (No breach of Charter Documents), 17.25 (No immunity) 17.28
(Compliance), 17.29 (Employees), 17.30 (ERISA Compliance), 17.31 (No Money
Laundering) and 17.32 (Anti-Bribery and Corruption Laws).
Required Lenders means Lenders having in aggregate outstanding principal amounts
and available commitments in excess of 662/3% provided that any Required
Lenders' decision shall always include at least one Commercial Lender. For the
avoidance of doubt, KEXIM alone shall not constitute a percentage in excess of
662/3% for any Required Lenders' decision.
Requisition Compensation means, in relation to a Ship, any compensation paid or
payable by a government entity for the requisition for title, confiscation or
compulsory acquisition of such Ship.
Restricted Person means a person that is:

(a) listed on, or owned or controlled by a person listed on any Sanctions List;

(b) located in, incorporated under the laws of, or owned or controlled by, or
acting on behalf of, a person located in or organized under the laws of a
country or territory that is the target of country-wide Sanctions (including, at
the date of this Agreement, Cuba, Burma/Myanmar, Iran, North Korea, Sudan,
Syria, and the Crimea region of Ukraine); or

(c) otherwise a target of Sanctions.

Sanctions means any economic or trade sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by:

(a) the United States;

(b) the United Nations;

(c) the European Union ("EU") or any of its Member States;

(d) any country to which any Obligor or Lender, by reason of its participation
in this transaction, is bound; or

(e) the respective governmental institutions and agencies of any of the
foregoing, including without limitation, the Office of Foreign Assets Control of
the US Department of Treasury (OFAC), the United States Department of State, and
Her Majesty's Treasury (HMT) (together Sanctions Authorities).

Sanctions List means the "Specially Designated Nationals and Blocked Persons"
list issued by OFAC, the Consolidated United Nations Security Council Sanctions
list maintained by the United Nations Security Council, the Consolidated List of
Persons and Entities Subject to Financial Sanctions maintained by the EU, the
"Consolidated List of Financial Sanctions Targets and Investment Ban List"
issued by HMT, or any similar list issued or maintained or made public by any of
the Sanctions Authorities.
Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars and the relevant period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other
-23-

--------------------------------------------------------------------------------



information service which publishes that rate from time to time in place of
Reuters.  If such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower, Facility Guarantor and the Lenders.
Security Documents means:

(a) the Original Security Documents;

(b) any other document as may after the date of this Agreement be executed to
guaranty and/or secure any amounts owing to the Finance Parties under this
Agreement or any other Finance Document.

Security Interest means a mortgage, charge, pledge, lien, assignment, trust,
hypothecation or other security interest of any kind securing any obligation of
any person or any other agreement or arrangement having a similar effect.
Security Value means, at any time, the amount in dollars which, at that time, is
the aggregate of (a) the Fair Market Value of all the Mortgaged Ships which have
not then become a Total Loss (or, if less, the maximum amount capable of being
secured by the Mortgages of such Ships) and (b) the value of any additional
security then held by the Security Agent provided under Clause 24.11 (Minimum
security value), in each case as most recently determined in accordance with
this Agreement. For the avoidance of doubt, the Liquidity Reserve Required
Balance shall not be taken into account when calculating Security Value.
Share Security means, in relation to the Borrower and each Upstream Guarantor, a
document constituting a first Security Interest by the Facility Guarantor or
Borrower, respectively, in favor of the Security Agent in Agreed Form in respect
of all of the issued shares and/or limited liability company membership
interests in the Borrower or an Upstream Guarantor.
Ship 1 Advance means the advance described in Clause 3.1(a) (Purpose).
Ship 2 Advance means the advance described in Clause 3.1(b) (Purpose).
Ship 3 Advance means the advance described in Clause 3.1(c) (Purpose).
Ship 4 Advance means the advance described in Clause 3.1(d) (Purpose).
Ship 5 Advance means the advance described in Clause 3.1(e) (Purpose).
Ship 6 Advance means the advance described in Clause 3.1(f) (Purpose).
Ship 7 Advance means the advance described in Clause 3.1(g) (Purpose).
Ship 8 Advance means the advance described in Clause 3.1(h) (Purpose).
Ship 9 Advance means the advance described in Clause 3.1(i) (Purpose).
Ship 10 Advance means the advance described in Clause 3.1(j) (Purpose).
Ship 11 Advance means the advance described in Clause 3.1(k) (Purpose).
Ship 12 Advance means the advance described in Clause 3.1(l) (Purpose).
Ship 13 Advance means the advance described in Clause 3.1(m) (Purpose).
-24-

--------------------------------------------------------------------------------





Ship 14 Advance means the advance described in Clause 3.1(n) (Purpose).
Ship 15 Advance means the advance described in Clause 3.1(o) (Purpose).
Ship 16 Advance means the advance described in Clause 3.1(p) (Purpose).
Ship 17 Advance means the advance described in Clause 3.1(q) (Purpose).
Ship 18 Advance means the advance described in Clause 3.1(r) (Purpose).
Shipyard means each of the shipyards described in Schedule 2 (Ship information)
which have entered into the relevant Shipbuilding Contract with the relevant
Upstream Guarantor in relation to the construction and delivery of the relevant
Ship.
Shipbuilding Contract means, in relation to a Ship, the agreement specified in
Schedule 2 (Ship information) between the relevant Shipyard and the relevant
Upstream Guarantor.
Ship Representations means each of the representations and warranties set out in
Clauses 17.18 (Ship status) and 17.26 (Ship's employment).
Ships means each of the vessels described in Schedule 2 (Ship information) which
are to be purchased from the relevant Shipyard pursuant to the relevant
Shipbuilding Contract and Ship means any of them.
Special Counsel to KEXIM means DR & AJU International Law Group LLC, in their
capacity as legal advisors to KEXIM, or other counsel to be selected by KEXIM
and acceptable to the Facility Guarantor and the Borrower.
Special Counsel to K-sure means Yulchon LLC, in their capacity as legal advisors
to K-sure.
Spill means any actual or threatened spill, release or discharge of a Pollutant
into the environment.
Subsidiary of a person means any other person:

(a) directly or indirectly controlled by such person; or

(b) of whose dividends or distributions on the Equity Interests of such person
is entitled to receive more than 50%.

Substitute has the meaning given to such term in Clause 30.1 (Assignments by the
Lenders).
Substitution Certificate means a certificate duly executed by the Administrative
Agent, an Existing Lender and a Substitute substantially in the form of Schedule
7 (Form of Substitution Certificate) (or in such other form as the
Administrative Agent and the Lenders shall approve or require).
Swap Bank means any Original Lender or any Affiliate of any Original Lender who
enters into a Hedging Contract and/or Hedging Master Agreement with the Borrower
at any time while it is an Original Lender.
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) and Taxation shall be
construed accordingly.
-25-

--------------------------------------------------------------------------------





Title IV Plan means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to or with respect to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, direct or indirect, contingent or
otherwise.
Total Commitments means the aggregate amount of the Commercial Tranche
Commitments, the KEXIM Funded Tranche Commitments, the KEXIM Guaranteed Tranche
Commitments and the K-sure Tranche Commitments, being a maximum principal amount
of $758,105,296 at the date of this Agreement.
Total Loss means, in relation to a Ship, its:

(a) actual, constructive, compromised, agreed or arranged total loss; or

(b) requisition for title, confiscation or other compulsory acquisition by a
government entity; or

(c) hijacking, piracy, theft, condemnation, capture, seizure, arrest or
detention for more than 30 days.

Total Loss Date means, in relation to the Total Loss of a Ship:

(a) in the case of an actual total loss, the date it happened or, if such date
is not known, the date on which the Ship was last reported;

(b) in the case of a constructive, compromised, agreed or arranged total loss,
the earliest of:

(i) the date notice of abandonment of the Ship is given to its insurers; or

(ii) if the insurers do not admit such a claim, the date later determined by a
competent court of law to have been the date on which the total loss happened;
or

(iii) the date upon which a binding agreement as to such constructive,
compromised, agreed or arranged total loss has been entered into by the Ship's
insurers;

(c) in the case of a requisition for title, confiscation or compulsory
acquisition, the date it happened; and

(d) in the case of hijacking, piracy, theft, condemnation, capture, seizure,
arrest or detention, the date 30 days after the date upon which it happened.

Total Loss Repayment Date means, where a Mortgaged Ship has become a Total Loss,
the earlier of:

(a) the date 180 days after its Total Loss Date or at a later date as the
Borrower may agree with the Administrative Agent (acting with the instructions
of the Required Lenders); and

(b) the date upon which insurance proceeds or Requisition Compensation for such
Total Loss are paid by insurers or the relevant government entity.

Transaction Document means:

(a) each of the Finance Documents;

(b) each of the Shipbuilding Contracts; and

(c) each of the Charter Documents.

-26-

--------------------------------------------------------------------------------





Treasury Transaction means any derivative transaction entered into in connection
with protection against or benefit from fluctuation in any rate or price.
Trust Property means, collectively:

(a) all moneys duly received by the Security Agent under or in respect of the
Finance Documents;

(b) any portion of the balance on any Account held by or subject to a Security
Interest in favor of the Security Agent at any time;

(c) the Security Interests, guaranties, security, powers and rights granted to
the Security Agent under and pursuant to the Finance Documents;

(d) all assets paid or transferred to or vested in the Security Agent or its
agent or received or recovered by the Security Agent or its agent in connection
with any of the Finance Documents whether from any Obligor or any other person;
and

(e) all or any part of any rights, benefits, interests and other assets at any
time representing or deriving from any of the above, including all income and
other sums at any time received or receivable by the Security Agent or its agent
in respect of the same (or any part thereof).

Unpaid Sum means any sum due and payable but unpaid by an Obligor under any of
the Finance Documents.
Upstream Guarantor Change of Control means the Borrower ceases to maintain a
100% legal, beneficial and registered ownership interest in, and control of, any
Upstream Guarantor.
US or U.S. means the United States of America.
Utilization means the making of an Advance.
Utilization Date means the date on which a Utilization is made.
Utilization Request means a notice substantially in the form set out in Schedule
4 (Utilization Request).
Voting Stock of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of the board of
directors or similar governing body of such person.
War and Allied Risks means, without limitation, the risks covered by a standard
form of policy being the Institute War and Strikes Clauses (Hull Time) (1/10/83)
or (1/11/95), or equivalent conditions or mutual association rules, together
with piracy, terrorism, barratry and other risks transferred from the marine
risks coverage and together with war protection and indemnity risks excluded
from the owner's P&I club entry.

1.2 Construction

(a) Unless a contrary indication appears, any reference in any of the Finance
Documents to:

(i) Sections, clauses and Schedules are to be construed as references to the
Sections and clauses of, and the Schedules to, the relevant Finance Document and
references to a Finance Document include its Schedules;

-27-

--------------------------------------------------------------------------------






(ii) a Finance Document or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as it may from time to
time be amended, restated, supplemented, novated, assigned and assumed or
replaced, however fundamentally;

(iii) words importing the plural shall include the singular and vice versa;

(iv) any person includes its successors in title, permitted assignees or
transferees;

(v) the knowledge, awareness and/or beliefs (and similar expressions) of any
Obligor shall be construed so as to mean the actual knowledge, awareness and
beliefs of the director, member, manager or officers of such Obligor, after
having made reasonable enquiry;

(vi) assets includes present and future properties, revenues and rights of every
description;

(vii) an authorization means any authorization, consent, concession, approval,
resolution, license, exemption, filing, notarization or registration;

(viii) charter commitment means, in relation to a Ship, any charter or contract
for the use, employment or operation of that Ship or the carriage of people
and/or cargo or the provision of services by or from it and includes any
agreement for pooling or sharing income derived from any such charter or
contract;

(ix) the term disposal or dispose means a sale, transfer or other disposal
(including by way of lease or loan but not including by way of loan of money) by
a person of all or part of its assets, whether by one transaction or a series of
transactions and whether at the same time or over a period of time, but not the
creation of a Security Interest;

(x) USD/dollar/$ means the lawful currency of the United States of America;

(xi) a government entity means any government, state or agency of a country or
state;

(xii) a guaranty means any guaranty, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

(xiii) indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(xiv) month means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

(A) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that month (if there is one) or on the
immediately preceding Business Day (if there is not); and

(B) if there is no numerically corresponding day in that month, that period
shall end on the last Business Day in that month

-28-

--------------------------------------------------------------------------------





and the above rules in paragraphs (A) to (B) will only apply to the last month
of any period;

(xv) an obligation means any duty, obligation or liability of any kind;

(xvi) something being in the ordinary course of business of a person means
something that is in the ordinary course of that person's current day-to-day
operational business (and not merely anything which that person is entitled to
do under its Constitutional Documents);

(xvii) a person includes any individual, firm, company, corporation, limited
liability company, government entity or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

(xviii) a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization and includes (without
limitation) any Basel II or Basel III regulation;

(xix) right means any right, privilege, power or remedy, any proprietary
interest in any asset and any other interest or remedy of any kind, whether
actual or contingent, present or future, arising under contract or law, or in
equity;

(xx) trustee, fiduciary and fiduciary duty has in each case the meaning given to
such term under applicable law;

(xxi) (i) the winding up, dissolution, or administration of a person or (ii) a
receiver or trustee or administrative receiver or administrator in the context
of insolvency proceedings or security enforcement actions in respect of a person
shall be construed so as to include any equivalent or analogous proceedings or
any equivalent and analogous person or appointee (respectively) under the law of
the jurisdiction in which such person is established or incorporated or any
jurisdiction in which such person carries on business including (in respect of
proceedings) the seeking or occurrences of liquidation, winding-up,
reorganization, dissolution, administration, arrangement, adjustment, protection
or relief of debtors;

(xxii) a time of day is a reference to Eastern Standard Time (EST) or Eastern
Daylight Savings Time (EDST), as applicable, unless otherwise specified;

(xxiii) know your customer requirements are identification checks that a Finance
Party (acting for itself or on behalf of a prospective new Lender) requests in
order to meet its obligations under any anti-money laundering laws and
regulations and anti-corruption laws and regulations to identify a person who is
(or is to become) its customer; and

(xxiv) a provision of law is a reference to that provision as amended or
re-enacted.

(b) Where in this Agreement a provision includes a monetary reference level in
one currency, unless a contrary indication appears, such reference level is
intended to apply equally to its equivalent in other currencies as of the
relevant time for the purposes of applying such reference level to any other
currencies.

(c) Section, clause and Schedule headings are for ease of reference only.

(d) A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

-29-

--------------------------------------------------------------------------------






1.3 Third party rights

(a) Except for a provision expressed to be in favor of K-sure and the rights
expressed to be for its benefit or exercisable by it under a Finance Document or
unless expressly provided to the contrary in a Finance Document for the benefit
of a Finance Party or another Indemnified Person, a person who is not a party to
a Finance Document has no right to enforce or to enjoy the benefit of any term
of the relevant Finance Document.

(b) Any Finance Document may be rescinded or varied by the parties to it without
the consent of any person who is not a party to it (unless otherwise provided by
this Agreement).

(c) An Indemnified Person who is not a party to a Finance Document may only
enforce its rights under that Finance Document through a Finance Party and if
and to the extent and in such manner as the Finance Party may determine.

1.4 Finance Documents

Where any other Finance Document provides that this Clause 1.4 shall apply to
that Finance Document, any other provision of this Agreement which, by its
terms, purports to apply to all or any of the Finance Documents and/or any
Obligor shall apply to that Finance Document as if set out in it but with all
necessary changes.

1.5 Conflict of documents

The terms of the Finance Documents (other than as relates to the creation and/or
perfection of security) are subject to the terms of this Agreement and, in the
event of any conflict between any provision of this Agreement and any provision
of any other Finance Document (other than in relation to the creation and/or
perfection of security) the provisions of this Agreement shall prevail.
In case of any conflict or inconsistency between the terms of any Finance
Document and the K-sure Insurance Policies, as between the K-sure Lenders and
K-sure, the terms of the K-sure Insurance Policies shall prevail, and to the
extent of such conflict or inconsistency, none of the Finance Parties shall
assert to K-sure the terms of the relevant Finance Document.
-30-

--------------------------------------------------------------------------------

SECTION 2 - THE FACILITY

2 The Facility

2.1 The Facility

Subject to the terms of this Agreement, the Lenders shall make available to the
Borrower a post-delivery senior secured term loan facility, in the aggregate
amount equal to the Total Commitments, consisting of: (a) the Commercial
Tranche, to be made available by the Commercial Lenders to the Borrower, (b) the
KEXIM Guaranteed Tranche, to be made available by the KEXIM Lenders to the
Borrower, (c) the KEXIM Funded Tranche, to be made available by KEXIM to the
Borrower, and (d) the K-sure Tranche, to be made available by the K-sure
Lenders, subject to the terms of the K-sure Insurance Policies.

2.2 Increase

(a) The Borrower may by giving prior notice to the Administrative Agent by no
later than the date falling three (3) Business Days after the effective date of
a cancellation of:

(i) the undrawn Commitment of a Defaulting Lender in accordance with Clause
7.9(d) (Right of replacement or cancellation and prepayment in relation to a
single Lender); or

(ii) the Commitment of a Lender in accordance with:

(A) Clause 7.1 (Illegality); or

(B) Clause 7.9 (Right of replacement or cancellation and prepayment in relation
to a single Lender),

request that the Commitments be increased (and the Commitments shall be so
increased) in an aggregate amount of up to the amount of the Commitment so
cancelled as follows:

(1) the increased Commitments will be assumed by one or more Lenders, at such
Lender's sole discretion (each an Increase Lender), each of which confirms in
writing (whether in the relevant Increase Confirmation or otherwise) its
willingness to assume and does assume all the obligations corresponding to that
part of the increased Commitments which it is to assume, as if it had been an
Original Lender;

(2) the Borrower and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(3) each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

(4) the Commitments of the other Lenders shall continue in full force and
effect; and

(5) any increase in the Commitments shall take effect on the date specified by
the Borrower in the notice referred to above or any later date on which the

-31-

--------------------------------------------------------------------------------



conditions set out in Clause 2.2(b) (Increase) are satisfied and the remaining
undrawn Commitments shall then be increased ratably among each Advance.

(b) An increase in the Commitments will only be effective on:

(i) the execution by the Administrative Agent of an Increase Confirmation from
the relevant Increase Lender; and

(ii) in relation to an Increase Lender which is not a Lender immediately prior
to the relevant increase, the Administrative Agent being satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the assumption of the
increased Commitments by that Increase Lender. The Administrative Agent shall
promptly notify the Borrower and the Increase Lender upon being so satisfied.

(c) Each of the other Finance Parties and the Borrower hereby appoints the
Administrative Agent as its agent to execute on its behalf any Increase
Confirmation delivered to the Administrative Agent in accordance with Clauses
2.2(a) and 2.2(b) (Increase).

(d) Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Administrative Agent has authority to execute
on its behalf any amendment or waiver that has been approved by or on behalf of
the requisite Lender or Lenders in accordance with this Agreement on or prior to
the date on which the increase becomes effective.

(e) The Borrower may pay to the Increase Lender a fee in the amount and at the
times agreed between the Borrower and the Increase Lender in a letter between
the Borrower and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this Clause
2.2(e).

(f) The Increase Lender shall, on the date upon which the increase takes effect,
pay to the Administrative Agent (for its own account) a fee in an amount equal
to the fee which would be payable under Clause 30.2 (Substitution) if the
increase was an assignment and assumption pursuant to Clause 30.2 (Substitution)
and if the Increase Lender was a Substitute.

2.3 Finance Parties' rights and obligations

(a) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c) A Finance Party may, except as otherwise stated in the Finance Documents
(including Clause 32.25 (All enforcement action through the Security Agent)) and
Clause 34.2 (Finance Parties acting together), separately enforce its rights
under the Finance Documents.

2.4 Obligors' rights and obligations

(a) The obligations of each Obligor under this Agreement are joint and several. 
Failure by an Obligor to perform its obligations under this Agreement shall
constitute a failure by all of the Obligors.

-32-

--------------------------------------------------------------------------------






(b) Each Obligor irrevocably and unconditionally jointly and severally with each
other Obligor:

(i) agrees that it is responsible for the performance of the obligations of each
other Obligor under this Agreement;

(ii) acknowledges and agrees that it is a principal and original debtor in
respect of all amounts due from the Obligors under this Agreement; and

(iii) agrees with each Finance Party that, if any obligation of another Obligor
under this Agreement is or becomes unenforceable, invalid or illegal for any
reason it will, as an independent and primary obligation, indemnify that Finance
Party immediately on demand against any and all Losses it incurs as a result of
another Obligor not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by that other
Obligor under this Agreement.  The amount payable under this indemnity shall be
equal to the amount which that Finance Party would otherwise have been entitled
to recover.

(c) The obligations of the Obligors under the Finance Documents shall continue
until all amounts which may be or become payable by each Obligor under or in
connection with the Finance Documents have been irrevocably and unconditionally
paid or discharged in full, regardless of any intermediate payment or discharge
in whole or in part.

(d) If any payment by any Obligor or any discharge given by a Finance Party
(whether in respect of the obligations of such Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

(i) the liability of such Obligor under the Finance Documents shall continue as
if the payment, release, avoidance or reduction had not occurred; and

(ii) each Finance Party shall be entitled to recover the value or amount of that
security or payment from such Obligor, as if the payment, release, avoidance or
reduction had not occurred.

(e) The obligations of the Obligors under the Finance Documents shall not be
affected by an act, omission, matter or thing which, but for this clause
(whether or not known to it or any Finance Party), would reduce, release or
prejudice any of its obligations under the Finance Documents including:

(i) any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(ii) the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any other Obligor;

(iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

(iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(v) any amendment, assignment, assumption, supplement, extension, restatement
(however fundamental and whether or not more onerous) or replacement of a
Finance Document or any other document or security;

-33-

--------------------------------------------------------------------------------






(vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

(vii) any insolvency or similar proceedings.

(f) Each Obligor waives any right it may have of first requiring any Finance
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
such Obligor under any Finance Document. This waiver applies irrespective of any
law or any provision of a Finance Document to the contrary.

(g) Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably and unconditionally
paid or discharged in full, each Finance Party (or any trustee or agent on its
behalf) may:

(i) refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit against those amounts; and

(ii) hold in an interest-bearing suspense account any money received from any
Obligor or on account of any Obligor's liability under any Finance Document.

(h) Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Administrative Agent otherwise directs (on such terms as it may
reasonably require), none of the Obligors shall exercise any rights (including
rights of set-off) which it may have by reason of performance by it of its
obligations under the Finance Documents:

(i) to be indemnified by another Obligor;

(ii) to claim any contribution from any other Obligor or any Guarantor of or
provider of security for any Obligor's obligations under the Finance Documents;
and/or

(iii) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any guaranty or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

3 Purpose

3.1 Purpose

The Borrower shall apply all amounts borrowed under the Facility in accordance
with this Clause 3.1.

(a) The Ship 1 Advance (which shall be made available in the lesser of (a) 55%
of the Age Adjusted Delivered Price of Ship 1 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 1, tested in accordance
with Clause 24.2(a) (Valuation frequency), plus an amount equal to the K-sure
Premium and KEXIM Premium for such Ship) shall be made available solely for the
purpose of financing part of the Delivered Price in respect of Ship 1.

-34-

--------------------------------------------------------------------------------






(b) The Ship 2 Advance (which shall be made available in the lesser of (a) 55%
of the Age Adjusted Delivered Price of Ship 2 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 2, tested in accordance
with Clause 24.2(a) (Valuation frequency), plus an amount equal to the K-sure
Premium and KEXIM Premium for such Ship) shall be made available solely for the
purpose of financing part of the Delivered Price in respect of Ship 2.

(c) The Ship 3 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 3 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 3, tested at the time of
delivery of Ship 3, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 3.

(d) The Ship 4 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 4 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 4, tested at the time of
delivery of Ship 4, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 4.

(e) The Ship 5 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 5 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 5, tested at the time of
delivery of Ship 5, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 5.

(f) The Ship 6 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 6 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 6, tested at the time of
delivery of Ship 6, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 6.

(g) The Ship 7 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 7 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 7, tested at the time of
delivery of Ship 7, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 7.

(h) The Ship 8 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 8 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 8, tested at the time of
delivery of Ship 8, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 8.

(i) The Ship 9 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 9 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 9, tested at the time of
delivery of Ship 9, plus an amount equal to the K-sure Premium and KEXIM Premium
for such Ship) shall be made available solely for the purpose of financing part
of the Delivered Price in respect of Ship 9.

-35-

--------------------------------------------------------------------------------






(j) The Ship 10 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 10 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 10, tested at the time of
delivery of Ship 10, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 10.

(k) The Ship 11 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 11 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 11, tested at the time of
delivery of Ship 11, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 11.

(l) The Ship 12 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 12 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 12, tested at the time of
delivery of Ship 12, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 12.

(m) The Ship 13 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 13 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 13, tested at the time of
delivery of Ship 13, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 13.

(n) The Ship 14 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 14 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 14, tested at the time of
delivery of Ship 14, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 14.

(o) The Ship 15 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 15 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 15, tested at the time of
delivery of Ship 15, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 15.

(p) The Ship 16 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 16 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 16, tested at the time of
delivery of Ship 16, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 16.

(q) The Ship 17 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 17 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 17, tested at the time of
delivery of Ship 17, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 17.

-36-

--------------------------------------------------------------------------------






(r) The Ship 18 Advance (which shall be made available in the lesser of (a) 55%
of the Delivered Price of Ship 18 (as identified in Schedule 2 (Ship
Information)), plus an amount equal to the K-sure Premium and KEXIM Premium for
such Ship and (b) 55% of the Fair Market Value of Ship 18, tested at the time of
delivery of Ship 18, plus an amount equal to the K-sure Premium and KEXIM
Premium for such Ship) shall be made available solely for the purpose of
financing part of the Delivered Price in respect of Ship 18.

3.2 Monitoring

Other than as provided elsewhere in this Agreement with respect to the
Administrative Agent, no Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.

4 Conditions of Utilization

4.1 Conditions precedent to Closing Date

On or prior to the Closing Date, the Administrative Agent, or its duly
authorized representative, shall have received all of the documents and other
evidence listed in Part 1 of Schedule 3 (Conditions precedent) in form and
substance reasonably satisfactory to the Administrative Agent.

4.2 Conditions precedent to each Utilization Date

Each Advance (including the first Advance) shall become available for borrowing
under this Agreement only if the Administrative Agent, or its duly authorized
representative, has received, no later than 12:00 p.m. EST on the Utilization
Date, all of the documents and evidence listed in Part 2 of Schedule 3
(Conditions precedent) in form and substance reasonably satisfactory to the
Administrative Agent.

4.3 Conditions precedent to each Release Date

Each Advance (including the first Advance) shall be released to the relevant
Shipyard (or, in the case of Ship 1 and Ship 2, the Borrower) under this
Agreement only if the Administrative Agent, or its duly authorized
representative, has received on the Release Date all of the documents and
evidence listed in Part 3 of Schedule 3 (Conditions precedent) in form and
substance reasonably satisfactory to the Administrative Agent.

4.4 Notice to Lenders and Borrower

The Administrative Agent shall notify the Lenders and the Borrower promptly upon
receiving and being satisfied with all of the documents and evidence delivered
to it under this Clause 4. The Administrative Agent shall not be liable for any
damages, costs or losses whatsoever as a result of giving such notice.

4.5 Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders' obligation)
if on the date of the Utilization Request and on the proposed Utilization Date
and Release Date:

(a) no Default is continuing or would result from the proposed Utilization;

(b) all of the representations set out in Clause 17 (Representations) are true;

(c) the Administrative Agent and the ECA Agent have received, and found to be
reasonably acceptable to each of them, any further opinions, consents,
agreements and documents in

-37-

--------------------------------------------------------------------------------



connection with the Finance Documents which the Administrative Agent or the ECA
Agent may request by notice to the Borrower prior to the Utilization Date;

(d) the ECA Agent has not received any notice from K-sure requesting the K-sure
Lenders to suspend the making of any Advance under the K-sure Tranche and/or the
K-sure Lenders are not required by the terms of any of the K-sure Insurance
Policies to suspend the making of the of any Advance under the K-sure Tranche;

(e) no occurrence, event or circumstances exist which prohibits any of the
K-sure Lenders from participating in any Advance under the K-sure Tranche
pursuant to the terms of any of the K-sure Insurance Policies;

(f) none of the Obligors or the Finance Parties have received any notice
from KEXIM suspending (or purporting to suspend) any Advance under the KEXIM
Funded Tranche and/or the KEXIM Guarantee; and

(g) the KEXIM Guarantee is in full force and effect and (i) has not been
declared by KEXIM to be ineffective as to the coverage provided by KEXIM and
(ii) has not ceased to be in full force and effect as to the full amount of
coverage provided by KEXIM.

4.6 Waiver of conditions precedent

The conditions in this Clause 4 are inserted solely for the benefit of the
Finance Parties and may be waived in writing in whole or in part and with or
without conditions by the Administrative Agent acting on the instructions of the
Required Lenders.
-38-

--------------------------------------------------------------------------------

SECTION 3 - UTILIZATION

5 Utilization

5.1 Delivery of a Utilization Request

The Borrower may utilize the Facility by delivering to the Administrative Agent
a duly completed Utilization Request at least five (5) Business Days before the
proposed Utilization Date.

5.2 Completion of a Utilization Request

A Utilization Request is irrevocable (except for a correction in relation to a
purely administrative or technical error and with the consent of the
Administrative Agent (acting on the instructions of the Required Lenders), such
consent not to be unreasonably withheld or delayed)) and will not be regarded as
having been duly completed unless:

(a) it specifies the Ship(s) to which it relates;

(b) the proposed Utilization Date is a Business Day falling on or before the
Last Availability Date for that Ship;

(c) the proposed Release Date is a Business Day;

(d) the currency and amount of the Utilization comply with Clause 5.3 (Currency
and amount);

(e) the proposed Interest Period complies with Clause 9 (Interest Periods);

(f) it identifies the purpose for the Utilization and that purpose complies with
Clause 3 (Purpose);

(g) it specifies the account bank details to which the proceeds of the Loan are
to be credited; and

(h) it is duly signed by authorized signatories of the Borrower;

provided that only one Advance per Ship shall be permitted.

5.3 Currency and amount

The currency specified in a Utilization Request must be dollars and, unless
otherwise approved by all the Lenders, each Advance shall be for the amount
specified in Clause 3.1 (Purpose) relative to such Advance.

5.4 Lenders' obligation

(a) If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Advance available by the relevant Utilization
Date through its Facility Office.

(b) The amount of each Lender's participation in the Advance will be equal to
the proportion borne by its undrawn Commitment to the undrawn Total Commitments
immediately prior to making the Advance.

(c) The Administrative Agent shall promptly notify each Lender of the amount of
the Advance and the amount of its participation in the Advance, and, if
different, the amount of that participation to be made available in accordance
with Clause 36.1 (Payments to the Administrative Agent), in each case no later
than four (4) Business Days before the Utilization Date.

-39-

--------------------------------------------------------------------------------






(d) Except for the Ship 1 Advance and the Ship 2 Advance, the Administrative
Agent shall ensure that each Advance is remitted to the suspense account
specified by the Borrower in the Utilization Request. If the conditions set out
in Clause 4.3 (Conditions precedent to each Release Date) are met, in addition
to the other conditions set out in this Agreement, the Administrative Agent
shall release the Advance to the relevant Shipyard and/or its financial
institution on the Release Date.

(e) The Borrower irrevocably authorizes and directs the Administrative Agent to
remit the proceeds of each Advance to the account specified in the relevant
Utilization Request.

-40-

--------------------------------------------------------------------------------

SECTION 4 - REPAYMENT, PREPAYMENT AND CANCELLATION

6 Repayment

6.1 Repayment

The Borrower shall, on each Repayment Date, repay such part of the Loan as is
required to be repaid by Clause 6.2 (Scheduled Repayment of Advances).

6.2 Scheduled Repayment of Advances

(a) Repayment of Commercial Tranche of each Advance: Subject to Clause 7
(Illegality, prepayment and cancellation), the Borrower shall repay the
Commercial Tranche of each Advance in equal quarterly installments, one such
installment to be repaid on each of the Repayment Dates relative to such
Advance, excluding the first installment and the final installment as set out in
Clause 6.3 (Repayment of First Installment and Final Installment of each
Advance), in accordance with an 18-year age adjusted loan repayment profile.

(b) Repayment of KEXIM Guaranteed Tranche: Subject to Clause 7 (Illegality,
prepayment and cancellation), the Borrower shall repay the KEXIM Guaranteed
Tranche of each Advance in equal quarterly repayments, one such installment to
be repaid on each of the Repayment Dates relative to such Advance, excluding the
first installment and the final installment as set out in Clause 6.3 (Repayment
of First Installment and Final Installment of Each Advance), in accordance with
a 12-year age adjusted loan repayment profile.

(c) Repayment of KEXIM Funded Tranche: Subject to Clause 7 (Illegality,
prepayment and cancellation), the Borrower shall repay the KEXIM Funded Tranche
of each Advance in equal quarterly repayments, one such installment to be repaid
on each of the Repayment Dates relative to such Advance, excluding the first
installment and the final installment as set out in Clause 6.3 (Repayment of
First Installment and Final Installment of Each Advance), in accordance with a
12-year age adjusted loan repayment profile.

(d) Repayment of K-sure Tranche: Subject to Clause 7 (Illegality, prepayment and
cancellation), the Borrower shall repay the K-sure Tranche of each Advance in
equal quarterly repayments, one such installment to be repaid on each of the
Repayment Dates relative to such Advance, excluding the first installment and
the final installment as set out in Clause 6.3 (Repayment of First Installment
and Final Installment of Each Advance), in accordance with a 12-year age
adjusted loan repayment profile.

6.3 Repayment of First Installment and Final Installment of each Advance

(a) The first installment payable under each Advance shall be increased pro rata
to account for the relevant Ship's Delivery Date falling between two Repayment
Dates and shall be calculated as the relevant fraction (the numerator of which
is the number of days elapsed between the relevant Ship's Delivery Date and the
First Repayment Date, and the denominator of which is the number of days between
the next Repayment Date following the relevant Ship's Delivery Date and the
First Repayment Date) multiplied by the installment relevant to the Advance.

(b) On the Final Repayment Date for each Advance, the Advance shall be paid in
full.

(c) If the Delivery Date of a Ship is also a Repayment Date, or in the case of
Ship 1 and Ship 2, there shall be no requirement to increase the first
installment as set forth in this Clause 6.3, and repayment of such Advance shall
commence on the next Repayment Date.

-41-

--------------------------------------------------------------------------------






7 Illegality, prepayment and cancellation

7.1 Illegality

If at any time there is a law binding upon the Lenders in any jurisdiction which
renders it unlawful for any Lender to perform any of its obligations or to
exercise any of its rights under this Agreement or any of the other Finance
Documents or for any Lender to contribute to or maintain or fund its
participation in the Loan:

(a) the Lender shall promptly notify the Administrative Agent upon becoming
aware of that event;

(b) upon the Administrative Agent notifying the Borrower, the Commitment of that
Lender will be immediately cancelled;

(c) to the extent that the Lender's participation has not been assigned pursuant
to Clauses 2.2 (Increase) or 41.8(a) to 41.8(c) (Replacement of a Defaulting
Lender), the Borrower shall repay (without any fees, premium or penalty) all
amounts outstanding to the Lender on the last day of the Interest Period
occurring after the Administrative Agent has notified the Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law); and

(d) no prepayment fee shall be payable pursuant to Clause 11.3 (KEXIM Prepayment
Fee) in connection with prepayments in accordance with this Clause 7.1.

7.2 Change of Control

(a) The Facility Guarantor shall promptly notify the Administrative Agent upon
any Obligor becoming aware of a Change of Control.

(b) If a Change of Control occurs (other than an Upstream Guarantor Change of
Control), the Administrative Agent may, and shall if so directed by the Required
Lenders, by notice to the Borrower, cancel the Total Commitments with effect
from a date specified in that notice which is at least 30 days after the giving
of the notice and declare that all or part of the Loan be payable on demand
after such date, on which date it shall become payable on demand by the
Administrative Agent on the instructions of the Required Lenders or, if the
Change of Control relates to an Upstream Guarantor Change of Control, then the
Administrative Agent may declare that the higher of (i) the drawn and
outstanding amount of the Advance with respect to the relevant Ship owned by
such Upstream Guarantor and (ii) the amount required to comply with the
provisions in Clause 24 (Minimum security value) after such prepayment shall be
prepaid.

(c) Any partial prepayment of the Loan under this Clause 7.2 shall be applied to
the outstanding principal amount of each Advance on a pro rata basis and shall
reduce future installments payable in respect of each Advance under Clause 6.2
(Scheduled Repayment of Advances) in inverse chronological order unless such
Change of Control relates to one or more of the Upstream Guarantors, in which
case the Advance with respect to the relevant Ship owned by such Upstream
Guarantor shall be paid in full together with the amount required (if any) to
comply with the provisions in Clause 24 (Minimum security value) which
additional amounts shall reduce future installments payable in respect of each
remaining Advance under Clause 6.2 (Scheduled Repayment of Advances) in inverse
chronological order.

7.3 Loss of ECA Support

-42-

--------------------------------------------------------------------------------






(a) If at any time the KEXIM Guarantee is lost, cancelled, unenforceable or
invalid while any amounts remain outstanding under the KEXIM Guaranteed Tranche,
the Administrative Agent shall immediately cancel the Total Commitments and
declare that the entire Loan be payable on demand.

(b) If at any time, in relation to an Advance, the relevant K-sure Insurance
Policy is lost, cancelled, unenforceable or invalid while any amounts remain
outstanding under the K-sure Tranche in relation to such Advance, the
Administrative Agent shall immediately cancel the Total Commitments and declare
that the entire Loan be payable on demand.

7.4 Voluntary prepayment

(a) Prepayment of the Loan

(i) Subject to the payment of any fees payable by the Borrower pursuant to
Clause 11.3 (KEXIM Prepayment Fee), the Borrower may, if it gives the
Administrative Agent and the ECA Agent not less than ten (10) Business Days'
prior written notice, prepay the whole or any part of the Loan (but if in part,
being an amount that reduces the amount of the Loan by a minimum amount of
$1,000,000 or any whole number multiples thereof) on the last day of an Interest
Period in respect of the amount to be prepaid.

(ii) Any partial prepayment of the Loan under this Clause 7.4 (i) shall be
applied to the outstanding principal amount of each Advance according to the
Prepayment Allocations and (ii) shall reduce future installments payable in
respect of each Advance under Clause 6.2 (Scheduled Repayment of Advances),
excluding the final payments, other than prepayments pursuant to Clause 24.11(b)
(Security shortfall), which shall reduce future installments, on a pro rata
basis, payable in respect of each Advance, including the final payments.

(b) Refund of K-sure Premium

Upon any voluntary prepayment of the Loan (whether in whole or in part), the
Borrower may request the ECA Agent to seek a refund by K-sure of such portion of
the K-sure Premium paid by the Borrower. In the event that K-sure (in its
absolute sole discretion) consents to such request and refunds any portion of
the K-sure Premium, the amount of which shall be determined and calculated
solely by K-sure pursuant to the terms of the relevant K-sure Insurance Policy
and its internal regulations, to the ECA Agent or the Administrative Agent (as
the case may be), such refund shall be remitted to the Borrower in accordance
with Clause 36 (Payment Mechanics), provided that neither the Administrative
Agent nor the ECA Agent shall be obliged to take any further action if K-sure
refuses or fails for whatever reason to refund any portion of the K-sure
Premium.

7.5 Put Options

(a) KEXIM shall have a put option to require prepayment of the KEXIM Funded
Tranche and the KEXIM Guaranteed Tranche, and K-sure shall have a put option to
call for prepayment on the K-sure Tranche to be exercised on the Final Repayment
Date of the Commercial Tranche, if the Commercial Tranche is not committed to be
refinanced/renewed prior to the date that falls two (2) months before the Final
Repayment Date of the Commercial Tranche, provided that the ECA Agent shall
provide written notice to K-sure and KEXIM as to whether the refinancing/renewal
of the Commercial Tranche has been obtained on or prior to the date which is two
(2) months prior to the final maturity date of the Commercial Tranche. Upon
exercise of the above put options (the Put Options and each a Put Option), all
outstanding amounts under the KEXIM Funded Tranche, the KEXIM Guaranteed Tranche
and the K-sure Tranche must be repaid on the Final Repayment Date of the
Commercial Tranche.

-43-

--------------------------------------------------------------------------------






(b) No KEXIM Prepayment Fee shall be payable in connection with a prepayment
following any exercise of the Put Option.

7.6 Sale or Total Loss

(a) If a Ship becomes a Total Loss before its Advance has become available for
borrowing under this Agreement, the Total Commitments shall be reduced by an
amount equal to the maximum amount of the respective Advance as specified in the
definition of that Advance in Clause 1.1 (Definitions).

(b) On a Mortgaged Ship's Disposal Repayment Date, the Borrower shall
immediately pay the Administrative Agent the higher of (i) the drawn and
outstanding amount of the Advance with respect to the relevant Mortgaged Ship
and (ii) the amount required (if any) to comply with the provisions in Clause 24
(Minimum security value) after such prepayment, such amount to be applied first,
to repay the Advance with respect to the relevant Mortgaged Ship and second, to
repay the remaining Advances on a pro rata basis and to reduce future
installments in respect of such Advances pro rata in inverse chronological
order.

7.7 Voluntary cancellation

Subject to the payment of any fees payable by the Borrower pursuant to Clause
11.3 (KEXIM Prepayment Fee), the Borrower may, without premium or penalty, if it
gives the Administrative Agent not less than five (5) Business Days' prior
written notice, cancel the whole or any part of the Total Commitments (but in a
minimum amount of $2,000,000 and a multiple of $2,000,000). Upon such
cancellation, the Total Commitments shall be reduced pro rata by the same
amount.

7.8 Automatic cancellation

Any part of the Total Commitments which has not been drawn upon by the relevant
Last Availability Date shall be automatically cancelled at close of business in
New York on such Last Availability Date and the Total Commitments shall be
reduced accordingly.

7.9 Right of replacement or cancellation and prepayment in relation to a single
Lender

(a) If:

(i) any sum payable to any Lender by an Obligor is required to be increased
under Clause 12.2 (Grossing-up for taxes); or

(ii) any Lender claims indemnification from the Borrower under Clause
12.5 (Indemnity for taxes) or Clause 13 (Increased Costs),

the Borrower may, while the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Administrative Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Loan or give the Administrative
Agent notice in form and substance satisfactory to the Administrative Agent of
its intention to replace that Lender.

(b) On receipt of a notice referred to in Clause 7.9(a) (Right of replacement or
cancellation and prepayment in relation to a single Lender) above, the
Commitment of that Lender shall immediately be reduced to zero.

(c) On the last day of each Interest Period which ends after the Borrower has
given notice under Clause 7.9(a) (Right of replacement or cancellation and
prepayment in relation to a single

-44-

--------------------------------------------------------------------------------



Lender) above in relation to a Lender (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender's participation
in the Loan.

(d) If any Lender becomes a Defaulting Lender, the Borrower may, at any time
while the Lender continues to be a Defaulting Lender give the Administrative
Agent two (2) Business Days' notice of cancellation of the undrawn Commitment of
that Lender.

(e) On the notice provided pursuant to Clause 7.9(c) (Right of replacement or
cancellation and prepayment in relation to a single Lender) becoming effective,
the undrawn Commitment of the Defaulting Lender shall immediately be reduced to
zero and the remaining undrawn Commitments shall each be reduced ratably and the
Administrative Agent shall as soon as practicable after receipt of such notice,
notify all the Lenders.

7.10 Restrictions

(a) Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b) Any prepayment under this Agreement, including but not limited to Clause 7.2
(Change of control), shall be made together with accrued interest on the amount
prepaid and, subject to any Break Costs and Prepayment Fees, without premium or
penalty (other than the KEXIM Prepayment Fee (subject to the provisions of
Clause 11.3)).

(c) The Borrower may not reborrow any part of the Facility which is repaid or
prepaid under this Agreement.

(d) The Borrower shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e) Subject to Clause 2.2 (Increase), no amount of the Commitments cancelled
under this Agreement may be subsequently reinstated.

(f) If the Administrative Agent receives a notice under this Clause 7 it shall
promptly forward a copy of that notice to either the Borrower or the affected
Lender or Lenders, as appropriate.

(g) If the Total Commitments are partially reduced under this Agreement other
than under Clause 7.1 (Illegality) and Clause 7.9 (Right of replacement or
cancellation and prepayment in relation to a single Lender), the Commitments of
the Lenders shall be reduced ratably.

(h) Any prepayment under this Agreement shall be made together with payment to a
Swap Bank of any amount falling due to the relevant Swap Bank under a Hedging
Contract as a result of the termination or close out of that Hedging Contract or
any Hedging Transaction under it in accordance with Clause 27.3 (Unwinding of
Hedging Contracts) in relation to that prepayment. The Borrower must inform and
deliver satisfactory evidence to the Administrative Agent to be forwarded to the
Lenders of any required close-out payments to any Swap Bank within five (5)
Business Days after the relevant prepayment date.

(i) In the case of prepayment of the KEXIM Guaranteed Tranche, the unutilized
portion of the KEXIM Premium shall be refunded in accordance with the terms and
conditions as contained in the KEXIM Guarantee and KEXIM's internal regulations,
and the ECA Agent shall use commercially reasonable efforts for such refund to
be effected.

7.11 Conditions to the Replacement of a Lender

-45-

--------------------------------------------------------------------------------





The replacement of a Lender pursuant to Clause 7.9 (Right of repayment and
cancellation in relation to a single Lender) shall be subject to the following
additional conditions:

(a) no Finance Party shall have any obligation to find a replacement Lender; and

(b) any Lender replaced pursuant to Clause 7.9 (Right of repayment
and cancellation in relation to a single Lender) shall not be required to
refund, or to pay or surrender to any other Lender, any of the fees or other
amounts received by the replaced Lender under any Finance Document.

-46-

--------------------------------------------------------------------------------

SECTION 5 - COSTS OF UTILIZATION

8 Interest

8.1 Calculation of interest

The rate of interest on each Advance for each Interest Period relative to such
Advance is the percentage rate per annum which is the aggregate of the
applicable:

(a) Margin; and

(b) LIBOR.

8.2 Payment of interest

The Borrower shall pay accrued interest on each Advance on the last day of each
Interest Period relative to such Advance. However, if the Interest Period is
greater than three (3) months, the Borrower shall pay accrued interest on each
Advance quarterly.

8.3 Default interest

(a) If an Obligor fails to pay any amount payable by it under a Finance Document
(other than a Hedging Contract) on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to Clause 8.3(b) (Default interest)
below, is 2% per annum higher than the rate which would have been payable if the
overdue amount had, during the period of non-payment, constituted an Advance for
successive ninety (90)-day Interest Periods. Any interest accruing in accordance
with this Clause 8.3 shall be immediately payable by the Obligors on demand by
the Administrative Agent.

(b) If any overdue amount consists of all or part of an Advance which became due
on a day which was not the last day of an Interest Period relating to such
Advance or the relevant part of it:

(i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to such
Advance; and

(ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% per annum higher than the rate which would have
applied if the overdue amount had not become due.

(c) Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

8.4 Notification of rates of interest

The Administrative Agent shall promptly notify the Lenders and the Borrower of
the determination of a rate of interest under this Agreement.
-47-

--------------------------------------------------------------------------------






9 Interest Periods

9.1 Commencement of Interest Periods.

The first Interest Period applicable to an Advance shall commence on the
relevant Utilization Date and each subsequent Interest Period for such Advance
shall commence on the expiry of the preceding Interest Period.

9.2 Duration of normal Interest Periods.

Subject to Clauses 9.3 (Duration of Interest Periods for repayment installments)
and 9.4 (Non-availability of matching deposits for Interest Period selected),
each Interest Period shall be:

(a) in respect of the Commercial Tranche:

(i) three (3) or six (6) months as notified by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) three (3)
Business Days before the commencement of the Interest Period;

(ii) in the case of the first Interest Period applicable to each Advance other
than the first Advance, a period commencing on the relevant Utilization Date and
ending on the last day of the then current Interest Period for outstanding
Advances;

(iii) three (3) months, if the Borrower fails to notify the Administrative Agent
by the time specified in paragraph (i); or

(iv) such other period as the Administrative Agent may, with the authorization
of the Commercial Lenders, agree with the Borrower;

(b) in respect of the KEXIM Guaranteed Tranche, the KEXIM Funded Tranche and the
K-sure Tranche:

(i) three (3) months; or

(ii) in the case of the first Interest Period applicable to each Advance other
than the first Advance, a period commencing on the relevant Utilization Date and
ending on the last day of the then current Interest Period for outstanding
Advances.

9.3 Duration of Interest Periods for repayment installments.

In respect of an amount due to be repaid under Clause 6 (Repayment) on a
particular Repayment Date, an Interest Period shall end on that Repayment Date.

9.4 Non-availability of matching deposits for Interest Period selected.

If, after the Borrower has selected and the Lenders have agreed an Interest
Period, any Lender notifies the Administrative Agent by 11:00 a.m. (New York
time) on the second Business Day before the commencement of the Interest Period
that it is not satisfied that deposits in Dollars for a period equal to the
Interest Period will be available to it in the London Interbank Market when the
Interest Period commences, the Interest Period shall be of three (3) months.

9.5 Non-Business Days

-48-

--------------------------------------------------------------------------------





If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

10 Changes to the calculation of interest

10.1 Absence of quotations

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. London time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

10.2 Market disruption

(a) If a Market Disruption Event under 10.3(a) occurs in relation to the Loan
for any Interest Period, then the rate of interest on each Lender's share of the
Loan for the Interest Period shall be the percentage rate per annum which is the
sum of:

(i) the Margin; and

(ii) the rate notified to the Administrative Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the Loan from whatever
source it may reasonably select.

(b) If a Market Disruption Event under 10.3(b) occurs in relation to any
Lender's Participation in the Loan for any Interest Period, then the rate of
interest on such Lender's share of the Loan for the Interest Period shall be the
percentage rate per annum which is the sum of:

(i) the Margin; and

(ii) the rate notified to the Administrative Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the Loan from whatever
source it may reasonably select.

(c) If a Market Disruption Event occurs the Administrative Agent shall, promptly
and as soon as is practicable after the occurrence thereof, notify the Borrower.

10.3 In this Agreement:

Market Disruption Event means:

(a) at or about noon in London on the Quotation Day for the relevant Interest
Period LIBOR is to be determined by reference to the Reference Banks and none or
only one of the Reference Banks supplies a rate to the Administrative Agent to
determine LIBOR for the relevant Interest Period; or

(b) before close of business in London on the Quotation Day for the relevant
Interest Period, the Administrative Agent receives notifications from a Lender
or Lenders (whose participations in the Loan are at least equal to or greater
than 50 per cent of the Loan) that the cost to it of funding its participation
in the Loan from the London Interbank Market or if cheaper from whatever source
it may reasonably select would be in excess of LIBOR.

-49-

--------------------------------------------------------------------------------






10.4 Alternative basis of interest or funding

(a) If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.

(b) Any alternative basis agreed pursuant to clause (a) above shall, with the
prior consent of all the Lenders be binding on all Parties.

10.5 Break Costs

(a) The Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of the Loan or Unpaid Sum being paid by the Borrower on a day other than the
last day of an Interest Period for an Advance or, as the case may be, an Unpaid
Sum or relevant part of it.

(b) Each Lender shall, as soon as reasonably practicable after a demand by the
Administrative Agent, confirm the amount of its Break Costs for any Interest
Period in which they accrue.

11 Fees

11.1 Commitment commission

(a) The Borrower shall pay to the Administrative Agent (for the account of each
of the Lenders) a fee in dollars computed at the rate of 40% of the Margin (and
in the case of the Commercial Tranche, the applicable Margin as the same may be
adjusted from time to time) per annum on the undrawn and uncancelled portion of
that Lender's Commitment which shall accrue from the Closing Date until the Last
Availability Date of each of the Commercial Tranche, the KEXIM Funded Tranche,
the KEXIM Guaranteed Tranche and the K-sure Tranche.

(b) The accrued commitment commission shall be payable in arrears starting on
the date falling three (3) months after the Closing Date and every three (3)
months thereafter and also on each date on which an Advance is made with respect
to the relevant amount drawn down until the undrawn portion of the Total
Commitments is permanently reduced to zero, and any unpaid portion of the
accrued commitment commission shall be paid on the date the undrawn portion of
the Total Commitments is permanently reduced to zero.

(c) No commitment fee is payable to the Administrative Agent (for the account of
a Lender) on any undrawn Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

11.2 Other fees

The Obligors shall pay to the relevant party any other fees specified in the
relevant Fee Letters at the times and in the amounts specified therein.

11.3 KEXIM Prepayment Fee

In the case of a voluntary prepayment pursuant to Clause 7.4 (Voluntary
prepayment), the sale or disposal of a Ship permitted under Clause 21.4 (Sale or
other disposal of a Ship), or the voluntary cancellation of the KEXIM Funded
Tranche pursuant to Clause 7.7. (Voluntary cancellation), the Borrower shall pay
to the Administrative Agent, for further distribution to KEXIM, the KEXIM
Prepayment Fee. For the avoidance of doubt, no KEXIM prepayment fee will be
payable in case of
-50-

--------------------------------------------------------------------------------



a prepayment made under Clause 24.11(b) and/or under Clause 7.6 (Sale or Total
Loss) in connection with a Total Loss.

11.4 KEXIM Premium

(a) The Borrower acknowledges that the KEXIM Lenders benefit from the KEXIM
Guarantee once issued and in effect.

(b) The Borrower and each KEXIM Lender acknowledge and agree that:

(i) the amounts of the KEXIM Premium will be as set forth in the relevant Fee
Letter and will be payable on the dates as specified in that Fee Letter (but,
for the avoidance of doubt, no KEXIM Premium or any part thereof is payable on
the Closing Date); and

(ii) no KEXIM Lender is in any way involved in the calculation or payment
(otherwise than as financed in whole or in part pursuant to this Agreement) of
any part of the KEXIM Premium.

11.5 K-sure Premium.

Without prejudice to Clause 7.4(b) (Refund of K-sure Premium), the Borrower:

(a) agrees, and each K-sure Lender acknowledges and agrees, that:

(i) the amount of any K-sure Premium will be calculated in accordance with the
percentage included in the relevant defined term as of the date of this
Agreement, but otherwise subject to the terms of the relevant K-sure Insurance
Policy and K-sure's internal regulations; and

(ii) no K-sure Lender is in any way involved in the calculation or payment
(otherwise than as financed in whole or in part pursuant to this Agreement) of
any part of any K-sure Premium;

(b) agrees that their obligation to pay any K-sure Premium or any part of any
K-sure Premium in accordance with the relevant K-sure Insurance Policy shall be
an absolute and unconditional obligation and, without limitation, shall not be
affected by any failure by the Borrower to draw down funds under this Agreement
or the prepayment or acceleration of the whole or any part of the Loan;

(c) acknowledges that it shall pay an amount equivalent to each K-sure Premium
(including default interest under the relevant K-sure Insurance Policy) to
K-sure on the relevant due date, and no K-sure Premium will be refundable in
whole or in part in any circumstances, unless otherwise provided in the relevant
K-sure Insurance Policy and Clause 7.4(b) (Refund of K-sure Premium);

(d) agrees that if, for any reason whatsoever, any additional premium is or
becomes payable to K-sure in respect of any K-sure Insurance Policy, the
Borrower shall promptly pay such additional premium in full and the Borrower
shall fully cooperate with the Administrative Agent and the ECA Agent on their
reasonable request to take all steps necessary on the part of the Borrower to
ensure that each K-sure Insurance Policy remains in full force and effect
throughout the Facility Period; and

(e) shall indemnify K-sure in relation to any costs or expenses (including
reasonable legal fees) suffered or incurred by K-sure in connection with any
transfer to K-sure undertaken pursuant to Clause 30.1 (Assignments by the
Lenders) or in connection with any review by K-sure of or

-51-

--------------------------------------------------------------------------------



in relation to any Event of Default and/or amendment or supplement to any of the
Finance Documents and/or a request for a consent or approval from K-sure.
-52-

--------------------------------------------------------------------------------

SECTION 6 - ADDITIONAL PAYMENT OBLIGATIONS
 

12 No Set-Off or Tax Deduction; Tax Indemnity; FATCA

12.1 No deductions

All amounts due to each Indemnified Person under a Finance Document shall be
paid:

(a) without any form of set-off, cross-claim or condition; and

(b) free and clear of any tax deduction except a tax deduction which such
Obligor is required by law to make.

12.2  Grossing-up for taxes
If an Obligor is required by law to make a tax deduction from any payment:

(a) such Obligor shall notify the Administrative Agent as soon as it becomes
aware of the requirement;

(b) such Obligor shall pay the tax deducted to the appropriate taxation
authority promptly, and in any event before any fine or penalty arises; and

(c) except if the deduction is for collection or payment of a Non-indemnified
Tax of an Indemnified Person, the amount due in respect of the payment shall be
increased by the amount necessary to ensure that each Indemnified Person
receives and retains (free from any liability relating to the tax deduction) a
net amount which, after the tax deduction, is equal to the full amount which it
would otherwise have received.

12.3  Evidence of payment of taxes
Within one (1) month after making any tax deduction, the relevant Obligor shall
deliver to the Administrative Agent documentary evidence satisfactory to the
Administrative Agent that the tax had been paid to the appropriate taxation
authority.
12.4  Tax credits
An Indemnified Person which receives for its own account a repayment or credit
in respect of tax on account of which an Obligor has made an increased payment
under Clause 12.2 (Grossing-up for taxes) shall pay to such Obligor a sum equal
to the proportion of the repayment or credit which such Indemnified Person
allocates to the amount due from such Obligor in respect of which such Obligor
made the increased payment, provided that:

(a) such Indemnified Person shall not be obliged to allocate to this transaction
any part of a tax repayment or credit which is referable to a class or number of
transactions;

(b) nothing in this Clause 12.4 shall oblige an Indemnified Person to disclose
the contents of any tax filings or other confidential information or to arrange
its tax affairs in any particular manner, to claim any type of relief, credit,
allowance or deduction instead of, or in priority to, another or to make any
such claim within any particular time;

(c) nothing in this Clause 12.4 shall oblige an Indemnified Person to make a
payment which would leave it in a worse position than it would have been in if
the Obligor had not been required to make a tax deduction from a payment; and

-53-

--------------------------------------------------------------------------------






(d) any allocation or determination made by an Indemnified Person under or in
connection with this Clause 12.4 shall be conclusive and binding on each
Obligor.

12.5  Indemnity for taxes
The Borrower and each Guarantor hereby indemnifies and agrees to hold each
Indemnified Person harmless from and against all taxes other than
Non-indemnified Taxes levied on such Indemnified Person (including, without
limitation, taxes imposed on any amounts payable under this Clause 12.5) paid or
payable by such person, whether or not such taxes or other taxes were correctly
or legally asserted. Such indemnification shall be paid within 10 days from the
date on which such Indemnified Person makes written demand therefor specifying
in reasonable detail the nature and amount of such taxes or other taxes.
12.6  Exclusion from indemnity and gross-up for taxes
The Borrower and each Guarantor shall not be required to indemnify any
Indemnified Person for a tax pursuant to Clause 12.5 (Indemnity for taxes), or
to pay any additional amounts to any Indemnified Person pursuant to Clause 12.2
(Grossing-up for taxes), to the extent that the tax is collected by withholding
on payments (a "Withholding") and is levied by a Pertinent Jurisdiction of the
payer and:

(a) the person claiming such indemnity or additional amounts was not an original
party to this agreement and under applicable law (after taking into account
relevant treaties and assuming that such person has provided all forms it may
legally and truthfully provide) on the date such person became a party to this
Agreement, a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such indemnity or additional
amounts do not exceed the indemnity or additional amounts that would have been
applicable if such payment had been made to the person from whom such person
acquired its rights under the Agreement, and this exclusion shall not apply to
the extent that such indemnity or additional amounts exceed the indemnity or
additional amounts that would have been required under the law in effect on the
date such person became a party to this Agreement; or

(b) the person claiming such indemnity or additional amounts is a Lender which
has changed its Lending Office and under applicable law (after taking into
account relevant treaties and assuming that such Lender has provided all forms
it may legally and truthfully provide) on the date such Lender changed its
Lending Office Withholding would have been required on such payment, provided
that this exclusion shall not apply to the extent such indemnity or additional
amounts do not exceed the indemnity or additional amounts that would have been
applicable to such payment if such Lender had not changed its Lending Office,
and this exclusion shall not apply to the extent that the indemnity or
additional amounts exceed the indemnity or additional amounts that would have
been required under the law in effect immediately after such Lender changed its
Lending Office; or

(c) in the case of a Lender, to the extent that Withholding would not have been
required on such payment if such Lender had complied with its obligations to
deliver certain tax form pursuant to Clause 12.7 (Delivery of tax forms) below.

12.7 Delivery of tax forms

(a) Upon the reasonable written request of the Borrower, each Lender or
transferee that is organized under the laws of a jurisdiction outside the United
States (a "Non-U.S. Lender") shall deliver to the Administrative Agent and the
Borrower two properly completed and duly executed copies of (as applicable) IRS
Form W-8BEN-E, W-8ECI or W-8IMY or, upon written request of the Borrower or the
Administrative Agent, any subsequent versions thereof or successors thereto, in
each case claiming such reduced rate (which may be zero) of U.S.

-54-

--------------------------------------------------------------------------------



Federal withholding tax under Sections 1441 and 1442 of the Code with respect to
payments of interest hereunder as such Non-U.S. Lender may properly claim. In
addition, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender
shall, when so requested in writing by the Borrower provide to the
Administrative Agent and the Borrower in addition to the IRS Form W-8BEN-E
required above a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Administrative Agent in the event any representation in such
certificate is no longer accurate.

(b) In the event that Withholding taxes may be imposed under the laws of any
Pertinent Jurisdiction (other than the United States or any political
subdivision or taxing jurisdiction thereof or therein) in respect of payments on
the Loan or other amounts due under this Agreement and if certain documentation
provided by a Lender could reduce or eliminate such Withholding taxes under the
laws of such Pertinent Jurisdiction or any treaty to which the Pertinent
Jurisdiction is a party, then, upon written request by an Obligor, a Lender that
is entitled to an exemption from, or reduction in the amount of, such
Withholding tax shall deliver to such Obligor (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or promptly after
receipt of the Obligor's request, whichever is later, such properly completed
and executed documentation requested by the Obligor, if any, as will permit such
payments to be made without withholding or at a reduced rate of withholding;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender's reasonable judgment such completion,
execution or delivery would not materially prejudice the legal or commercial
position of such Lender.

(c) Each Lender shall deliver such forms as required in this Clause 12.7 within
twenty (20) days after receipt of a written request therefor from the
Administrative Agent or the Obligor.

(d) Notwithstanding any other provision of this Clause 12.7, a Lender shall not
be required to deliver any form pursuant to this Clause 12.7 that such Lender is
not legally entitled to deliver.

12.8  Application to Hedging Master Agreements
For the avoidance of doubt, Clause 12 (No Set-Off or Tax Deduction; Tax
Indemnity; FATCA) does not apply in respect of sums due from any Obligor to a
hedge counterparty under or in connection with a Hedging Master Agreement as to
which sums the provisions of Section 2(d) (Deduction or Withholding for Tax) of
that Hedging Master Agreement shall apply.

12.9 FATCA information

(a) Subject to paragraph (c) below, within ten (10) Business Days of a
reasonable request by another FATCA Relevant Party, each FATCA Relevant Party
shall:

(i) confirm to that other party whether it is a FATCA Exempt Party or is not a
FATCA Exempt Party; and

(ii) supply to the requesting party (with a copy to the Administrative Agent)
such other form or forms (including IRS Form W-8BEN-E or Form W-9 or any
successor or substitute form, as applicable) and any other documentation and
other information relating to its status under FATCA (including its applicable
"passthru percentage" or other information required under FATCA or other
official guidance, including any applicable intergovernmental agreements) as the
requesting party reasonably requests for the purpose of determining whether any
payment to such party may be subject to any FATCA Deduction.

-55-

--------------------------------------------------------------------------------






(b) If a FATCA Relevant Party confirms to any other FATCA Relevant Party that it
is a FATCA Exempt Party or provides an IRS Form W-8BEN-E or W-9 to show that it
is a FATCA Exempt Party, and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that party shall so notify all other
FATCA Relevant Parties reasonably promptly.

(c) Nothing in this Clause 12.9 shall obligate any FATCA Relevant Party to do
anything which would or, in its reasonable opinion, might constitute a breach of
any law or regulation, any policy of that party, any fiduciary duty or any duty
of confidentiality, or to disclose any confidential information (including,
without limitation, its tax returns and calculations); provided that nothing in
this paragraph shall excuse any FATCA Relevant Party from providing a true
complete and correct IRS Form W-8 or W-9 (or any successor or substitute form
where applicable). Any information provided on such IRS Form W-8 or W-9 (or any
successor or substitute forms) shall not be treated as confidential information
of such party for purposes of this paragraph.

(d) If a FATCA Relevant Party fails to confirm its status or to supply forms,
documentation or other information requested in accordance with the provisions
of this Agreement, or if the provided information is insufficient under FATCA,
then:

(i) such party shall be treated as a FATCA Non-Exempt Party; and

(ii) if, to the extent relevant, that party failed to confirm its applicable
passthru percentage then such party shall be treated for the purposes of the
Finance Documents (and payments made thereunder) as if its applicable passthru
percentage is 100%,

until (in each case) such time as the party in question provides sufficient
confirmation, forms, documentation or other information to establish the
relevant facts.

12.10 FATCA withholding

(a) A FATCA Relevant Party making a payment to any FATCA Non-Exempt Party shall
make such FATCA Deduction as it determines is required by law and shall render
payment to the IRS within the time allowed and in the amount required by FATCA.

(b) If a FATCA Deduction is required to be made by any FATCA Relevant Party to a
FATCA Non-Exempt Party, the amount of the payment due from such FATCA Relevant
Party to such FATCA Non-Exempt Party shall be reduced by the amount of the FATCA
Deduction reasonably determined to be required by such FATCA Relevant Party.

(c) Each FATCA Relevant Party shall promptly upon becoming aware that a FATCA
Deduction is required with respect to any payment owed to it (or that there is
any change in the rate or basis of a FATCA Deduction) notify each other FATCA
Relevant Party accordingly.

(d) Within thirty days of making either a FATCA Deduction or any payment
required in connection with that FATCA Deduction, the party making such FATCA
Deduction shall deliver to the Administrative Agent for delivery to the party on
account of whom the FATCA Deduction was made evidence reasonably satisfactory to
that party that the FATCA Deduction has been made or (as applicable) any
appropriate payment paid to the IRS.

(e) A FATCA Relevant Party who becomes aware that it must make a FATCA Deduction
in respect of a payment to another FATCA Relevant Party (or that there is any
change in the rate or basis of such FATCA Deduction) shall notify that party and
the Administrative Agent.

(f) The Administrative Agent shall promptly upon becoming aware that it must
make a FATCA Deduction in respect of a payment to a Lender which relates to a
payment by a Borrower (or

-56-

--------------------------------------------------------------------------------



that there is any change in the rate or the basis of such a FATCA Deduction)
notify the Borrower and the relevant Lender.

(g) If a FATCA Deduction is made as a result of any Finance Party failing to be
a FATCA Exempt Party, such party shall indemnify each other Finance Party
against any loss, cost or expense to it resulting from such FATCA Deduction.

13 Increased Costs

13.1 Increased Costs

(a) Subject to Clause 13.3 (Exceptions), the Borrower shall, within three (3)
Business Days of a demand by the Administrative Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates which arises as a result of a Change in Law.

(b) In this Agreement Increased Costs means:

(i) a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital;

(ii) an additional or increased cost; or

(iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

13.2 Increased Cost claims

(a) A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
Costs) shall notify the Administrative Agent of the event giving rise to that
claim, following which the Administrative Agent shall promptly notify the
Borrower.

(b) Each Finance Party shall, as soon as practicable after a demand by the
Administrative Agent, provide a certificate confirming the amount of its
Increased Costs.

13.3 Exceptions

(a) Clause 13.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

(i) attributable to a tax deduction required by law to be made by an Obligor;

(ii) attributable to a FATCA Deduction required to be made by a Party;

(iii) compensated for by Clause 12.5 (Indemnity for Taxes) (or would have been
compensated for under Clause 12.5 (Indemnity for Taxes) but was not so
compensated solely because any of the exclusions in Clause 12.5 (Indemnity for
Taxes) applied); or

(iv) attributable to the willful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

-57-

--------------------------------------------------------------------------------




14 Other indemnities

14.1 Currency indemnity

(a) If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i) making or filing a claim or proof against that Obligor; and/or

(ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall, as an independent obligation, within three (3) Business Days
of demand by a Finance Party, indemnify each Finance Party to whom that Sum is
due against any Losses arising out of or as a result of the conversion including
any discrepancy between (i) the rate of exchange used to convert that Sum from
the First Currency into the Second Currency and (ii) the rate or rates of
exchange available to that person at the time of its receipt of that Sum.

(b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

14.2 Other indemnities

The Borrower shall (or shall procure that another Obligor will), within three
(3) Business Days of demand by a Finance Party or K-sure, indemnify, on an after
tax basis, each Finance Party and K-sure (as the case may be) against any Losses
(including, without limitation, taxes imposed on any amounts payable under this
Clause 14.2) incurred by that Finance Party or K-sure as a result of:

(a) the occurrence of any Default;

(b) any information produced or approved by the Borrower being misleading and/or
deceptive in any respect;

(c) any inquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;

(d) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including, without limitation, any and all Losses arising as a
result of Clause 35 (Sharing among the Finance Parties);

(e) funding, or making arrangements to fund, its participation in an Advance
requested by the Borrower in a Utilization Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

(f) the Loan (or part of the Loan) not being prepaid in accordance with a notice
of prepayment given by the Borrower.

-58-

--------------------------------------------------------------------------------




14.3 Indemnity to the Administrative Agent and the Security Agent

The Borrower shall promptly indemnify the Administrative Agent and the Security
Agent against:

(a) any and all Losses incurred by the Administrative Agent or the Security
Agent as a result of :

(i) investigating any event which it reasonably believes is a Default;

(ii) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized;

(iii) instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; or

(iv) any action taken by the Administrative Agent or the Security Agent, or any
of its or their representatives, agents or contractors in connection with any
powers conferred by any Finance Document to remedy any breach of any obligations
of any Obligor or any manager or charterer of any Ship; and

(b) any Losses incurred by the Administrative Agent or the Security Agent,
(otherwise than by reason of the Administrative Agent's or the Security
Trustee's gross negligence or willful misconduct); or, in the case of Losses
pursuant to Clause 36.9 (Disruption to payment systems etc.), notwithstanding
the Administrative Agent's or the Security Trustee's negligence, gross
negligence, or any other category of liability whatsoever (except fraud of the
Administrative Agent or the Security Agent acting in such capacity under the
Finance Documents).

14.4 Indemnity concerning security

(a) The Borrower shall (or shall procure that another Obligor will) promptly
indemnify each Indemnified Person against any and all Losses incurred by it in
connection with:

(i) any failure by the Borrower to comply with Clause 16 (Costs and expenses);

(ii) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized;

(iii) the taking, holding, protection or enforcement of the Security Documents;

(iv) the exercise or purported exercise of any of the rights, powers,
discretions and remedies vested in the Security Agent by the Finance Documents
or by law unless and to the extent that it was caused by its gross negligence or
willful misconduct; or

(v) any claim (whether relating to the environment or otherwise) made or
asserted against the Indemnified Person which would not have arisen but for the
execution or enforcement of one or more Finance Documents unless and to the
extent that it was caused by its gross negligence or willful misconduct.

-59-

--------------------------------------------------------------------------------




(b) The Security Agent may, in priority to any payment to the other Finance
Parties, indemnify itself out of the Trust Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in paragraph (a)
above and Clause 14.3 (Indemnity to the Administrative Agent and the Security
Agent) and shall have a lien on the Security Documents and the proceeds of the
enforcement of those Security Documents for all moneys payable to it.

14.5 KEXIM Indemnity

The Borrower shall promptly indemnify KEXIM and the KEXIM Lenders against any
cost, loss or liability incurred by KEXIM and the KEXIM Lenders (acting
reasonably) as a result of:

(i) investigating any event which it reasonably believes is a covered risk
(howsoever described) under the KEXIM Guarantee; or

(ii) exercising any of the rights, powers, discretions or remedies vested in it
under the KEXIM Guarantee or by law.

14.6 Interest

Moneys becoming due by the Borrower to any Indemnified Person under the
indemnities contained in this Clause 14 or elsewhere in this Agreement shall be
paid on demand made by such Indemnified Person and shall be paid together with
interest on the sum demanded from the date of demand therefor to the date of
reimbursement by the Borrower to such Indemnified Person (both before and after
judgment) at the rate referred to in Clause 8.3 (Default interest).

14.7 Continuation of indemnities

The indemnities by the Borrower in favor of the Indemnified Persons contained in
this Agreement shall continue in full force and effect notwithstanding any
breach by any Finance Party or the Borrower of the terms of this Agreement, the
repayment or prepayment of the Loan, the cancellation of the Total Commitments
or the repudiation by the Administrative Agent or the Borrower of this
Agreement.

14.8 Exclusion of liability

No Indemnified Person will be in any way liable or responsible to any Obligor
(whether as mortgagee in possession or otherwise) who is a Party or is a party
to a Finance Document to which this clause applies for any loss or liability
arising from any act, default, omission or misconduct of that Indemnified
Person, except to the extent caused by such Indemnified Party's own gross
negligence or willful misconduct. In no event shall any Indemnified Party be
responsible or liable for special, indirect or consequential loss or punitive
damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether such Administrative Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

14.9 Sanctions Indemnity

(a) Each Obligor shall indemnify and hold harmless any Finance Party for any and
all claims, losses, damages, liabilities, expenses and costs of whatever nature,
including reasonable attorneys' fees and expenses, arising out of such
Obligor's, including its owners, officers, employees, and agents, non-compliance
with any Sanctions laws or connected with such noncompliance, incurred by such
Finance Party as a result of such Obligor's violation of its obligations under
this Agreement.

(b) In relation to each Lender that notifies the Administration Agent to this
effect (each a Restricted Lender), this Clause 14.9 shall only apply for the
benefit of that Restricted Lender

-60-

--------------------------------------------------------------------------------



to the extent that the provisions in this Clause 14.9 would not result in (i)
any violation of or conflict with Council Regulation (EC) 2271/96 or (ii) a
violation of or conflict with section 7 German foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

15 Mitigation by the Lenders

15.1 Mitigation

(a) Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), or Clause 13 (Increased Costs)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

15.2 Limitation of liability

(a) The Borrower shall promptly indemnify each Finance Party for all costs and
expenses incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

(b) A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

16 Costs and expenses

16.1 Transaction expenses

The Obligors shall promptly and within five (5) Business Days of demand from any
Finance Party or K-sure pay the Finance Parties or K-sure (i) all amounts in
accordance with the Fee Letters, and (ii) the amount of all costs and expenses
(including fees, insurance, documented legal fees (subject to the proviso (iii)
below) and out of pocket expenses, and expenses of other consultants and
advisers) reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution, syndication, registration and perfection and
any release, discharge, termination or reassignment of:

(a) this Agreement, the Hedging Master Agreements and any other documents
referred to in any Finance Document;

(b) any other Finance Documents executed or proposed to be executed after the
date of this Agreement including any executed to provide additional security
under Clause 24 (Minimum security value); or

(c) any Security Interest expressed or intended to be granted by a Finance
Document;

-61-

--------------------------------------------------------------------------------



Provided that, other than the legal fees of Norton Rose Fulbright US LLP acting
on behalf of all Lenders, the Borrower is not responsible for legal fees or
other expenses of other consultants and advisors which have been unreasonably
and unnecessarily incurred by any of the Lenders outside common market practice.

16.2 Amendment costs

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within five (5) Business Days of demand by the Administrative Agent or K-sure,
reimburse the Administrative Agent or K-sure for the amount of all costs and
expenses (including reasonable fees, documented costs and expenses of legal
advisers and insurance and other consultants and advisers) reasonably incurred
by the Administrative Agent and the Security Agent or K-sure in responding to,
evaluating, negotiating or complying with that request or requirement.

16.3 Enforcement and preservation costs

The Borrower shall within five (5) Business Days of demand by a Finance Party or
K-sure pay to each Finance Party or K-sure the amount of all reasonable costs
and expenses (including fees, documented costs and expenses of legal advisers
and insurance and other consultants, brokers, surveyors and advisers) incurred
by that Finance Party or K-sure in connection with:

(a) the enforcement of, or the preservation of any rights under, any Finance
Document and the K-sure Insurance Policies and any proceedings initiated by or
against any Indemnified Person and as a consequence of holding the Collateral or
enforcing those rights and any proceedings instituted by or against any
Indemnified Person as a consequence of taking or holding the Security Documents
or enforcing those rights;

(b) any valuation carried out under Clause 24 (Minimum security value); or

(c) any inspection carried out under Clause 22.7 (Inspection and notice of
drydockings) or any survey carried out under Clause 22.16 (Survey report), in
each case limited to once per year per Ship provided no Event of Default has
occurred and is continuing.

-62-

--------------------------------------------------------------------------------

SECTION 7 - REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

17 Representations

Each Obligor makes and repeats the representations and warranties set out in
this Clause 17 to each Finance Party at the times specified in Clause 17.35
(Times when representations are made).

17.1 Status

(a) Each Obligor is duly incorporated or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation as
a corporation or limited liability company.

(b) Each Obligor has the power and authority to carry on its business as it is
now being conducted and to own its property and other assets.

17.2 Binding obligations

Subject to the Legal Reservations, the obligations expressed to be assumed by
each Obligor in each Transaction Document to which it is, or is to be, a party
are or, when entered into by it, will be legal, valid, binding and enforceable
obligations and each Security Document to which an Obligor is, or will be, a
party, creates or will create the Security Interests which that Security
Document purports to create and those Security Interests are or will be valid
and effective.

17.3 Power and authority

(a) Each Obligor has the power and authority to enter into, perform and deliver
and comply with its obligations under, and has taken all necessary action to
authorize its entry into, each Transaction Document to which it is or is to be a
party.

(b) No limitation on any Obligor's powers to borrow, create security or give
guaranties will be exceeded as a result of any transaction under, or the entry
into of, any Transaction Document to which such Obligor is, or is to be, a
party.

17.4 Non-conflict

The entry into and performance by each Obligor of, and the transactions
contemplated by, each Transaction Document and the granting of the Security
Interests purported to be created by the Security Documents do not and will not
conflict with:

(a) any law or regulation applicable to any Obligor;

(b) the Constitutional Documents of any Obligor; or

(c) any agreement or other instrument binding upon any Obligor or its or any
other Obligor's assets, or constitute a default or termination event (however
described) under any such agreement or instrument or result in the creation of
any Security Interest (save for a Permitted Maritime Lien or under a Security
Document) on any Obligor's assets, rights or revenues.

17.5 Validity and admissibility in evidence

(a) All authorizations required or desirable:

(i) to enable each Obligor lawfully to enter into, exercise its rights and
comply with its obligations under each Transaction Document to which it is a
party;

-63-

--------------------------------------------------------------------------------




(ii) to make each Transaction Document to which it is a party admissible in
evidence in its Pertinent Jurisdiction; and

(iii) to ensure that each of the Security Interests created under the Security
Documents has the priority and ranking contemplated by therein,

have been obtained or effected and are in full force and effect.

(b) All authorizations necessary for the conduct of the ordinary course of
business of each Obligor have been obtained or effected and are in full force
and effect if failure to obtain or effect those authorizations might result in a
Material Adverse Change.

17.6 Governing law and enforcement

(a) The choice of New York law or any other applicable law as the governing law
of any Transaction Document should be recognized and enforced in each Obligor's
jurisdiction of incorporation or formation.

(b) Any judgment obtained in a New York court of proper jurisdiction against an
Obligor in respect of a Finance Document should be recognized and enforced in
each Obligor's jurisdiction of incorporation or formation subject to any
statutory or other conditions or limitations of such jurisdiction.

17.7 Information

(a) To the best of any Obligor's knowledge, all written Information was true and
accurate in all material respects at the time it was given or made.

(b) To the best of any Obligor's knowledge, there are no facts or circumstances
or any other information which could make the Information incomplete, untrue,
inaccurate or misleading in any material respect.

(c) To the best of any Obligor's knowledge, the Information does not omit
anything which could make the Information incomplete, untrue, inaccurate or
misleading in any material respect.

(d) All projections, forecasts or expressions of intention contained in the
Information and the assumptions on which they are based have been arrived at
after due and careful inquiry and consideration and were believed to be
reasonable by the person who provided that Information as at the date it was
given or made to the extent that they have been provided directly by an Obligor.

(e) For the purposes of this Clause 17.7, "Information" means: any information
provided by any Obligor or, with respect to the Borrower, any other entity
required to be treated as a subsidiary in its consolidated accounts in
accordance with GAAP and/or any applicable law to any Finance Party in
connection with the Transaction Documents or the transactions referred to in
them.

17.8 Original Financial Statements

(a) The Original Financial Statements are an accurate and fair representation of
the financial condition, result of operations and cash flows of the Obligors, on
a consolidated basis, and were prepared in accordance with GAAP; and

(b) There has been no Material Adverse Change since the date of the Original
Financial Statements.

-64-

--------------------------------------------------------------------------------




17.9 Pari passu ranking

Each Obligor's payment obligations under the Finance Documents to which it is,
or is to be, a party rank at least pari passu with all its other present and
future unsecured and unsubordinated payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.

17.10 Ranking and effectiveness of security

Subject to the Legal Reservations and any filing, registration or notice
requirements which is referred to in any Legal Opinion, the security created by
the Security Documents has (or will have when the Security Documents have been
executed) the priority which it is expressed to have in the Security Documents,
the Collateral is not subject to any Security Interest other than Permitted
Security Interests and such security will constitute perfected security on the
assets described in the Security Documents.

17.11 No insolvency

No Insolvency Event or creditors' process described in Clause 28.10 (Creditors'
process) has been taken or, to the knowledge of any Obligor, threatened in
relation to any Obligor or any Subsidiary of any Obligor, and none of the
circumstances described in Clause 28.8 (Insolvency) applies to any Obligor or
any Subsidiary of any Obligor.

17.12 No Default

(a) No Default is continuing or is reasonably likely to result from the making
of any Utilization or the entry into, the performance of, or any transaction
contemplated by, any Transaction Document.

(b) No other event or circumstance is outstanding which constitutes (or, with
the expiry of a grace period, the giving of notice, a determination having been
made or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on any Obligor or any Subsidiary of any Obligor, or to which
any Obligor's or any of its Subsidiaries' assets are subject, which might result
in a Material Adverse Change.

17.13 No proceedings pending or threatened

(a) No litigation, arbitration or administrative, regulatory or criminal
proceedings or investigations of, or before, any court, arbitral body or agency
have been started or (to the best of any Obligor's knowledge and belief having
made due and careful inquiries) threatened against any Upstream Guarantor or the
Borrower.

(b) No litigation, arbitration or administrative, regulatory or criminal
proceedings or investigations of, or before, any court, arbitral body or agency
which, if adversely determined are reasonably likely to result in a Material
Adverse Change, have, to the best of any Obligor's knowledge and belief having
made due and careful inquiries, been started or threatened against the Facility
Guarantor.

17.14 No breach of laws

(a) No Obligor or, to the best of such Obligor's knowledge, Subsidiary of any
Obligor has breached in any respect any law or regulation, which breach has or
is reasonably likely to result in a Material Adverse Change.

-65-

--------------------------------------------------------------------------------




(b) No labor dispute is current or, to the best of any Obligor's knowledge and
belief (having made due and careful inquiry), threatened against any Obligor or
Subsidiary of any Obligor which might result in a Material Adverse Change.

17.15 Environmental matters

(a) To the best of any Obligor's knowledge, no Environmental Law applicable to
any Ship and/or any Obligor has been violated.

(b) To the extent applicable to any Ship, all consents, licenses and approvals
required under such Environmental Laws have been obtained and are currently in
force.

(c) No Environmental Claim has been made or, to the best of any Obligor's
knowledge is threatened or is pending against any Obligor, any Subsidiary of the
Obligors or any Ship and there has been no Environmental Incident which has
given or might give rise to such a claim.

17.16 Taxes

(a) All payments which an Obligor is liable to make under the Finance Documents
to which it is a party can properly be made without deduction or withholding for
or on account of any tax payable under any law of any Pertinent Jurisdiction
applicable as of the Closing Date excluding any FATCA Deduction, and provided
that each Lender provides a form described in Clause 12.7 claiming a zero
percent U.S. Federal withholding tax rate.

(b) Each Obligor has timely filed or has caused to be filed all tax returns and
other reports that it is required by law or regulation to file in any Pertinent
Jurisdiction, and has paid or caused to be paid all taxes, assessments and other
similar charges that are due and payable in any Pertinent Jurisdiction, other
than taxes and charges:

(i) which (A) are not yet due and payable or (B) are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established and as to which such failure to have paid such tax does not create
any risk of sale, forfeiture, loss, confiscation or seizure of a Ship or of
criminal liability; or

(ii) the non-payment of which could not reasonably be expected to have a
Material Adverse Change on the financial condition of such Obligor.

(c) The charges, accruals, and reserves on the books of each Obligor respecting
taxes are adequate in accordance with GAAP.

(d) No material claim for any tax has been asserted against an Obligor by any
Pertinent Jurisdiction or other taxing authority other than claims that are
included in the liabilities for taxes in the most recent balance sheet of such
person or disclosed in the notes thereto, if any.

(e) The execution, delivery, filing and registration or recording (if
applicable) of the Finance Documents and the consummation of the transactions
contemplated thereby will not cause any of the Finance Parties to be required to
make any registration with, give any notice to, obtain any license, permit or
other authorization from, or file any declaration, return, report or other
document with any governmental authority in any Pertinent Jurisdiction.

(f) No taxes are required by any governmental authority in any Pertinent
Jurisdiction to be paid with respect to or in connection with the execution,
delivery, filing, recording, performance or enforcement of any Finance Document.

-66-

--------------------------------------------------------------------------------




(g) The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Finance Parties will not
cause such Finance Parties to be subject to taxation under any law or regulation
of any governmental authority in any Pertinent Jurisdiction of any Obligor.

(h) It is not necessary for the legality, validity, enforceability or
admissibility into evidence of this Agreement or any other Finance Document that
any stamp, registration or similar taxes be paid on or in relation to this
Agreement or any of the other Finance Documents.

17.17 Security and Financial Indebtedness

(a) No Security Interest exists over all or any of the present assets of any
Obligor (except for any Permitted Security Interests and any Security Interests
granted by the Facility Guarantor in connection with the RBS Facility
Agreement).

(b) No Obligor has any Financial Indebtedness outstanding in breach of this
Agreement.

17.18 Ship status

Each Mortgaged Ship will on the first day of the relevant Mortgage Period be:

(a) registered in the name of the relevant Upstream Guarantor through the
relevant Registry as a ship under the laws and flag of the relevant Flag State;

(b) operationally seaworthy and in every way fit for service;

(c) classed with the relevant Classification free of all overdue requirements
and recommendations of the relevant Classification Society; and

(d) insured in the manner required by the Finance Documents.

17.19 Legal and beneficial ownership

(a) Each Obligor is the sole legal and beneficial owner of the respective assets
over which it purports to grant a Security Interest under the Security
Documents.

(b) The Borrower is a wholly-owned subsidiary of the Facility Guarantor.

(c) Each Upstream Guarantor is a wholly-owned subsidiary of the Borrower.

17.20 Shares

(a) All of the Equity Interests of the Borrower and each Upstream Guarantor have
been validly issued, are fully paid, non-assessable and free and clear of all
Security Interests other than Permitted Security Interests.

(b) None of the Equity Interests of the Borrower or any Upstream Guarantor are
subject to any existing option, warrant, call, right, commitment or other
agreement of any character to which the Borrower or any Upstream Guarantor is a
party requiring, and there are no Equity Interests of the Borrower or any
Upstream Guarantor outstanding which upon conversion or exchange would require,
the issuance, sale or transfer of any additional Equity Interests of the
Borrower or any Upstream Guarantor or other Equity Interests convertible into,
exchangeable for or evidencing the right to subscribe for or purchase Equity
Interests of the Borrower or any Upstream Guarantor.

-67-

--------------------------------------------------------------------------------




17.21 Accounting Reference Date

The financial year-end of each Obligor is the Accounting Reference Date.

17.22 No adverse consequences

(a) To the best of any Obligor's knowledge, it is not necessary under the laws
of any Obligor's jurisdiction of incorporation or formation:

(i) in order to enable any Finance Party to enforce its rights under any Finance
Document; or

(ii) by reason of the execution of any Finance Document or the performance by
any Obligor of its obligations under any Finance Document to which it is, or is
to be, a party,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of such jurisdiction.

(b) To the best of any Obligor's knowledge, no Finance Party is or will be
deemed to be resident, domiciled or carrying on business in any Pertinent
Jurisdiction by reason only of the execution, performance and/or enforcement of
any Finance Document.

17.23 Copies of documents

The copies of those Transaction Documents which are not Finance Documents and
the Constitutional Documents of the Obligors delivered to the Administrative
Agent under Clause 4 (Conditions of Utilization) will be true, complete and
accurate copies of such documents and include all amendments and supplements to
them as at the time of such delivery and no other agreements or arrangements
exist between any of the parties to those Transaction Documents which would
materially affect the transactions or arrangements contemplated by them or
modify or release the obligations of any party under them.

17.24 No breach of Charter Documents or Shipbuilding Contracts

No Obligor nor to the best of any Obligor's knowledge and belief any other
person is in breach of any Charter Document or Shipbuilding Contract to which it
is a party nor has anything occurred which entitles or may entitle any party to
rescind or terminate it or decline to perform their obligations under it.

17.25 No immunity

No Obligor or any of its assets is immune to any legal action or proceeding.

17.26 Ship's employment

Except as otherwise specified in this Agreement, each Ship shall on the first
day of the relevant Mortgage Period:

(a) if applicable, have been delivered and accepted for service, under its Long
Term Charter;

(b) if applicable, be employed in the Approved Pooling Arrangement or such other
pooling arrangement approved by the Required Lenders, such approval not to be
unreasonably withheld or delayed; and

-68-

--------------------------------------------------------------------------------




(c) be free of any charter commitment which, if entered into after that date,
would require approval under the Finance Documents.

17.27 Rebates; commissions

There are no rebates, commissions or other payments to the Obligors in
connection with any Shipbuilding Contract or any Acceptable Charter other than
those referred to in it.

17.28 Compliance

Each Ship and the person responsible for its operation are in compliance with
all requirements of the ISM Code and the ISPS Code.

17.29 Employees

As of the date of this Agreement, neither the Borrower nor any Upstream
Guarantor has any employees.

17.30 ERISA Compliance

(a) Except for those that would not, in the aggregate, reasonably be expected to
have a Material Adverse Change, (i) each Benefit Plan and Foreign Benefit Plan
is in compliance with applicable provisions of ERISA, the Code and other
requirements of law, (ii) there are no pending (or to the knowledge of any
Obligor, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan or Foreign Benefit Plan, (iii) no ERISA
Event is reasonably expected to occur, and (iv) no Foreign Benefit Plan has any
unfunded liability that is not accrued for to the extent required under
generally accepted accounting principles in the appropriate financial
statements.

(b) On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding or
could reasonably be expected to result in liability to any Obligor or any of its
Subsidiaries in excess of $500,000.

17.31 No Money Laundering

Each Obligor is acting for its own account in relation to the Loan and in
relation to the performance and the discharge of its respective obligations and
liabilities under the Finance Documents and the transactions and other
arrangements effected or contemplated by the Finance Documents to which such
Obligor is a party (including, without limitation, the borrowing by the Borrower
of the Loan), and, to the best of its knowledge and to the extent applicable to
such Obligor, the foregoing will not involve or lead to a contravention of any
law, official requirement or other regulatory measure or procedure which has
been implemented to combat Money Laundering or similar legislation in other
jurisdictions.
17.32  Anti-Bribery and Corruption Laws

(a) To the knowledge of each Obligor, it and each Subsidiary of the Obligors
have conducted and are conducting their businesses in compliance with
Anti-Bribery and Corruption Laws.

(b) To the knowledge of each Obligor, it and each Subsidiary of the Obligors
have instituted and maintained systems, controls, policies and procedures
designed to:

(i) to prevent and detect incidences of bribery and corruption; and

-69-

--------------------------------------------------------------------------------




(ii) to promote and achieve compliance with Anti-Bribery and Corruption Laws
including, but not limited to, ensuring thorough and accurate books and records,
and utilization of commercially reasonable efforts to ensure that Affiliates
acting on behalf of the Obligor or its Subsidiaries shall act in compliance with
Anti-Bribery and Corruption Laws.

(c) To the knowledge of each Obligor, neither any Obligor nor any of their
Subsidiaries, is (or ought reasonably to be) aware, that any of their respective
directors, officers, employees or agents has:

(i) directly or indirectly, made, offered to make, promised to make or
authorized the offer, payment, or giving of, any value, including a financial or
other advantage for an improper purpose within the meaning of, the Anti-Bribery
and Corruption Laws;

(ii) directly or indirectly used any corporate funds for any contribution, gift,
entertainment or other expense relating to political office or activity in
violation of the Anti-Bribery and Corruption Laws;

(iii) made any direct or indirect payment or transfer of value to any public
official or any company employee from corporate funds in violation of
Anti-Bribery and Corruption Laws;

(iv) received directly or indirectly any bribe, rebate, payoff, influence
payment, kickback or other payment or  transfer of value prohibited under
Anti-Bribery and Corruption Laws; or

(v) been or is subject to any litigation, arbitration or administrative,
regulatory or criminal proceedings or investigation with regard to any actual or
alleged unlawful payment, improper transfer of value or other violation of
Anti-Bribery and Corruption Laws.

(d) No Obligor nor any of their Subsidiaries will directly or indirectly use the
proceeds of the Facility for any purpose which would be in violation of the
Anti-Bribery and Corruption Laws.

(e) Upon reasonable belief that any Obligor or Subsidiary thereof may have
violated its representations, warranties, or covenants contained in this Clause
17.32, any Lender may instigate an audit of the Obligor or Subsidiary on not
less than seven (7) days' notice.  Any Obligor or Subsidiary receiving such
notice shall provide reasonable assistance in such audit, including, but not
limited to, making all requested books, records, accounts, and personnel
requested reasonably available to those conducting the audit.

17.33 No other material events or facts

Without prejudice to the generality of Clause 17.7 (Information), there are no
other material events, circumstances or facts (political, commercial or
otherwise), to any Obligor's knowledge, which may give rise to any loss or claim
under any K-sure Insurance Policy or the KEXIM Guarantee.

17.34 Defense

Any claim or defense that the Obligor may have or hold in respect of the
Transaction Documents shall not affect its payment obligations under the Finance
Documents and that any claim or defense that any Obligor may have or hold in
respect of any Transaction Document or against any of the parties thereto or any
dispute arising in connection with a Transaction Document among the parties
thereto, shall not affect its payment obligations under the Finance Documents.

17.35 Times when representations are made

-70-

--------------------------------------------------------------------------------




(a) All of the representations and warranties set out in this Clause 17 (other
than Ship Representations) are deemed to be made on the dates of:

(i) this Agreement;

(ii) each Utilization Request;

(iii) each Utilization; and

(iv) each Release Date.

(b) The Repeating Representations are deemed to be repeated on the first day of
each Interest Period.

(c) All of the Ship Representations are deemed to be made and repeated on the
first day of the Mortgage Period for the relevant Ship.

(d) Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
then existing at the date the representation or warranty is deemed to be made
(and with respect to Clause 17.8 (Original Financial Statements), such
representation or warranty shall be deemed to be repeated with reference to the
most recent Annual Financial Statements or, as the case may be, Semi-annual
Financial Statements delivered under Clause 18.1 (Financial statements)).

18 Information undertakings

The Facility Guarantor undertakes that this Clause 18 will be complied with
throughout the Facility Period.
In this Clause 18:
Facility Guarantor's Annual Financial Statements means the consolidated audited
financial statements of the Facility Guarantor for that financial year delivered
pursuant to Clause 18.1 (Financial statements).
Facility Guarantor's Quarterly Financial Statements means the consolidated
unaudited financial statements of the Facility Guarantor for that fiscal quarter
delivered pursuant to Clause 18.1 (Financial statements).
Borrower's and Upstream Guarantor's Management Accounts means the cumulative
(but not consolidated) management accounts for the Borrower and the management
accounts for the Upstream Guarantors delivered pursuant to Clause 18.1(b)
(Financial statements).

18.1 Financial statements

(a) Whether or not the Facility Guarantor is then subject to Sections 13(a) or
15(d) of the Exchange Act, the Facility Guarantor shall prepare and deliver to
the Administrative Agent:

(i) as soon as reasonably practicable and in any event within 120 days after the
Accounting Reference Date, an annual report on Form 20-F (or any successor form)
containing the Facility Guarantor's Annual Financial Statements and other
information required to be contained therein for the immediately preceding
fiscal year (including a balance sheet and a statement of profit and loss and
cash flow for such fiscal year);

-71-

--------------------------------------------------------------------------------




(ii) as soon as reasonably practicable and in any event within 45 days after the
end of each fiscal quarter, quarterly reports on Form 6-K (or any successor
form) containing the Facility Guarantor's Quarterly Financial Statements for and
as of the end of such fiscal quarter;

(iii) a Compliance Certificate together with the quarterly reports that the
Facility Guarantor delivers in (ii) above;

(iv) on May 15, 2015 and, at all times thereafter, prior to each financial year,
a consolidated budget (consisting of a profit and loss statement, a cash flow
statement and a balance sheet for the upcoming financial year) with respect to
the Facility Guarantor and the Borrower, and a profit and loss statement with
respect to each Upstream Guarantor; and

(v) such further relevant financial information (including without limitation
fleet employment, operating expenses and debt levels per Ship) as may be
reasonably requested by the Administrative Agent, each to be in such form as the
Administrative Agent may reasonably request;

provided that the Facility Guarantor will be deemed to have furnished to the
Administrative Agent such reports and information referred to in (i) and (ii)
above if the Facility Guarantor has filed such reports and information with the
SEC via the EDGAR system (or any successor system) and such reports and
information are publicly available.

(b) The Borrower and each Upstream Guarantor shall supply to the Administrative
Agent, within 45 days after the end of each fiscal quarter, the Borrower's and
Upstream Guarantor's Management Accounts for the immediately preceding fiscal
quarter.

(c) The Borrower and each Upstream Guarantor shall supply to the Administrative
Agent, within 120 days after the end of each fiscal year, the Borrower's and
Upstream Guarantor's Management Accounts for the immediately preceding fiscal
year.

18.2 Provision and contents of Compliance Certificate

(a) The Facility Guarantor shall deliver a Compliance Certificate to the
Administrative Agent within three (3) Business Days of delivery of each set of
the Facility Guarantor's Annual Financial Statements and the Facility
Guarantor's Quarterly Financial Statements, as applicable.

(b) Each Compliance Certificate shall, among other things, set out (in
reasonable detail) computations as to compliance with Clause 19 (Financial
Covenants).

(c) Each Compliance Certificate shall be signed by the chief financial officer
of the Facility Guarantor or, in his or her absence, by the chief executive
officer of the Facility Guarantor, as applicable.

18.3 Requirements as to financial statements

(a) The Facility Guarantor shall procure that each set of the Facility
Guarantor's Annual Financial Statements and the Facility Guarantor's Quarterly
Financial Statements includes a profit and loss account, a balance sheet and a
cash flow statement and that, in addition each set of the Facility Guarantor's
Annual Financial Statements shall be audited by the Auditors.

(b) The Borrower and each Upstream Guarantor shall procure that the Borrower's
and Upstream Guarantor's Management Accounts includes a profit and loss account
for each Ship.

-72-

--------------------------------------------------------------------------------




(c) Each set of the Facility Guarantor's Annual Financial Statements, the
Facility Guarantor's Quarterly Financial Statements and the Borrower and
Upstream Guarantor's Quarterly Management Accounts shall be supplemented, to the
extent required by GAAP, by up to date details of any time-charter hire
commitments and all off balance sheet commitments.

(d) Each set of financial statements delivered pursuant to Clause 18.1
(Financial statements) shall:

(i) accurately and fairly represent the financial condition, result of
operations and cash flows of the Facility Guarantor, and be prepared in
accordance with GAAP; and

(ii) in the case of annual audited financial statements, not be the subject of
any qualification in the Auditors' opinion.

(e) The Facility Guarantor shall procure that each set of financial statements
delivered pursuant to Clause 18.1 (Financial statements) shall be prepared using
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements. Any reference
in this Agreement to any financial statements shall be construed as a reference
to those financial statements as adjusted to reflect the basis upon which the
Original Financial Statements were prepared.

18.4 Information: miscellaneous

The Borrower shall supply to the Administrative Agent:

(a) following the occurrence of an Event of Default, copies of all documents
dispatched by any Obligor to its creditors generally (or any class of them);

(b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any Obligor or any Subsidiary of any Obligor;

(c) promptly, such information as the Administrative Agent may reasonably
require about the Collateral and compliance of the Obligors or any manager or
charterer of any Ship; and

(d) promptly on request, such further information regarding the financial
condition, assets and operations of the Borrower and/or any other Obligor
(including, without limitation, any information regarding each individual
Ship's, the Obligors', or the Borrower's Subsidiaries' cash flow forecasts) as
any Finance Party through the Administrative Agent may reasonably request.

18.5 Notification of Default

(a) The Borrower shall notify the Administrative Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon the Borrower or any
Obligor becoming aware of its occurrence (unless the Borrower or that Obligor is
aware that a notification has already been provided to the Administrative
Agent).

(b) Promptly upon a request by the Administrative Agent, the Borrower shall
supply to the Administrative Agent a certificate signed by a director or officer
of the Facility Guarantor on its behalf certifying that no Default is continuing
(or if a Default is continuing, specifying the Default and the steps, if any,
being taken to remedy it).

18.6 "Know your customer" checks

-73-

--------------------------------------------------------------------------------




(a) If:

(i) the existing law; the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement;

(ii) any change in the status of an Obligor or the composition of the
shareholders or members of an Obligor after the date of this Agreement; or

(iii) a proposed assignment by a Lender or a Swap Bank of any of its rights
under this Agreement or any Hedging Contract to a party that is not already a
Lender or a Swap Bank prior to such assignment,

obliges the Administrative Agent, the relevant Swap Bank or any Lender (or in
the case of paragraph (iii) above, any prospective new Lender) to comply with
"know your customer" or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
promptly upon the request of the Administrative Agent or any Lender or any Swap
Bank supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself or on behalf of
any Lender or any Swap Bank) or any Lender or any Swap Bank (for itself or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender or Swap Bank) in order for the Administrative Agent, such Lender or such
Swap Bank or, in the case of the event described in paragraph (iii) above, any
prospective new Lender or Swap Bank to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

(b) Each Finance Party shall, promptly upon the request of the Administrative
Agent or the Security Agent, supply or procure the supply of, such documentation
and other evidence as is reasonably requested by the Administrative Agent or the
Security Agent (for itself) in order for it to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

19 Financial Covenants

The Borrower undertakes that this Clause 19 will be complied with throughout the
Facility Period.

19.1 Financial definitions

Cash Equivalents means:

(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof)

(b) time deposits, certificates of deposit or deposits in the interbank market
of any commercial bank of recognized standing organized under the laws of the
United States of America, any state thereof or any foreign jurisdiction having
capital and surplus in excess of $500,000,000; and

(c) such other securities or instruments as the Required Lenders shall agree in
writing.

-74-

--------------------------------------------------------------------------------



Consolidated EBITDA means, for any accounting period, the consolidated net
income of the Facility Guarantor for that accounting period:

(a) plus, to the extent deducted in computing the net income of the Facility
Guarantor for that accounting period, the sum, without duplication, of:

(i) all federal, state, local and foreign income taxes and tax distributions;

(ii) Consolidated Net Interest Expense;

(iii) depreciation, depletion, amortization of intangibles and other non-cash
charges or non-cash losses (including non-cash compensation expense, non-cash
transaction expenses and the amortization of debt discounts) and any
extraordinary losses not incurred in the ordinary course of business;

(iv) expenses incurred in connection with a special or intermediate survey of a
Ship during such period; and

(v) any drydocking expenses; and

(b) minus, to the extent added in computing the consolidated net income of the
Facility Guarantor for that accounting period, (i) any non-cash gains and (ii)
any extraordinary gains on asset sales not incurred in the ordinary course of
business.

Consolidated Funded Debt means, for any accounting period, the sum of the
following for the Facility Guarantor determined (without duplication) on a
consolidated basis for such period and in accordance with GAAP consistently
applied:

(a) all Financial Indebtedness; and

(b) all obligations to pay a specific purchase price for goods or services
(other than vessel newbuildings) whether or not delivered or accepted (including
take-or-pay and similar obligations) which in accordance with GAAP would be
shown on the liability side of a balance sheet;

provided that balance sheet accruals for future drydock expenses shall not be
classified as Consolidated Funded Debt.
Consolidated Liquidity means, on a consolidated basis, the sum of (a) cash and
(b) Cash Equivalents, in each case held by the Facility Guarantor on a freely
available and unencumbered basis.
Consolidated Net Debt means Consolidated Funded Debt less Consolidated
Liquidity.
Consolidated Net Interest Expense means the aggregate of all interest on
Financial Indebtedness that is due from the Facility Guarantor and all of its
subsidiaries during the relevant accounting period less (i) interest income
received and (ii) amortization of deferred charges and arrangement fees,
determined on a consolidated basis in accordance with GAAP and as shown in the
consolidated statements of income for the Facility Guarantor.
Consolidated Tangible Net Worth means, on a consolidated basis, the total
shareholders' equity (including retained earnings) of the Facility Guarantor,
minus goodwill and other non-tangible items.
Consolidated Total Capitalization means Consolidated Tangible Net Worth plus
Consolidated Funded Debt.
-75-

--------------------------------------------------------------------------------



Current Assets shall be determined in accordance with GAAP and as stated in the
then most recent Accounting Information, but shall also include long-term
restricted cash.
Current Liabilities shall be determined in accordance with GAAP and as stated in
the then most recent Accounting Information, but shall exclude balloon payments
due at maturity under this and other credit facilities to which the Facility
Guarantor is a party.

19.2 Financial condition

The Facility Guarantor shall ensure that:

(a) Minimum Liquidity: At all times it maintains Consolidated Liquidity at least
equal to the  Liquidity Reserve Required Balance, with such amounts to be held
in an Earnings Account pursuant to Clause 25.1 (Earnings Accounts);

(b) Maximum Leverage: At all times it maintains a ratio of Consolidated Net Debt
to Consolidated Total Capitalization of not more than 0.60 to 1.00;

(c) Minimum Interest Coverage: It maintains a ratio of Consolidated EBITDA to
Consolidated Net Interest Expense of (i) greater than or equal to: 1.00 for the
12-month period starting in the calendar quarter following the one in which
Delivery of the first Ship occurs, (ii) 1.50 in the subsequent year, (iii) 2.00
in the third year following the initial period, and (iv) 2.50 thereafter;

(d) Minimum Stockholder's Equity: At all times it maintains, on a consolidated
basis, minimum stockholder's equity equal to the aggregate of (i) $400,000,000,
(ii) 50% of any new equity raised after Closing Date and (iii) 25% of the
positive net income for the immediately preceding financial year; and

(e) Current Assets divided by Current Liabilities: At all times it maintains, on
a consolidated basis, a ratio of Current Assets to Current Liabilities which is
greater than 1.00.

19.3 Financial testing

The financial covenants set out in Clause 19.2 (Financial condition) shall be
calculated in accordance with GAAP and tested on a quarterly basis by reference
to each of the Financial Statements and for each Compliance Certificate
delivered pursuant to Clause 18.2 (Provision and contents of Compliance
Certificate). The Facility Guarantor undertakes to promptly provide such
information as the Administrative Agent may require pursuant to this Clause 19.

20 General undertakings

Each Obligor undertakes that this Clause 20 will be complied with throughout the
Facility Period.

20.1 Use of proceeds

(a) The proceeds of Utilizations will be used exclusively for the purposes
specified in Clause 3 (Purpose).

(b) The Obligors shall not knowingly, and, after inquiry, permit or authorize
any other person to, directly or indirectly, make available any proceeds of the
Facility to fund or facilitate trade, business or other activities (i) involving
or for the benefit of any Restricted Person or (ii) in any other manner that
could result in any Obligor or a Finance Party being in breach of any Sanctions
or becoming a Restricted Person.

20.2 Authorizations

-76-

--------------------------------------------------------------------------------



Each Obligor will promptly obtain, comply with and do all that is necessary to
maintain in full force and effect, and supply certified copies to the
Administrative Agent of any authorization required under any law or regulation
of a Relevant Jurisdiction to:

(a) enable it to perform its obligations under the Transaction Documents;

(b) ensure the legality, validity, enforceability or admissibility in evidence
of any Transaction Document; and

(c) own its property and other assets and to carry on its business where failure
to have such authorization has, or might result in, a Material Adverse Change.

20.3 Compliance with laws

(a) Each Obligor and each Subsidiary of the Obligors will comply in all respects
with all laws, regulations, including but not limited to Environmental Laws, and
Sanctions to which they may be subject, and Anti-Bribery and Corruption Laws.

(b) Each Obligor and each Subsidiary of the Obligors shall:

(i) conduct its businesses in compliance with Anti-Bribery and Corruption Laws;
maintain policies and procedures designed to promote and achieve compliance with
all applicable laws and regulations, including but not limited to Environmental
Laws and Anti-Bribery and Corruption Laws in force from time to time; and

(ii) use reasonable commercial efforts to ensure that any third party acting on
its behalf shall act in compliance with all applicable laws and regulations,
including but not limited to Environmental Laws, and Sanctions to which they may
be subject, and Anti-Bribery and Corruption Laws.

20.4 Tax compliance

(a) Each Obligor and each Subsidiary of the Obligors shall pay and discharge all
Taxes imposed upon it or its assets within such time period as may be allowed by
law without incurring penalties unless and only to the extent that:

(i) such payment is being contested in good faith;

(ii) adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Administrative Agent under Clause 18.1 (Financial
statements);

(iii) such payment can be lawfully withheld; and

(iv) the failure to make such payment will not result in a Security Interest on
the Collateral.

(b) Except as approved by the Required Lenders, each Obligor and each Subsidiary
of the Obligors shall maintain its residence for Tax purposes in the
jurisdiction in which it is incorporated and ensure that it is not resident for
Tax purposes in any other jurisdiction.

20.5 Change of business

(a) Except as approved by the Required Lenders (such approval not to be
unreasonably withheld or delayed), no change will be made to the legal names of
the Obligors.

-77-

--------------------------------------------------------------------------------




(b) Except as approved by the Required Lenders, no substantial change will be
made to the general nature of the business of the Obligors from that carried on
at the date of this Agreement and, in particular, the Borrower shall not
undertake or engage in any business other than the ownership, management and
operation of the Ships and other vessels (including the Fleet Vessels).

(c) The Facility Guarantor shall remain listed on the New York Stock Exchange or
another stock exchange of internationally recognized standing.

20.6 Merger

Except as approved by the Required Lenders, no Obligor will enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction.

20.7 Further assurance

(a) Each Obligor shall, at the expense of the Obligors, promptly do all such
acts or execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Administrative Agent may reasonably
specify (and in such form as the Administrative Agent may reasonably require);

(i) to perfect the Security Interests created or intended to be created by that
Obligor under or evidenced by the Security Documents (which may include the
execution of a mortgage, charge, assignment or other security over all or any of
the assets which are, or are intended to be, the subject of the Security
Documents) or for the exercise of any rights, powers and remedies of the
Security Agent provided by or pursuant to the Finance Documents or by law;

(ii) to confer on the Security Agent Security Interests over any property and
assets of that Obligor located in any jurisdiction equivalent or similar to the
Security Interest intended to be conferred by or pursuant to the Security
Documents;

(iii) to facilitate the realization of the assets which are, or are intended to
be, the subject of the Security Documents; and/or

(iv) to facilitate the accession by a Substitute to any Security Document
following an assignment in accordance with Clause 30.1 (Assignments by the
Lenders).

(b) Each Obligor shall, at the expense of the Obligors, take all such action as
is available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any Security Interest conferred or intended to be conferred on the Security
Agent by or pursuant to the Finance Documents.

Provided that if any such expenses are required to be incurred by the
Administrative Agent or the Security Agent in order to implement the actions
referred to in paragraphs (a) and (b) above, they will be reasonably incurred
and sufficiently documented when seeking reimbursement from the Obligors.

20.8 Negative pledge in respect of Collateral

No Obligor will grant or allow to exist any Security Interest over any
Collateral except for Permitted Security Interests.

20.9 Environmental matters

-78-

--------------------------------------------------------------------------------




(a) The Administrative Agent will be notified as soon as reasonably practicable
of any Environmental Claim being made against any Obligor, any Subsidiary of the
Obligors or any Ship and of any Environmental Incident which may give rise to
such a claim and will be kept regularly and promptly informed in reasonable
detail of the nature of, and response to, any such Environmental Incident and
the defense to any such claim.

(b) Environmental Laws (and any consents, licenses or approvals obtained under
them) applicable to the Ships will not be violated in any material respect.

20.10 Pari passu ranking

Each Obligor shall ensure that its payment obligations under the Finance
Documents shall at all times during the Facility Period rank at least pari passu
with all their other present and future unsecured and unsubordinated
obligations, except for obligations mandatorily preferred by law applying to
companies generally.

20.11 Money Laundering

Each Obligor undertakes throughout the Facility Period to:

(a) provide the Lenders with information, certificates and any documents
required by the Lenders to ensure compliance by it with any law, official
requirement or other regulatory measure or procedure implemented to combat Money
Laundering and corruption; and

(b) notify the Lenders as soon as it becomes aware of any matters evidencing
that a breach by it of any law, official requirement or other regulatory measure
or procedure implemented to combat Money Laundering and corruption may or is
about to occur or that the person(s) who have or will receive the commercial
benefit of the Agreement have changed from the date hereof.

20.12 Excluded Hedging Liabilities

(a) Notwithstanding any other provisions of this Agreement or any other Finance
Document to the contrary, Hedging Liabilities guaranteed by any Guarantor, or
secured by the grant of any security by such Guarantor, shall exclude all
Excluded Hedging Liabilities of such Guarantor.

(b) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Agreement in respect of Hedging Liabilities
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this paragraph (b) of Clause 20.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Agreement
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this paragraph (b) of Clause 20.12 shall remain in full force
and effect until this Agreement is terminated, all amounts which may be or
become payable by each Obligor under or in connection with the Finance Documents
have been irrevocably and unconditionally paid or discharged in full and the
Facilities have been cancelled.  Each Qualified ECP Guarantor intends that this
paragraph (b) of Clause 20.12 constitutes and this paragraph (b) of Clause 20.12
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

20.13 Sanctions generally

-79-

--------------------------------------------------------------------------------




(a) Each Obligor undertakes that it and each director, officer, agent or
employee is not a Restricted Person and does not act directly or indirectly on
behalf of a Restricted Person.

(b) No Obligor shall use any revenue or benefit derived from any activity or
dealing with a Restricted Person in discharging any obligation due or owing to
the Finance Parties.

(c) Each Obligor shall procure that no proceeds from any activity or dealing
with a Restricted Person are credited to any bank account held with any Finance
Party in its name.

(d) Each Obligor shall, to the extent permitted by law, promptly upon becoming
aware of them supply to the Agent details of any claim, action, suit,
proceedings or investigation against it with respect to Sanctions by any
Sanctions Authority.

20.14 Sanctions with respect to each Mortgaged Ship

No Obligor nor any Affiliate will, directly or indirectly, make any proceeds of
the Loan available to, or for the benefit of, a Restricted Person or permit or
authorize any such proceeds to be applied in a manner or for a purpose
prohibited by Sanctions. In particular, and without limitation to the foregoing,
the Obligor will:

(a) prevent any Ship from being used, directly or indirectly:

(i) by, or for the benefit of, any Restricted Person; and/or

(ii) in any trade which could expose any Lender, any Ship, any manager of the
Ship, the ship's crew or the Ship's insurers to enforcement proceedings or any
other consequences whatsoever arising from Sanctions;

(b) prevent any Ship from trading to a country or territory subject to
country-wide Sanctions or carrying prohibited products that originate in a
country or territory subject to country-wide Sanctions (including at the date of
this Agreement, Cuba, Burma/Myanmar, Iran, North Korea, Sudan, Syria, and the
Crimea region of Ukraine);

(c) prevent any Ship from trading with any other Restricted Person; and

(d) prevent  any Ship from carrying any U.S. or E.U.-origin defense related
articles to any country subject to a U.S., E.U. or U.N. arms embargo.

21 Dealings with Ship

Each Obligor undertakes that this Clause 21 will be complied with in relation to
each Mortgaged Ship throughout the relevant Mortgaged Ship's Mortgage Period.

21.1 Ship's name and registration

(a) Other than on the Delivery Date as contemplated by this Agreement, each
Ship's name shall only be changed after 30 days' prior written notice to the
Administrative Agent.

(b) Each Ship shall be permanently registered with the relevant Registry under
the laws of its Flag State. Except with the prior written approval of the
Administrative Agent (acting on behalf of the Required Lenders), the Ship shall
not be registered under any other flag or at any other port or fly any other
flag (other than that of its Flag State). If that registration is for a limited
period, it shall be renewed at least 45 days before the date it is due to expire
and the Administrative Agent shall be notified of that renewal at least 30 days
before that date.

-80-

--------------------------------------------------------------------------------




(c) Nothing will be done and no action will be omitted if that might result in
such registration being forfeited or imperiled or a Ship being required to be
registered under the laws of another state of registry.

21.2 Performance of Shipbuilding Contracts

Each of the Upstream Guarantors shall duly and punctually observe and perform
all the conditions and obligations imposed on it by the relevant Shipbuilding
Contract.

21.3 Notification of certain events

The Borrower shall notify the Administrative Agent immediately if any party
cancels, rescinds, repudiates or otherwise terminates any Shipbuilding Contract
(or purports to do so) or rejects the Ship (or purports to do so) or if the Ship
becomes a Total Loss or partial loss or is materially damaged or if a material
dispute arises under any Shipbuilding Contract.

21.4 Sale or other disposal of a Ship

Except for a cash price payable on completion of the sale which is no less than
the amount required to be prepaid under Clause 7.6 (Sale or Total Loss), the
relevant Obligor shall not sell, or agree to, transfer, abandon or otherwise
dispose of a Ship or any share or interest in it without the consent of the
Required Lenders.

21.5 Manager

A manager of a Ship shall not be appointed unless it is an Approved Manager and
it has delivered a duly executed Manager's Undertaking and Subordination to the
Security Agent. The Borrower shall not agree to any change to the material terms
of appointment of a manager which has been approved unless such change is
approved by the Required Lenders. The technical management of each Ship shall be
carried out by an Approved Technical Manager and the commercial management of
each Ship shall be carried out by an Approved Commercial Manager.

21.6 Copy of Mortgage on board

A properly certified copy of the relevant Mortgage shall be kept on board each
Ship with its papers and shown to anyone having business with such Ship which
might create or imply any commitment or Security Interest over or in respect of
such Ship (other than a lien for crew's wages and salvage) and to any
representative of the Finance Parties.

21.7 Notice of Mortgage

(a) A framed or laminated printed notice of each Ship's Mortgage shall be
prominently displayed in the navigation room and in the Master's cabin of such
Ship. The notice must be in plain type and read as follows:

"NOTICE OF MORTGAGE
THIS VESSEL IS SUBJECT TO A FIRST PRIORITY STATUTORY MORTGAGE AND DEED OF
COVENANTS COLLATERAL THERETO IN FAVOR OF ABN AMRO CAPITAL USA LLC (AS SECURITY
TRUSTEE AND AGENT ON BEHALF OF ITSELF AND CERTAIN OTHER PARTIES).  UNDER THE
TERMS OF SAID MORTGAGE AND DEED OF COVENANTS, NEITHER THE OWNER, ANY CHARTERER,
THE MASTER OF THIS VESSEL NOR ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY
TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THIS VESSEL ANY
ENCUMBRANCES OR
-81-

--------------------------------------------------------------------------------



ANY OTHER LIEN WHATSOEVER EXCEPT LIENS FOR CREW'S WAGES AND SALVAGE.

(b) No-one will have any right, power or authority to create, incur or permit to
be imposed upon a Ship any lien whatsoever other than for Permitted Maritime
Liens.

21.8 Conveyance on default

Where a Ship is (or is to be) sold in exercise of any power conferred by the
Security Documents, the relevant Upstream Guarantor shall, upon the Security
Trustee's request, immediately execute such form of transfer of title to such
Ship as the Security Agent may require.

21.9 Chartering

(a) Except with consent of the Required Lenders, such consent not to be
unreasonably withheld or delayed, none of the Upstream Guarantors shall enter
into a charter commitment for a Ship which is a bareboat or demise charter or
any other contract which passes possession and control of any Ship to another
person. In the case of bareboat charter arrangements with respect to 10 Ships or
more in aggregate, consent of all Lenders, such consent not to be unreasonably
withheld or delayed, shall be required.

(b) Each Upstream Guarantor shall promptly upon entering into the same, provide
the Finance Parties with copies of any Long Term Charter and shall execute and
deliver in favor of the Security Agent a Charter Assignment (and all documents
and instruments required thereunder).

21.10 Lay up

Except with approval of the Required Lenders, no Ship shall be laid up or
deactivated.

21.11 Pooling of Earnings

Except with approval of the Required Lenders, none of the Upstream Guarantors
shall enter into any arrangement under which its Earnings from the relevant Ship
may be pooled in connection with a pooling arrangement (or equivalent) (other
than the Approved Pooling Arrangement) with anyone else other than the Upstream
Guarantors.

21.12 Payment of Earnings

Each Upstream Guarantor's Earnings from the relevant Ship shall be paid in the
way required by the relevant General Assignment. If any Earnings are held by
brokers or other agents, they shall be paid to the Security Agent if the
Security Agent requires this after the Earnings have become payable to it under
the General Assignment.

22 Condition and operation of Ship

Each Obligor undertakes that this Clause 22 will be complied with in relation to
each Mortgaged Ship throughout the relevant Ship's Mortgage Period.

22.1 Repair

Each Ship shall be kept in a good, safe and efficient state of repair consistent
with first class ownership and management practice. The quality of workmanship
and materials used to repair each Ship or replace any damaged, worn or lost
parts or equipment in the reasonable estimation of the Approved Technical
Manager shall be sufficient to ensure that such Ship's value is not reduced.
-82-

--------------------------------------------------------------------------------




22.2 Modification

Except with approval of all the Lenders, the structure, type or performance
characteristics of each Ship shall not be modified in a way which could
reasonably be expected to materially alter such Ship in a manner which
negatively affects its operations and the value of such Ship or which would
result in a Material Adverse Change.

22.3 Removal of parts

Except with approval of the Required Lenders, no part of a Ship or any equipment
shall be removed from a Ship if to do so would result in a Material Adverse
Change (unless at the same time it is replaced with equivalent parts or
equipment owned by the relevant Upstream Guarantor free of any Security Interest
except under the Security Documents), provided, however, equipment fitted to a
Ship by such Ship's Acceptable Charterer which is not owned by the relevant
Upstream Guarantor may be removed.

22.4 Third party owned equipment

Except with approval of the Required Lenders, equipment owned by a third party
shall not be installed on a Ship if it cannot be removed without risk of causing
damage to the structure or fabric of such Ship or incurring significant expense.

22.5 Maintenance of class; compliance with laws and codes

(a) Each Ship's class shall be the relevant Classification with the relevant
Classification Society and such Classification shall, except as approved by the
Required Lenders, be maintained free of all conditions of class (or equivalent)
of the relevant Classification Society.

(b) The relevant Upstream Guarantor shall duly execute and deliver to the
relevant Classification Society of the relevant Ship from time to time, a
Classification Letter in respect of such Ship and shall use commercially
reasonable efforts to procure that the Classification Society shall, upon
receipt of the Classification Letter, promptly execute and deliver to the
Administrative Agent the undertaking appended to the Classification Letter.

(c) Each Ship and every person who owns, operates, manages or charters a Ship
shall comply with all laws applicable to vessels registered in its Flag State or
which for any other reason apply to such Ship or its condition or operation
(including with respect to Sanctions and possession of trading certificates for
such Ship which remain in force).

(d) The relevant Upstream Guarantor shall grant electronic access to each Ship's
class records directly by the Classification Society or indirectly via the
account manager of such Upstream Guarantor and shall designate the
Administrative Agent as a user or administrator of the system under its account.

22.6 Surveys

The Ship shall be submitted to continuous surveys and any other surveys which
are required for it to maintain the Classification as its class. Copies of
reports of those surveys shall be provided promptly to the Security Agent (with
copy to the Administrative Agent), if they so request.
-83-

--------------------------------------------------------------------------------




22.7 Inspection and notice of drydockings

The Security Agent and/or surveyors or other persons appointed by it for such
purpose shall be allowed to board the Ship at all reasonable times in order to
inspect it and given all proper facilities needed for that purpose; it being
agreed that (i) such inspection shall be limited to one per year per Ship at the
expense of the Borrower (and, provided that no Default has occurred or is
continuing, so as not to interfere with the operation of the Ship), and (ii)
fifteen (15) Business Days advance notice is given to the relevant Upstream
Guarantor. The Security Agent shall be given reasonable advance notice of any
intended dry-docking of the Ship (whatever the purpose of that dry-docking).

22.8 Prevention of arrest

All debts, damages, liabilities and outgoings which have given, or may give,
rise to maritime, statutory or possessory liens (other than Permitted Maritime
Liens) on, or claims enforceable against a Ship, its Earnings or Insurances
shall be promptly paid and discharged.

22.9 Release from arrest

Each Ship, its Earnings and Insurances shall promptly be released from any
arrest, detention, attachment or levy, and any legal process against such Ship
shall be promptly discharged, by whatever action is required to achieve that
release or discharge.

22.10 Information about Ship

The Security Agent (with copy to the Administrative Agent) shall promptly be
given any information which it may reasonably require about the Ship or its
employment, position, use or operation, including details of towages and
salvages, and copies of all its charter commitments entered into by or on behalf
of any Facility Guarantor and copies of any applicable operating certificates.

22.11 Notification of certain events

The Security Agent (with copy to the Administrative Agent) shall promptly be
notified of:

(a) any damage to a Ship where the cost of the resulting repairs may exceed the
Major Casualty Amount or which results in, or may have resulted in, a Material
Adverse Change;

(b) any occurrence which may result in a Ship becoming a Total Loss;

(c) any requisition of a Ship for hire;

(d) any Environmental Incident involving a Ship and Environmental Claim being
made in relation to such an incident;

(e) any withdrawal or threat to withdraw any applicable Ship operating
certificate;

(f) any material requirement or recommendation made in relation to a Ship by any
insurer or the Classification Society or by any competent authority which is
not, or cannot be, complied with in the manner or time required or recommended;

(g) any arrest or detention of a Ship (in such case, the Administrative Agent
(for further notification to the Lenders) shall be provided with a report
surrounding the incident giving rise to the arrest or detention not later than 7
days after such incident) or any exercise or purported exercise of a lien or
other claim on such Ship or its Earnings or Insurances;

(h) any material claim, disposal of insurance claim in relation to a Ship; or

-84-

--------------------------------------------------------------------------------




(i) any Material Event.

In this Clause 22.11, Material Event means an event, which (after taking into
account all relevant facts and circumstances) is reasonably likely to create a
claim or liability which exceeds or is reasonably likely to exceed an amount
equal to or greater than 10% of a Ship's market value (as determined on the last
valuation date in accordance with Clause 24 (Minimum security value)).

22.12 Payment of outgoings

All tolls, dues and other outgoings whatsoever in respect of a Ship and its
Earnings and Insurances shall be paid promptly. Proper accounting records shall
be kept of each Ship and its Earnings.

22.13 Evidence of payments

The Security Agent shall, upon request, have the right to examine the books and
records of each Obligor wherever the same may be kept from time to time as it
reasonably sees necessary, or to cause an examination to be made by a firm of
accountants selected by it (provided that any examination shall be done without
undue interference with the day-to-day business operations of such Obligor and
it shall not be done more than once per year (unless an Event of Default has
occurred and is continuing)), and, when it requires it, shall be given
satisfactory evidence that:

(a) the wages and allotments of a Ship's crew are being promptly and regularly
paid;

(b) all deductions from its crew's wages in respect of any applicable Tax
liability are being properly accounted for; and

(c) a Ship's master has no claim for disbursements other than those incurred by
him in the ordinary course of trading on the voyage then in progress.

22.14 Codes

Each Ship and the persons responsible for its operation shall at all times
comply with the requirements of any applicable code or prescribed procedures
required to be observed by such Ship or in relation to its operation under any
applicable law or regulation (including but not limited to those currently known
as the ISM Code and the ISPS Code). The Security Agent (with copy to the
Administrative Agent) shall promptly be informed of:

(a) any actual withdrawal of any certificate issued in accordance with any such
code which is or may be applicable to a Ship or its operation; and

(b) the receipt of notification that any application for such a certificate has
been refused.

22.15 Repairers' liens

Except with approval of the Required Lenders, a Ship shall not be put into any
other person's possession for work to be done on such Ship if the cost of that
work will exceed or is likely to exceed the Major Casualty Amount unless the
Obligors have sufficient funds to meet the cost of such work or the Obligors can
evidence to the Administrative Agent that the cost of such work will be met by
the insurers of such Ship.

22.16 Survey report

(a) With respect to any Ships which are not newbuildings (for the avoidance of
doubt, Ship 1 and Ship 2 shall be deemed to be newbuildings for purposes of this
clause), the Security Agent (with a copy to the Administrative Agent) shall be
given an initial survey report acceptable to

-85-

--------------------------------------------------------------------------------



all the Lenders from approved third-party surveyors or inspectors acceptable to
the Security Agent, which survey must be conducted not more than 30 days prior
to the delivery of the report, and which report must be provided not less than 5
Business Days prior to the date of the Utilization Request for each Advance
evidencing that the relevant Ship is seaworthy and capable of operation.

(b) As soon as reasonably practical after the Security Agent requests it, the
Security Agent (with a copy to the Administrative Agent) shall be given a
report, in form and substance reasonably satisfactory to the Required Lenders,
on the seaworthiness and/or safe operation of a Ship, from approved third-party
surveyors or inspectors reasonably acceptable to the Security Agent. If any
recommendations are made in such a report they shall be complied with in the way
and by the time recommended in the report.

22.17 Lawful use

Each Ship shall not be employed:

(a) in any way or in any activity which is unlawful under international law or
the domestic laws of any relevant country;

(b) in carrying illicit or prohibited goods,

(c) in a way which may make it liable to be condemned by a prize court or
destroyed, seized or confiscated; or

(d) in carrying contraband goods,

and the persons responsible for the operation of the Ship shall take all
necessary and proper precautions to ensure that this does not happen, including
participation in industry or other voluntary schemes available to the Ship and
in which leading operators of ships operating under the same flag or engaged in
similar trades generally participate at the relevant time.

22.18 War zones

Except with approval of the Ship's war risk insurers, each Ship shall not enter
or remain in any zone which has been declared a war zone by such Ship's war risk
insurers. If approval is granted for it to do so, any requirements of such
Ship's insurers necessary to ensure that such Ship remains properly insured in
accordance with the Finance Documents (including any requirement for the payment
of extra insurance premiums) shall be complied with.

22.19 Nuclear material

No Ship shall carry any nuclear waste or nuclear material.

22.20 Civil merchant trading

Each Ship shall only be used as a civil merchant trading ship.

23 Insurance

Each Obligor undertakes that this Clause 23 shall be complied with in relation
to each Mortgaged Ship and its Insurances throughout the relevant Ship's
Mortgage Period.

23.1 Insurance terms

-86-

--------------------------------------------------------------------------------



In this Clause 23:
excess risks means the proportion (if any) of claims for general average,
salvage and salvage charges not recoverable under the hull and machinery
insurances of a vessel in consequence of the value at which the vessel is
assessed for the purpose of such claims exceeding its insured value.
excess war risk P&I cover means cover for claims only in excess of amounts
recoverable under the insurance required against War and Allied Risks including
(but not limited to) hull and machinery, crew, acts of terrorism, piracy and
protection and indemnity risks, and risks set forth in the amended version of
AHIS Addendum (April 1, 1984).
hull cover means insurance cover against the risks identified in Clause 23.2(a)
(Coverage required).
minimum hull cover means in relation to a Mortgaged Ship, an amount equal at the
relevant time to the higher of (a) 120% of the Advance relative to such
Mortgaged Ship at such time and (b) the Fair Market Value of such Mortgaged
Ship.
P&I risks means the usual risks (including liability for oil pollution, excess
war risk P&I cover) covered by a protection and indemnity association which is a
member of the International Group of protection and indemnity associations (or,
if the International Group ceases to exist, any other leading protection and
indemnity association or other leading provider of protection and indemnity
insurance) (including, without limitation, the proportion (if any) of any
collision liability not covered under the terms of the hull cover).

23.2 Coverage required

Each Ship shall at all times be insured:

(a) against fire and usual marine risks (including excess risks) and for War and
Allied Risks (including blocking and trapping (on the terms of the London
Blocking and Trapping addendum LPO 444 3/84 or similar arrangement), war
protection and indemnity risks, piracy risks and terrorism risks) in each case
on an agreed value basis, for at least its minimum hull cover and no less than
its market value;

(b) against P&I risks, complying with all rules for the time being applied by
the relevant protection and indemnity association, for the highest amount then
available in the insurance market for vessels of similar age, size and type as
such Ship (but, in relation to liability for oil pollution, for an amount equal
to the highest amount available which is currently $1,000,000,000) and a
freight, demurrage and defense cover;

(c) against such other risks and matters which are consistent with market
practice also taking account of the creditworthiness of the Facility Guarantor;

(d) on terms which comply with the other provisions of this Clause 23.

23.3 Placing of cover

The insurance coverage required by Clause 23.2 (Coverage required) shall be:

(a) in the name of the relevant Upstream Guarantor and (in the case of the
Ship's hull cover) no other person (unless such other person is approved and, if
so required by the Administrative Agent or the Security Agent, has duly executed
and delivered a first priority assignment of its interest in the Ship's
Insurances to the Security Agent in an approved form and provided such

-87-

--------------------------------------------------------------------------------



supporting documents and opinions in relation to that assignment as the
Administrative Agent or the Security Agent reasonably require);

(b) in dollars or another currency approved by the Administrative Agent (with
the instructions of the Required Lenders);

(c) arranged through approved brokers or direct with approved insurers or
protection and indemnity or war risks associations; and

(d) on such terms and with such brokers/insurers/clubs as the Administrative
Agent (with the instructions of the Required Lenders) from time to time may
approve, such approval not to be unreasonably withheld or delayed.

23.4 Deductibles

The aggregate amount of any excess or deductible under the Ship's hull cover
shall not exceed the customary deductible or amount of any excess for vessels
similar to the Ships.

23.5 Mortgagee's insurance

The Obligors shall promptly reimburse to the Security Agent on first demand the
cost (as conclusively certified by the Administrative Agent (as instructed by
the Required Lenders)) of taking out and keeping in force in respect of the Ship
and the other Mortgaged Ships on approved terms, or in considering or making
claims under:

(a) a mortgagee's interest insurance and a mortgagee's interest additional
perils (pollution risks) insurance for the benefit of the Finance Parties for an
aggregate amount up to 120% of the Loan; and

(b) any other insurance cover which the Security Agent reasonably requires in
respect of any Finance Party's interests and potential liabilities (whether as
mortgagee of the Ship or beneficiary of the Security Documents), including but
not limited to the insurance coverage required by Clause 23.2 (Coverage
required).

23.6 Fleet liens, set off and cancellations

If the Ship's hull cover also insures other vessels, the Security Agent shall
either be given an undertaking in approved terms by the brokers or (if such
cover is not placed through brokers or the brokers do not, under any applicable
laws or insurance terms, have such rights of set off and cancellation) the
relevant insurers that the brokers or (if relevant) the insurers will not:

(a) set off against any claims in respect of the Ship any premiums due in
respect of any of such other vessels insured (other than other Mortgaged Ships);
or

(b) cancel that cover because of non-payment of premiums in respect of such
other vessels,

or the Obligors shall ensure that hull cover for the Ship and the other
Mortgaged Ships is provided under a separate policy from any other vessels.
-88-

--------------------------------------------------------------------------------




23.7 Payment of premiums

All premiums, calls, contributions or other sums payable in respect of the
Ship's Insurances shall be paid punctually and the Security Agent shall be
provided with all relevant receipts or other evidence of payment upon request.

23.8 Details of Insurances

(a) At least fifteen (15) days before the Delivery Date of any Ship, the
Security Agent (with copy to the Administrative Agent) shall be told of the
names of the brokers, insurers and associations proposed to be used for the
placement of the Insurances and the amounts, risks and terms in, against and on
which the Insurances are proposed to be effected.

(b) At least fourteen (14) days before any of the Insurances are due to expire,
the Security Agent (with copy to the Administrative Agent) shall be told of the
names of the brokers, insurers and associations proposed to be used for the
renewal of such Insurances (if such brokers, insurers and associations shall be
different to those previously notified to the Security Agent (with copy to the
Administrative Agent)) and the amounts, risks and terms in, against and on which
the Insurances are proposed to be renewed.

23.9 Instructions for renewal

At least seven (7) days before any of the Insurances are due to expire,
instructions shall be given by the Borrower to brokers, insurers and
associations for them to be renewed or replaced on or before their expiry.

23.10 Confirmation of renewal

The Insurances shall be renewed upon their expiry in a manner and on terms which
comply with this Clause 23 and confirmation of such renewal shall be given by
approved brokers or insurers to the Security Agent (with copy to the
Administrative Agent) at least seven (7) days (or such shorter period as may be
approved) before such expiry.

23.11 P&I Guarantees

Any guarantee or undertaking required by any protection and indemnity or war
risks association in relation to the Ship shall be provided when required by the
association.

23.12 Insurance documents

The Security Agent (with copy to the Administrative Agent) shall be provided
with pro forma copies of all insurance policies and other documentation issued
by brokers, insurers and associations in connection with the Insurances as soon
as they are available after they have been placed or renewed and all insurance
policies and other documents relating to the Insurances shall be deposited with
any approved brokers or (if not deposited with approved brokers) the Security
Agent or some other approved person.

23.13 Letters of undertaking

Unless otherwise approved where the Security Agent is satisfied that equivalent
protection is afforded by the terms of the relevant Insurances and/or any
applicable law and/or a letter of undertaking provided by another person, on
each placing or renewal of the Insurances, the Security Agent (with copy to the
Administrative Agent) shall be provided promptly and, in any event, within 60
days after the relevant Utilization, with letters of undertaking in an approved
form (having regard
-89-

--------------------------------------------------------------------------------



to general insurance market practice and law at the time of issue of such letter
of undertaking) from the relevant brokers, insurers and associations.

23.14 Insurance Notices and Loss Payable Clauses

The interest of the Security Agent as assignee of the Insurances shall be
endorsed on all insurance policies and other documents by the incorporation of a
Loss Payable Clause that refers to the Major Casualty Amount and an Insurance
Notice in respect of the Ship and its Insurances signed by the relevant Upstream
Guarantor and, unless otherwise approved, each other person assured under the
relevant cover (other than the Security Agent if it is itself an assured).

23.15 Insurance correspondence

If so required by the Security Agent, the Security Agent (with copy to the
Administrative Agent) shall promptly be provided with copies of all written
communications between the assureds and brokers, insurers and associations
relating to any of the Insurances as soon as they are available.

23.16 Qualifications and exclusions

All requirements applicable to the Ship's Insurances shall be complied with and
the Ship's Insurances shall only be subject to approved exclusions or
qualifications.

23.17 Independent report

The Obligors shall reimburse the Security Agent on demand for all reasonable
costs and expenses incurred by the Security Agent in obtaining (a) on an annual
basis for each Ship a report on the adequacy of the obligatory Insurances from
an insurance adviser instructed by the Security Agent; and (b) on the occurrence
of an Event or Default or an incident causing severe damage to a Ship in excess
of the Major Casualty Amount at any time requested in writing, a report on the
adequacy of the obligatory Insurances from an insurance adviser instructed by
the Security Agent.

23.18 Collection of claims

All documents and other information and all assistance required by the Security
Agent to assist it in trying to collect or recover any claims under the
Insurances shall be provided promptly.

23.19 Employment of Ship

The Ship shall only be employed or operated in conformity with the terms of the
Insurances (including any express or implied warranties) and not in any other
way (unless the insurers have consented and any additional requirements of the
insurers have been satisfied).

23.20 Declarations and returns

If any of the Ship's Insurances are on terms that require a declaration,
certificate or other document to be made or filed before the Ship sails to, or
operates within, an area, those terms shall be complied with within the time and
in the manner required by those Insurances.

23.21 Application of recoveries

All sums paid under the Ship's Insurances to anyone other than the Security
Agent shall be applied in repairing the damage and/or in discharging the
liability in respect of which they have been paid except to the extent that the
repairs have already been paid for and/or the liability already discharged.
-90-

--------------------------------------------------------------------------------




23.22 Settlement of claims

No Obligor shall settle, compromise or abandon any claim under any obligatory
insurance for Total Loss or for a Major Casualty, and each Obligor shall do all
things necessary and provide all documents, evidence and information (including,
without limitation, a written confirmation from the relevant insurers, to be
issued within 180 days after the Total Loss Date, that the claim in respect of
the Total Loss has been accepted in full by such insurers) to enable the
Security Agent to collect or recover any moneys which at any time become payable
in respect of the obligatory insurances.

23.23 Change in insurance requirements

If the Administrative Agent gives a notice to the Obligors to change the terms
and requirements of this Clause 23 (which the Administrative Agent may only do,
in such manner as it considers necessary, as a result in change of circumstances
or practice after the date of this Agreement), this Clause 23 shall be modified
in the manner so notified by the Administrative Agent and/or the Security Agent
on the date 14 days after such notice from the Administrative Agent and/or the
Security Agent is received by the Obligors and not contested in good faith.

23.24 Failure to insure

If any Obligor fails to maintain the Insurances in compliance with this
Agreement, the Administrative Agent, the Security Agent or any other Finance
Party, may, but are not obliged to (without prior prejudice to any other rights
of the Finance Parties under this Agreement) effect and maintain Insurances
satisfactory to it or otherwise remedy such Obligor's failure in such manner as
such person reasonably considers appropriate. Any sums so expended by it will
immediately become due and payable by the Obligors to such Finance Party
together with interest thereon at the default interest rate calculated in
accordance with Clause 8.3(a) (Default interest) from the date of expenditure by
it up to the date of reimbursement by the Obligors.

24 Minimum security value

The Borrower undertakes that this Clause 24 will be complied with throughout any
Mortgage Period.

24.1 Valuation of assets

For the purpose of the Finance Documents, the aggregate value at any time of the
Mortgaged Ships or any other asset over which additional security is provided
under this Clause 24 will be the values as most recently determined in
accordance with this Clause 24.

24.2 Valuation frequency

(a) Initial valuations of each Ship (the "Initial Valuations") shall be
conducted in accordance with this Clause 24 and shall be done not earlier than
30 days but not later than 5 days before each Utilization Date.

(b) So long as no Default has occurred and is continuing, valuations of each
Mortgaged Ship and each such other asset in accordance with this Clause 24 shall
be conducted semi-annually, with the first such valuation, following the Initial
Valuations, occurring every 6 months commencing on June 30, 2015, and shall be
provided by the Borrower to the Administrative Agent within 1 month of June 30
and December 31 of each respective year.

(c) Notwithstanding clauses (a) and (b) above, for Ships built in the same year
and with similar specifications, only 1 valuation is required for all such
Ships.

-91-

--------------------------------------------------------------------------------




(d) Following the occurrence of a Default which is continuing, the
Administrative Agent may request valuations at any time.

(e) The Administrative Agent may at any time request additional valuations from
Approved Valuers for any Mortgaged Ship (based on objective grounds communicated
to the Borrower before such request for valuation).

(f) All valuations for the Ships must be addressed to the Administrative Agent.

24.3 Expenses of valuation

The Borrower shall bear, and reimburse to the Administrative Agent where
incurred by the Administrative Agent (or the Lenders, as the case may be), all
costs and expenses of providing the valuations provided pursuant to Clauses
24.2(a), 24.2(b), 24.2(c) or 24.2(d) (Valuation frequency). Any valuation
conducted pursuant to Clause 24.2(e) (Valuation frequency) shall be for the
requesting Finance Party's own account except where the Borrower is by means of
such valuation(s) (for the avoidance of doubt, the value for such valuation
shall be the average of the valuations provided by two Approved Valuers or as
otherwise provided in Clause 24.10 (Appointment and Number of valuers)) shown to
be in breach of Clause 24.11 (Security shortfall).

24.4 Valuations procedure

The value of each Mortgaged Ship shall be determined in accordance with, and by
Approved Valuers appointed in accordance with, this Clause 24. Additional
security provided under this Clause 24 shall be valued in such a way, on such a
basis and by such persons (including the Administrative Agent itself) as may be
approved or as may be agreed in writing by the Borrower and the Administrative
Agent (on the instructions of the Required Lender).

24.5 Currency of valuation

Valuations must be provided by Approved Valuers in dollars.

24.6 Basis of valuation

Each valuation will be made:

(a) without physical inspection (unless required by the Required Lenders if an
Event of Default has occurred and is continuing);

(b) on the basis of a sale for prompt delivery for a price payable in full in
cash on delivery at arm's length on normal commercial terms between a willing
buyer and a willing seller; and

(c) without taking into account any charter commitment.

24.7 Information required for valuation

The Borrower shall promptly provide to the Administrative Agent or the Security
Agent and any Approved Valuer any information which they reasonably require for
the purposes of providing such a valuation, including, without limitation, if a
physical inspection of the Ships is required for such purpose pursuant to Clause
24.6(a) (Basis of valuation), then the Borrower shall take all steps necessary
to facilitate such inspection.

24.8 Approval of valuers

-92-

--------------------------------------------------------------------------------



Other than the Approved Valuers, all additional valuers must have been approved
by the Administrative Agent (acting on the instructions of the Required Lenders)
such approval not to be unreasonably withheld. The Administrative Agent may from
time to time notify the Borrower of approval of one or more additional
independent ship valuers as Approved Valuers for the purposes of this Clause 24.
The Administrative Agent (after having been so instructed by the Required
Lenders) shall respond promptly to any request by the Borrower for approval of
any additional valuer nominated by the Borrower. The Administrative Agent
(acting reasonably and on the instructions of the Required Lenders) may at any
time after consultation with the Borrower and by notice to the Security Agent,
withdraw any previous approval of an Approved Valuer for the purposes of future
valuations, provided that, if the Administrative Agent and the Borrower cannot
agree after five (5) Business Days of consultation, the Administrative Agent
may, acting reasonably, exercise such right of withdrawal by notice to the
Borrower. If there are less than three Approved Valuers at a time when a
valuation is required under this Clause 24, the Administrative Agent shall
promptly notify the Borrower and the Security Agent of the name of one
additional valuer to be approved by the Required Lenders.



24.9 Intentionally omitted

24.10 Appointment and Number of valuers

Each valuation must be carried out by two Approved Valuers, nominated by the
Administrative Agent for each Initial Valuation and by the Borrower for
semi-annual valuations. If the Borrower fails to promptly, but in any event, no
later than 10 days prior to the relevant valuation date, nominate the Approved
Valuers then the Administrative Agent (acting on the instruction of the Required
Lenders) may nominate the Approved Valuers. If the valuation provided by the two
Approved Valuers differs, the value of the relevant Ship for the purposes of the
Finance Documents will be the average of those valuations; provided, however,
that if the difference between such valuations is greater than 15% with respect
to the lower valuation, the Parties agree to an additional valuation by a third
Approved Valuer appointed by the Borrower and the value of the relevant Ship for
the purposes of the Finance Documents shall be the average of all three
valuations. In the event that an Approved Valuer provides a range for the
valuations, the average of those valuations shall apply.

24.11 Security shortfall

If at any time the Security Value is less than the Minimum Value, the
Administrative Agent may, and shall, if so directed by the Required Lenders, by
notice to the Borrower require that such deficiency be remedied. The Borrower
shall then within 14 days of receipt of such notice ensure that the Security
Value equals or exceeds the Minimum Value. For this purpose, the Borrower or the
Guarantors may:

(a) provide additional security over other assets, acceptable to the Required
Lenders, in accordance with this Clause 24, provided always that if such other
asset shall be a vessel such vessel shall be valued as if it were a Mortgaged
Ship; and/or

(b) prepay part of the Loan under Clause 7.4(a)(ii) (Voluntary prepayment);
and/or

(c) pay such additional amount to the credit of such interest bearing blocked
account (which is the subject of a Security Interest in favor of the Security
Agent) as the Administrative Agent shall nominate.

Provided that if the Borrower or the Guarantors elect pursuant to this Clause
24.11(c) to rectify a shortfall in the minimum security cover through the pledge
of a cash deposit in favor of the Security Agent, the amount of the deposit
shall, for the purposes of calculating the security cover pursuant to  this
Clause 24, be applied in reducing the Loan by an equal amount.
-93-

--------------------------------------------------------------------------------



If at any time the Minimum Value requirement is restored, and upon receiving
notice and evidence thereto in a form reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall within five (5) days
(acting on instructions of the Required Lenders, such instruction to be deemed
granted unless the Administrative Agent shall have received prior notice to the
contrary), direct that any additional security granted or any amount deposited
in a blocked account pursuant to this Clause 24.11 be released.

24.12 Creation of additional security

The value of any additional security which the Borrower offers to provide to
remedy all or part of a shortfall in the amount of the Security Value will only
be taken into account for the purposes of determining the Security Value if and
when:

(a) that additional security, its value and the method of its valuation have
been approved by the Required Lenders;

(b) a Security Interest over that security has been constituted in favor of the
Security Agent or (if appropriate) the Finance Parties in an approved form and
manner;

(c) this Agreement has been unconditionally amended in such manner as the
Administrative Agent and/or the Security Agent (on the instructions of the
Required Lenders) requires in consequence of that additional security being
provided; and

(d) the Administrative Agent, the Security Agent or its duly authorized
representative, has received such documents and evidence as it may require in
relation to that amendment and additional security including documents and
evidence of the type referred to in Schedule 3 (Conditions precedent) in
relation to that amendment and additional security and its execution and (if
applicable) registration.

25 Bank accounts

The Obligors undertake that this Clause 25 will be complied with throughout the
Facility Period.

25.1 Earnings Accounts

(a) The Borrower shall, and any Upstream Guarantor may, be the holder of one or
more Accounts with an Account Bank which shall each be designated as an Earnings
Account for the purposes of the Finance Documents.

(b) The Earnings of the Mortgaged Ships and all moneys payable to any Obligor
with respect to a Mortgaged Ship under the Ship's Insurances shall be paid by
the persons from whom they are due to an Earnings Account or, if applicable, to
the Earnings Account for such Mortgaged Ship, unless required to be paid to the
Security Agent under the relevant Finance Documents.

(c) As a condition precedent to each Utilization, the Borrower shall ensure that
the amount standing to the credit of an Earnings Account is (or will be upon
such Utilization) at least equal to the Liquidity Reserve Required Balance
immediately after such Utilization.

(d) If there is no continuing Event of Default, and provided that there remains
at all times in an Earnings Account an amount equal to the Liquidity Reserve
Required Balance, the Borrower or relevant Upstream Guarantor (as the case may
be) shall be entitled to make withdrawals from any Earnings Account.

-94-

--------------------------------------------------------------------------------




(e) If there is a continuing Event of Default, neither the Borrower nor any
Upstream Guarantor shall be entitled to make withdrawals from any Earnings
Account other than for the payment of any amounts required to be paid under the
Management Agreements, and provided that:

(i) the Borrower or the relevant Upstream Guarantor (as the case may be) has
notified the Administrative Agent of the amount(s) to be withdrawn and the
Management Agreement(s) to which the withdrawal relates;

(ii) the Borrower or relevant Upstream Guarantor (as the case may be) has
provided the Administrative Agent with the relevant commercial invoice, payment
request, fee notice or other document from the relevant Approved Manager
stipulating that the amount(s) to be withdrawn are due and payable; and

(iii) there remains at all times in an Earnings Account an amount equal to the
Liquidity Reserve Required Balance.

25.2 Other provisions

(a) An Account may only be designated for the purposes described in this Clause
25 if:

(i) such designation is made in writing by the Administrative Agent and/or the
Security Agent and acknowledged by the Borrower or relevant Upstream Guarantor
(as the case may be) and specifies the names and addresses of the Account Bank
and the number and any designation or other reference attributed to the Account;

(ii) an Account Security has been duly executed and delivered by the Borrower or
relevant Upstream Guarantor (as the case may be) in favor of the Security Agent;

(iii) any notice required by the Account Security to be given to an Account Bank
has been given to, and acknowledged by, the Account Bank in the form required by
the relevant Account Security; and

(iv) the Administrative Agent and/or the Security Agent, or its duly authorized
representative, has received such documents and evidence as it may require in
relation to the Account and the relevant Account Security including documents
and evidence of the type referred to in Schedule 3 (Conditions precedent) in
relation to the Account and the relevant Account Security.

(b) The rates of payment of interest and other terms regulating any Account will
be a matter of separate agreement between the Borrower or relevant Upstream
Guarantor (as the case may be) and an Account Bank. If an Account is a fixed
term deposit account, the Borrower or relevant Upstream Guarantor (as the case
may be) may select the terms of deposits until the relevant Account Security has
become enforceable and the Security Agent directs otherwise.

(c) The Borrower or relevant Upstream Guarantor (as the case may be) shall not
close any Account or alter the terms of any Account from those in force at the
time it is designated for the purposes of this Clause 25 or waive any of their
rights in relation to an Account except with approval of the Security Agent.

(d) The Borrower or relevant Upstream Guarantor (as the case may be) shall
deposit with the Security Agent all certificates of deposit, receipts or other
instruments or securities relating to any Account, notify the Security Agent of
any claim or notice relating to an Account from any other party and provide the
Security Agent with any other information it may request concerning any Account.

-95-

--------------------------------------------------------------------------------




(e) Each of the Administrative Agent and the Security Agent agrees that if it is
an Account Bank in respect of an Account then there will be no restrictions on
creating a Security Interest over that Account as contemplated by this Agreement
and it shall not (except with the approval of the Required Lenders) exercise any
right of combination, consolidation or set-off which it may have in respect of
that Account in a manner adverse to the rights of the other Finance Parties.

26 Business restrictions

Except as otherwise approved by the Required Lenders, each of the Obligors
undertakes that this Clause 26 will be complied with by it and its Subsidiaries
throughout the Facility Period.

26.1 General negative pledge

Neither the Borrower nor any of the Upstream Guarantors shall permit any
Security Interest to exist, arise or be created or extended over all or any part
of its assets except for:

(a) those granted or expressed to be granted by any of the Security Documents;

(b) Permitted Security Interests; and

(c) (except in relation to Collateral) any lien arising by operation of law in
the ordinary course of trading and not as a result of any default or omission by
any Obligor.

26.2 Transactions similar to security

Without prejudice to Clauses 21.4 (Sale or other disposal of a Ship), 26.3
(Financial Indebtedness) and 26.6 (Disposals), neither the Borrower nor any of
the Upstream Guarantors shall:

(a) sell, transfer or otherwise dispose of any of its assets on terms whereby
that asset is or may be leased to, or re-acquired by, any Subsidiary of any
Obligor other than pursuant to disposals permitted under Clause
26.6 (Disposals);

(b) sell, transfer, factor or otherwise dispose of any of its receivables on
recourse terms (except for the discounting of bills or notes in the ordinary
course of business);

(c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

(d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

26.3 Financial Indebtedness

Neither the Borrower nor any of the Upstream Guarantors shall incur or permit to
exist, any Financial Indebtedness owed by it to anyone else except:

(a) Financial Indebtedness incurred under the Finance Documents;

(b) Financial Indebtedness owed to an Affiliate or shareholder or member which
has been fully subordinated to the Financial Indebtedness incurred under the
Finance Documents in the form set out in Schedule 6 (Form of Subordination
Letter);

-96-

--------------------------------------------------------------------------------




(c) Financial Indebtedness permitted under Clauses 26.4 (Guaranties) and 26.5
(Loans and credit);

(d) Financial Indebtedness arising under Permitted Security Interests; and

(e) Financial Indebtedness arising under finance or capital leases of vehicles,
equipment or computers; provided that the aggregate capital value of such items
so leased does not exceed $250,000 at any time.

26.4 Guaranties

None of the Upstream Guarantors shall give, or permit to exist, any guaranty by
it in respect of indebtedness of any person or allow any of its indebtedness to
be guaranteed by anyone else except (i) the Guaranties and (ii) unsecured
guaranties in favor of trade creditors of such Upstream Guarantor given in the
ordinary course of its business or as approved by the Administrative Agent.

26.5 Loans and credit

Neither the Borrower nor any Upstream Guarantors shall, make, grant or permit to
exist any loans or any credit by it to anyone else other than:

(a) loans or credit to either the Borrower or any other Upstream Guarantor; and

(b) trade credit granted by it to its customers on normal commercial terms in
the ordinary course of its trading activities.

26.6 Disposals

Without prejudice to Clause 21.4 (Sale or other disposal of a Ship) the Facility
Guarantor shall not, and shall ensure that it and none of its Subsidiaries
shall, enter into a single transaction or a series of transactions (other than
any Acceptable Charter), whether related or not and whether voluntarily or
involuntarily, without the prior written consent of the Required Lenders, such
consent not to be unreasonably withheld or delayed, to (i) sell, transfer,
grant, lease out or otherwise dispose of the whole or a substantial part of its
assets (including, without limitation, any Ship); or (ii) to sell, transfer,
grant, lease out or otherwise dispose of any of its assets other than at market
value and on arm's length terms.
Provided that, the foregoing paragraph shall not prohibit the following
disposals so long as they are not prohibited by any other provision of the
Finance Documents:

(a) disposals of assets made in (and on terms reflecting) the ordinary course of
trading of the disposing entity but this shall not include any material assets
necessary for it to conduct its business unless such assets are replaced with
like assets simultaneously with such disposal;

(b) disposals of assets made by one Obligor to another Obligor;

(c) disposals of obsolete assets, or assets which are no longer required for the
purpose of the business of the Borrower or any Guarantor, in each case for cash
on normal commercial terms and on an arm's length basis;

(d) any disposal of receivables on a non-recourse basis on arm's length terms
(including at Fair Market Value) for non-deferred cash consideration in the
ordinary course of its business;

(e) disposals permitted by Clauses 26.2 (Transactions similar to security) or
26.3 (Financial Indebtedness);

-97-

--------------------------------------------------------------------------------




(f) dealings with trade creditors with respect to book debts in the ordinary
course of trading; and

(g) the application of cash or Cash Equivalents in the acquisition of assets or
services in the ordinary course of its business.

26.7 Contracts and arrangements with Affiliates

None of the Borrower, the Facility Guarantor or the Upstream Guarantors shall be
party to any arrangement or contract with any of its Affiliates unless such
arrangement or contract is on an arm's length basis.

26.8 No Change of Control

(a) Each of the Ships shall remain 100% legally and beneficially owned and
controlled directly by the relevant Upstream Guarantor.

(b) Each of the Upstream Guarantors shall remain 100% legally and beneficially
owned and controlled directly by the Borrower.

(c) The Borrower shall remain 100% legally and beneficially owned and controlled
directly by the Facility Guarantor.

26.9 Subsidiaries

The Facility Guarantor shall not establish or acquire a company or other entity
which would be or become an Obligor or reactivate any dormant Obligor.

26.10 Acquisitions and investments

Neither the Borrower nor any of the Upstream Guarantors shall acquire any
person, business, assets or liabilities or make any investment in any person or
business except:

(a) with respect to the Borrower and its Subsidiaries (other than the Upstream
Guarantors), the acquisitions of vessels in the ordinary course of business;

(b) the acquisition of assets in the ordinary course of business (not being new
businesses);

(c) the incurrence of liabilities (other than Financial Indebtedness not
permitted pursuant to Clause 26.3 (Financial Indebtedness)) in the ordinary
course of its business;

(d) any loan or credit not otherwise prohibited under this Agreement;

(e) pursuant to any Finance Documents, Shipbuilding Contract Documents and
Charter Documents to which it is party; or

(f) any acquisition pursuant to a disposal permitted under Clause 26.6
(Disposals),

and neither the Borrower nor any of the Upstream Guarantors shall enter into any
joint-venture arrangement without the approval of the Required Lenders such
approval not to be unreasonably withheld.

26.11 Reduction of capital

Neither the Borrower nor any of the Upstream Guarantors shall redeem or purchase
or otherwise reduce any of its equity or any other share or membership capital
or any warrants or any uncalled or
-98-

--------------------------------------------------------------------------------



unpaid liability in respect of any of them (other than as provided in Clause
26.12 (Distributions and other payments) below).

26.12 Distributions and other payments

If an Event of Default has occurred and is continuing, or if an Event of Default
would result therefrom, or if the Facility Guarantor is not in compliance with
any of the covenants in Clause 19 (Financial Covenants) or any payment of
dividends or any form of distribution or return of capital would result in the
Facility Guarantor not being in compliance with any of the covenants in Clause
19 (Financial Covenants), neither the Facility Guarantor nor the Borrower shall
declare or pay any dividends or return any capital to its equity holders or
authorize or make any other distribution, payment or delivery of property or
cash to its equity holders, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for value, any interest of any class or series of its
Equity Interests (or acquire any rights, options or warrants relating thereto
but not including convertible debt) now or hereafter outstanding, or repay any
subordinated loans to equity holders or set aside any funds for any of the
foregoing purposes.
Except as provided in this clause, neither the Borrower nor any Upstream
Guarantor will permit any restriction (1) to declare or pay any dividends or
return any capital to the Facility Guarantor or the Borrower, respectively, or
authorize or make any other distribution, payment or delivery of property or
cash to the Facility Guarantor or the Borrower, respectively, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for value, any interest
of any class or series of its Equity Interests (or acquire any rights, options
or warrants relating thereto but not including convertible debt) now or
hereafter outstanding or to pay any Financial Indebtedness owed to the Facility
Guarantor or the Borrower, respectively, or (2) to repay and/or make any
subordinated loans to the Facility Guarantor or the Borrower, respectively, or
set aside any funds for any of the foregoing purposes, or (3) to transfer any of
its assets to the Facility Guarantor or the Borrower, respectively.

26.13 Borrower's and Upstream Guarantors' Equity Interests

Neither the Facility Guarantor nor the Borrower shall permit any Security
Interest (other than the Share Security) to exist, arise or be created or
extended over all or any part of the Equity Interests of the Borrower or any
Upstream Guarantor.

26.14 Borrower's Subordination of Financial Indebtedness

The Borrower shall not incur or permit to exist, any Financial Indebtedness owed
by it to any of its Affiliates, shareholders or members unless such Financial
Indebtedness has been fully subordinated to the Financial Indebtedness incurred
under the Finance Documents in the form set out in Schedule 6 (Form of
Subordination Letter).

26.15 Compliance with ERISA

(a) None of the Obligors shall cause or suffer to exist:

(i) any event that could reasonably be expected to result in the imposition of
liens in excess of $250,000 on any asset of an Obligor or a Subsidiary of an
Obligor with respect to any Title IV Plan or Multiemployer Plan; or

(ii) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Change.

(b) None of the Obligors shall cause or suffer to exist any event that would, if
not corrected or correctible, reasonably be expected to result in the imposition
of liens (other than a permitted lien) in excess of $250,000 with respect to any
Benefit Plan.

-99-

--------------------------------------------------------------------------------




27 Hedging Contracts

27.1 The Borrower undertakes that this Clause 27 will be complied with
throughout the Facility Period.

27.2 Hedging

(a) If, at any time during the Facility Period, the Borrower wishes to enter
into any Treasury Transaction so as to hedge all or any part of its exposure
under this Agreement to interest rate fluctuations, it shall advise the
Administrative Agent in writing.

(b) If any such Treasury Transaction pursuant to Clause 27.2(a) (Hedging) shall
be concluded with a Swap Bank it shall be on the terms of the Hedging Master
Agreement with that Swap Bank. No such Treasury Transaction shall be concluded
unless:

(i) its purpose is to hedge the Borrower's interest rate risk in relation to
borrowings under this Agreement for a period expiring no later than the Final
Repayment Date, and such transaction is not speculative; and

(ii) its notional principal amount, when aggregated with the notional principal
amount of any other continuing Hedging Contracts, does not and will not exceed
the Loan as then scheduled to be repaid pursuant to Clause 6.2 (Scheduled
Repayment of Advances).

(c) If and when any such Treasury Transaction has been concluded, it shall
constitute a Hedging Contract for the purposes of the Finance Documents.

27.3 Unwinding of Hedging Contracts

If, at any time, and whether as a result of any prepayment (in whole or in part)
of the Loan or any cancellation (in whole or in part) of any Commitment or
otherwise, the aggregate notional principal amount under all Hedging
Transactions in respect of the Loan entered into by the Borrower exceeds or will
exceed the amount of Loan outstanding at that time after such prepayment or
cancellation, then (unless otherwise approved by the Required Lenders) the
Borrower shall immediately close out and terminate sufficient Hedging
Transactions as are necessary to ensure that the aggregate notional principal
amount under the remaining continuing Hedging Transactions equals, and will in
the future be equal to, the amount of the Loan at that time and as scheduled to
be repaid from time to time thereafter pursuant to Clause 6.2 (Scheduled
Repayment of Advances).

27.4 Assignment of Hedging Contracts by Borrower

Except with approval of all the Lenders or by the Hedging Contract Security, the
Borrower shall not assign or otherwise dispose of its rights under any Hedging
Contract.

27.5 Termination of Hedging Contracts by Borrower

Except with approval of all the Lenders, the Borrower shall not terminate or
rescind any Hedging Contract or close out or unwind any Hedging Transaction
except in accordance with Clause 27.3 (Unwinding of Hedging Contracts) for any
reason whatsoever.

27.6 Performance of Hedging Contracts by Borrower

The Borrower shall perform its obligations under the Hedging Contracts to which
it is party.

27.7 Information concerning Hedging Contracts

-100-

--------------------------------------------------------------------------------



The Borrower shall provide the Administrative Agent with any information it may
reasonably request concerning any Hedging Contract, including all reasonable
information, accounts and records that may be necessary or of assistance to
enable the Finance Parties to verify the amounts of all payments and any other
amounts payable under the Hedging Contracts.

28 Events of Default

Each of the events or circumstances set out in Clauses 28.1 (Non-payment) to
28.25 (Anti-Bribery and Corruption Laws) is an Event of Default.

28.1 Non-payment

(a) An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document, the KEXIM Premium or the K-sure Premium at the place at and in
the currency in which it is expressed to be payable.

(b) No Event of Default under Clause 28.1(a) (Non-payment) above will occur if
(i) its failure to pay is caused by administrative or technical error and (ii)
payment is made within three (3) Business Days of its due date.

28.2 Value of security

The Borrower does not comply with Clause 24.11 (Security shortfall).

28.3 Insurance

(a) The Insurances of a Mortgaged Ship are not placed and kept in force in the
manner required by Clause 23 (Insurance).

(b) Any insurer either:

(i) cancels any such Insurances; or

(ii) disclaims liability under them by reason of any misstatement or failure or
default by any person.

(c) Under this Clause 28.3, an Event of Default is immediate with no applicable
grace period.

28.4 Financial covenants

An Obligor does not comply with Clause 19 (Financial Covenants).

28.5 Other obligations

Subject to any applicable grace period specified in a Finance Document, an
Obligor does not comply with any provision of such Finance Document (other than
those referred to in Clauses 28.1 (Non-payment), 28.2 (Value of security), 28.3
(Insurance), 28.4 (Financial covenants), and 28.23 (Hedging Contracts)).

28.6 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.
-101-

--------------------------------------------------------------------------------




28.7 Cross default

(a) Any Financial Indebtedness of (i) any Upstream Guarantor or the Borrower in
an amount in excess of the equivalent of $1,000,000 is not paid when due nor
within any originally applicable grace period or (ii) the Facility Guarantor or
any direct or indirect Subsidiary of the Facility Guarantor (excluding any
Upstream Guarantor or the Borrower) in an aggregate amount in excess of the
equivalent of $10,000,000 is not paid when due nor within any originally
applicable grace period.

(b) Any Financial Indebtedness of (i) any Upstream Guarantor or the Borrower in
an amount in excess of the equivalent of $1,000,000 is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described) or (ii) the Facility Guarantor or any
direct or indirect Subsidiary of the Facility Guarantor (excluding any Upstream
Guarantor or the Borrower) in an aggregate amount in excess of the equivalent of
$10,000,000 is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described)
unless, in any such case, such Upstream Guarantor, the Borrower, the Facility
Guarantor or Subsidiary of the Facility Guarantor (as the case may be) is
contesting in good faith the validity of its obligation to make such payment and
the Borrower has provided the Administrative Agent with satisfactory evidence it
has set aside adequate reserves in accordance with GAAP with respect to the
amount being claimed of it and to finance any action it is taking to contest
such claims.

(c) An event of default, or an event or circumstance which, with the giving of
any notice, the lapse of time or both would constitute an event of default, has
occurred on the part of an Obligor under any contract or agreement (other than
the Finance Documents) to which such Finance Party is a party and the value of
which is or exceeds in the aggregate (i) in the case of any Upstream Guarantor
or the Borrower, the equivalent of $1,000,000, or (ii) in the case of the
Facility Guarantor or any direct or indirect Subsidiary of the Facility
Guarantor (excluding any Upstream Guarantor or the Borrower) the equivalent of
$10,000,000, and such event of default has not been cured within any applicable
grace period.

28.8 Insolvency

An Insolvency Event occurs with respect to any Obligor.

28.9 Intentionally omitted

28.10 Creditors' process; Judgments

(a) Any expropriation, attachment, sequestration, distress, execution or
analogous process affects all or substantially all of the assets of any Obligor
and is not discharged within ten (10) days.

(b) Any judgment or order in excess of $1,000,000 with respect to the Borrower
and the Upstream Guarantors and $10,000,000 with respect to the Facility
Guarantor is not stayed or complied with within thirty (30) days, provided that
the relevant Obligor shall have set aside on its books adequate reserves in
accordance with GAAP.

-102-

--------------------------------------------------------------------------------




28.11 Unlawfulness, impossibility and invalidity

(a) It is or becomes unlawful or impossible for an Obligor to perform any of its
obligations under the Finance Documents or any Security Interest created or
expressed to be created or evidenced by the Security Documents ceases to be
effective.

(b) Any obligation or obligations of any Obligor under any Finance Documents are
not or cease to be legal, valid, binding or enforceable.

(c) Any Finance Document or any Security Interest created or expressed to be
created or evidenced by the Security Documents ceases to be in full force and
effect or is alleged by a party to it (other than the Finance Parties) to be
ineffective for any reason.

(d) Any Security Document does not create legal, valid, binding and enforceable
security over the assets charged under that Security Document or the ranking or
priority of such security is adversely affected.

28.12 Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business other than as approved pursuant
to this Agreement.

28.13 Change of Control

Any Change of Control occurs pursuant to Clause 7.2 (Change of Control) without
the prior consent of all the Lenders and the Borrower fails to prepay the Loan
in accordance with Clause 7.2 (Change of Control).

28.14 Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalization, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
an Obligor or any of its assets.

28.15 Repudiation and rescission of Finance Documents

An Obligor repudiates or purports to repudiate a Finance Document or indicates
an intention to rescind or purports to rescind a Finance Document.

28.16 Material Adverse Change or other Event

There occurs, in the reasonable opinion of the Required Lenders:

(a) a Material Adverse Change;

(b) any Environmental Incident or other event or circumstance or series of
events (including any change of law) occurs which is reasonably likely to result
in a Material Adverse Change or

(c) an event or circumstance which materially and adversely effects the ability
of any Obligor to perform its obligations under the Finance Documents.

-103-

--------------------------------------------------------------------------------




28.17 Litigation

Any litigation, alternative dispute resolution, arbitration or administrative
proceeding is taking place, or, to the best of any Obligor's knowledge, likely
to be commenced or taken against any Obligor (including, without limitation,
investigative proceedings) or any of its assets, rights or revenues which, if
adversely determined, is reasonably likely to result in a Material Adverse
Change.

28.18 Security enforceable

Any Security Interest (other than a Permitted Maritime Lien) in respect of
Collateral becomes enforceable, unless any such Security Interest is being
contested in good faith and by appropriate proceedings or other acts and the
relevant Obligor has provided security acceptable to the Administrative Agent
(acting reasonably on the instructions of the Required Lenders) to the extent
necessary to prevent the enforcement, arrest, attachment, seizure or forfeiture
in respect of such Collateral.

28.19 Arrest of Ship

Any Mortgaged Ship is arrested, confiscated, seized, taken in execution,
impounded, forfeited, detained in exercise or purported exercise of any
possessory lien or other claim and the relevant Upstream Guarantor fails to
procure the release of such Mortgaged Ship within a period of thirty Business
Days thereafter.

28.20 Ship registration

Except with approval, the registration of any Mortgaged Ship under the laws and
flag of its Flag State is cancelled or terminated or, where applicable, not
renewed or, if such Mortgaged Ship is only provisionally registered on the date
of its Mortgage, such Mortgaged Ship is not permanently registered under such
laws within the expiry of its provisional registration.

28.21 Political risk

The Flag State of any Mortgaged Ship or any Relevant Jurisdiction of an Obligor
becomes involved in hostilities or civil war or there is a seizure of power in
the Flag State or any such Relevant Jurisdiction by unconstitutional means if,
in any such case, such event or circumstance might have a Material Adverse
Change and, within 14 days of notice from the Administrative Agent (as
instructed by the Required Lenders) to do so, such action as the Administrative
Agent (as instructed by the Required Lenders) may require to ensure that such
circumstances will not have such an effect has not been taken by the Borrower or
the relevant Upstream Guarantor (such action may include, without limitation,
the reflagging of such Mortgaged Ship to an approved Flag State and the
provision of a new mortgage over the Mortgaged Ship and the necessary collateral
documents as well as any documents required by the new Flag State).

28.22 Class or trading certificates

Any class or trading certificate for any Mortgaged Ship is withdrawn unless such
withdrawal is remedied within seven (7) Business Days.

28.23 Hedging Contracts

(a) An Event of Default or Potential Event of Default (in each case as defined
in any Hedging Master Agreement) has occurred and is continuing under any
Hedging Contract.

-104-

--------------------------------------------------------------------------------




(b) An Early Termination Date (as defined in any Hedging Master Agreement) has
occurred or been or become capable of being effectively designated under any
Hedging Contract.

(c) A person entitled to do so gives notice of such an Early Termination Date
under any Hedging Contract except with approval or as may be required by Clause
27.3 (Unwinding of Hedging Contracts).

(d) Any Hedging Contract is terminated, cancelled, suspended, rescinded or
revoked or otherwise ceases to remain in full force and effect for any reason
except with approval by the Administrative Agent or as may be required by Clause
27.3 (Unwinding of Hedging Contracts).

28.24 Sanctions

(a) It will be considered an Event of Default under this Agreement:

(i) if any Obligor or any of its Affiliates becomes a Restricted Person or
becomes owned or controlled by, or acts directly or indirectly on behalf of, a
Restricted Person or any of such persons becomes the owner or controller of a
Restricted Person;

(ii) if any Obligor or any of its Affiliates fails to comply with any Sanctions;

(iii) any proceeds of Loan is made available, directly or indirectly, to or for
the benefit of a Restricted Person or otherwise is, directly or indirectly,
applied in a manner or for a purpose prohibited by Sanctions;

(iv) a change in law makes the making or maintenance of the Loan illegal or
otherwise prohibited; or

(v) if an Obligor or any of its officers, directors, employees or agents has
violated or caused a Lender to violate any Sanctions in connection with this
Agreement, and in such case, notwithstanding any other provision of this
Agreement to the contrary:

(A) such Lender may notify the Administrative Agent upon becoming aware of that
event, and the Administrative Agent shall promptly notify the Borrower;

(B) upon the Administrative Agent notifying the Borrower, the Commitment of that
Lender will be immediately cancelled;

(C) to the extent that the Lender's participation has not been assigned pursuant
to Clauses 2.2 (Increase) or 41.8(a) to 41.8(c) (Replacement of a Defaulting
Lender), the Borrower shall repay all amounts outstanding to the Lender on the
last day of the Interest Period occurring after the Administrative Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by law).

(b) In relation to each Restricted Lender defined in Clause 14.9(b) (Sanctions
Indemnity), Clauses 20.1 (b) (Use of proceeds), 20.3 (Compliance with laws),
20.13 (Sanctions generally), 20.14 (Sanctions with respect to each Mortgaged
Ship) and Clause 28.26 (Acceleration) shall only apply for the benefit of that
Restricted Lender to the extent that the provisions would not result in (i) any
violation of or conflict with Council Regulation (EC) 2271/96 or (ii) a
violation of or conflict with section 7 German foreign trade rules (AWV)
(Außenwirtschaftsverordnung) or a similar anti-boycott statute.

-105-

--------------------------------------------------------------------------------




28.25 Anti-Bribery and Corruption

(a) It will be considered an Event of Default under this Agreement if any
Obligor or Affiliate breaches the representations, warranties, or covenants
described in Clause 17.32 (Anti-Bribery and Corruption Laws).

(b) If an Obligor or any of its officers, directors, employees or agents has
violated or caused a Lender to violate any Anti-Bribery and Corruption Laws in
connection with this Agreement, such Lender may, notwithstanding any other
provision of this Agreement to the contrary, cancel its Commitment and
participation in this Agreement in accordance with Clause 28.24(a)(v)
(Sanctions).

28.26 Acceleration

Subject to the proviso hereto on and at any time after the occurrence of an
Event of Default which is continuing the Administrative Agent may, and shall if
so directed by the Required Lenders, by notice to the Borrower:

(a) cancel the Total Commitments at which time they shall immediately be
cancelled; and/or

(b) declare that all or part of the Loan, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable; and/or

(c) declare that all or part of the Loan be payable on demand, at which time it
shall immediately become payable on demand by the Administrative Agent on the
instructions of the Required Lender;

(d) declare that no withdrawals be made from any Account; and/or

(e) exercise or direct the Security Agent and/or any other beneficiary of the
Security Documents to exercise any or all of their rights, remedies, powers or
discretions under the Finance Documents;

provided, however, that upon the occurrence of any Insolvency Event specified in
Clause 28.8 (Insolvency), the Total Commitments shall automatically be cancelled
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Administrative Agent or any Lender.

29 Position of Swap Bank

29.1 Rights of Swap Bank

(a) Each Swap Bank is a Finance Party and as such, will be entitled to share in
the security constituted by the Security Documents in respect of any liabilities
of the Borrower under the Hedging Contracts with such Swap Bank, on a
subordinated basis and in the manner and to the extent contemplated by the
Finance Documents.

(b) So long as a Swap Bank has entered into any Hedging Contract, Hedging
Contract Security and/or Hedging Master Agreement while it was an Original
Lender (or an Affiliate of an Original Lender) and if such Original Lender is no
longer a Lender under this Agreement, then the Security Interests securing the
Hedging Contracts entered into by such Original Lender (or such Affiliate) and
which were created by the relevant Security Document shall continue to remain in
full force and effect.

-106-

--------------------------------------------------------------------------------




29.2 No voting rights

No Swap Bank shall be entitled to vote on any matter where a decision of the
Lenders alone is required under this Agreement, whether before or after the
termination or close out of the Hedging Contracts with such Swap Bank, provided
that each Swap Bank shall be entitled to vote on any matter where a decision of
all the Finance Parties is expressly required.

29.3 Acceleration and enforcement of security

Neither the Administrative Agent nor the Security Agent or any other beneficiary
of the Security Documents shall be obliged, in connection with any action taken
or proposed to be taken under or pursuant to Clause 28 (Events of Default) or
pursuant to the other Finance Documents, to have any regard to the requirements
of the Swap Bank except to the extent that the relevant Swap Bank is also a
Lender.

29.4 Close out of Hedging Contracts

(a) The Parties agree that at any time on and after any Event of Default the
Administrative Agent (acting on the instructions of the Required Lenders) shall
be entitled, by notice in writing to a Swap Bank, to instruct such Swap Bank to
terminate and close out any Hedging Transactions (or part thereof) with the
relevant Swap Bank. The relevant Swap Bank will terminate and close out the
relevant Hedging Transactions (or parts thereof) and/or the relevant Hedging
Contracts in accordance with such notice immediately upon receipt of such
notice.

(b) No Swap Bank shall be entitled to terminate or close out any Hedging
Contract or any Hedging Transaction under it prior to its stated maturity
except:

(i) in accordance with a notice served by the Administrative Agent under Clause
28.26 (Acceleration);

(ii) if the Borrower has not paid amounts due under the Hedging Contract and
such amounts remain unpaid for a period of 30 calendar days (not Business Days)
after the due date for payment and the Administrative Agent (acting on the
instructions of the Required Lenders) consents to such termination or close out;

(iii) if the Administrative Agent takes any action under Clause 28.26
(Acceleration); or

(iv) if the Loan and other amounts outstanding under the Finance Documents
(other than amounts outstanding under the Hedging Contracts) have been repaid by
the Borrower in full.

(c) If an Event of Default has occurred and is continuing, if there is a net
amount payable to the Borrower under a Hedging Transaction or a Hedging Contract
upon its termination and close out, the relevant Swap Bank shall forthwith pay
that net amount (together with interest earned on such amount) to the Security
Agent for application in accordance with Clause 32.23 (Order of application).

(d) No Swap Bank (in any capacity) shall set-off any such net amount against or
exercise any right of combination in respect of any other claim it has against
the Borrower.

(e) Nothing in this clause shall limit the right of a Swap Bank, which ceases to
be a Lender, from assigning, transferring or novating the Hedging Contract to
which it is a party to another Swap Bank.

-107-

--------------------------------------------------------------------------------

SECTION 8 - CHANGES TO PARTIES

30 Changes to the Lenders

30.1 Assignments by the Lenders

Subject to this Clause 30, a Lender (the "Existing Lender") may, subject to the
Facility Guarantor's prior written consent, not to be unreasonably withheld or
delayed as long as no Event of Default has occurred or is continuing, assign,
transfer or novate all or any part of its rights under the Finance Documents to
another bank or financial institution (a "Substitute"; it being agreed that
following the occurrence of an Event of Default, no consent of the Facility
Guarantor shall be required, and a Substitute may also include a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in loans, securities or other financial assets).
Notwithstanding the foregoing sentence:

(a) no consent of the Facility Guarantor shall be required for assignments or
transfers to Affiliates of Lenders, other Lenders, KEXIM, K-sure or for
securitization purposes of a Lender provided that such securitization shall
continue to be managed by such Lender and it shall not result in such Lender
assigning or transferring any of its rights in view of such securitization
process;

(b) none of the Obligors may at any time purchase or otherwise acquire any
interest in all or any portion of the Loan from any Existing Lender or a
Substitute;

(c) in relation to an Existing Lender's rights under the Commercial Tranche, a
Substitute may be only a Lender or other financial institution reasonably
acceptable to the Facility Guarantor, such Facility Guarantor's confirmation to
be deemed given if no response to the contrary is received within seven (7)
Business Days;

(d) in relation to an Existing Lender's rights under the KEXIM Guaranteed
Tranche, a Substitute may be only a Mandated Lead Arranger or other financial
institution acceptable to the Facility Guarantor and KEXIM, such Facility
Guarantor's confirmation to be deemed given if no response to the contrary is
received within seven (7) Business Days;

(e) in relation to an Existing Lender's rights under the KEXIM Funded Tranche,
no consent of the Facility Guarantor shall be required for transfers to any
Substitute following a direction or requirement from the Korean Government or
any agency thereof, provided that the Facility Guarantor shall be notified of
any such transfer.

(f) in relation to an Existing Lender's rights under the K-sure Tranche:

(i) a Substitute may be only a Mandated Lead Arranger or other financial
institution acceptable to K-sure and the Facility Guarantor, such Facility
Guarantor's confirmation to be deemed given if no response to the contrary is
received within seven (7) Business Days, and such Substitute may not be KEXIM;

(ii) to the extent that it is required to do so by K-sure pursuant to the terms
of any K-sure Insurance Policy, the K-sure transferor Lender shall cause a
transfer to K-sure in respect of such part of its Commitment or (as the case may
be) its portion of the relevant Advance under the K-sure Tranche as is equal to
the amount simultaneously paid to it by K-sure under the relevant K-sure
Insurance Policy, provided that this shall not be construed as depriving any
K-sure transferor Lender of its rights to recover any part of the Total
Commitments, Loan, Unpaid Sum or otherwise owing to it after receipt of the
relevant K-sure Insurance Policy insurance proceeds;

-108-

--------------------------------------------------------------------------------




(iii) for the avoidance of doubt and without prejudice to the generality of the
foregoing, in the event that K-sure pays out in full or in part the insurance
proceeds in accordance with the terms of any K-sure Insurance Policy:

(A) the obligations of the Obligors under this Agreement and each of the Finance
Documents shall neither be reduced nor affected in any way;

(B) K-sure shall be entitled to the extent of such payment to exercise all
rights of the K-sure Lenders (whether present or future) against the Obligors
pursuant to this Agreement and the Finance Documents or any relevant laws and/or
regulations, as the case may be in respect of the Collateral and solely to the
extent that these relate to such payment (but without prejudice to the exercise
of such rights by the other Finance Parties) unless and until such insurance
proceeds and the interest accrued on them are fully reimbursed to K-sure; and

(C) with respect to the obligations of the Obligors owed to the Administrative
Agent and/or the K-sure Lenders under the Finance Documents (or any of them),
such obligations shall be owed to K-sure by way of subrogation of the rights of
the K-sure Lenders.

30.2 Substitution

Subject to this Clause 30, any Existing Lender may assign all or any part of its
rights under the Finance Documents to a Substitute. Any such assignment and
assumption shall be effected upon five (5) Business Days' prior notice by
delivery to the Administrative Agent of a duly completed Substitution
Certificate duly executed by such Lender, the Substitute and the Administrative
Agent (for itself and on behalf of the other parties to the relevant Finance
Document). On the effective date specified in a Substitution Certificate so
executed and delivered, to the extent that they are expressed in such
Substitution Certificate to be the subject of the assignment and assumption
effected pursuant to this Clause 30.2:

(a) the existing parties to the relevant Finance Document and the Lender party
to the relevant Substitution Certificate shall be released from their respective
obligations towards one another under such Finance Document ("discharged
obligations") and their respective rights against one another under such Finance
Document ("discharged rights") shall be cancelled;

(b) the Substitute party to the relevant Substitution Certificate and the
existing parties to the relevant Finance Document (other than the Lender party
to such Substitution Certificate) shall assume obligations towards each other
which differ from the discharged obligations only insofar as they are owed to or
assumed by such Substitute instead of to or by such Lender;

(c) the Substitute party to the relevant Substitution Certificate and the
existing parties to the relevant Finance Document (other than the Lender party
to such Substitution Certificate) shall acquire rights against each other which
differ from the discharged rights only insofar as they are exercisable by or
against such Substitute instead of by or against such Lender; and

(d) in the event any Lender transfers by way of assignment all or any part of
its rights, benefits and/or obligations under any Finance Document to another
person, the relevant Finance Document, this Agreement and the other Finance
Documents shall remain in full force and effect,

and, on the date upon which such assignment and assumption takes effect, the
Substitute shall pay to the Administrative Agent for its own account a fee in
the sum of $4,000, unless waived by the Administrative Agent. The Administrative
Agent shall promptly notify the other parties hereto and to the relevant Finance
Document under which the assignment and assumption is occurring of the
-109-

--------------------------------------------------------------------------------



receipt by it of any Substitution Certificate and shall promptly deliver a copy
of such Substitution Certificate to the Borrower.

30.3 Reliance on Substitution Certificate

The Administrative Agent, the Security Agent, the Lenders and the Borrower shall
be fully entitled to rely on any Substitution Certificate delivered to the
Administrative Agent in accordance with the foregoing provisions of this Clause
30 which is complete and regular on its face as regards its contents and
purportedly signed on behalf of the relevant Lender and the Substitute and
neither the Administrative Agent, nor the Lenders nor the Borrower shall have
any liability or responsibility to any party as a consequence of placing
reliance on and acting in accordance with any such Substitution Certificate if
it proves to be the case that the same was not authentic or duly authorized.

30.4 Signing of Substitution Certificate

Each of the Borrower, the Guarantors, the Mandated Lead Arrangers, the Swap
Banks, the Lenders, the Administrative Agent, the Security Agent and the ECA
Agent irrevocably authorizes the Administrative Agent to countersign each
Substitution Certificate on its behalf without any further consent of, or
consultation with, each such party.

30.5 Construction of certain references

If any Lender assigns, transfers, novates and/or substitutes all or any part of
its rights, benefits and obligations as provided in Clause 30.1 (Assignments by
the Lenders) or 30.2 (Substitution) all relevant references in the relevant
Finance Document to such Lender shall thereafter be construed as a reference to
such assignee, transferee, novatee or Substitute (as the case may be) to the
extent of their respective interests.

30.6 Documenting assignments, transfers, novations and/or substitutions

If any Lender assigns, transfers, novates and/or substitutes all or any part of
its rights, benefits and/or obligations as provided in Clause 30.1 (Assignments
by the Lenders) or 30.2 (Substitution), the Borrower undertakes, immediately on
being requested to do so by the Administrative Agent if so requested and at the
cost of the Lender that has so assigned, transferred, novated and/or substituted
all or any part of its rights and/or obligations, to enter into, and procure
that the other Obligors which are parties to the Security Documents shall enter
into, such documents as may be necessary or desirable to transfer to the
assignee, transferee novatee or Substitute all or the relevant part of such
Lender's interest in the Security Documents and all relevant references in this
Agreement and any other relevant Finance Document to such Lender shall
thereafter be construed as a reference to the Lender and/or its assignee,
transferee, novatee or Substitute (as the case may be) to the extent of their
respective interests.

30.7 Lending office

Each Lender shall lend through its office at the address specified in Schedule 1
(The original parties) or, as the case may be, in any relevant Substitution
Certificate or through any other office of such Lender selected from time to
time by it through which such Lender wishes to lend for the purposes of this
Agreement.

30.8 Disclosure of information

(a) Each Finance Party agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of Information (as
defined below) for a period of 2 years after the date of this Agreement, except
that any Finance Party may give, divulge and reveal from time to time
information and details relating to its account, any Ship, the Finance

-110-

--------------------------------------------------------------------------------



Documents, the Facility, any Commitment and any agreement entered into by the
Borrower and/or any Guarantor or information provided by the Borrower and/or any
Guarantor in connection with the Finance Documents to:

(i) any private, public or internationally recognized authorities or any
regulatory party to which that Finance Party is subject to, that are entitled to
by law or judicial order and as such have requested to obtain such information;

(ii) the head offices, branches and affiliates, and professional advisors (with
a duty of confidentiality regarding such professional advisors) of any Finance
Party;

(iii) KEXIM, K-sure or any other parties to the Finance Documents;

(iv) a rating agency or their professional advisors;

(v) any person with whom they propose to enter (or contemplate entering) into
contractual relations in relation to the Facility and/or Commitments including,
without limitation, any enforcement, preservation, assignment, transfer,
novation, sale or sub-participation of any of the rights and obligations of any
Finance Party; or

(vi) any other person(s) regarding the funding, re-financing, transfer,
assignment, novation, sale, sub-participation or operational arrangement or
other transaction in relation thereto, including, without limitation, any
enforcement, preservation, assignment, transfer, sale or sub-participation of
any of the rights and obligations of any Finance Party.

(b) For purposes of Clause 30.8(a) above, Information means all information
received from any Obligor or any of its Subsidiaries relating to any Obligor or
any of their Subsidiaries or any of their respective businesses (including,
without limitation, information provided either directly by any such party or
through electronic means (such as DebtDomain, Intralinks or other data
websites)), other than any such information that is available to the Finance
Parties on a non-confidential basis prior to disclosure by any Obligor or any of
its Subsidiaries, provided that, in the case of information received from any
Obligor or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.

(c) Any person required to maintain the confidentiality of Information as
provided in this Clause 30.8 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord its
own confidential information.

(d) This clause 30.8 constitutes the entire agreement between the Parties in
relation to the obligations of the Finance Parties under the Finance Documents
regarding the confidentiality of Information and supersedes any previous
agreement, whether express or implied, regarding such Information.

30.9 No additional cost

No Obligor shall be liable under this Agreement or any other Finance Document to
pay more after an assignment, transfer, novation or substitution under Clause
30.1 (Assignments by the Lenders) or 30.2 (Substitution) than it would have been
liable to pay had such assignment, transfer, novation or substitution not taken
place (except for transfer to KEXIM or K-sure).

30.10 Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 30
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time pledge,
-111-

--------------------------------------------------------------------------------



assign or otherwise create a Security Interest in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

(a) any pledge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(b) in the case of any Lender which is a fund, any pledge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities, except that no such pledge, assignment or
Security Interest shall:

(i) release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant pledge, assignment or other Security
Interest for the Lender as a party to any of the Finance Documents; or

(ii) require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

31 Changes to the Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without prior written consent from all
Lenders.
-112-

--------------------------------------------------------------------------------

SECTION 9 - THE FINANCE PARTIES
32  Roles of Administrative Agent, Security Agent, Mandated Lead Arrangers and
ECA Agent

32.1 Appointment of the Administrative Agent

(a) Each other Finance Party (other than the Security Agent) appoints the
Administrative Agent to act as its agent under and in connection with the
Finance Documents.

(b) Each such other Finance Party authorizes the Administrative Agent:

(i) to perform the duties, obligations and responsibilities and to exercise the
rights, powers, authorities and discretions specifically given to the
Administrative Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions; and

(ii) to execute each of the Security Documents and all other documents that may
be approved by the Required Lenders for execution by it.

32.2 Instructions to Administrative Agent

(a) The Administrative Agent shall:

(i) unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Administrative Agent in accordance with any instructions given to it by (A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and (B) in all other cases, the Required Lenders; and

(ii) not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with paragraph (i) above.

(b) The Administrative Agent shall be entitled to request instructions, or
clarification of any instruction, from the Required Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Administrative Agent may refrain from acting
unless and until it receives those instructions or that clarification.

(c) Save in the case of decisions stipulated to be a matter for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the
Administrative Agent by the Required Lenders shall override any conflicting
instructions given by any other Parties and will be binding on all Finance
Parties save for the Security Agent.

(d) The Administrative Agent may refrain from acting in accordance with any
instructions of any Lender or group of Lenders until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.

(e) In the absence of instructions, the Administrative Agent may act (or refrain
from acting) as it considers to be in the best interest of the Lenders.

-113-

--------------------------------------------------------------------------------




(f) The Administrative Agent is not authorized to act on behalf of a Lender or a
Swap Bank (without first obtaining that Lender's or that Swap Bank's consent) in
any legal or arbitration proceedings relating to any Finance Document. This
Clause 32.2(f) shall not apply to any legal or arbitration proceeding relating
to the perfection, preservation or protection of rights under the Security
Documents or enforcement of the Security Documents.

32.3 Duties of the Administrative Agent

(a) The Administrative Agent's duties under the Finance Documents are solely
mechanical and administrative in nature.

(b) The Administrative Agent shall promptly forward to a Party the original or a
copy of any document which is delivered to the Administrative Agent for that
Party by any other Party.

(c) The Administrative Agent shall promptly forward to each Lender the documents
provided to it by any Obligor pursuant to Clause 18 (Information Undertakings).

(d) Except where a Finance Document specifically provides otherwise, the
Administrative Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

(e) If the Administrative Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

(f) If the Administrative Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Administrative Agent, the Mandated Lead Arrangers or the Security Agent, for
their own account) under this Agreement it shall promptly notify the other
Finance Parties.

(g) The Administrative Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

32.4 Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, none of the Mandated
Lead Arrangers have any obligations of any kind to any other Party under or in
connection with any Finance Document or the transactions contemplated by the
Finance Documents.

32.5 No fiduciary duties

(a) Nothing in this Agreement constitutes the Administrative Agent or any
Mandated Lead Arranger as a trustee or fiduciary of any other person.

(b) None of the Administrative Agent, the Security Agent or any Mandated Lead
Arranger shall be bound to account to any Lender or any Swap Bank for any sum or
the profit element of any sum received by it for its own account or have any
obligations to the other Finance Parties beyond those expressly stated in the
Finance Documents.

32.6 Business with the Obligors

The Administrative Agent, the Security Agent and any Mandated Lead Arranger may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any Obligor or their Affiliates.
-114-

--------------------------------------------------------------------------------




32.7 Rights and discretions of the Administrative Agent

(a) The Administrative Agent may

(i) rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorized;

(ii) assume that (A) any instructions received by it from the Required Lenders,
any Lenders or any group of Lenders are duly given in accordance with the terms
of the Finance Documents; and (B) unless it has received notice of revocation,
that those instructions have not been revoked; and

(iii) rely on a certificate from any person (A) as to any matter of fact or
circumstance which might reasonably be expected to be within the knowledge of
that person; or (B) to the effect that such person approves of any particular
dealing, transaction, step, action or thing, as sufficient evidence that that is
the case and, in the case of paragraph (i) above, may assume the truth and
accuracy of that certificate.

(b) The Administrative Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the other Finance Parties) that:

(i) no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

(ii) any right, power, authority or discretion vested in any Party or any group
of Lenders has not been exercised; and

(iii) any notice or request made by the Borrower (other than a Utilization
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

(c) The Administrative Agent may engage and pay for the advice or services of
any lawyers, accountants, tax advisers, surveyors or other professional advisers
or experts in the conduct of its obligations and responsibilities under the
Finance Documents.

(d) The Administrative Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Administrative Agent or by any other Party) and shall
not be liable for any damages, costs or losses to any person, any diminution in
value or any liability whatsoever arising as a result of its so relying.

(e) Without prejudice to the generality of paragraphs (c) and (d), the
Administrative Agent may at any time engage and pay for the services of any
lawyers to act as independent counsel to the Administrative Agent (and so
separate from any lawyers instructed by the Lenders) if the Administrative Agent
in its reasonable opinion deems this to be desirable.

(f) The Administrative Agent may act in relation to the Finance Documents
through its officers, employees and agents and the Administrative Agent shall
not:

(i) be liable for any error of judgment made by any such person; or

(ii) be bound to supervise, or be in any way responsible for any loss incurred
by reason of misconduct, omission or default on the part, of any such person,

unless such error or such loss was directly caused by the Administrative Agent's
gross negligence or willful misconduct.
-115-

--------------------------------------------------------------------------------




(g) Unless a Finance Document expressly provides otherwise, the Administrative
Agent may disclose to any other Party any information it reasonably believes it
has received as agent under this Agreement.

(h) Without prejudice to the generality of Clause 32.7(g) (Rights and
discretions of the Administrative Agent) above, the Administrative Agent:

(i) may disclose; and

(ii) upon the written request of the Borrower or the Required Lenders shall, as
soon as reasonably practicable, disclose

the identity of a Defaulting Lender to the other Finance Parties and the
Borrower.

(i) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Administrative Agent nor any Mandated Lead Arranger is obliged to do
or omit to do anything if it would or might in its reasonable opinion constitute
a breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality. The Administrative Agent and each Mandated Lead Arranger may do
anything which in its opinion, is necessary or desirable to comply with any law
or regulation of any jurisdiction.

(j) Notwithstanding any provision of any Finance Document to the contrary, the
Administrative Agent is not obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

(k) Neither the Administrative Agent nor any Mandated Lead Arranger shall be
obliged to request any certificate, opinion or other information under Clause 18
(Information undertakings) unless so required in writing by a Lender or a Swap
Bank, in which case the Administrative Agent shall promptly make the appropriate
request of the Borrower if such request would be in accordance with the terms of
this Agreement.

32.8 Responsibility for documentation and other matters

Neither the Administrative Agent nor any Mandated Lead Arranger is responsible
or liable for:

(a) the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by the Administrative Agent, any Mandated Lead Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or of any
representations in any Finance Document or of any copy of any document delivered
under any Finance Document;

(b) the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document;

(c) any loss to the Trust Property arising in consequence of the failure,
depreciation or loss of any Collateral or any investments made or retained in
good faith or by reason of any other matter or thing;

(d) accounting to any person for any sum or the profit element of any sum
received by it for its own account;

-116-

--------------------------------------------------------------------------------




(e) the failure of any Obligor or any other party to perform its obligations
under or in connection with any Transaction Document, or the financial condition
of any such person;

(f) ascertaining whether all deeds and documents which should have been
deposited with it (or the Security Agent) under or pursuant to any of the
Security Documents have been so deposited;

(g) investigating or making any inquiry into the title of any Obligor to any of
the Collateral or any of its other property or assets;

(h) failing to register any of the Security Documents in accordance with the
provisions of the documents of title of any Obligor to any of the Collateral;

(i) failing to take or require any Obligor to take any steps to render any of
the Security Documents effective as regards property or assets outside New York
or to secure the creation of any ancillary pledge under the laws of the
jurisdiction concerned;

(j) (unless it is the same entity as the Security Agent) the Security Agent
and/or any other beneficiary of a Security Document failing to perform or
discharge any of its duties or obligations under the Security Documents; or

(k) any determination as to whether any information provided or to be provided
to any Finance Party is non-public information the use of which may be regulated
or prohibited by any applicable law or regulation relating to insider dealing or
otherwise.

32.9 No duty to monitor

The Administrative Agent shall not be bound to inquire:

(a) whether or not any Default has occurred;

(b) as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(c) whether any other event specified in any Finance Document has occurred.

32.10 Exclusion of liability

(a) Without limiting paragraph (b) below (and without prejudice to any other
provision of the Finance Documents excluding or limiting the liability of the
Administrative Agent) the Administrative Agent will not be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for:

(i) any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Collateral, unless
directly caused by its gross negligence or willful misconduct;

(ii) exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Collateral or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Collateral; or

(iii) without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a

-117-

--------------------------------------------------------------------------------



result of (A) any act, event or circumstance not reasonably within its control;
or (B) the general risks of investment in, or the holding of assets in, any
jurisdiction, including (in each case and without limitation) such damages,
costs, losses, diminution in value or liability arising as a result of:
nationalization, expropriation or other governmental actions; any regulation,
currency restriction, devaluation or fluctuation; market conditions affecting
the execution or settlement of transactions or the value of assets (including
any Payment Disruption Event); breakdown, failure or malfunction of any third
party transport, telecommunications, computer services or systems; natural
disasters or acts of God; war, terrorism, insurrection or revolution; or strikes
or industrial action.

(b) No Party (other than the Administrative Agent) may take any proceedings
against any officer, employee or agent of the Administrative Agent in respect of
any claim it might have against the Administrative Agent or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Finance Document.

(c) The Administrative Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Administrative Agent if the Administrative Agent has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the Administrative Agent for that purpose.

(d) Nothing in this Agreement shall oblige the Administrative Agent or any
Mandated Lead Arranger to carry out

(i) any "know your customer" or other checks in relation to any person; or

(ii) any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender,

on behalf of any Lender or any Swap Bank and each Lender and each Swap Bank
confirms to the Administrative Agent and each Mandated Lead Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any Mandated Lead Arranger.

(e) Without prejudice to any provision of any Finance Document excluding or
limiting the Administrative Agent's liability, any liability of the
Administrative Agent arising under or in connection with any Finance Document or
the Collateral shall be limited to the amount of actual loss which has been
finally judicially determined to have been suffered (as determined by reference
to the date of default of the Administrative Agent or, if later, the date on
which the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Administrative Agent at any
time which increase the amount of that loss. In no event shall the
Administrative Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Administrative Agent has been
advised of the possibility of such loss or damages.

32.11 Lenders' indemnity to the Administrative Agent

(a) Each Lender shall (in proportion (if no part of the Loan is then
outstanding) to its share of the Total Commitments or (at any other time) to its
participation in the Loan) indemnify the Administrative Agent, within three (3)
Business Days of demand, against

(i) any Losses for negligence or any other category of liability whatsoever
incurred by Administrative Agent in the circumstances contemplated pursuant to
Clause 36.9 (Disruption to payment systems etc.) notwithstanding the
Administrative Agent's

-118-

--------------------------------------------------------------------------------



negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Administrative Agent;

(ii) any other Losses (otherwise than by reason of the Administrative Agent's
gross negligence or willful misconduct) including the costs of any person
engaged in accordance with Clause 32.7 (Rights and discretions of the
Administrative Agent) in acting as its agent under the Finance Documents; and

(iii) any Losses relating to FATCA;

in each case incurred by the Administrative Agent in acting as such under the
Finance Documents (unless the Administrative Agent has been reimbursed by an
Obligor pursuant to a Finance Document or out of the Trust Property).

(b) Subject to paragraph (c) below, the Borrower shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Administrative
Agent pursuant to paragraph (a) above.

(c) Paragraph (b) above shall not apply to the extent that the indemnity payment
in respect of which the Lender claims reimbursement relates to a liability of
the Administrative Agent to an Obligor.

32.12 Resignation of the Administrative Agent

(a) The Administrative Agent may resign and appoint one of its Affiliates as
successor by giving notice to the Lenders, each Swap Bank, the Security Agent
and the Obligors.

(b) Alternatively the Administrative Agent may resign by giving 30 days' notice
to the other Finance Parties and the Obligors, in which case the Required
Lenders (after consultation with the Obligors) may appoint a successor
Administrative Agent.

(c) If the Required Lenders have not appointed a successor Administrative Agent
in accordance with paragraph (b) above within 20 days after notice of
resignation was given, the retiring Administrative Agent (after consultation
with the Borrower) may appoint a successor Administrative Agent.

(d) If the Administrative Agent wishes to resign because (acting reasonably) it
has concluded that it is no longer appropriate for it to remain as agent and the
Administrative Agent is entitled to appoint a successor Administrative Agent
under paragraph (c) above, the Administrative Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor Administrative Agent to become a party to this Agreement as
Administrative Agent) agree with the proposed successor Administrative Agent
amendments to this Clause 32 and any other term of this Agreement dealing with
the rights or obligations of the Administrative Agent consistent with then
current market practice for the appointment and protection of corporate trustees
together with any reasonable amendments to the agency fee payable under this
Agreement which are consistent with the successor Administrative Agent's normal
fee rates and those amendments will bind the Parties.

(e) The retiring Administrative Agent shall make available to the successor
Administrative Agent such documents and records and provide such assistance as
the successor Administrative Agent may reasonably request for the purposes of
performing its functions as Administrative Agent under the Finance Documents.
The Borrower shall, within three (3) Business Days of demand, reimburse the
retiring Administrative Agent for the amount of all costs and expenses
(including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.

-119-

--------------------------------------------------------------------------------




(f) The Administrative Agent's resignation notice shall only take effect upon
the appointment of a successor.

(g) The appointment of the successor Administrative Agent shall take effect on
the date specified in the notice from the Required Lenders to the retiring
Administrative Agent. As from this date, the retiring Administrative Agent shall
be discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (e) above) but shall remain entitled
to the benefit of Clause 14.3 (Indemnity to the Administrative Agent and the
Security Agent) and this Clause 32 (and any agency fees for the account of the
retiring Administrative Agent shall cease to accrue from (and shall be payable
on) that date). Any successor and each of the other Parties shall have the same
rights and obligations among themselves as they would have had if such successor
had been an original Party.

(h) The Administrative Agent shall resign in accordance with either paragraph
(a) or (b) above (and, to the extent applicable, shall use reasonable endeavors
to appoint a successor Administrative Agent pursuant to paragraph (c) above) if
on or after the date which is three (3) months before the earliest FATCA
Application Date relating to any payment to the Administrative Agent under the
Finance Documents, either:

(i) the Administrative Agent fails to respond to a request under Clause 12.9
(FATCA Information) and the Borrower or a Lender reasonably believes that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

(ii) the information supplied by the Administrative Agent pursuant to Clause
12.9 (FATCA Information) indicates that the Administrative Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; or

(iii) the Administrative Agent notifies the Borrower and the Lenders that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Administrative Agent were a FATCA Exempt Party, and the Borrower or that Lender,
by notice to the Administrative Agent, requires it to resign.

32.13 Replacement of the Administrative Agent

(a) After consultation with the Borrower, the Required Lenders may, by giving 30
days' notice to the Administrative Agent replace the Administrative Agent by
appointing a successor Administrative Agent.

(b) The retiring Administrative Agent shall make available to the successor
Administrative Agent such documents and records and provide such assistance as
the successor Administrative Agent may reasonably request for the purposes of
performing its functions as Administrative Agent under the Finance Documents.

(c) The appointment of the successor Administrative Agent shall take effect on
the date specified in the notice from the Required Lenders to the retiring
Administrative Agent. As from this date, the retiring Administrative Agent shall
be discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) above) but shall remain entitled
to the benefit of Clause 14.3 (Indemnity to the Administrative Agent and the
Security Agent) and this Clause 32 (and any agency fees for the account of the
retiring Administrative Agent shall cease to accrue from (and shall be payable
on) that date).

-120-

--------------------------------------------------------------------------------




(d) Any successor Administrative Agent and each of the other Parties shall have
the same rights and obligations among themselves as they would have had if such
successor had been an original Party.

32.14 Confidentiality

(a) In acting as agent for the Finance Parties, the Administrative Agent shall
be regarded as acting through its department, division or team directly
responsible for the management of the Finance Documents which shall be treated
as a separate entity from any other of its divisions, departments or teams.

(b) If information is received by another division or department of the
Administrative Agent, it may be treated as confidential to that division or
department and the Administrative Agent shall not be deemed to have notice of
it.

(c) Notwithstanding any other provision of any Finance Document to the contrary,
neither the Administrative Agent nor any Mandated Lead Arranger is obliged to
disclose to any other person (i) any confidential information or (ii) any other
information if the disclosure would, or might in its reasonable opinion,
constitute a breach of any law or regulation or a breach of a fiduciary duty.

32.15 Relationship with the Lenders and Swap Bank

(a) The Administrative Agent may treat the person shown in its records as Lender
or as each Swap Bank at the opening of business (in the place of the
Administrative Agent's principal office as notified to the Finance Parties from
time to time) as the Lender or (as the case may be) as a Swap Bank acting
through its Facility Office:

(i) entitled to or liable for any payment due under any Finance Document on that
day; and

(ii) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five (5) Business Days prior notice from
that Lender or (as the case may be) a Swap Bank to the contrary in accordance
with the terms of this Agreement.

(b) Each Lender and each Swap Bank shall supply the Administrative Agent with
any information that the Administrative Agent may reasonably specify as being
necessary or desirable to enable the Administrative Agent or the Security Agent,
to perform its functions as Administrative Agent or Security Agent.

(c) Each Lender and each Swap Bank shall deal with the Security Agent
exclusively through the Administrative Agent and shall not deal directly with
the Security Agent.

32.16 Credit appraisal by the Lenders and Swap Banks

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
each Swap Bank confirms to each other Finance Party that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

(a) the financial condition, status and nature of each Obligor;

-121-

--------------------------------------------------------------------------------




(b) the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document;

(c) whether any Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document or the Collateral;

(d) the adequacy, accuracy and/or completeness of any information provided by
the Administrative Agent, any Party or by any other person under or in
connection with any Transaction Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Transaction
Document; and

(e) the right or title of any person in or to, or the value or sufficiency of,
any part of the Collateral, the priority of the Security Documents or the
existence of any Security Interest affecting the Collateral.

32.17 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Administrative Agent shall
(in consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

32.18 Intentionally omitted

32.19 Deduction from amounts payable by the Administrative Agent

If any Party owes an amount to the Administrative Agent under the Finance
Documents the Administrative Agent may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
the Administrative Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.

32.20 Security Agent

(a) Each other Finance Party appoints the Security Agent to act as its agent and
(to the extent permitted under any applicable law) trustee under and in
connection with the Security Documents and confirms that the Security Agent
shall have a lien on the Security Documents and the proceeds of the enforcement
of those Security Documents for all moneys payable to the beneficiaries of those
Security Documents.

(b) Each other Finance Party authorizes the Security Agent:

(i) to perform the duties, obligations and responsibilities and to exercise the
rights, powers, authorities and discretions specifically given to the Security
Agent under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions; and

(ii) to execute each of the Security Documents and all other documents that may
be approved by the Administrative Agent and/or the Required Lenders for
execution by it.

-122-

--------------------------------------------------------------------------------




(c) The Security Agent accepts its appointment under paragraph (a) above as
trustee of the Trust Property with effect from the date of this Agreement and
declares that it holds the Trust Property on trust for itself, the other Finance
Parties (for so long as they are Finance Parties) on and subject to the terms
set out in this Clause 32.20 (Security Agent) through 32.27 (Indemnity from
Trust Property) (inclusive) and the Security Documents to which it is a party.

32.21 Application of certain clauses to Security Agent

(a) Clauses 32.7 (Rights and discretions of the Administrative Agent), 32.8
(Responsibility for documentation and other matters), 32.9 (No duty to monitor),
32.10 (Exclusion of liability), 32.11 (Lenders' indemnity to the Administrative
Agent), 32.12 (Resignation of the Administrative Agent), 32.13 (Replacement of
the Administrative Agent), 32.14 (Confidentiality), 32.15 (Relationship with the
Lenders and Swap Bank), 32.16 (Credit appraisal by the Lenders and Swap Banks)
and 32.19 (Deduction from amounts payable by the Administrative Agent) shall
each extend so as to apply to the Security Agent in its capacity as such and for
that purpose each reference to the "Administrative Agent" in these clauses shall
extend to include in addition a reference to the "Security Agent" in its
capacity as such and, in Clause 32.7 (Rights and discretions of the
Administrative Agent), references to the Lenders and a group of Lenders shall
refer to the Administrative Agent.

(b) In addition, Clause 32.12 (Resignation of the Administrative Agent) shall,
for the purposes of its application to the Security Agent pursuant to paragraph
(a) above, have the following additional clause:

At any time after the appointment of a successor, the retiring Security Agent
shall do and execute all acts, deeds and documents reasonably required by its
successor to transfer to it (or its nominee, as it may direct) any property,
assets and rights previously vested in the retiring Security Agent pursuant to
the Security Documents and which shall not have vested in its successor by
operation of law. All such acts, deeds and documents shall be done or, as the
case may be, executed at the cost of the retiring Security Agent (except where
the Security Agent is retiring under Clause 32.12 (Resignation of the
Administrative Agent) as extended to it by paragraph (a) above, in which case
such costs shall be borne by the Lenders (in proportion (if no part of the Loan
is then outstanding) to their shares of membership interests of the Total
Commitments or (at any other time) to their participations in the Loan).

32.22 Instructions to Security Agent

(a) The Security Agent shall:

(i) unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Security Agent in accordance with any instructions given to it by the
Administrative Agent; and

(ii) not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with paragraph (a) above.

(b) The Security Agent shall be entitled to request instructions, or
clarification of any instruction, from the Administrative Agent as to whether,
and in what manner, it should exercise or refrain from exercising any right,
power, authority or discretion and the Security Agent may refrain from acting
unless and until it receives those instructions or that clarification.

(c) Unless a contrary indication appears in a Finance Document, any instructions
given to the Security Agent by the Administrative Agent shall override any
conflicting instructions given by any other Parties and will be binding on all
Finance Parties.

-123-

--------------------------------------------------------------------------------




(d) The Security Agent may refrain from acting in accordance with any
instructions of the Administrative Agent until it has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.

(e) In the absence of instructions, the Security Agent may act (or refrain from
acting) as it considers to be in the best interest of the Lenders.

(f) The Security Agent is not authorized to act on behalf of a Lender or a Swap
Bank (without first obtaining that Lender's or the relevant Swap Bank's consent)
in any legal or arbitration proceedings relating to any Finance Document. This
paragraph (e) shall not apply to any legal or arbitration proceeding relating to
the perfection, preservation or protection of rights under the Security
Documents or enforcement of the Security Documents.

32.23 Order of application

(a) The Security Agent agrees to apply the Trust Property and each other
beneficiary of the Security Documents agrees to apply all moneys received by it
in the exercise of its rights under the Security Documents in accordance with
the following respective claims:

first, as to a sum equivalent to the amounts payable to the Security Agent under
the Finance Documents (excluding any amounts received by the Security Agent
pursuant to Clause 32.11 (Lenders' indemnity to the Administrative Agent) as
extended to the Security Agent pursuant to Clause 32.21 (Application of certain
clauses to Security Agent)), for the Security Agent absolutely;
second, as to a sum equivalent to the aggregate amount then due and owing to the
other Finance Parties under the Finance Documents, for those Finance Parties
absolutely for application between them in accordance with Clause 36.5(a)
(Repayment); and
third, as to the balance (if any), for the Obligors, or to such other Persons
legally entitled thereto, by or from whom or from whose assets the relevant
amounts were paid, received or recovered or other person entitled to them.

(b) The Security Agent and each other beneficiary of the Security Documents
shall make each application as soon as is practicable after the relevant moneys
are received by, or otherwise become available to, it save that (without
prejudice to any other provision contained in any of the Security Documents) the
Security Agent (acting on the instructions of the Administrative Agent) any
other beneficiary of the Security Documents or any receiver or administrator may
credit any moneys received by it to a suspense account for so long and in such
manner as the Security Agent), any other beneficiary of the Security Documents
or such receiver or administrator may from time to time determine with a view to
preserving the rights of the Finance Parties or any of them to prove for the
whole of their respective claims against the Borrower or any other person
liable.

(c) The Security Agent and/or any other beneficiary of the Security Documents
shall obtain a good discharge in respect of the amounts expressed to be due to
the other Finance Parties as referred to in this Clause 32.23 by paying such
amounts to the Administrative Agent for distribution in accordance with Clause
36 (Payment mechanics).

32.24 Powers and duties of the Security Agent as trustee of the security

In its capacity as trustee in relation to the Trust Property, the Security
Agent:
-124-

--------------------------------------------------------------------------------




(a) shall, without prejudice to any of the powers, discretions and immunities
conferred upon trustees by law (and to the extent not inconsistent with the
provisions of this Agreement or any of the Security Documents), have all the
same powers and discretions as a natural person acting as the beneficial owner
of such property and/or as are conferred upon the Security Agent by this
Agreement and/or any Security Document but so that the Security Agent may only
exercise such powers and discretions to the extent that it is authorized to do
so by the provisions of this Agreement;

(b) may, in the conduct of its obligations under and in respect of the Security
Documents (otherwise than in relation to its right to make any declaration,
determination or decision), instead of acting personally, employ and pay any
agent (whether being a lawyer or any other person) to transact or concur in
transacting any business and to do or concur in doing any acts required to be
done by the Security Agent (including the receipt and payment of money) and on
the basis that (i) any such agent engaged in any profession or business shall be
entitled to be paid all usual professional and other charges for business
transacted and acts done by him or any partner or employee of his or her in
connection with such employment and (ii) the Security Agent shall not be bound
to supervise, or be responsible for any loss incurred by reason of any act or
omission of, any such agent if the Security Agent shall have exercised
reasonable care in the selection of such agent; and

(c) may place all deeds and other documents relating to the Trust Property which
are from time to time deposited with it pursuant to the Security Documents in
any safe deposit, safe or receptacle selected by the Security Agent exercising
reasonable care or with any company whose business includes undertaking the safe
custody of documents selected by the Security Agent exercising reasonable care
and may make any such arrangements as it thinks fit for allowing Obligors access
to, or its solicitors, attorneys or auditors possession of, such documents when
necessary or convenient and the Security Agent shall not be responsible for any
loss incurred in connection with any such deposit, access or possession if it
has exercised reasonable care in the selection of a safe deposit, safe,
receptacle or firm of solicitors or company (save that it shall take reasonable
steps to pursue any person who may be liable to it in connection with such
loss).

32.25 All enforcement action through the Security Agent

(a) None of the other Finance Parties shall have any independent power to
enforce any of those Security Documents which are executed in favor of the
Security Agent only or to exercise any rights, discretions or powers or to grant
any consents or releases under or pursuant to such Security Documents or
otherwise have direct recourse to the security and/or guaranties constituted by
such Security Documents except through the Security Agent.

(b) None of the other Finance Parties shall have any independent power to
enforce any of those Security Documents which are executed in their favor or to
exercise any rights, discretions or powers or to grant any consents or releases
under or pursuant to such Security Documents or otherwise have direct recourse
to the security and/or guaranties constituted by such Security Documents except
through the Security Agent. If any Finance Party (other than the Security Agent)
is a party to any Security Document it shall promptly upon being requested by
the Administrative Agent to do so grant a power of attorney or other sufficient
authority to the Security Agent to enable the Security Agent to exercise any
rights, discretions or powers or to grant any consents or releases under such
Security Document.

32.26 Co-operation to achieve agreed priorities of application

The other Finance Parties shall co-operate with each other and with the Security
Agent and any receiver or administrator under the Security Documents in
realizing the property and assets subject to the Security Documents and in
ensuring that the net proceeds realized under the Security
-125-

--------------------------------------------------------------------------------



Documents after deduction of the expenses of realization are applied in
accordance with Clause 32.23 (Order of application).

32.27 Indemnity from Trust Property

(a) In respect of all liabilities, costs or expenses for which the Obligors are
liable under this Agreement, the Finance Parties, K-sure and each Affiliate of
the Finance Parties and each officer or employee of the Finance Parties or their
Affiliates (each a Relevant Person) shall be entitled to be indemnified out of
the Trust Property in respect of all liabilities, damages, costs, claims,
charges or expenses whatsoever properly incurred or suffered by such Relevant
Person:

(i) in the execution or exercise or bona fide purported execution or exercise of
the trusts, rights, powers, authorities, discretions and duties created or
conferred by or pursuant to the Finance Documents;

(ii) as a result of any breach by an Obligor of any of its obligations under any
Finance Document;

(iii) in respect of any Environmental Claim made or asserted against a Relevant
Person which would not have arisen if the Finance Documents had not been
executed; and

(iv) in respect of any matter or thing done or omitted in any way in accordance
with the terms of the Finance Documents relating to the Trust Property or the
provisions of any of the Finance Documents.

(b) The rights conferred by this Clause 32.27 are without prejudice to any right
to indemnity by law given to trustees generally and to any provision of the
Finance Documents entitling the Security Agent or any other person to an
indemnity in respect of, and/or reimbursement of, any liabilities, costs or
expenses incurred or suffered by it in connection with any of the Finance
Documents or the performance of any duties under any of the Finance Documents.
Nothing contained in this Clause 32.27 shall entitle the Security Agent or any
other person to be indemnified in respect of any liabilities, damages, costs,
claims, charges or expenses to the extent that the same arise from such person's
own gross negligence or willful misconduct.

32.28 Finance Parties to provide information

The other Finance Parties shall provide the Security Agent with such written
information as it may reasonably require for the purposes of carrying out its
duties and obligations under the Security Documents and, in particular, with
such necessary directions in writing so as to enable the Security Agent to make
the calculations and applications contemplated by Clause 32.23 (Order of
application) above and to apply amounts received under, and the proceeds of
realization of, the Security Documents as contemplated by the Security
Documents, Clause 36.5(a) (Repayment) and Clause 32.23 (Order of application).

32.29 Release to facilitate enforcement and realization

Each Finance Party acknowledges that pursuant to any enforcement action by the
Security Agent carried out on the instructions of the Administrative Agent it
may be desirable for the purpose of such enforcement and/or maximizing the
realization of the Collateral being enforced against, that any rights or claims
of or by the Security Agent (for the benefit of the Finance Parties) and/or any
Finance Parties against any Obligor and/or any Security Interest over any assets
of any Obligor (in each case) as contained in or created by any Finance
Document, other than such rights or claims or security being enforced, be
released in order to facilitate such enforcement action and/or realization and,
notwithstanding any other provision of the Finance Documents, each Finance Party
hereby irrevocably authorizes the Security Agent (acting on the instructions of
the Administrative Agent) to
-126-

--------------------------------------------------------------------------------



grant any such releases to the extent necessary to fully effect such enforcement
action and realization including, without limitation, to the extent necessary
for such purposes to execute release documents in the name of and on behalf of
the Finance Parties. Where the relevant enforcement is by way of disposal of
membership interests in an Upstream Guarantor, the requisite release shall
include releases of all claims (including under guaranties) of the Finance
Parties and/or the Security Agent against such Upstream Guarantor and of all
Security Interests over the assets of such Upstream Guarantor.

32.30 Undertaking to pay

Each Obligor which is a Party undertakes with the Security Agent on behalf of
the Finance Parties that it will, on demand by the Security Agent, pay to the
Security Agent all money from time to time owing, and discharge all other
obligations from time to time incurred, by it under or in connection with the
Finance Documents.

32.31 Additional trustees

The Security Agent shall have power by notice in writing to the other Finance
Parties and the Obligors to appoint any person approved by the Obligors (such
approval not to be unreasonably withheld or delayed) either to act as separate
trustee or as co-trustee jointly with the Security Agent:

(a) if the Security Agent reasonably considers such appointment to be in the
best interests of the Finance Parties;

(b) for the purpose of conforming with any legal requirement, restriction or
condition in any jurisdiction in which any particular act is to be performed; or

(c) for the purpose of obtaining a judgment in any jurisdiction or the
enforcement in any jurisdiction against any person of a judgment already
obtained,

and any person so appointed shall (subject to the provisions of this Agreement)
have such rights (including as to reasonable remuneration), powers, duties and
obligations as shall be conferred or imposed by the instrument of appointment.
The Security Agent shall have power to remove any person so appointed. At the
request of the Security Agent, the other parties to this Agreement shall
forthwith execute all such documents and do all such things as may be required
to perfect such appointment or removal and each such party irrevocably
authorizes the Security Agent in its name and on its behalf to do the same. Such
a person shall accede to this Agreement as a Security Agent to the extent
necessary to carry out their role on terms satisfactory to the Security Agent
and (subject always to the provisions of this Agreement) have such trusts,
powers, authorities, liabilities and discretions (not exceeding those conferred
on the Security Agent by this Agreement and the other Finance Documents) and
such duties and obligations as shall be conferred or imposed by the instrument
of appointment (being no less onerous than would have applied to the Security
Agent but for the appointment). The Security Agent shall not be bound to
supervise, or be responsible for any loss incurred by reason of any act or
omission of, any such person if the Security Agent shall have exercised
reasonable care in the selection of such person.

32.32 Non-recognition of trust

It is agreed by all the parties to this Agreement that:

(a) in relation to any jurisdiction the courts of which would not recognize or
give effect to the trusts expressed to be constituted by this Clause 32, the
relationship of the Security Agent and the other Finance Parties shall be
construed as one of principal and agent, but to the extent permissible under the
laws of such jurisdiction, all the other provisions of this Agreement shall have
full force and effect between the parties to this Agreement; and

-127-

--------------------------------------------------------------------------------




(b) the provisions of this Clause 32 insofar as they relate to the Security
Agent in its capacity as trustee for the Finance Parties and the relationship
between themselves and the Security Agent as their trustee may be amended by
agreement between the other Finance Parties and the Security Agent. The Security
Agent may amend all documents necessary to effect the alteration of the
relationship between the Security Agent and the other Finance Parties and each
such other party irrevocably authorizes the Security Agent in its name and on
its behalf to execute all documents necessary to effect such amendments.

32.33 The ECA Agent

Each K-sure Lender and each KEXIM Lender appoints and authorizes the ECA Agent
to act as its agent under and in connection with this Agreement and the other
Finance Documents, in relation to each K-sure Insurance Policy and all K-sure
Matters or the KEXIM Guarantee and all KEXIM Matters (as the case may be) with
power to take such actions as:

(a) are specified under any Finance Document as being for the ECA Agent to take
on behalf of the K-sure Lenders insured under the K-sure Insurance Policy or on
behalf of the KEXIM Lenders under the KEXIM Guarantee (as the case may be);

(b) are specifically delegated to the ECA Agent by the terms of the K-sure
Insurance Policy or the KEXIM Guarantee; or

(c) are reasonably incidental thereto,

and if expressly authorized in writing by each K-sure Lender or each KEXIM
Lender (as the case may be), the ECA Agent may execute and deliver on its behalf
the K-sure Insurance Policy or the KEXIM Guarantee (as the case may be) and all
documents that are necessary or desirable in connection with such agreement, and
where the ECA Agent has acted in accordance with the express written
instructions of the K-sure Lenders or the KEXIM Lenders (as the case may be),
each K-sure Lender or each KEXIM Lender agrees severally to be bound by the
terms and conditions of the K-sure Insurance Policy or the KEXIM Guarantee (as
the case may be) as if it had executed and delivered such agreement for and in
its own name.
Without limiting the foregoing:

(i) each K-sure Lender and each KEXIM Lender authorizes the ECA Agent to
exercise those rights, powers and discretions which are expressly given to the
ECA Agent by this Agreement and the other Finance Documents, together with any
other reasonably incidental rights, powers and discretions; and

(ii) each K-sure Lender appoints the ECA Agent solely for the purpose of:

(A) providing, revealing and disclosing, such information and details relating
to any Obligor, the Finance Documents and the facilities granted pursuant
thereto, to K-sure as K-sure may require from time to time for the purpose of
issuing and administering the K-sure Insurance Policies; and

(B) making a claim on behalf of the K-sure Lenders under the K-sure Insurance
Policies and directing payment of the insurance proceeds under the K-sure
Insurance Policies which shall be held by the Security Agent in trust for the
K-sure Lenders and for application by the Administrative Agent in accordance
with Clause 36 (Payment Mechanics) of this Agreement.

(iii) each KEXIM Lender appoints the ECA Agent solely for the purpose of:

-128-

--------------------------------------------------------------------------------




(A) providing, revealing and disclosing, such information and details relating
to any Obligor, the Finance Documents and the facilities granted pursuant
thereto, to KEXIM as KEXIM may require from time to time for the purpose of
issuing and administering the KEXIM Guarantee; and

(B) making a claim on behalf of the KEXIM Lenders under the KEXIM Guarantee and
directing payment of any moneys pursuant to the KEXIM Guarantee which shall be
held by the Security Agent in trust for the KEXIM Lenders and for application by
the Administrative Agent in accordance with Clause 36 (Payment Mechanics) of
this Agreement.

32.34 Ratification of unauthorized action of Administrative Agent

Any action which the Administrative Agent takes or purports to take at a time
when it had not been authorized to do so shall, if subsequently ratified, be as
valid as regards every Finance Party as if the Administrative Agent had been
expressly authorized in advance.
-129-

--------------------------------------------------------------------------------




33 ECA Specific Provisions

33.1 No actions without K-sure Lender consent

Except where the ECA Agent reasonably believes that this is inconsistent with
the terms of any K-sure Insurance Policy, the ECA Agent agrees:

(a) not to take any action under the relevant K-sure Insurance Policy without
the consent of all the K-sure Lenders (which consent shall not be unreasonably
withheld or delayed), unless the ECA Agent has reasonably determined that such
action would not be detrimental to the insurance coverage provided to the K-sure
Lenders thereunder; and

(b) to take such actions under the relevant K-sure Insurance Policy (including
with respect to any amendment, modification or supplement to that K-sure
Insurance Policy) as may be directed by all the K-sure Lenders from time to
time; provided that, notwithstanding anything herein or in the relevant K-sure
Insurance Policy to the contrary, the ECA Agent shall not be obliged to take any
such action or to expend or risk its own funds or otherwise incur any liability
in the performance of any of its duties or the exercise of any of its rights or
powers under this Agreement or the relevant K-sure Insurance Policy if:

(i) it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it; or

(ii) such action would be contrary to applicable law.

33.2 No actions without KEXIM Lender consent

Except where the ECA Agent reasonably believes that this is inconsistent with
the terms of the KEXIM Guarantee, the ECA Agent agrees:

(a) not to take any action under the KEXIM Guarantee without the consent of all
the KEXIM Lenders (which consent shall not be unreasonably withheld or delayed);
and

(b) to take such actions under the KEXIM Guarantee (including with respect to
any amendment, modification or supplement to the KEXIM Guarantee) as may be
directed by all the KEXIM Lenders from time to time; provided that,
notwithstanding anything herein or in the KEXIM Guarantee to the contrary, the
ECA Agent shall not be obliged to take any such action or to expend or risk its
own funds or otherwise incur any liability in the performance of any of its
duties or the exercise of any of its rights or powers under this Agreement or
the KEXIM Guarantee if:

(i) it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it; or

(ii) such action would be contrary to applicable law.

33.3 Limitation on obligation of ECA Agent to request instructions

The ECA Agent shall not have any obligation to request the Administrative Agent
or the Required Lenders or any other Finance Party to give it any instructions
or to make any determination.
-130-

--------------------------------------------------------------------------------




33.4 Ratification of unauthorized action of ECA Agent

Any action which the ECA Agent takes or purports to take at a time when it had
not been authorized to do so shall, if subsequently ratified, be as valid as
regards every Finance Party as if the ECA Agent had been expressly authorized in
advance.

33.5 Cooperation with the ECA Agent

(a) Each Lender and each Obligor undertakes to cooperate with the ECA Agent to
comply with any legal requirements imposed on the ECA Agent in connection with
the performance of its duties under this Agreement or any other Finance Document
and shall supply any information reasonably requested by the ECA Agent in
connection with the proper performance of those duties.

(b) The ECA Agent undertakes to provide timely notice to KEXIM and K-sure with
respect to any matters that require consent from the Required Lenders.

33.6 Nature of the ECA Agent's duties

The ECA Agent's duties under the Finance Documents are limited to coordinating
and communicating with the ECAs. The ECA Agent is not tasked with
responsibilities relating to payment, collection or receipt of funds.

33.7 K-sure Lenders' representations

Each K-sure Lender represents and warrants to the ECA Agent, with effect from
the date of the relevant K-sure Insurance Policy, that:

(a) no information provided by such K-sure Lender in writing to the ECA Agent or
to K-sure prior to the Closing Date was untrue or incorrect in any material
respect except to the extent that such K-sure Lender, in the exercise of
reasonable care and due diligence prior to giving such information, could not
have discovered the error or omission;

(b) it has not taken (or failed to take), and agrees that it shall not take (or
fail to take), any action that would result in the ECA Agent being in breach of
any of its obligations in its capacity as ECA Agent under the relevant K-sure
Insurance Policy or the other Finance Documents, or result in the relevant
K-sure Lenders being in breach of any of their respective obligations as insured
parties under the relevant K-sure Insurance Policy, or which would otherwise
prejudice the ECA Agent's ability to make a claim on behalf of the K-sure
Lenders under the relevant K-sure Insurance Policy;

(c) it has reviewed the relevant K-sure Insurance Policy and is aware of the
provisions thereof;

(d) the representations and warranties made by the ECA Agent on behalf of each
K-sure Lender under the relevant K-sure Insurance Policy are true and correct
with respect to such K-sure Lender in all respects.

33.8 KEXIM Lenders' representations

Each KEXIM Lender represents and warrants to the ECA Agent, with effect from the
date of the KEXIM Guarantee, that:

(a) no information provided by such KEXIM Lender in writing to the ECA Agent or
to KEXIM prior to the Closing Date was untrue or incorrect in any material
respect except to the extent that

-131-

--------------------------------------------------------------------------------



such KEXIM Lender, in the exercise of reasonable care and due diligence prior to
giving such information, could not have discovered the error or omission;

(b) it has not taken (or failed to take), and agrees that it shall not take (or
fail to take), any action that would result in the ECA Agent being in breach of
any of its obligations in its capacity as ECA Agent under the KEXIM Guarantee or
the other Finance Documents, or result in the relevant KEXIM Lenders being in
breach of any of their respective obligations as insured parties under the KEXIM
Guarantee, or which would otherwise prejudice the ECA Agent's ability to make a
claim on behalf of the KEXIM Lenders under the relevant KEXIM Guarantee;

(c) it has reviewed the KEXIM Guarantee and is aware of the provisions thereof;
and

(d) the representations and warranties made by the ECA Agent on behalf of each
KEXIM Lender under the KEXIM Guarantee are true and correct with respect to such
KEXIM Lender in all respects.

33.9 Provision of information

(a) The ECA Agent shall provide to K-sure any information which it receives from
any Obligor or the Administrative Agent pursuant to the Finance Documents and
which it is obliged to provide to K-sure under the terms of the relevant K-sure
Insurance Policy.

(b) The ECA Agent shall provide to KEXIM any information which it receives from
any Obligor or the Administrative Agent pursuant to the Finance Documents and
which it is obliged to provide to KEXIM under the terms of the KEXIM Guarantee.

33.10 Lender communications

(a) Each K-sure Lender shall promptly forward to the ECA Agent a copy of any
communication relating to K-sure Matters which that K-sure Lender sends to, or
receives from, any Obligor or K-sure directly.

(b) Each KEXIM Lender shall promptly forward to the ECA Agent a copy of any
communication relating to KEXIM Matters which that KEXIM Lender sends to, or
receives from, any Obligor or KEXIM directly.

33.11 Reimbursement of K-sure Premium and KEXIM Premium

(a) Notwithstanding the provisions of Clause 33.13 (Application of receipts),
each K-sure Lender severally agrees to reimburse the ECA Agent on its demand in
respect of the K-sure Premium (or any part of it) if the K-sure Premium (or any
part of it) is paid by the ECA Agent and the ECA Agent is not fully reimbursed
in accordance with the terms of this Agreement.

(b) Notwithstanding the provisions of Clause 33.13 (Application of receipts),
each KEXIM Lender severally agrees to reimburse the ECA Agent on its demand in
respect of the KEXIM Premium (or any part of it) if the KEXIM Premium (or any
part of it) is paid by the ECA Agent and the ECA Agent is not fully reimbursed
in accordance with the terms of this Agreement.

33.12 Claims under K-sure Insurance Policies and KEXIM Guarantee

(a) Each K-sure Lender acknowledges and agrees that, unless otherwise provided
for in the relevant K-sure Insurance Policy, it shall have no entitlement to
make any claim or to take any action whatsoever under or in connection with any
of the K-sure Insurance Policies except through the ECA Agent and that all of
the rights of the K-sure Lenders under any of the K-sure Insurance Policies
shall only be exercised by the ECA Agent.

-132-

--------------------------------------------------------------------------------




(b) Each KEXIM Lender acknowledges and agrees that, unless otherwise provided
for in the KEXIM Guarantee, it shall have no entitlement to make any claim or to
take any action whatsoever under or in connection with the KEXIM Guarantee
except through the ECA Agent and that all of the rights of the KEXIM Lenders
under the KEXIM Guarantee shall only be exercised by the ECA Agent.

33.13 Application of receipts

(a) Except as expressly stated to the contrary in any Finance Document, any
moneys which the ECA Agent receives or recovers shall be transferred to the
Administrative Agent for application in accordance with Clause 36 (Payment
Mechanics) of this Agreement.

(b) The parties agree that any unpaid K-sure Premium and any unpaid fees, costs
and expenses of K-sure shall constitute amounts then due and payable in respect
of the Loan under the Finance Documents for the purposes of the amounts then due
and payable in respect of Clause 36 (Payment Mechanics) of this Agreement.

(c) The parties agree that any unpaid KEXIM Premium and any unpaid fees, costs
and expenses of KEXIM shall constitute amounts then due and payable in respect
of the Loan under the Finance Documents for the purposes of the amounts then due
and payable in respect of Clause 36 (Payment Mechanics) of this Agreement.

33.14 Assignment to K-sure

Each of the parties agrees that, upon payment in full or in part by K-sure of
all moneys due under a K-sure Insurance Policy in accordance with the terms of
any K-sure Insurance Policy, provided that, to the extent required under the
relevant K-sure Insurance Policy, this payment has satisfied all obligations
under the Finance Documents in full or in part in respect of the relevant
Advance under the K-sure Tranche to which such K-sure Insurance Policy relates:

(a) each of the K-sure Lenders shall assign to K-sure such part of their
respective contributions in respect of that K-sure Tranche and (to the extent
that there remain any) of their respective contributions in respect of that
K-sure Tranche as is equal to the amount simultaneously paid to it by K-sure
under the relevant K-sure Insurance Policy by means of a Substitution
Certificate or such other evidence of assignment as may be reasonably required
by K-sure, provided that this shall not be construed as depriving any K-sure
Lender of its rights to recover any part of the Total Commitments, the Loan or
otherwise of the Unpaid Sum still owing to it after receipt of the relevant
K-sure Insurance Policy insurance proceeds;

(b) K-sure shall, upon being validly assigned rights under the Finance Documents
pursuant to Clause 30.1 (Assignment by the Lenders), be an assignee and as such
shall be entitled to the rights and benefits of the K-sure Lenders under this
Agreement and the other Finance Documents in respect of such payment to the
extent of its interest;

(c) without prejudice to the indemnity provisions in Clause 14 (Other
Indemnities), the Borrower and/or any Obligor shall indemnify K-sure in respect
of any actual, reasonable costs or expenses (including legal fees) suffered or
incurred by K-sure in connection with the assignment referred to in this Clause
33.14 or in connection with any review by K-sure of any Event of Default or
dispute between the Borrower and/or any Obligor and the Finance Parties
occurring prior to the assignment referred to in this Clause 33.14;

(d) with respect to the obligations of the Borrower and the Security Parties
owed to the Administrative Agent and/or the K-sure Lenders under the Finance
Documents, such obligations shall additionally be owed to K-sure by way of
subrogation of the rights of the K-sure Lenders;

-133-

--------------------------------------------------------------------------------




(e) the Borrower agrees to cooperate with the Administrative Agent, the ECA
Agent and the Lenders, as the case may be, in giving effect to any subrogation
or assignment referred to in this Clause 33.14 and to take all actions requested
by the Administrative Agent, any K-sure Lender, the ECA Agent or K-sure, in each
case to the extent capable of being done by it, to implement or give effect to
such subrogation or assignment;

(f) on the date of any subrogation to, or (as applicable) assignment of any
rights referred to in this Clause 33.14:

(i) all further rights and benefits (including the right to receive commission
in respect thereof but not any duty or other obligations) whatsoever of the
relevant K-sure Lender in relation to the portion of the Loan or the rights and
benefits to which such assignment or rights of subrogation relate under or
arising out of this Agreement shall, to the extent of such assignment or rights
of subrogation, be vested in and be for the benefit of K-sure; and

(ii) references in this Agreement to the K-sure Lenders shall, where relevant in
the context thereafter be construed so as to include K-sure in relation to such
rights and benefits as are assigned to, or to which K-sure has rights of
subrogation; and

(g) the representations and warranties made in this Agreement in favor of the
relevant K-sure Lender shall survive any assignment or transfer pursuant to this
Clause 33.14 and shall also inure to the benefit of K-sure;

provided that nothing in this Clause 33.14 shall be construed as depriving the
K-sure Lenders of any rights they may have against the Borrower or any other
Obligor in respect of the Lenders' rights under Clauses 14 (Other indemnities)
and 13 (Increased costs).
33.15  Subrogation to KEXIM

(a) Notwithstanding any other provision of this Agreement and, in addition to,
and without prejudice to, any right of indemnification or subrogation KEXIM (in
its capacity as guarantor under the KEXIM Guarantee) may have at law, in equity
or otherwise, each of the Parties agrees that KEXIM (in such capacity) will be
subrogated to the rights of the KEXIM Lenders under the KEXIM Guaranteed Tranche
to the extent of any payment made by KEXIM (in such capacity) under the KEXIM
Guarantee (each such payment being a KEXIM Guarantee Payment) and the KEXIM
Lenders shall provide all assistance required by KEXIM (in such capacity) to
enforce its rights under the Finance Documents following such subrogation.

(b) Furthermore, the Borrower consents to any assignment by the KEXIM Lenders of
any or all of its rights under the Finance Documents in respect of the KEXIM
Guaranteed Tranche to KEXIM (in its capacity as guarantor under the
KEXIM Guarantee) as may be required by the provisions of the KEXIM Guarantee.

The Borrower agrees to cooperate with KEXIM (in its capacity as guarantor under
the KEXIM Guarantee) and the KEXIM Lenders, as the case may be, in giving effect
to any subrogation or assignment referred to in this Clause 33.15, and to take
all actions reasonably requested by KEXIM (in such capacity) or any such Lender,
in each case, to implement or give effect to such subrogation or assignment.

33.16 Reimbursement to KEXIM

(a) Without prejudice to Clause 33.15 (Subrogation to KEXIM), the Obligors
shall, within five (5) Business Days of demand by KEXIM, reimburse KEXIM for any
KEXIM Guarantee Payment made by KEXIM from time to time and pay to KEXIM in
accordance with the terms of this Agreement in an amount equal to any KEXIM
Guarantee Payment plus interest calculated in

-134-

--------------------------------------------------------------------------------



accordance with clause 8.3 (Default Interest) (from and including the date of
demand until and including the date of actual payment) upon demand by KEXIM from
time to time.

(b) For the avoidance of doubt, Clause 13 (Increased Costs) will apply in
respect of any reimbursement made pursuant to this Clause 33.16.

33.17 Obligations to KEXIM Unconditional

The obligations of the Borrower to reimburse KEXIM and to pay the amount of
interest required pursuant to Clause 33.16 (Reimbursement to KEXIM) are
irrevocable and unconditional without regard to any circumstance whatsoever and
shall not require any notice to the Borrower or any other Person.

33.18 Satisfaction of Obligations to KEXIM

The Parties acknowledge and agree that the KEXIM Guarantee Payments that are
reimbursed by the Borrower to KEXIM pursuant to Clause 33.16 (Reimbursement to
KEXIM) shall satisfy the obligation of the Borrower to make payments to the
KEXIM Lenders under this Agreement of the corresponding amounts of principal and
interest in respect of which the KEXIM Guarantee Payments were paid to the KEXIM
Lenders by KEXIM.

33.19 Voting Rights of KEXIM

As between KEXIM, the Administrative Agent, the ECA Agent and the KEXIM Lenders,
KEXIM shall be entitled to exercise all of the voting rights held by the KEXIM
Lenders under the Finance Documents with effect from any relevant Demand Date
proportionately with respect to the principal amount of KEXIM Guaranteed Loans
claimed under the relevant demand for payment under the KEXIM Guarantee or, if
greater, the principal amount actually paid by KEXIM under the KEXIM Guarantee.

33.20 Cooperation with K-sure; Events of Default

(a) Each of the ECA Agent, the Administrative Agent and the Security Agent shall
provide to K-sure any information which it receives from the Borrower and any
other Obligor pursuant to the Finance Documents.

(b) Each of the ECA Agent, the Administrative Agent and the Security Agent
agrees that it shall consult with K-sure wherever reasonably practical prior to
issuing a notice pursuant to Clause 28 (Events of Default), provided that
K-sure's consent shall not be required in order for any such notice of default
to be issued (other than by K-sure to the extent required under any K-sure
Insurance Policy).

(c) Notwithstanding anything to the contrary in any Finance Document:

(i) if an Event of Default has occurred and is continuing, the Administrative
Agent shall put to the vote of the Required Lenders and K-sure the question of
whether the provisions of the Finance Documents as to the consequences of the
occurrence of such Event of Default should apply and/or whether the remedies
afforded under Clause 28 (Events of Default) of this Agreement should be
invoked. Should the Required Lenders and K-sure vote be in favor of any of
actions described in the preceding sentence, the Administrative Agent and the
Security Agent shall be entitled to take the necessary steps to enforce the
Finance Documents and the Lenders shall agree and execute and otherwise perfect
and do all such acts and things necessary for such purpose;

(ii) in the event the Required Lenders' and K-sure's respective positions are
inconsistent, the Administrative Agent shall discuss with the ECA Agent with a
view to reaching a

-135-

--------------------------------------------------------------------------------



mutually agreeable position. Failing agreement between the Administrative Agent
(acting on behalf of the Required Lenders) and the ECA Agent (acting on behalf
of K-sure), the Administrative Agent and the Security Agent shall be entitled to
act in accordance with the instructions of the Required Lenders, including in
relation to any waiver of an Event of Default and enforcement of remedies
related thereto, provided that this does not result in any K-sure Insurance
Policy being lost, cancelled, unenforceable or invalid.

33.21 Cooperation with KEXIM; Events of Default

(a) Each of the ECA Agent, the Administrative Agent and the Security Agent shall
provide to KEXIM any information which it receives from the Borrower and any
other Obligor pursuant to the Finance Documents with respect to the KEXIM
Guaranteed Tranche.

(b) Each of the ECA Agent, the Administrative Agent and the Security Agent
agrees that it shall consult with KEXIM wherever reasonably practical prior to
issuing a notice pursuant to Clause 28 (Events of Default), provided that
KEXIM's consent shall not be required in order for any such notice of default to
be issued.

(c) Notwithstanding anything to the contrary in any Finance Document:

(i) if an Event of Default has occurred and is continuing, the Administrative
Agent shall put to the vote of the Required Lenders and KEXIM the question of
whether the provisions of the Finance Documents as to the consequences of the
occurrence of such Event of Default should apply and/or whether the remedies
afforded under Clause 28 (Events of Default) of this Agreement should be
invoked. Should the Required Lenders and KEXIM vote be in favor of any of
actions described in the preceding sentence, the Administrative Agent and the
Security Agent shall be entitled to take the necessary steps to enforce the
Finance Documents and the Lenders shall agree and execute and otherwise perfect
and do all such acts and things necessary for such purpose;

(ii) in the event the Required Lenders' and KEXIM's respective positions are
inconsistent with respect to the KEXIM Guaranteed Tranche, the Administrative
Agent shall discuss with the ECA Agent with a view to reaching a mutually
agreeable position. Failing agreement between the Administrative Agent (acting
on behalf of the Required Lenders) and the ECA Agent (acting on behalf KEXIM),
the Administrative Agent and the Security Agent shall be entitled to act in
accordance with the instructions of the Required Lenders, including in relation
to any waiver of an Event of Default and enforcement of remedies related
thereto, provided that this does not result in the KEXIM Guarantee being lost,
cancelled, unenforceable or invalid.

33.22 K-sure override

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, nothing in this Agreement shall permit or oblige any K-sure Lender to
act (or omit to act) in a manner that is inconsistent with any requirement of
K-sure under or in connection with any K-sure Insurance Policy and, in
particular:

(a) each of the K-sure Lenders shall be authorized to take all such actions as
they may deem necessary to ensure that all requirements of K-sure under or in
connection with each of the K-sure Insurance Policies are complied with;

(b) no K-sure Lender shall be obliged to do anything if, in its opinion (upon
consultation with the ECA Agent), to do so could result in a breach of any
requirements of K-sure under or in connection with a K-sure Insurance Policy or
affect the validity of a K-sure Insurance Policy; and

-136-

--------------------------------------------------------------------------------




(c) each of the K-sure Lenders will agree to accept the instructions as advised
to them by the ECA Agent or K-sure and to act in conformity therewith in
connection with their obligations under this Agreement.

33.23 KEXIM Override

(a) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall oblige any Finance Party to act (or omit to act) in a manner
that is inconsistent with any requirement of KEXIM under or in connection with
the KEXIM Guarantee and, in particular:

(i) the Parties agree that the ECA Agent shall be authorised to take all such
actions as it may deem necessary to ensure that all requirements of KEXIM under
or in connection with the KEXIM Guarantee are complied with; and

(ii) the ECA Agent shall not be obliged to do anything that, in its opinion,
could result in a breach of any requirements of KEXIM under or in connection
with the KEXIM Guarantee or affect the validity of the KEXIM Guarantee.

(b) Nothing in this Clause 33.23 (KEXIM Override) shall affect the obligations
of the Borrower under this Agreement.

33.24 Liability for K-sure Premiums and KEXIM Premium

(a) The Borrower shall be responsible and shall bear the cost of the K-sure
Premium of each K-sure Insurance Policy and shall pay the relevant K-sure
Premium for each Advance on the Utilization Date relating to that Advance.

(b) The Borrower shall be responsible and shall bear the cost of the KEXIM
Premium of the KEXIM Guarantee and shall pay the KEXIM Premium for each Advance
on the Utilization Date relating to that Advance.

33.25 K-sure Insurance Policies and KEXIM Guarantee

(a) The Borrower will not, without the ECA Agent's prior written consent, do or
omit to do anything which may to its knowledge adversely prejudice the K-sure
Lenders' rights under any K-sure Insurance Policy.

(b) The ECA Agent and the K-sure Lenders are responsible for complying with the
terms of each K-sure Insurance Policy from which each K-sure Lender benefits.

(c) The Borrower will not, without the ECA Agent's prior written consent, do or
omit to do anything which may to its knowledge adversely prejudice the KEXIM
Lenders' rights under the KEXIM Guarantee.

(d) The ECA Agent and the KEXIM Lenders are responsible for complying with the
terms of the KEXIM Guarantee from which each KEXIM Lender benefits.

33.26 K-sure Requirements

The Borrower must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of
K-sure and/or any Finance Party may reasonably require:

(a) in order to comply with, and carry out the transactions contemplated by, the
Finance Documents and any documents required to be delivered under the Finance
Documents; and

-137-

--------------------------------------------------------------------------------




(b) in order for the beneficiaries under each K-sure Insurance Policy to comply
with and continue to benefit from that K-sure Insurance Policy or to maintain
the effectiveness of that K-sure Insurance Policy.

33.27 KEXIM Requirements

The Borrower must execute all such other documents and instruments and do all
such other acts and things as the ECA Agent, acting on the instructions of KEXIM
and/or any Finance Party may reasonably require:

(a) in order to comply with, and carry out the transactions contemplated by, the
Finance Documents and any documents required to be delivered under the Finance
Documents; and

(b) in order for the beneficiaries under the KEXIM Guarantee to comply with and
continue to benefit from the KEXIM Guarantee or to maintain the effectiveness of
the KEXIM Guarantee.

33.28 Protection of each of the K-sure Insurance Policies

If at any time in the reasonable opinion of the ECA Agent, any provision of a
Finance Document contradicts or conflicts (as such conflict relates to the
K-sure Tranche) with any provision of a K-sure Insurance Policy or K-sure
requires any further action to be taken or documents to be entered into for such
K-sure Insurance Policy to remain in full force and effect, the Borrower shall
use commercially reasonable efforts to take such action as the ECA Agent or
K-sure shall reasonably require to remove any contradiction or conflict and to
ensure such K-sure Insurance Policy remains in full force and effect. In
addition, the Borrower shall comply with any instructions given by K-sure to the
ECA Agent in relation to such K-sure Insurance Policy and the transactions
contemplated in such K-sure Insurance Policy provided that such instructions are
in compliance with that K-sure Insurance Policy.

33.29 Protection of the KEXIM Guarantee

If at any time in the reasonable opinion of the ECA Agent, any provision of a
Finance Document contradicts or conflicts (as such conflict relates to the KEXIM
Guaranteed Tranche) with any provision of the KEXIM Guarantee or KEXIM requires
any further action to be taken or documents to be entered into for the KEXIM
Guarantee to remain in full force and effect, the Borrower shall use
commercially reasonable efforts to take such action as the ECA Agent or KEXIM
shall reasonably require to remove any contradiction or conflict and to ensure
the KEXIM Guarantee remains in full force and effect. In addition, the Borrower
shall comply with any instructions given by KEXIM to the ECA Agent in relation
to the KEXIM Guarantee and the transactions contemplated in the KEXIM Guarantee
provided that such instructions are in compliance with the KEXIM Guarantee.

33.30 Notification to K-sure

(a) The Borrower will deliver a notice to each of the Administrative Agent and
the ECA Agent promptly after it becomes aware of the occurrence of any political
or commercial risk covered by a K-sure Insurance Policy and will:

(i) pay any additional premium payable to K-sure in relation to the relevant
K-sure Insurance Policy; and

(ii) cooperate with the ECA Agent on its reasonable request to take all steps
necessary on the part of the Borrower to ensure that the relevant K-sure
Insurance Policy remains in full force and effect throughout the Facility Period
which shall include providing the ECA Agent with any information, reasonably
requested by the ECA Agent, relating to any material commercial facts which
could result in a Material Adverse Change.

-138-

--------------------------------------------------------------------------------




(b) In addition, the Borrower shall promptly supply to the ECA Agent copies of
all financial or other information reasonably required by the ECA Agent to
satisfy any request for information made by K-sure pursuant to a K-sure
Insurance Policy.

(c) The Borrower agrees that it shall be reasonable for the ECA Agent to make a
request under this Clause 33 if it is required to do so as a condition of
maintaining a K-sure Insurance Policy in full force and effect.

33.31 Prior consultation with K-sure

The Borrower acknowledges that the ECA Agent may, under the terms of each K-sure
Insurance Policy be required:

(a) to consult with K-sure, prior to the exercise of certain decisions under the
Finance Documents to which that Borrower is a party (including the exercise of
such voting rights in relation to any substantial amendment to any Finance
Document); and

(b) to follow certain instructions given by K-sure.

Each K-sure Lender will be deemed to have acted reasonably if it has acted on
the instructions of the ECA Agent (given by K-sure to the ECA Agent in
accordance with the terms of a K-sure Insurance Policy) in the making of any
such decision or the taking or refraining to take any action under any Finance
Document to which it is a party.

33.32 Prior consultation with KEXIM

The Borrower acknowledges that the ECA Agent may, under the terms of the KEXIM
Guarantee, be required:

(a) to consult with KEXIM, prior to the exercise of certain decisions under the
Finance Documents to which that Borrower is a party (including the exercise of
such voting rights in relation to any substantial amendment to any Finance
Document); and

(b) to follow certain instructions given by KEXIM.

Each KEXIM Lender will be deemed to have acted reasonably if it has acted on the
instructions of the ECA Agent (given by KEXIM to the ECA Agent in accordance
with the terms of the KEXIM Guarantee) in the making of any such decision or the
taking or refraining to take any action under any Finance Document to which it
is a party.

33.33 Demand under K-sure Insurance Policies

Notwithstanding any other terms as set forth herein and the other Finance
Documents, the ECA Agent shall make a written demand to K-sure under a K-sure
Insurance Policy only after the Administrative Agent has first made a written
demand for payment of the relevant amount of the Unpaid Sum to the Guarantors
under the relevant Guaranties.

33.34 Replacement of the ECA Agent

(a) After consultation with the Borrower, any of the KEXIM Lenders or K-sure
Lenders may, with the prior consent of all the KEXIM Lenders and K-sure Lenders
(other than any KEXIM Lender or K-sure Lender which is also the ECA Agent),
KEXIM and K-sure and by giving 30 days' notice to the ECA Agent, replace the ECA
Agent by appointing a successor ECA Agent.

-139-

--------------------------------------------------------------------------------




(b) The retiring ECA Agent shall make available to the successor ECA Agent such
documents and records and provide such assistance as the successor ECA Agent may
reasonably request for the purposes of performing its functions as ECA Agent
under the Finance Documents.

(c) The appointment of the successor ECA Agent shall take effect on the date
specified in the notice from the Required Lenders to the retiring ECA Agent. As
from this date, the retiring ECA Agent shall be discharged from any further
obligation in respect of the Finance Documents (other than its obligations under
paragraph (b) above) and any agency fees for the account of the retiring ECA
Agent shall cease to accrue from (and shall be payable on) that date.

(d) Any successor ECA Agent and each of the other Parties shall have the same
rights and obligations among themselves as they would have had if such successor
had been an original Party.

34 Conduct of business by the Finance Parties

34.1 Finance Parties tax affairs

No provision of this Agreement will:

(a) interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c) oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

34.2 Finance Parties acting together

(a) Notwithstanding Clauses 2.3(a) and 2.3(b) (Finance Parties' rights and
obligations), if the Administrative Agent makes a declaration under Clause 28.26
(Acceleration) the Administrative Agent shall, in the names of all the Finance
Parties, take such action on behalf of the Finance Parties and conduct such
negotiations with the Obligors and generally administer the Facility in
accordance with the wishes of the Required Lenders. All the Finance Parties
shall be bound by the provisions of this clause and no Finance Party shall be
entitled to take action independently against any Obligor or any of its assets
without the prior consent of the Required Lenders.

(b) Paragraph (a) above shall not override Clause 32 (Roles of Administrative
Agent, Security Agent, Mandated Lead Arrangers and ECA Agent) as it applies to
the Security Agent.

34.3 Required Lenders

(a) Where any Finance Document provides for any matter to be determined by
reference to the opinion of, or to be subject to the consent, approval or
request of, the Required Lenders or for any action to be taken on the
instructions of the Required Lenders (a majority decision), such majority
decision shall (as between the Lenders) only be regarded as having been validly
given or issued by the Required Lenders if all the Lenders shall have received
prior notice of the matter on which such majority decision is required and the
relevant majority of Lenders shall have given or issued such majority decision.
However (as between any Obligor and the Finance Parties) the relevant Obligor
shall be entitled (and bound) to assume that

-140-

--------------------------------------------------------------------------------



such notice shall have been duly received by each Lender and that the relevant
majority shall have been obtained to constitute Required Lenders when notified
to this effect by the Administrative Agent whether or not this is the case.

(b) If, within twenty Business Days of the Administrative Agent dispatching to
each Lender a notice requesting instructions (or confirmation of instructions)
from the Lenders or the agreement of the Lenders to any amendment, modification,
waiver, variation or excuse of performance for the purposes of, or in relation
to, any of the Finance Documents, the Administrative Agent has not received a
reply specifically giving or confirming or refusing to give or confirm the
relevant instructions or, as the case may be, approving or refusing to approve
the proposed amendment, modification, waiver, variation or excuse of
performance, then (until such Lender responds otherwise at a later date) the
Administrative Agent shall treat any Lender which has not so responded as having
indicated a desire not to be bound by such proposed amendment, modification,
waiver, variation or excuse of performance.

(c) For the purposes of paragraph (b) above, any Lender which notifies the
Administrative Agent of a wish or intention to abstain on any particular issue
shall be treated as if it had not responded.

(d) Paragraphs (b) and (c) above shall not apply in relation to those matters
referred to in, or the subject of, Clause 35.5 (Exceptions).

34.4 Conflicts

(a) The Borrower acknowledges that the Administrative Agent, the Security Agent,
the Mandated Lead Arrangers or any Lender and its Affiliates (together the
Lender Group) may be providing debt finance, equity capital or other services
(including financial advisory services) to other persons with which the Borrower
may have conflicting interests in respect of the Facility or otherwise.

(b) No member of a Lender Group shall use confidential information gained from
any Obligor by virtue of the Facility or its relationships with any Obligor in
connection with their performance of services for other persons. This shall not,
however, affect any obligations that any member of a Lender Group has as
Administrative Agent in respect of the Finance Documents. The Borrower also
acknowledges that no member of a Lender Group has any obligation to use or
furnish to any Obligor information obtained from other persons for their
benefit.

35 Sharing among the Finance Parties

35.1 Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 36 (Payment mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

(a) the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Administrative Agent;

(b) the Administrative Agent shall determine whether the receipt or recovery is
in excess of the amount the Recovering Finance Party would have been paid had
the receipt or recovery been received or made by the Administrative Agent and
distributed in accordance with Clause 36 (Payment mechanics), without taking
account of any Tax which would be imposed on the Administrative Agent in
relation to the receipt, recovery or distribution; and

-141-

--------------------------------------------------------------------------------




(c) the Recovering Finance Party shall, within three (3) Business Days of demand
by the Administrative Agent, pay to the Administrative Agent an amount (the
Sharing Payment) equal to such receipt or recovery less any amount which the
Administrative Agent determines may be retained by the Recovering Finance Party
as its share of any payment to be made, in accordance with Clause 36.5(a)
(Repayment).

35.2 Redistribution of payments

The Administrative Agent shall treat the Sharing Payment as if it had been paid
by the relevant Obligor and distribute it between the Finance Parties (other
than the Recovering Finance Party) (the Sharing Finance Parties) in accordance
with Clause 36.5(a) (Repayment) towards the obligations of that Obligor to the
Sharing Finance Parties.

35.3 Recovering Finance Party's rights

On a distribution by the Administrative Agent under Clause 35.2 (Redistribution
of payments) of a payment received by a Recovering Finance Party from an
Obligor, as between the relevant Obligor and the Recovering Finance Party, an
amount of the Recovered Amount equal to the Sharing Payment will be treated as
not having been paid by that Obligor to the Recovering Finance Party but shall
be treated as paid by that Obligor to the Administrative Agent.

35.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

(a) each Sharing Finance Party shall, upon request of the Administrative Agent,
pay to the Administrative Agent for the account of that Recovering Finance Party
an amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay) (the Redistributed Amount); and

(b) as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

35.5 Exceptions

(a) This Clause 35 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this clause, have a valid
and enforceable claim against the relevant Obligor.

(b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

(i) it notified that other Finance Party of the legal or arbitration
proceedings;

(ii) the taking legal or arbitration proceedings was in accordance with the
terms of this Agreement; and

(iii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

-142-

--------------------------------------------------------------------------------




35.6 Transaction and Loan Services

Each Obligor undertakes to provide a completed Loan Administration Form which,
inter alia, shall provide the Lender with a list of authorized persons
(Authorized Persons) who, on behalf of such Obligor, may make information
requests or communicate generally with the Lender in relation to the ongoing
administration of the Facility by the Lender throughout the life of the
financing. The Authorized Persons shall also be the point of first contact with
such Obligor for the Lender in relation to the administration of the Facility.
The list of Authorized Persons may only be amended or varied by an Authorized
Person or an Officer, Member or Manager, of such Obligor.

35.7 Application of insurance proceeds under K-sure Insurance Policies

Notwithstanding the foregoing provisions of this Clause 35:

(a) if any K-sure Lender receives any insurance proceeds under a K-sure
Insurance Policy other than from the Administrative Agent or the ECA Agent, it
shall pay such moneys to the Administrative Agent;

(b) notwithstanding the provisions of Clause 36.5 (Repayment), any insurance
proceeds received by any K-sure Lender under a K-sure Insurance Policy other
than from the Administrative Agent shall be applied by the Administrative Agent
only in accordance with the provisions of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be, in favor of the K-sure Lenders, and, for the
avoidance of doubt, no such insurance proceeds shall in any circumstances be
available to the Borrower or any other Obligor; and

(c) any unpaid K-sure Premium and any unpaid fees, costs and expenses of K-sure
shall constitute amounts then due and payable in respect of the K-sure Tranche
under the Finance Documents (and any of them) for the purposes of the amounts
then due and payable in respect of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be.

35.8  Application of moneys under the KEXIM Guarantee
Notwithstanding the foregoing provisions of this Clause 35:

(a) if any KEXIM Lender receives any moneys under the KEXIM Guarantee other than
from the Administrative Agent or the ECA Agent, it shall pay such moneys to the
Administrative Agent;

(b) notwithstanding the provisions of Clause 36.5 (Repayment), any moneys
received by any KEXIM Lender under the KEXIM Guarantee other than from the
Administrative Agent shall be applied by the Administrative Agent only in
accordance with the provisions of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be, in favor of the KEXIM Lenders, and, for the
avoidance of doubt, no such moneys shall in any circumstances be available to
the Borrower or any other Obligor; and

(c) any unpaid KEXIM Premium and any unpaid fees, costs and expenses of KEXIM
shall constitute amounts then due and payable in respect of the KEXIM Guaranteed
Tranche under the Finance Documents (and any of them) for the purposes of the
amounts then due and payable in respect of paragraphs (a) and (b) of Clause 36.5
(Repayment) as the case may be.

-143-

--------------------------------------------------------------------------------

SECTION 10 - ADMINISTRATION

36 Payment mechanics

36.1 Payments to the Administrative Agent

(a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document (other than a Hedging Contract), that Obligor or Lender
shall make the same available to the Administrative Agent (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Administrative Agent as being customary at
the time for settlement of transactions in the relevant currency in the place of
payment.

(b) Payment shall be made to such account and with such bank as the
Administrative Agent specifies.

36.2 Distributions by the Administrative Agent

Each payment received by the Administrative Agent under the Finance Documents
for another Party shall, subject to Clause 36.3 (Distributions to an Obligor)
and Clause 36.4 (Clawback and pre-funding) be made available by the
Administrative Agent as soon as practicable after receipt to the Party entitled
to receive payment in accordance with this Agreement (in the case of a Lender,
for the account of its Facility Office), to such account as that Party may
notify to the Administrative Agent by not less than five (5) Business Days'
notice with a bank specified by that Party.

36.3 Distributions to an Obligor

The Administrative Agent may (with the consent of the relevant Obligor or in
accordance with Clause 36.10 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

36.4 Clawback and pre-funding

(a) Where a sum is to be paid to the Administrative Agent under the Finance
Documents for another Party, the Administrative Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

(b) Unless paragraph (c) below applies, if the Administrative Agent pays an
amount to another Party and it proves to be the case that the Administrative
Agent had not actually received that amount, then the Party to whom that amount
(or the proceeds of any related exchange contract) was paid by the
Administrative Agent shall on demand refund the same to the Administrative Agent
together with interest on that amount from the date of payment to the date of
receipt by the Administrative Agent, calculated by the Administrative Agent to
reflect its cost of funds.

(c) If the Administrative Agent has notified the Lenders that it is willing to
make available amounts for the account of a Borrower before receiving funds from
the Lenders then if and to the extent that the Administrative Agent does so but
it proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to a Borrower:

(i) the Administrative Agent shall notify the Borrower of that Lender's identity
and the Borrower shall on demand refund it to the Administrative Agent; and

-144-

--------------------------------------------------------------------------------




(ii) the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower, shall on demand pay to the Administrative
Agent the amount (as certified by the Administrative Agent) which will indemnify
the Administrative Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

36.5 Repayment

(a) If the Administrative Agent receives a payment for application against
amounts due under the Finance Documents (including any proceeds from the
enforcement of security under the Security Documents), the Administrative Agent
shall apply that payment towards the obligations of that Obligor under those
Finance Documents in the following order:

(i) first, in or towards payment pro rata of any unpaid amount owing to the
Administrative Agent, the Security Trustee, the Mandated Lead Arrangers or the
ECA Agent under the Finance Documents;

(ii) second, in or towards payment to the Lenders pro rata of any amount owing
to the Lenders under Clause 32.11 (Lenders' indemnity to the Administrative
Agent) including any amount owing to the Lenders under Clause 32.11 (Lenders'
indemnity to the Administrative Agent) as a result of such clause being extended
to the Security Trustee by Clause 32.21 (Application of certain clauses to
Security Agent);

(iii) third, in or towards the payment to the Lenders pro rata of any accrued
interest, fee or commission due to them but unpaid under the Finance Documents;

(iv) fourth, in or towards payment to the Lenders pro rata of any principal
which is due but unpaid under the Finance Documents;

(v) fifth, in or towards payment to the Lenders pro rata of any other sum due
but unpaid under the Finance Documents,

(vi) sixth, in or towards the payment to the Swap Banks pro rata of any accrued
interest, fee or commission due to them but unpaid under the Hedging Contracts;

(vii) seventh, in or towards payment to the Swap Banks pro rata of any other sum
due but unpaid under the Hedging Contracts

(viii) eighth, in or towards satisfaction of the hedging exposure of each hedge
counterparty (calculated as at the actual Early Termination Date (as defined in
the relevant Master Agreement) applying to each particular Hedging Contract), or
if no such Early Termination Date shall have occurred, calculated as if an Early
Termination Date occurred on the date of application or distribution hereunder);
and

(ix) ninth, as to the balance (if any), for the Obligors by or from whom or from
whose assets the relevant amounts were paid, received or recovered or other
person entitled to them.

(b) The Administrative Agent shall, if so directed by all the Lenders, vary the
order set out in paragraphs (ii) to (v) of paragraph (a).

(c) Paragraph (a) above will override any appropriation made by an Obligor.

-145-

--------------------------------------------------------------------------------



36.6  No set-off by Obligors
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

36.7 Business Days

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

(b) During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

36.8 Currency of account

(a) Subject to Clauses 36.8(b) and 36.8(c) (Currency of account), dollars is the
currency of account and payment for any sum due from an Obligor under any
Finance Document.

(b) A repayment of all or part of the Loan or an Unpaid Sum and each payment of
interest shall be made in dollars on its due date.

(c) Each payment in respect of the amount of any costs, expenses or Taxes or
other losses shall be made in dollars and, if they were incurred in a currency
other than dollars, the amount payable under the Finance Documents shall be the
equivalent in dollars of the relevant amount in such other currency on the date
on which it was incurred.

(d) All moneys received or held by the Security Agent under a Security Document
in a currency other than dollars may be sold for dollars and the Obligor which
executed that Security Document shall indemnify the Security Agent against the
full cost in relation to the sale. The Security Agent will not have any
liability to that Obligor in respect of any loss resulting from any fluctuation
in exchange rates after the sale.

36.9 Disruption to payment systems etc.

If either the Administrative Agent determines (in its discretion) that a Payment
Disruption Event has occurred or the Administrative Agent is notified by the
Borrower that a Payment Disruption Event has occurred:

(a) the Administrative Agent may, and shall if requested to do so by the
Borrower, consult with the Borrower with a view to agreeing with the Borrower
such changes to the operation or administration of the Facility as the
Administrative Agent may deem necessary in the circumstances;

(b) the Administrative Agent shall not be obliged to consult with the Borrower
in relation to any changes mentioned in Clause 36.9(a) (Disruption to payment
systems etc.) above if, in its opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

(c) any such changes agreed upon by the Administrative Agent and the Borrower
shall (whether or not it is finally determined that a Payment Disruption Event
has occurred) be binding upon the Parties as an amendment to (or, as the case
may be, waiver of) the terms of the Finance Documents; and

-146-

--------------------------------------------------------------------------------




(d) the Administrative Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Administrative Agent) arising as a result of its
taking, or failing to take, any actions pursuant to or in connection with this
Clause 36.9.

36.10 Set-off

Upon notice, a Finance Party may set off any matured obligation due from an
Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

37 Notices

37.1  Communications in writing
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by letter,
fax, email or any electronic communication approved by the Administrative Agent
and the Borrower. However, a notice given in accordance with this Clause 37, but
not received on a Business Day or within business hours in the place of receipt,
will only be deemed to be given on the next Business Day.

37.2 Addresses

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Obligor and
each Finance Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:

(a) in the case of each Obligor, that identified with its name in Schedule 1
(The original parties);

(b) in the case of any Finance Party which is a Party, that identified with its
name in Schedule 1 (The original parties); and

(c) in the case of any Finance Party which is not a Party, that identified in
any Finance Document to which it is a party;

or, in each case, any substitute address, email address, fax number, or
department or officer as an Obligor or Finance Party may notify to the
Administrative Agent (or the Administrative Agent may notify to the other
Parties, if a change is made by the Administrative Agent) by not less than five
(5) Business Days' notice.

37.3 Delivery

(a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective when
received in legible form:

(i) if by way of fax, when received in legible form; or

(ii) if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

-147-

--------------------------------------------------------------------------------



and, if a particular department or officer is specified as part of its address
details provided under Clause 37.2 (Addresses), if addressed to that department
or officer.

(b) Any communication or document to be made or delivered to the Administrative
Agent or the Security Agent (as the case may be) will be effective only when
actually received by the Administrative Agent or the Security Agent (as the case
may be) and then only if it is expressly marked for the attention of the
department or officer identified with the Administrative Agent's or the
respective Security Trustee's (as the case may be) signature below (or any
substitute department or officer as the Administrative Agent or the Security
Agent shall specify for this purpose).

(c) Any communication or document made or delivered to the Borrower in
accordance with this clause will be deemed to have been made or delivered to
each of the other Obligors.

(d) All notices from or to an Obligor shall be sent through the Administrative
Agent or the Security Agent (as the case maybe).

37.4 Notification of address and fax number

Promptly upon receipt of notification of an address, email address and fax
number or change of address, email address or fax number pursuant to Clause 37.2
(Addresses) or changing its own address, email address or fax number, the
Administrative Agent shall notify the other Parties.

37.5 Electronic communication

(a) Any communication to be made between the Administrative Agent or the
Security Agent (as the case may be) and a Lender under or in connection with the
Finance Documents may be made by electronic mail or other electronic means, if
the Administrative Agent or the Security Agent (as the case may be) and the
relevant Lender agree that, unless and until notified to the contrary, this is
to be an accepted form of communication and if the relevant parties:

(i) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

(ii) notify each other of any change to their address or any other such
information supplied by them.

(b) Any electronic communication made between the Administrative Agent, the
Security Agent and a Lender will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
to the Administrative Agent or the Security Agent (as the case may be) only if
it is addressed in such a manner as the Administrative Agent shall specify for
this purpose.

37.6 English language

All documents (including notices) provided under or in connection with any
Finance Document shall be:

(a) in English; or

(b) if not in English, and if so required by the Administrative Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

-148-

--------------------------------------------------------------------------------




38 Calculations and certificates

38.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

38.2 Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

38.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Interbank Market differs, in accordance with that market practice.

39 Partial invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

40 Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights or remedies provided by law.

41 Amendments and Waivers

41.1 Required consents

(a) Subject to Clause 41.2 (All Lender matters) and Clause 41.3 (Other
exceptions), any term of the Finance Documents may be amended or waived with the
consent of the Administrative Agent (acting on the instructions of the Required
Lenders) and, if it affects the rights and obligations of the Administrative
Agent or the Security Agent, the consent of the Administrative Agent or the
Security Agent and any such amendment or waiver agreed or given by the
Administrative Agent will be binding on all the Finance Parties.

(b) The Administrative Agent may (or, in the case of the Security Documents,
instruct the Security Agent to) effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 41.

(c) Without prejudice to the generality of Clause 32.7 (Rights and discretions
of the Administrative Agent), the Administrative Agent may engage, pay for and
rely on the services of lawyers in determining the consent level required for
and effecting any amendment, waiver or consent under this Agreement.

-149-

--------------------------------------------------------------------------------




(d) Each Obligor agrees to any such amendment or waiver permitted by this Clause
41 which is agreed to by the Borrower.

41.2 All Lender matters

An amendment, waiver or discharge or release or a consent of, or in relation to,
the terms of any Finance Document that has the effect of changing or which
relates to:

(a) the definition of " Required Lenders" in Clause 1.1 (Definitions);

(b) the definition of "Last Availability Date" in Clause 1.1 (Definitions);

(c) an extension to the date of payment of any amount under the Finance
Documents;

(d) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable or the rate at which they are
calculated;

(e) an increase in, or an extension of, any Commitment or any requirement that a
cancellation of Commitments reduces the Commitments of the Lenders ratably under
the Facility;

(f) a change to the Borrower or any other Obligor;

(g) any provision which expressly requires the consent or approval of all the
Lenders;

(h) Clause 2.3 (Finance Parties' rights and obligations), Clause 35.1 (Payments
to Finance Parties) or this Clause 41;

(i) the order of distribution under Clause 36.5 (Repayment);

(j) the order of distribution under Clause 32.23 (Order of application);

(k) the currency in which any amount is payable under any Finance Document;

(l) an increase in any Commitment or the Total Commitments, an extension of any
period within which the Facility is available for Utilization or any requirement
that a cancellation of Commitments reduces the Commitments ratably;

(m) the nature or scope of the Collateral or the manner in which the proceeds of
enforcement of the Security Documents are distributed; or

(n) the circumstances in which the security constituted by the Security
Documents are permitted or required to be released under any of the Finance
Documents;

shall not be made, or given, without the prior consent of all the Lenders and
K-sure.

41.3 Other exceptions

(a) Amendments to or waivers in respect of the Hedging Contracts may only be
agreed by the relevant Swap Bank.

(b) An amendment or waiver which relates to the rights or obligations of the
Administrative Agent or the Security Agent in their respective capacities as
such (and not just as a Lender) may not be effected without the consent of the
Administrative Agent or the Security Agent (as the case may be).

-150-

--------------------------------------------------------------------------------




(c) Notwithstanding Clauses 41.2 (All Lender matters) and 41.3 (Other
exceptions), the Administrative Agent may make technical amendments to the
Finance Documents arising out of manifest errors on the face of the Finance
Documents, where such amendments would not prejudice or otherwise be adverse to
the interests of any Finance Party without any reference or consent of the
Finance Parties.

41.4                  Releases
Other than as provided in Clause 41.5 (Release of an Upstream Guarantor and of
Upstream Guarantors' right of contribution), except with the approval of all of
the Lenders or for a release which is expressly permitted or required by the
Finance Documents, the Administrative Agent shall not have authority to
authorize the Security Agent to release:

(a) any Collateral from the security constituted by any Security Document; or

(b) any Obligor from any of its guaranty or other obligations under any Finance
Document.

41.5 Release of an Upstream Guarantor and of Upstream Guarantors' right of
contribution

Upon the sale of its Ship in accordance with the terms of this Agreement, the
Upstream Guarantor owning the Ship sold shall be released as a guarantor
hereunder and in respect of its obligations under the other Finance Documents to
which it is a party. Provided that no Event of Default has occurred and is
continuing, or would result therefrom, and that no payment is then due from that
Upstream Guarantor under any of the Finance Documents to which it is a party,
upon the written approval of the Administrative Agent (acting with the consent
of the Required Lenders, such consent not to be unreasonably withheld), such
Upstream Guarantor shall be deemed a retiring guarantor (in such capacity, a
Retiring Upstream Guarantor) and shall cease to be an Upstream Guarantor
hereunder and released from its obligations hereunder and under the other
Finance Documents, and on the date such Retiring Upstream Guarantor ceases to be
an Upstream Guarantor:

(a) that Retiring Upstream Guarantor is released by each other Upstream
Guarantor from any liability (whether past, present or future and whether actual
or contingent) to make a contribution to any other Upstream Guarantor arising by
reason of the performance by any other Upstream Guarantor of its obligations
under the Finance Documents; and

(b) each other Upstream Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Upstream Guarantor.

41.6 Disenfranchisement of Defaulting Lenders

(a) For so long as a Defaulting Lender has any undrawn Commitment, in
ascertaining:

(i) the Required Lenders; or

(ii) whether:

(A) any given percentage (including, for the avoidance of doubt, unanimity) of
the Total Commitments under the Facility; or

(B) the agreement of any specified group of Lenders,

-151-

--------------------------------------------------------------------------------



has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,
that Defaulting Lender's Commitment will be reduced by the amount of its undrawn
Commitment and, to the extent that the reduction results in that Defaulting
Lender's Commitment being zero and it has no participation in the Loan, that
Defaulting Lender shall be deemed not to be a Lender for the purposes paragraphs
41.5(a)(i) and 41.5(a)(ii) (Disenfranchisement of Defaulting Lenders) above.

(b) For the purposes of Clause 41.6(a) (Disenfranchisement of Defaulting
Lenders), the Administrative Agent may assume that the following Lenders are
Defaulting Lenders:

(i) any Lender which has notified the Administrative Agent that it has become a
Defaulting Lender; and

(ii) any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the
Administrative Agent) or the Administrative Agent is otherwise aware that the
Lender has ceased to be a Defaulting Lender.

41.7 Excluded Commitments

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within three (3) Business Days
of that request being made (unless the Borrower and the Administrative Agent
agree to a longer time period in relation to any request):

(a) its Commitment or its participation in the Loan shall not be included for
the purpose of calculating the Total Commitments or the amount of the Loan when
ascertaining whether any relevant percentage (including, for the avoidance of
doubt, unanimity) of Total Commitments or the amount of the Loan has been
obtained to approve that request; and

(b) its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

41.8 Replacement of a Defaulting Lender

(a) The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving two (2) Business Days' prior written notice to the
Administrative Agent and such Lender replace such Lender by requiring such
Lender to (and to the extent permitted by law such Lender shall) assign pursuant
to Clause 30 (Changes to the Lenders) all (and not part only) of its rights
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (a Replacement Lender) selected by the Borrower, which is
acceptable to the Administrative Agent with the consent of the Required Lenders
(other than the Lender the Borrower desire to replace), and which confirms its
willingness to undertake and does undertake all the obligations or all the
relevant obligations of the transferring Lender in accordance with Clause 30
(Changes to the Lenders) for a purchase price in cash payable at the time of
transfer which is either:

(i) in an amount equal to the outstanding principal amount of such Lender's
participation in the outstanding Loan and all accrued interest, Break Costs and
other amounts payable in relation thereto under the Finance Documents; or

-152-

--------------------------------------------------------------------------------




(ii) in an amount agreed between that Defaulting Lender, the Replacement Lender
and the Borrower and which does not exceed the amount described in paragraph (i)
above.

(b) Any assignment by a Defaulting Lender pursuant to this clause shall be
subject to the following conditions:

(i) the Borrower shall have no right to replace the Administrative Agent,
Security Agent or the ECA Agent;

(ii) neither the Administrative Agent nor the Defaulting Lender shall have any
obligation to the Borrower to find a Replacement Lender;

(iii) the assignment must take place no later than three (3) Business Days after
the notice referred to in Clause 41.8(a) (Replacement of a Defaulting Lender)
above;

(iv) in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents;

(v) any requirements under the relevant K-sure Insurance Policy; and

(vi) the Defaulting Lender shall only be obliged to assign its rights pursuant
to Clause 41.8(a) (Replacement of a Defaulting Lender) above once it is
satisfied that it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to that
assignment to the Replacement Lender.

(c) The Defaulting Lender shall perform the checks described in Clause
41.8(b)(v) (Replacement of a Defaulting Lender) above as soon as reasonably
practicable following delivery of a notice referred to in Clause 41.8(a)
(Replacement of a Defaulting Lender) and shall notify the Administrative Agent
and the Borrower when it is satisfied that it has complied with those checks.

41.9 K-sure

Each party to this Agreement agrees that:

(a) K-sure shall not have any obligations or liabilities under this Agreement;

(b) K-sure shall be a third party beneficiary of the terms of this Agreement and
the rights expressed to be for its benefit or exercisable by it under this
Agreement; and

this Agreement may not be amended to affect, limit, modify or eliminate any
rights of K-sure without its prior written consent.

42 Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
-153-

--------------------------------------------------------------------------------

SECTION 11 - GOVERNING LAW AND ENFORCEMENT

43 Governing law

The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.

44 Enforcement

44.1 Submission to jurisdiction; waivers

Any legal action or proceeding with respect to any Finance Document shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
each of the Obligors executing this Agreement hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Agreement shall limit the right
of the Finance Parties to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent a Finance Party determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Finance Documents. The parties hereto (and, to the extent set forth in any other
Finance Document, each other Obligor) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

44.2 Service of process

Each Obligor hereby irrevocably waives personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or otherwise arising out of or
in connection with any Finance Document by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the relevant Obligor
specified in Schedule 1 (The original parties) (and shall be effective when such
mailing shall be effective, as provided therein), or by any means permitted by
applicable law. Each Obligor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

44.3 Non-exclusive jurisdiction

Nothing contained in this Clause 44.3 shall affect the right of any Finance
Party to serve process in any other manner permitted by applicable law or
commence legal proceedings or otherwise proceed against any Obligor in any other
jurisdiction.

44.4 WAIVER OF JURY TRIAL

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER FINANCE DOCUMENTS AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH OBLIGOR
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
AGENT, THE SECURITY AGENT AND THE
-154-

--------------------------------------------------------------------------------



LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER FINANCE DOCUMENT.

45 Patriot Act

Each Lender hereby notifies the Obligors that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56) (the
Patriot Act), it is required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Lender to identify the
Obligors in accordance with the Patriot Act.

46 Pledge to Federal Reserve Banks

Any Lender may at any time pledge all or any portion of its rights under the
Finance Documents including any portion of the Loan to any of the twelve (12)
Federal Reserve Banks organized under section 4 of the Federal Reserve Act, 12
U.S.C. Section 341. No such pledge or enforcement thereof shall release such
Lender from its obligations under any of the Finance Documents.
-155-

--------------------------------------------------------------------------------

Schedule 1
The original parties
Part A
The Borrower
Name:
Dorian LPG Finance LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
963243
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Part B
The Upstream Guarantors
Name:
Comet LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962663
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Corvette LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962466
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Dorian Shanghai LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962640
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Dorian Houston LPG Transport LLC

-156-

--------------------------------------------------------------------------------



Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962641
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Dorian Sao Paulo LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962649
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Concorde LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962864
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Name:
Constellation LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962863
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Ulsan LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962664
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Amsterdam LPG Transport LLC

-157-

--------------------------------------------------------------------------------



Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962642
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Monaco LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962645
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Barcelona LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962643
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Tokyo LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962648
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Dubai LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962646
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Geneva LPG Transport LLC

-158-

--------------------------------------------------------------------------------



Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962647
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Cape Town LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962650
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Commander LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962865
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Explorer LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962682
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902





Name:
Dorian Exporter LPG Transport LLC
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
962683
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
c/o Dorian LPG (USA) LLC
27 Signal Road
Stamford, CT 06902



Part C
-159-

--------------------------------------------------------------------------------



The Facility Guarantor
Name:
Dorian LPG Ltd.
Jurisdiction of formation
Marshall Islands
Registration number (or equivalent, if any)
62405
Registered office
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960
Address for service of process and notices
Dorian LPG Ltd.
Attention: Mr. Ted Young, CFO
27 Signal Road
Stamford, CT 06902



Part D
The Bookrunners
Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
17th Floor, 100 Park Ave
NY 10017, New York, USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM





Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President

-160-

--------------------------------------------------------------------------------




 
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897





Name:
ING Bank N.V., London Branch
Facility Office, address, fax number and attention details for notices
60 London Wall
London, UK EC2M 5TQ
 
Credit Contact/Documentation Contact
Henry Rushton
Associate
+442077675928
Henry.rushton@uk.ing.com
 
Operations Contact
Vilija Crowe/Mark Dasalla
+44 207 767 1688/6633
+44 207767 7324
GB.LDN.DEAL.EXECUTION@uk.ing.com
 





Name:
DVB Bank SE
Facility Office, address, fax number and attention details for notices
Platz der Republik 6, 60325 Frankfurt am Main, Germany
c/o DVB Bank SE (Representative Office Greece)
                        3 Moraitini Street & Palea Leof. Posidonos
                        Delta Paleo Faliro
                        175 61 Athens
                        Greece
 
Fax:                  +30 210 455 7420
 
Attention:          Tanker Group
 
Email:               nikolas.chontzopoulos@dvbbank.com
                        christos.xygkakis@dvbbank.com
 
Copy to:           DVB Bank SE (London Office)
                        Park House
                        16-18 Finsbury Circus
                        London EC2M 7EB
                        United Kingdom
 
Fax:                  +44 207 256 4352
 
Attention:          TM London
 
Email:               tm.london@dvbbank.com
 



-161-

--------------------------------------------------------------------------------



Part E
The Mandated Lead Arrangers
Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
17th Floor, 100 Park Ave
NY 10017, New York, USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax:      +1 917 284 6683
Email:      AABUS_NY_AGENCY@ABNAMRO.COM





Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897





Name:
ING Bank N.V., London Branch
Facility Office, address, fax number and attention details for notices
60 London Wall
London, UK EC2M 5TQ
 

-162-

--------------------------------------------------------------------------------




 
Credit Contact/Documentation Contact
Henry Rushton
Associate
+442077675928
Henry.rushton@uk.ing.com
 
Operations Contact
Vilija Crowe/Mark Dasalla
+44 207 767 1688/6633
+44 207767 7324
GB.LDN.DEAL.EXECUTION@uk.ing.com
 





Name:
DVB Bank SE
Facility Office, address, fax number and attention details for notices
Platz der Republik 6, 60325 Frankfurt am Main, Germany
c/o DVB Bank SE (Representative Office Greece)
                        3 Moraitini Street & Palea Leof. Posidonos
                        Delta Paleo Faliro
                        175 61 Athens
                        Greece
 
Fax:                  +30 210 455 7420
 
Attention:          Tanker Group
 
Email:               nikolas.chontzopoulos@dvbbank.com
                        christos.xygkakis@dvbbank.com
 
Copy to:           DVB Bank SE (London Office)
                        Park House
                        16-18 Finsbury Circus
                        London EC2M 7EB
                        United Kingdom
 
Fax:                  +44 207 256 4352
 
Attention:          TM London
 
Email:               tm.london@dvbbank.com
 



Name:
Deutsche Bank AG, Hong Kong Branch
Facility Office, address, fax number and attention details for notices
Facility Office (and for credit matters)
 
Address: Structured Trade and Export Finance
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail:
edward-sl.hui@db.com /
gladys.choi@db.com /
ken-ks.cheng@db.com /
david.cham@db.com

-163-

--------------------------------------------------------------------------------




 
Gordon.boehm@db.com
 
Attention: Edward Hui (STEF Hong Kong)
 
For Operational Matters:
 
Address: Loan Operations
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail: dbhk.loan-ops@db.com
Attention: Anson Chan and Felix Shum
 
With a copy to:
edward-sl.hui@db.com
gladys.choi@db.com
ken-ks.cheng@db.com
david.cham@db.com



Name:
Banco Santander, S.A.
Facility Office, address, fax number and attention details for notices
Remedios Cantalapiedra Villafranca / José Luis Diaz Cassou
Global Trade Middle Office & European Branches
Global Banking & Markets
 
Ciudad Grupo Santander
Edif. Encinar – planta 2
28660 Boadilla del Monte (Madrid) Spain
Tel. (34) 91 289 1389 / 1370
Fax (34) 91 257 1682
Móvil (+34) 615 900 232 / (+34) 615 906 213
E-mail: rcantalapiedra@gruposantander.com /  joldiaz@gruposantander.com



Name:
The Export-Import Bank of Korea
Facility Office, address, fax number and attention details for notices
BIFC 20th floor, Munhyeongeumyung-ro 40 Nam-gu,
Busan 608-828
Republic of Korea
Attention : Woonsung Yang
Telephone No.:+82-51-922-8826
Fax :  +82-51-922-8849
E-mail :
wsyang@koreaexim.go.kr
jhpark@koreaexim.go.kr



Part F
The Commercial Lenders
Name:
ABN AMRO Capital USA LLC

-164-

--------------------------------------------------------------------------------



Facility Office, address, fax number and attention details for notices
17th Floor, 100 Park Ave
NY 10017, New York, USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax:      +1 917 284 6683
Email:      AABUS_NY_AGENCY@ABNAMRO.COM





Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897



Name:
Commonwealth Bank of Australia, New York Branch
Facility Office, address, fax number and attention details for notices
Level 17, 599 Lexington Avenue,
New York NY 10022
 
Credit Contact
James Miller
Executive Director, Structured Asset Finance
+1 212 848 9213
millej@cba.com.au
cc: erik.doebler@cba.com.au
cc: luke.copley@cba.com.au

-165-

--------------------------------------------------------------------------------




 
 
Operations Contact
Teresa Costa
Operations Officer
+1 212 848 9301
NY_LoanAdmin@cba.com.au
lucianna.li@cba.com.au
Documentation Contact
Erik Doebler
Associate Director – Structured Asset Finance
+1 212 848 9354
erik.doebler@cba.com.au
deborah.tan@cba.com.au





Name:
ING Bank N.V., London Branch
Facility Office, address, fax number and attention details for notices
60 London Wall
London, UK EC2M 5TQ
 
Credit Contact/Documentation Contact
Henry Rushton
Associate
+442077675928
Henry.rushton@uk.ing.com
 
Operations Contact
Vilija Crowe/Mark Dasalla
+44 207 767 1688/6633
+44 207767 7324
GB.LDN.DEAL.EXECUTION@uk.ing.com
 



-166-

--------------------------------------------------------------------------------



Name:
DVB Bank SE
Facility Office, address, fax number and attention details for notices
Platz der Republik 6, 60325 Frankfurt am Main, Germany
c/o DVB Bank SE (Representative Office Greece)
                        3 Moraitini Street & Palea Leof. Posidonos
                        Delta Paleo Faliro
                        175 61 Athens
                        Greece
 
Fax:                  +30 210 455 7420
 
Attention:          Tanker Group
 
Email:               nikolas.chontzopoulos@dvbbank.com
                        christos.xygkakis@dvbbank.com
 
Copy to:           DVB Bank SE (London Office)
                        Park House
                        16-18 Finsbury Circus
                        London EC2M 7EB
                        United Kingdom
 
Fax:                  +44 207 256 4352
 
Attention:          TM London
 
Email:               tm.london@dvbbank.com
 





Part G
The KEXIM Lenders


Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
17th Floor, 100 Park Ave
NY 10017, New York, USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax:      +1 917 284 6683
Email:      AABUS_NY_AGENCY@ABNAMRO.COM





Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President

-167-

--------------------------------------------------------------------------------




 
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897





Name:
Deutsche Bank AG, Hong Kong Branch
Facility Office, address, fax number and attention details for notices
Facility Office (and for credit matters)
 
Address: Structured Trade and Export Finance
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail:
edward-sl.hui@db.com /
gladys.choi@db.com /
ken-ks.cheng@db.com /
david.cham@db.com
Gordon.boehm@db.com
 
Attention: Edward Hui (STEF Hong Kong)
 
For Operational Matters:
 
Address: Loan Operations
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail: dbhk.loan-ops@db.com
Attention: Anson Chan and Felix Shum
 
With a copy to:
edward-sl.hui@db.com
gladys.choi@db.com

-168-

--------------------------------------------------------------------------------




 
ken-ks.cheng@db.com
david.cham@db.com





Name:
Santander Bank, N.A.
Facility Office, address, fax number and attention details for notices
Facility Office and Credit Related Matters Office:
45 East 53rd Street. 10005 New York
 
Contacts:
Name: Suzanne Hamzah
Tel: 212-297-2901
Email: shamzah@santander.us
 
Name: Pasquale Bellini
Tel: 212-350-3596
Email: pbellini@santander.us
 
Name: Beatriz de la Mata
Telf: (1) 212 297 2942
Email: bdelamata@santander.us
 
Name: Aidan Lanigan
Telf: (1) 212 692 2547
Email: alanigan@santander.us
 
Operations Contact Information:
 
Name: Amanda Ray
Title: COML Ops Ld Specialist
Address: 601 Penn Street, Reading, PA 19601
Telephone: 610-378-6840
Facsimile: 610-378-6715
E-Mail Addresses: Participations@santander.us
 
With copy to:
shamzah@santander.us
pbellini@santander.us
bdelamata@santander.us
chelwig@santander.us





Name:
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main
Facility Office, address, fax number and attention details for notices
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main
Platz der Republik
60265 Frankfurt am Main
Germany
Attention: F/SFTE Steffen Philipp
Telephone No.: +49 7447 4958
Facsimile No.: + 49 7447 2180 and
+49 69 7447 99346
Email address: steffen.philipp@dzbank.de, marie.luise.madej@dzbank.de,
simone.kraffzik@dzbank.de, Laura.Emge@dzbank.de

-169-

--------------------------------------------------------------------------------



Part H
KEXIM
Name:
The Export-Import Bank of Korea
Facility Office, address, fax number and attention details for notices
BIFC 20th floor, Munhyeongeumyung-ro 40 Nam-gu,
Busan 608-828
Republic of Korea
Attention : Woonsung Yang/Junhyun Park
Telephone No.:+82-51-922-8826/8827
Fax :  +82-51-922-8849
E-mail :
wsyang@koreaexim.go.kr
jhpark@koreaexim.go.kr



Part I
The K-sure Lenders


Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
17th Floor, 100 Park Ave
NY 10017, New York, USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax:      +1 917 284 6683
Email:      AABUS_NY_AGENCY@ABNAMRO.COM





Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact

-170-

--------------------------------------------------------------------------------




 
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897





Name:
ING Bank N.V., London Branch
Facility Office, address, fax number and attention details for notices
60 London Wall
London, UK EC2M 5TQ
 
Credit Contact/Documentation Contact
Henry Rushton
Associate
+442077675928
Henry.rushton@uk.ing.com
 
Operations Contact
Vilija Crowe/Mark Dasalla
+44 207 767 1688/6633
+44 207767 7324
GB.LDN.DEAL.EXECUTION@uk.ing.com
 





Name:
Deutsche Bank AG, Hong Kong Branch
Facility Office, address, fax number and attention details for notices
Facility Office (and for credit matters)
 
Address: Structured Trade and Export Finance
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail:
edward-sl.hui@db.com /
gladys.choi@db.com /
ken-ks.cheng@db.com /
david.cham@db.com
Gordon.boehm@db.com
 
Attention: Edward Hui (STEF Hong Kong)
 
For Operational Matters:
 
Address: Loan Operations
Deutsche Bank AG, Hong Kong Branch
Level 52, International Commerce Centre
1 Austin Road West, Kowloon, Hong Kong
 
Fax: +852 2203 7241
E-mail: dbhk.loan-ops@db.com

-171-

--------------------------------------------------------------------------------




 
Attention: Anson Chan and Felix Shum
 
With a copy to:
edward-sl.hui@db.com
gladys.choi@db.com
ken-ks.cheng@db.com
david.cham@db.com





Name:
Santander Bank, N.A.
Facility Office, address, fax number and attention details for notices
Facility Office and Credit Related Matters Office:
45 East 53rd Street. 10005 New York
 
Contacts:
Name: Suzanne Hamzah
Tel: 212-297-2901
Email: shamzah@santander.us
 
Name: Pasquale Bellini
Tel: 212-350-3596
Email: pbellini@santander.us
 
Name: Beatriz de la Mata
Telf: (1) 212 297 2942
Email: bdelamata@santander.us
 
Name: Aidan Lanigan
Telf: (1) 212 692 2547
Email: alanigan@santander.us
 
Operations Contact Information:
 
Name: Amanda Ray
Title: COML Ops Ld Specialist
Address: 601 Penn Street, Reading, PA 19601
Telephone: 610-378-6840
Facsimile: 610-378-6715
E-Mail Addresses: Participations@santander.us
 
With copy to:
shamzah@santander.us
pbellini@santander.us
bdelamata@santander.us
chelwig@santander.us



Part J
The Swap Banks
Name:
ABN AMRO Bank N.V.
Facility Office, address, fax number and attention details for notices
Address for Notices
ABN AMRO Securities USA
100 Park Avenue, 17th Floor
New York, NY 10017

-172-

--------------------------------------------------------------------------------




 
 
Attention: MacGregor Stockdale
Email: macgregor.stockdale@abnamro.com
Telephone: +1 917 284 6738
 
Booking Office
ABN AMRO N.V.
Gustav Mahlerlaan 10
1082 PP Amsterdam
The Netherlands



Name:
Citigroup Global Markets Inc.
Facility Office, address, fax number and attention details for notices
390 Greenwich Street
New York, NY
10013
 
Attention: Kevin Sarver
kevin.sarver@citi.com
+1-212-723-6566
 



Name:
ING Capital Markets LLC
Facility Office, address, fax number and attention details for notices
1325 Avenue of the Americas
New York, New York 10019
 
Attention: Legal Department-Documentation Unit
Telephone: (646) 424-6000
 



Name:
Commonwealth Bank of Australia, New York Branch
Facility Office, address, fax number and attention details for notices
Level 17, 599 Lexington Avenue
New York NY 10022
 
Attention: Max Gundy / John Kautz
Fax: +1 212 336 7758
Email: andrew.gundy@cba.com.au / john.kautz@cba.com.au
Cc: millej@cba.com.au



Name:
The Export-Import Bank of Korea
Facility Office, address, fax number and attention details for notices
38 Eunhaengro,  Yeongdeungpogu, Seoul, Republic of Korea, 150-996
Global Markets Dept.
82-2-3779-6458
Email: swap_settlement@koreaexim.go.kr / legend@koreaexim.go.kr



Name:
DVB Bank SE
Facility Office, address, fax number and attention details
Platz der Republik 6
60325 Frankfurt am Main

-173-

--------------------------------------------------------------------------------



for notices
Federal Republic of Germany
Attention:                   Manager Group Treasury Service
Facsimile No.:           +49 69 97 504 581
Telephone No.:         +49 69 97 504 247



Part K


The Administrative Agent
Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
ABN AMRO Capital USA LLC
100 Park Ave, 17th Floor,
New York, NY 10017 USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA



Part L
The Security Agent
Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
100 Park Ave, 17th Floor,
New York, NY 10017 USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA



Part M
The Global Coordinator
Name:
ABN AMRO Capital USA LLC
Facility Office, address, fax number and attention details for notices
ABN AMRO Capital USA LLC
100 Park Ave, 17th Floor,
New York, NY 10017 USA
Attention:  Ryan Masajo / Wudasse Zaudou
Telephone: +1 917 284 6975/6915
Fax: +1 917 284 6683
Email: AABUS_NY_AGENCY@ABNAMRO.COM NY 10017 USA



Part N
The ECA Agent
Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 

-174-

--------------------------------------------------------------------------------




 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897



Part O
The ECA Coordinator
Name:
Citibank N.A., London Branch
Facility Office, address, fax number and attention details for notices
Citibank International Limited Poland Branch
on behalf of Citibank NA London
Loans Operations Department
7/9 Traugutta str., 1st Floor,
 00-985 Warsaw
Poland
 
Group Email Address – cibuk.loans@citi.com
Fax – 0044 207 655 2380
 
Credit Contact
Meghan O'Connor
Vice President
meghan.oconnor@citi.com
+1 (212) 816-8557
 
Operations Contact
Kara Catt
kara.catt@citi.com
+44 20 7986 4824
 
Romina Coates

-175-

--------------------------------------------------------------------------------




 
romina.coates@citi.com
+44 20 7986 5017
 
Documentation Contact
Frithiof Wilhelmsen
Vice President
frithiof.wilhelmsen@citi.com
+44 20 7986 2216
 
Marieve Gauthier
Vice President
marieve.gauthier@citi.com
+1 (212) 816-2897



-176-

--------------------------------------------------------------------------------

Schedule 2
Ship information
Ship 1


Vessel Name
COMET
Owner/Upstream Guarantor:
Comet LPG Transport LLC
Shipyard
Hyundai Heavy Industries Co., Ltd., Ulsan, Korea
Hull Number
2656
Date and Description of Shipbuilding Contract:
Shipbuilding Contract, dated April 29, 2013, made between SEACOR LPG I LLC, as
buyer ("Original Buyer") and Hyundai Heavy Industries Co., Ltd., as builder
("Builder"), as novated by a Novation Agreement dated July 25, 2014 made by and
between Original Buyer, Builder, and Comet LPG Transport LLC, as new Buyer
Delivery Date
July 25, 2014
Delivered Price:
$73,310,000
Age Adjusted Delivered Price:
$69,775,411
Flag State:
Bahamas
Port of Registry:
Nassau
Official Number:
7000664
Classification:
 
+A1 (E)
Classification Society:
American Bureau of Shipping
Major Casualty Amount:
$1,000,000



Ship 2


Vessel Name
CORVETTE
Owner/Upstream Guarantor:
Corvette LPG Transport LLC
Shipyard
Hyundai Heavy Industries Co., Ltd., Ulsan, Korea
Hull Number
2658
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 12, 2013, as amended by an Addendum No. 1, made
between Corvette LPG Transport LLC, as buyer, and Hyundai Heavy Industries Co.,
Ltd., as builder
Delivery Date
January 2, 2015
Delivered Price:
$77,090,000
Age Adjusted Delivered Price:
$75,835,758
Flag State:
Bahamas
Port of Registry:
Nassau
Official Number:
7000668

-177-

--------------------------------------------------------------------------------



Classification:
 
+A1 (E)
Classification Society:
American Bureau of Shipping
Major Casualty Amount:
$1,000,000



Ship 3


Vessel Name
COUGAR
Owner/Upstream Guarantor:
Dorian Shanghai LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S749
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder ("Builder") and STI Shanghai Shipping
Company Limited, as buyer ("Original Buyer"), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Shanghai LPG Transport LLC, as new buyer
Scheduled Delivery Date
April 2015
Delivered Price:
$75,420,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 4


Vessel Name
COBRA
Owner/Upstream Guarantor:
Dorian Houston LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S750
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder ("Builder"), and STI Houston Shipping
Company Limited, as buyer ("Original Buyer"), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Houston LPG Transport LLC, as new buyer.
Scheduled Delivery Date
April 2015
Delivered Price:
$75,420,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-178-

--------------------------------------------------------------------------------

Ship 5


Vessel Name
CONTINENTAL
Owner/Upstream Guarantor:
Dorian Sao Paulo LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S753
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated October 18, 2013, as amended and supplemented by the
Addendum No. 1 dated October 18, 2013 and the Amendment Agreement No. 1 dated
October 31, 2013, made between Hyundai Samho Heavy Industries Co., Ltd., as
builder ("Builder"), and STI Sao Paulo Shipping Company Limited, as buyer
("Original Buyer"), and as further novated by a Novation Agreement dated
November 20, 2013 made by and between Builder, Original Buyer, and Dorian Sao
Paulo LPG Transport LLC, as new buyer
Scheduled Delivery Date
June 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 6


Vessel Name
CONCORDE
Owner/Upstream Guarantor:
Concorde LPG Transport LLC
Shipyard
Hyundai Heavy Industries Co., Ltd., Ulsan, Korea
Hull Number
2660
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Concorde LPG Transport LLC, as buyer, and Hyundai Heavy Industries
Co., Ltd., as builder
Scheduled Delivery Date
June 2015
Delivered Price:
$77,360,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-179-

--------------------------------------------------------------------------------

Ship 7


Vessel Name
CONSTELLATION
Owner/Upstream Guarantor:
Constellation LPG Transport LLC
Shipyard
Hyundai Heavy Industries Co., Ltd., Ulsan, Korea
Hull Number
2661
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Constellation LPG Transport LLC, as buyer , and Hyundai Heavy
Industries Co., Ltd., as builder
Scheduled Delivery Date
September 2015
Delivered Price:
$73,400,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 8


Vessel Name
CONSTITUTION
Owner/Upstream Guarantor:
Dorian Ulsan LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S755
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 25, 2013, made between Hyundai Samho Heavy
Industries Co., Ltd., as builder ("Builder") and STI Ulsan Shipping Company
Limited, as buyer ("Original Buyer"), as novated by a Novation Agreement dated
November 20, 2013, made by and between Builder, Original Buyer, and Dorian Ulsan
LPG Transport LLC, as new buyer
Scheduled Delivery Date
June 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-180-

--------------------------------------------------------------------------------

Ship 9


Vessel Name
COMMODORE
Owner/Upstream Guarantor:
Dorian Amsterdam LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S751
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder ("Builder"), and STI Amsterdam Shipping
Company Limited, as buyer ("Original Buyer"), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Amsterdam LPG Transport LLC, as new buyer
Scheduled Delivery Date
July 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 10


Vessel Name
CHEYENNE
Owner/Upstream Guarantor:
Dorian Monaco LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S756
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 25, 2013, made between Hyundai Samho Heavy
Industries Co., Ltd., as builder ('Builder") and STI Monaco Shipping Company
Limited, as buyer ("Original Buyer"), as novated by a Novation Agreement dated
November 20, 2013, made by and between Builder, Original Buyer, and Dorian
Monaco LPG Transport LLC, as new buyer
Scheduled Delivery Date
October 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-181-

--------------------------------------------------------------------------------

Ship 11


Vessel Name
CLERMONT
Owner/Upstream Guarantor:
Dorian Barcelona LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S752
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated July 22, 2013, as amended and supplemented by the
Amendment Agreement No. 1 dated September 3, 2013, made between Hyundai Samho
Heavy Industries Co., Ltd., as builder ("Builder"), and STI Barcelona Shipping
Company Limited, as buyer ("Original Buyer"), and as further novated by a
Novation Agreement dated November 20, 2013 made by and between Builder, Original
Buyer, and Dorian Barcelona LPG Transport LLC, as new buyer
Scheduled Delivery Date
October 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 12


Vessel Name
COPERNICUS
Owner/Upstream Guarantor:
Dorian Tokyo LPG Transport LLC
Shipyard
Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea
Hull Number
2338
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder ("Builder") and STI Tokyo Shipping
Company Limited, as buyer ("Original Buyer"), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Tokyo LPG Transport LLC, as new buyer
Scheduled Delivery Date
November 2015
Delivered Price:
$77,460,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-182-

--------------------------------------------------------------------------------

Ship 13


Vessel Name
CRESQUES
Owner/Upstream Guarantor:
Dorian Dubai LPG Transport LLC
Shipyard
Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea
Hull Number
2336
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder ("Builder") and STI Dubai Shipping
Company Limited, as buyer ("Original Buyer"), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Dubai LPG Transport LLC, as new buyer
Scheduled Delivery Date
August 2015
Delivered Price:
$77,460,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 14


Vessel Name
CRATIS
Owner/Upstream Guarantor:
Dorian Geneva LPG Transport LLC
Shipyard
Daewoo Shipbuilding & Marine Engineering Co., Ltd., Okpo, Korea
Hull Number
2337
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated August 1, 2013, made between Daewoo Shipbuilding &
Marine Engineering Co., Ltd., as builder ("Builder") and STI Geneva Shipping
Company Limited, as buyer ("Original Buyer"), as novated by a Shipbuilding
Contract Novation Agreement dated December 18, 2013, made by and between
Builder, Original Buyer, and Dorian Geneva LPG Transport LLC, as new buyer
Scheduled Delivery Date
October 2015
Delivered Price:
$77,460,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-183-

--------------------------------------------------------------------------------

Ship 15


Vessel Name
CHAPARRAL
Owner/Upstream Guarantor:
Dorian Cape Town LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S754
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated October 18, 2013, as amended and supplemented by the
Addendum No. 1 dated October 18, 2013 and the Amendment Agreement No. 1 dated
October 31, 2013, made between Hyundai Samho Heavy Industries Co., Ltd., as
builder ("Builder"), and STI Cape Town Shipping Company Limited, as buyer
("Original Buyer"), as further novated by a Novation Agreement dated November
20, 2013 made by and between Builder, Original Buyer, and Dorian Cape Town LPG
Transport LLC, as new buyer
Scheduled Delivery Date
November 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 16


Vessel Name
COMMANDER
Owner/Upstream Guarantor:
Commander LPG Transport LLC
Shipyard
Hyundai Heavy Industries Co., Ltd., Ulsan, Korea
Hull Number
2662
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated February 21, 2014, as amended by an Addendum No. 1,
made between Commander LPG Transport LLC, as buyer, and Hyundai Heavy Industries
Co., Ltd., as builder
Scheduled Delivery Date
December 2015
Delivered Price:
$73,400,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



-184-

--------------------------------------------------------------------------------

Ship 17


Vessel Name
CHALLENGER
Owner/Upstream Guarantor:
Dorian Explorer LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S757
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated November 20, 2013, as amended by an Addendum No. 1,
made between Dorian Explorer LPG Transport LLC, as buyer, and Hyundai Samho
Heavy Industries Co., Ltd., as builder
Scheduled Delivery Date
December 2015
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000



Ship 18


Vessel Name
CARAVEL
Owner/Upstream Guarantor:
Dorian Exporter LPG Transport LLC
Shipyard
Hyundai Samho Heavy Industries Co., Ltd., Samho, Korea
Hull Number
S758
Date and Description of Shipbuilding Contract:
Shipbuilding Contract dated November 20, 2013, as amended by an Addendum No. 1,
made between Dorian Exporter LPG Transport LLC, as buyer, and Hyundai Samho
Heavy Industries Co., Ltd., as builder
Scheduled Delivery Date
January 2016
Delivered Price:
$75,440,000 plus Contingent Extras
Major Casualty Amount:
$1,000,000





-185-

--------------------------------------------------------------------------------



Schedule 3
Conditions precedent


Part 1
Conditions precedent to Closing Date
1.            Original Obligors' corporate documents

(a) A copy of the Constitutional Documents of each Original Obligor.

(b) A copy of a resolution of the board of directors and/or managers, members or
managing members, as applicable, of each Original Obligor (or any committee of
such board empowered to approve and authorize the following matters):

(i) approving the terms of, and the transactions contemplated by, the Finance
Documents and any Charter Documents (to the extent that they are in place) (the
"Relevant Documents" and each a "Relevant Document") to which it is a party and
resolving that it execute the Relevant Documents;

(ii) authorizing a specified person or persons to execute the Relevant Documents
on its behalf; and

(iii) authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including, if relevant, any Utilization
Request) to be signed and/or dispatched by it under or in connection with the
Relevant Documents to which it is a party.

(c) If applicable, a copy of a resolution of the board of directors and/or
managers, managing members or members, as applicable, of the relevant company,
establishing any committee referred to in paragraph (b) above and conferring
authority on that committee.

(d) A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above, who will sign any Relevant Document, and a
copy of each such person's passport or other government identification.

(e) A copy of a resolution signed by all the holders of the issued shares and/or
membership interests in each Upstream Guarantor and the Borrower, approving the
terms of, and the transactions contemplated by, the Relevant Documents to which
such Upstream Guarantor and the Borrower is a party (if required).

(f) A certificate of each Original Obligor (signed by an officer, member or
manager as applicable) confirming that borrowing or guaranteeing or securing, as
appropriate, the Commitment would not cause any borrowing, guaranteeing or
similar limit binding on any Original Obligor to be exceeded.

(g) A certified copy of any power of attorney under which any person is to
execute any of the Relevant Documents on behalf of any Original Obligor.

(h) A certificate of an authorized signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part of this
Schedule is correct, complete and in full force and effect as at a date no
earlier than the Closing Date and that any such resolutions or power of attorney
have not been revoked.

-186-

--------------------------------------------------------------------------------




(i) A certificate of good standing with respect to each Original Obligor, issued
in the 30 days prior to the Closing Date.

2.            Legal opinions

(a) A legal opinion of counsel to the Obligors addressed to the Finance Parties
and K-sure on matters of New York law, substantially in the form approved by all
the Lenders prior to signing this Agreement and subject to the Required Lenders'
instructions.

(b) A legal opinion of counsel to the Obligors addressed to the Finance Parties
and K-sure in each jurisdiction in which an Obligor is incorporated or formed,
substantially in the form approved by all the Lenders prior to signing this
Agreement and subject to the Required Lenders' instructions.

(c) Any and all other legal opinions that may be required by the Lenders,
subject to the Required Lenders' instructions.

3.            Other documents and evidence

(a) A copy of any other authorization or other document, opinion or assurance
which the Administrative Agent considers to be reasonably necessary (if it has
notified the Borrower accordingly) and subject to the Required Lenders'
instructions in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

(b) The Original Financial Statements.

(c) Evidence that the fees, commissions, costs and expenses then due from the
Obligors pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have
been paid or will be paid by the Utilization Date.

(d) A list identifying all litigation, arbitration or administrative, regulatory
or criminal proceedings or investigations (if any) of, or before, any court,
arbitral body or agency which have, to the best of any Obligor's knowledge and
belief having made due and careful inquiries, been started against the Facility
Guarantor.

4.            Subordination
Evidence that any indebtedness of the Borrower incurred pursuant to any
shareholder or member loan(s) has been subordinated in all respects to the
Borrower's obligations under the Finance Documents, in the form set out in
Schedule 6 (Form of Subordination Letter).
5.            "Know your customer" information
Such documentation and information as the Administrative Agent may reasonably
request to comply with "know your customer" or similar identification
procedures, anti-corruption rules and regulations and anti-money laundering
rules and regulations, including the Patriot Act, under all laws and regulations
applicable to the Finance Parties.
6.            Executed Documents

(a) This Agreement.

(b) A Guaranty from each Guarantor.

-187-

--------------------------------------------------------------------------------




(c) Evidence that any Account required to be established under Clause 25 (Bank
accounts) has been opened and established, that any Account Security in respect
of each such Account has been executed and delivered by the relevant Account
Holder in favor of the Security Agent and that any notice required to be given
to an Account Bank under that Account Security has been given to it and
acknowledged by it in the manner required by that Account Security and that an
amount has been credited to it.

(d) The Share Security, together with all letters, transfers, certificates and
other documents required to be delivered under the Share Security.

(e) Copies of the Shipbuilding Contracts.



-188-

--------------------------------------------------------------------------------

Part 2
Conditions precedent to each Utilization Date
1.            Corporate documents

(a) A certificate of an authorized signatory of the Borrower certifying that
each copy document relating to it specified in Part 1 of this Schedule remains
correct, complete and in full force and effect as at a date no earlier than a
date approved for this purpose and that any resolutions or power of attorney
referred to in Part 1 of this Schedule in relation to it have not been revoked
or amended.

(b) A certificate of an authorized signatory of each other Obligor which is
party to any of the Original Security Documents required to be executed at or
before the relevant Utilization Date certifying that each copy document relating
to it specified in Part 1 of this Schedule remains correct, complete and in full
force and effect as at a date no earlier than a date approved for this purpose
and that any resolutions or power of attorney referred to in Part 1 of this
Schedule in relation to it have not been revoked or amended.

(c) A certificate of an authorized signatory of each Obligor certifying that the
representations and warranties of such Obligor in this Agreement and/or any
other Finance Document is true and correct as of the Delivery Date, except to
the extent such representation or warranty relates to an earlier date, in which
case such representation or warranty shall have been true as of such earlier
date.

(d) A certificate of good standing with respect to the relevant Upstream
Guarantor who will be the Owner of the Ship being financed in the relevant
Advance, issued in the 30 days prior to the Utilization Date.

2.            Initial Valuations
Initial Valuations in respect of the relevant Ship obtained and determined in
accordance with Clause 24 (Minimum security value).
3.            Fees and expenses
Evidence that the fees, commissions, costs and expenses that are due from the
Obligors pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses)
(including, but not limited to, the KEXIM Premium and the K-sure Premium) have
been paid or will be paid by the relevant Utilization Date (provided that in
case any fees, commissions, costs and expenses have been paid on the first
Utilization Date and evidence has been produced to that effect, this condition
precedent shall be considered as satisfied for the purposes of future Advances).
4.            No Default
No Default has occurred and is continuing under the Facility Documents or will
occur following the making of the relevant Utilization.
5.            Payments to Shipyard
Evidence satisfactory to the Administrative Agent that all payments due to the
respective Shipyard have been made and that the Shipyard does not have any lien
against the Ship.
-189-

--------------------------------------------------------------------------------



6.            Ownership of Entities

(a) A certificate of the Borrower (signed by an officer, member or manager as
applicable), confirming that each of the Upstream Guarantors is 100% legally and
beneficially owned by the Borrower.

(b) A certificate of the Facility Guarantor (signed by a director, officer or
manager as applicable), confirming that the Borrower is 100% legally and
beneficially owned by the Facility Guarantor.

7.            Establishment of Accounts
Each of the Accounts has been duly established, continues to remain open, is
subject to an Account Security in full force and effect, and, if applicable, has
been funded to its then-required balance (including, without limitation, in the
case of the Earnings Account holding the Liquidity Reserve Required Balance, the
amount standing to the credit of the such Earnings Account on the date of the
relevant Advance is at least equal to the Liquidity Reserve Required Balance
immediately after the Advance is made).
8.            No Material Adverse Change
In the determination of the Required Lenders, no Material Adverse Change has
occurred.
9.            Contingent Extras
Evidence of Contingent Extras for the relevant Ship acceptable to the
Administrative Agent.
10.            K-sure Insurance Policy
The K-sure Insurance Policy in respect of the relevant Advance, in full force
and effect as at the date of the Advance.
11.        KEXIM Guarantee
The executed KEXIM Guarantee, provided that such document has not already been
provided to the Administrative Agent pursuant to a prior Advance.




-190-

--------------------------------------------------------------------------------

Part 3
Conditions precedent to each Release Date


1.        Security

(a) The Mortgage in respect of the relevant Ship, each duly executed by the
relevant Upstream Guarantor, as applicable.

(b) The General Assignment in respect of the relevant Ship, each duly executed
by the relevant Upstream Guarantor, as applicable.

(c) The Charter Assignment duly executed by the relevant Upstream Guarantor if
applicable.

(d) The Manager's Undertaking and Subordinations duly executed by the relevant
parties.

(e) Duly executed notices of assignment and acknowledgments of those notices as
required by any of the above Security Documents (using commercially reasonable
efforts, if applicable).

(f) The Hedging Contract Security in respect of the Hedging Contracts (if any)
entered into with the Swap Bank(s).

2.        Legal opinions

(a) A legal opinion of counsel to the Obligors addressed to the Finance Parties
and K-sure on matters of New York law, substantially in the form approved by all
the Lenders prior to signing this Agreement and subject to the Required Lenders'
instructions.

(b) A legal opinion of counsel to the Obligors addressed to the Finance Parties
and K-sure in each jurisdiction in which an Obligor is incorporated or formed
and/or which is or is to be the Flag State of the relevant Ship, substantially
in the form approved by all the Lenders prior to signing this Agreement and
subject to the Required Lenders' instructions.

(c) A legal opinion of counsel to the Lenders addressed to the KEXIM Lenders and
K-sure Lenders on matters of Korean law, substantially in the form approved by
the KEXIM Lenders  and the K-sure Lenders prior to signing this Agreement and
subject to the Required Lenders' instructions.

(d) A legal opinion of counsel to the Lenders addressed to the KEXIM Lenders and
the ECA Agent on matters of New York law with respect to the KEXIM Guarantee,
substantially in the form approved by the KEXIM Lenders prior to signing this
Agreement and subject to the Required Lenders' instructions.

(e) Any and all other legal opinions that may be required by the Lenders,
subject to the Required Lenders' instructions.

3.        Transfer of Ship Ownership
True and complete copies of all documentation evidencing the transfer of
ownership in each Ship to the relevant Upstream Guarantor not already owning
such a Ship (including without limitation, the bill of sale, the protocol of
delivery and acceptance, the builder's certificate (if applicable), the
certificate of non-registration (if applicable), the certificate of freedom from
encumbrances other than the Mortgage in favor of the Security Agent).
-191-

--------------------------------------------------------------------------------



4.        Delivery and registration of Ship
Evidence that the relevant Ship:

(a) is legally and beneficially owned by the relevant Upstream Guarantor and
registered in the name of the relevant Upstream Guarantor through the relevant
Registry as a ship under the laws and flag of the relevant Flag State and that
such Ship is free of any Security Interest (other than Permitted Security
Interests);

(b) is classed with the relevant Classification free of all overdue conditions
of class of the relevant Classification Society;

(c) is insured in the manner required by the Finance Documents;

(d) if applicable, has been delivered, and accepted for service, under its Long
Term Charter (with a certified true copy of such Long Term Charter being
delivered to the Administrative Agent);

(e) if applicable, is free of any other charter commitment which would require
approval under the Finance Documents; and

(f) any prior registration (other than through the relevant Registry in the
relevant Flag State) of the relevant Ship has been or will (within such period
as may be approved) be cancelled.

5.        Mortgage registration
Evidence that the Mortgage has been registered against the Ship through the
relevant Registry under the laws and flag of the relevant Flag State.
6.        Insurance
In relation to the Ship's Insurances:

(a) an insurance opinion (in accordance with Clause 23.15 (Insurance
correspondence)) for the first Ship to be delivered after the date of this
Agreement; provided that if the insurance arrangements for the remaining Ships
are the same as for the first Ship to be delivered after the date of this
Agreement, no further insurance reports will be provided;

(b) evidence that such Insurances have been placed in accordance with Clause 23
(Insurance) and details of such Insurances provided no later than 7 days prior
to Delivery; and

(c) evidence that approved brokers, insurers and/or associations have issued or
will issue letters of undertaking in favor of the Finance Parties in an approved
form in relation to the Insurances.

7.        ISM and ISPS Code
Copies of:

(a) the document of compliance issued in accordance with the ISM Code to the
person who is the operator of the Ship for the purposes of that code;

(b) the safety management certificate in respect of the Ship issued in
accordance with the ISM Code to be delivered within five (5) days after the
Utilization Date;

-192-

--------------------------------------------------------------------------------




(c) the international ship security certificate in respect of the Ship issued
under the ISPS Code to be delivered within five (5) days after the Utilization
Date; and

(d) if so requested by the Administrative Agent, any other certificates issued
under any applicable code required to be observed by the Ship or in relation to
its operation under any applicable law.

8.        Environmental matters
Copies of the relevant Ship's certificate of financial responsibility and vessel
response plan required under United States law and evidence of their approval by
the appropriate United States government entity or an undertaking from the
Borrower that the Ship will not trade to the United States of America without
such documentation being obtained.
9.        Management Agreement
Where a manager has been approved in accordance with Clause 21.5 (Manager), a
copy, certified by an approved person to be a true and complete copy, of the
agreement between the relevant Upstream Guarantor and the manager relating to
the appointment of the manager.
10.        Classification Letter
The Classification Letter in respect of the relevant Ship, duly executed by the
relevant Upstream Guarantor.
11.        Charter / Pool Employment
Proof of employment of the relevant Ship, to consist of, as applicable, either
(a) evidence of its employment in the Approved Pooling Arrangement, or (b) its
Charter Documents, or (c) confirmation that such Ship is operating on the spot
market.
12.        Survey report
The initial survey report pursuant to Clause 22.16 (Survey report) delivered to
the Administrative Agent and the Security Agent and acceptable to all the
Lenders from approved third-party surveyors or inspectors acceptable to the
Security Agent, which survey must be conducted not more than 30 days prior to
the delivery of the report, and which report must be provided not less than 5
Business Days prior to the Utilization Date for each Advance evidencing that the
relevant Ship is seaworthy and capable of operation.
13.        Ship Certificate
A copy of a certificate that the Ships are free from Asbestos, Glass Wool and
nuclear products (if available).
-193-

--------------------------------------------------------------------------------

Schedule 4
Utilization Request
From:                          [·]
To:                          ABN AMRO CAPITAL USA LLC
[·]
Dated:                          [·]
Dear Sirs
$758,105,296 Facility Agreement dated [l] (the Agreement)

1. We refer to the Agreement. This is a Utilization Request. Terms defined in
the Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

2. We wish to borrow the [Ship 1 Advance][Ship 2 Advance][Ship 3 Advance][Ship 4
Advance][Ship 5 Advance][Ship 6 Advance][Ship 7 Advance][Ship 8 Advance][Ship 9
Advance][Ship 10 Advance][Ship 11 Advance][Ship 12 Advance][Ship 13
Advance][Ship 14 Advance][Ship 15 Advance][Ship 16 Advance][Ship 17
Advance][Ship 18 Advance] on the following terms:

Proposed Utilization Date:
[·] (or, if that is not a Business Day, the next Business Day)
Proposed Release Date
[·] (or, if that is not a Business Day, the next Business Day)
Amount:
$[·]

3. We confirm that each condition specified in Clause 4.5 (Further conditions
precedent) is satisfied on the date of this Utilization Request.

4. The purpose of this Advance is [specify purpose complying with Clause 3
(Purpose) of the Agreement] and its proceeds should be credited to [l] [specify
account].

5. We request that the first Interest Period for the Advance under the
Commercial Tranche be [three/six (3)/(6)] months (as determined pursuant to
Clause 9 (Interest Periods).

6. We confirm that the first Interest Period for the Advance under the KEXIM
Guaranteed Tranche, the KEXIM Funded Tranche and the K-sure Tranche is three (3)
months.

7. This Utilization Request is irrevocable.

Yours faithfully
…………………………………
authorized signatory for
-194-

--------------------------------------------------------------------------------

[·]
-195-

--------------------------------------------------------------------------------

Schedule 5
Form of Classification Letter


Letter of Instruction to Classification Society
To: [insert name and address of Classification Society]
Dated: [●]
Dear Sirs
Name of ship: "[NAME]" (the Ship)
Flag: Bahamas
Name of Owner: [  ] (the Owner)
Name of mortgagee: ABN AMRO Capital USA LLC, as Security Agent (the Mortgagee)
acting on behalf of the Lenders
We refer to the Ship, which is registered in the ownership of the Owner, and
which has been entered in and classed by [insert name of Classification
Society] (the Classification Society).
The Lenders have agreed to provide mortgage secured finance to (among others)
the Owner upon condition that among other things, the Owner issues with the
Mortgagee this letter of instruction to the Classification Society in the form
presented by the Mortgagee.
The Owner and the Mortgagee irrevocably and unconditionally instruct and
authorize the Classification Society (notwithstanding any previous instructions
whatsoever which the Owner may have given to the Classification Society to the
contrary) as follows:

1. to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original certificates of class held by
the Classification Society in relation to the Ship;

2. to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Owner and the Ship at the
offices of the Classification Society in [●] and to take copies of them;

3. to notify the Mortgagee immediately in writing if the Classification
Society becomes aware of any facts or matters which have resulted in a
suspension or cancellation of the Ship's class under the rules or terms and
conditions of the Owner's or the Ship's membership of the Classification
Society;

4. following receipt of a written request from the Mortgagee:

(a) to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

(b) if the Owner is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the Classification Society.

Notwithstanding the above instructions given for the benefit of the Mortgagee,
the Owner shall continue to be responsible to the Classification Society for the
performance and discharge of all its obligations and liabilities relating to or
arising out of or in connection with the contract it has with the Classification
Society, and nothing in this letter should be construed as imposing any
obligation or liability of the Mortgagee to the Classification
-196-

--------------------------------------------------------------------------------



Society in respect thereof. The instructions and authorizations which are
contained in this notice shall remain in full force and effect until the Owner
and the Mortgagee together give you notice in writing revoking them.
The Owner undertakes to reimburse the Classification Society in full for any
costs or expenses it may incur in complying with the instructions and
authorizations referred to in this letter.
This letter and any non-contractual obligations connected with it are governed
by New York law.
...............................
For and on behalf of
[●]
...............................
For and on behalf of
ABN AMRO CAPITAL USA LLC
-197-

--------------------------------------------------------------------------------

Letter of Undertaking from the Classification Society
To:            [  ]
and
ABN AMRO CAPITAL USA LLC
Dated: [●]
Dear Sirs
Name of ship: "[NAME OF SHIP]" (the Ship)
Flag: [  ]
Name of Owner: [ ] (the Owner)
Name of mortgagee: ABN AMRO Capital USA LLC (the Mortgagee)
We [insert name of Classification Society], hereby acknowledge receipt of a
letter (a copy of which is attached hereto) dated                 sent to us by
the Owner and the Mortgagee (together the Instructing Parties) with various
instructions regarding the Ship.
In consideration of the payment of US$10 by the Instructing Parties and the
agreement by the Mortgagee to approve the selection of [insert name of
Classification Society] (the receipt and adequacy of which is hereby
acknowledged), we undertake:

1. to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original certificates of class held by
us in relation to the Ship;

2. to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Owner and the Ship at our
offices in [●] and to take copies of them;

3. to notify the Mortgagee immediately in writing if we become aware of any
facts or matters which have resulted in a suspension or cancellation of the
Ship's class under the rules or terms and conditions of the Owner's or the
Ship's membership;

4. following receipt of a written request from the Mortgagee:

a) to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to us and, without limiting the foregoing, that it
has paid in full all fees or other charges due and payable to us; or

b) if the Owner is in default of any of its contractual obligations or
liabilities to us, to specify to the Mortgagee in reasonable detail the facts
and circumstances of such default, the consequences thereof, and any remedy
period agreed or allowed by us.

NEITHER [insert name of Classification Society] NOR ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, OR ASSIGNS, SHALL BE RESPONSIBLE FOR ANY LOSS OR DAMAGE
ARISING OR RESULTING FROM ANY ACT, OMISSION, DEFAULT OR NEGLIGENCE WHATSOEVER,
IN MAINTAINING ITS RECORDS OR IN RESPONDING TO INQUIRIES FROM THE MORTGAGEE OR
ITS AGENTS IN EXCESS OF U.S. $1,000.00 OR TEN TIMES THE AMOUNT CHARGED FOR THE
RESPONSE, WHICHEVER IS GREATER.
This letter and any non-contractual obligations connected with it are governed
by New York law.
-198-

--------------------------------------------------------------------------------



Yours faithfully
...........................
For and on behalf of
[INSERT NAME OF CLASSIFICATION SOCIETY]
-199-

--------------------------------------------------------------------------------



Schedule 6
Form of Subordination Letter
To:
ABN AMRO Capital USA LLC
[●]
Attention:  [●]
Telephone: [●]
Fax:            [●]
Email:     [●]
[Date]
Dear Sirs
$758,105,296 loan to [●] (the "Borrower")
We refer to the facility agreement dated [·] (the Facility Agreement) made among
the Borrower, the guarantors listed in Schedule 1 (The original parties) Part B
thereto as owners and upstream guarantors, Dorian LPG Ltd., as facility
guarantor, ABN AMRO Capital USA LLC, Citibank N.A., London Branch, ING Bank
N.V., London Branch and DVB Bank SE, as bookrunners, ABN AMRO Capital USA LLC,
Citibank N.A., London Branch, ING Bank N.V., London Branch, DVB Bank SE and the
Export-Import Bank of Korea, as mandated lead arrangers, the banks and financial
institutions listed in Schedule 1 (The original parties) Part F thereto, as
commercial lenders, the banks and financial institutions listed in Schedule 1
(The original parties) Part G thereto, as KEXIM lenders, the Export-Import Bank
of Korea, as KEXIM, the banks and financial institutions listed in Schedule 1
(The original parties) Part I thereto, as K-sure lenders, the banks and
financial institutions listed in Schedule 1 (The original parties) Part J
thereto, as swap banks, ABN AMRO Capital USA LLC, as global coordinator, agent
and security agent for and on behalf of the finance parties, Citibank N.A.,
London Branch or any of its holding companies, subsidiaries or affiliates, as
ECA Coordinator, and Citibank N.A., London Branch as ECA agent.
In consideration of the Lenders agreeing to make available the Loan to the
Borrower, we hereby irrevocably confirm all our rights as lender of any present
and/or future loans to the [Borrower][Guarantor] (the "[Member][Affiliate]
Loans]") regarding the repayment of the [Member][Affiliate] Loans shall be
subordinated in all respects to the rights of the Lenders under the Facility
Agreement and the other Finance Documents. Furthermore, we also confirm that, at
any time after the occurrence of an Event of Default which is continuing, shall
not accept any repayment of such [Member][Affiliate] Loans (whether in respect
of principal or interest or otherwise) or take any steps to recover any such
outstanding [Member][Affiliate] Loans without the Lenders' prior written
consent.
Words and expressions defined in the Facility Agreement shall, unless otherwise
defined herein, have the same meaning when used in this Letter.
This Letter may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of the
Letter.
-200-

--------------------------------------------------------------------------------



This Letter and any non-contractual obligations connected with it are governed
by, and shall be construed in accordance with, New York law.
Yours faithfully
………………………….
For and on behalf of
[  ]
By:
Title:
………………………….
For and on behalf of
[  ]
By:
Title:
In consideration of the Lender agreeing to make available the first Advance to
the Borrower, we hereby irrevocably confirm that we:

(a) have not, at the date hereof incurred, and will not after the date hereof
incur, any indebtedness other than [, with respect to the Borrower, the Loan
and] any [Member][Affiliate] Loans; and

(b) shall procure that any part of the purchase price of [Ship name] not
advanced by way of loan and borrowed by the Borrower shall be subordinated in
all respects to our indebtedness and obligations under the Finance Documents.

Yours faithfully
………………………….
For and on behalf of
[BORROWER][GUARANTOR]
By:
Title:
-201-

--------------------------------------------------------------------------------

Schedule 7
Form of Substitution Certificate
[Note: Banks are advised not to employ Substitution Certificates or otherwise to
assign or transfer interests in any Finance Document without first ensuring that
the transaction complies with all applicable laws and regulation in all
applicable jurisdictions.]

To: ABN AMRO CAPITAL USA LLC on its own behalf, as agent for the parties to the
Agreement defined below and on behalf of [] and [].

Attention: [Date]
Substitution Certificate
This Substitution Certificate relates to a $758,105,296 Facility Agreement (the
"Agreement"), dated [l], made among the Borrower, the guarantors listed in
Schedule 1 (The original parties) Part B thereto as owners and upstream
guarantors, Dorian LPG Ltd., as facility guarantor, ABN AMRO Capital USA LLC,
Citibank N.A., London Branch, ING Bank N.V., London Branch and DVB Bank SE, as
bookrunners, ABN AMRO Capital USA LLC, Citibank N.A., London Branch, ING Bank
N.V., London Branch, DVB Bank SE and the Export-Import Bank of Korea, as
mandated lead arrangers, the banks and financial institutions listed in Schedule
1 (The original parties) Part F thereto, as commercial lenders, the banks and
financial institutions listed in Schedule 1 (The original parties) Part G
thereto, as KEXIM lenders, the Export-Import Bank of Korea, as KEXIM, the banks
and financial institutions listed in Schedule 1 (The original parties) Part I
thereto, as K-sure lenders, the banks and financial institutions listed in
Schedule 1 (The original parties) Part J thereto, as swap banks, ABN AMRO
Capital USA LLC, as global coordinator, agent and security agent for and on
behalf of the finance parties, Citibank N.A., London Branch or any of its
holding companies, subsidiaries or affiliates, as ECA Coordinator, and Citibank
N.A., London Branch as ECA agent.

1. [name of Existing Lender] (the "Existing Lender") (a) confirms the accuracy
of the summary of its participation in the Agreement set out in the schedule
below; and (b) requests [name of Substitute Bank] (the "Substitute") to accept
by way of assignment and/or substitution the portion of such participation
specified in the schedule hereto by counter‑signing and delivering this
Substitution Certificate to the Administrative Agent at its address for the
service of notices specified in the Agreement.

2. The Substitute hereby requests the Administrative Agent (on behalf of itself,
and the other parties to the Agreement to accept this Substitution Certificate
as being delivered to the Administrative Agent pursuant to and for the purposes
of Clause 30.2 (Substitution) of the Agreement, so as to take effect in
accordance with the respective terms thereof on [date of transfer] (the
"Effective Date") or on such later date as may be determined in accordance with
the respective terms thereof.

3. The Administrative Agent (on behalf of itself, and all other parties to the
Agreement) confirms the assignment and/or substitution effected by this
Substitution Certificate pursuant to and for the purposes of Clause 30.2
(Substitution) of the Agreement so as to take effect in accordance with the
respective terms thereof.

4. The Substitute confirms:

(a) that it has received a copy of the Agreement and each of the other Finance
Documents and all other documentation and information required by it in
connection with the transactions contemplated by this Substitution Certificate;

-202-

--------------------------------------------------------------------------------




(b) that it has made and will continue to make its own assessment of the
validity, enforceability and sufficiency of the Agreement, the other Finance
Documents and this Substitution Certificate and has not relied and will not rely
on the Existing Lender or the Administrative Agent or any statements made by
either of them in that respect;

(c) that it has made and will continue to make its own credit assessment of the
Borrower and has not relied and will not rely on the Existing Lender or the
Administrative Agent or any statements made by either of them in that respect;
and

(d) that, accordingly, neither the Existing Lender nor the Administrative Agent
shall have any liability or responsibility to the Substitute in respect of any
of the foregoing matters.

5. Execution of this Substitution Certificate by the Substitute constitutes its
representation to the Existing Lender and all other parties to the Agreement
that it has power to become party to the Agreement and each other Finance
Document as a Lender on the terms herein and therein set out and has taken all
necessary steps to authorize execution and delivery of this Substitution
Certificate.

6. The Existing Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Agreement or any of the other Finance Documents or any
document relating thereto and assumes no responsibility for the financial
condition of the Borrower or any other party to the Agreement or any of the
other Finance Documents or for the performance and observance by the Borrower or
any other such party of any of its obligations under the Agreement or any of the
other Finance Documents or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.

7. The Substitute hereby undertakes to the Existing Lender, the Borrower and the
Administrative Agent and each of the other parties to the Agreement that it will
perform in accordance with their terms all those obligations which by the
respective terms of the Agreement will be assumed by it after acceptance of this
Substitution Certificate by the Administrative Agent.

8. All terms and expressions used but not defined in this Substitution
Certificate shall bear the meaning given to them in the Agreement.

9. This Substitution Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.

Note:            This Substitution Certificate is not a security, bond, note,
debenture, investment or similar instrument.
AS WITNESS the hands of the authorized signatories of the parties hereto on the
date appearing below.
-203-

--------------------------------------------------------------------------------

The Schedule
Commitment: US$
 
Portion Transferred: US$
Contribution: US$
 
Portion Transferred: US$
Next Interest Payment Date:
 



-204-

--------------------------------------------------------------------------------

Administrative Details of Substitute
Lending Office:
Account for payments:
Telephone:
Fax:
Attention:
[Existing
Lender]                                                                                                                              [Substitute]
By:
......................                                                                                                                              By:
......................
Date:                                                                                                                              Date:
The Administrative Agent
By:
..........................
on its own behalf
and on behalf of [_____]
Date:
-205-

--------------------------------------------------------------------------------

Schedule 8
Form of Increase Confirmation
To:              ABN AMRO Capital USA LLC
and
[l]
From:              [the Increase Lender] (the Increase Lender)
Dated:              [●]
$758,105,296
Facility Agreement dated [l] (the Agreement)

1. We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

(b) We refer to Clause 2.2(a) (Increase).

(c) The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the Relevant
Commitment) as if it was an Original Lender under the Agreement.

(d) The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the Increase Date) is [●].

(e) On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

(f) The Facility Office and address, fax number and attention details for
notices to the Increase Lender for the purposes of Clause 37.2 (Addresses) are
set out in the Schedule.

(g) This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

(h) This Increase Confirmation and any non‑contractual obligations arising out
of or in connection with it are governed by the laws of the State of New York.

(i) This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

-206-

--------------------------------------------------------------------------------

The Schedule
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Administrative Agent and the Increase Date is
confirmed as [●].
Administrative Agent (on behalf of itself, the Obligors and the other Finance
Parties)
By:
-207-

--------------------------------------------------------------------------------



Schedule 9
Compliance Certificate
To: ABN AMRO Capital USA LLC, as Administrative Agent
From: Dorian LPG Ltd., as Facility Guarantor


Dated [l]


US $758,105,296 Facility Agreement, dated [l], 2015 (the "Agreement")

1. I/We refer to the Agreement.  This is a Compliance Certificate.  Terms
defined in the Agreement have the same meaning when used in this Compliance
Certificate unless given a different meaning in this Compliance Certificate.

2. I/We confirm that, as at the date hereof:

(a) the Consolidated Liquidity is equal to $[l], which is at least equal to the
Liquidity Reserve Required Balance, as more particularly described in Clause
19.2(a) (Minimum Liquidity), and is being maintained in an Earnings Account. The
Liquidity Reserve Required Balance is $[l].

(b) the ratio of Consolidated Net Debt to Consolidated Total Capitalization is
not more than 0.60:1.00, as more particularly described in Clause 19.2(b)
(Maximum Leverage), as evidenced by the following: [set out (in reasonable
detail) computations as to compliance with Clause 19.2(b) (Maximum Leverage)];

(c) the ratio of Consolidated EBITDA to Consolidated Net Interest Expense is
greater than or equal to [1.00/1.50/2.00/2.50] [Insert as appropriate], as more
particularly described in Clause 19.2(c) (Minimum Interest Coverage), as
evidenced by the following: [set out (in reasonable

-208-

--------------------------------------------------------------------------------



detail) computations as to compliance with Clause 19.2(c) (Minimum Interest
Coverage)];

(d) stockholder's equity is at least equal to the aggregate of (i) $400,000,000,
(ii) 50% of any new equity raised after the Closing Date and (iii) 25% of the
positive net income for the immediately preceding financial year, as more
particularly described in Clause 19.2(d) (Minimum Stockholder's Equity), as
evidenced by the following: [set out (in reasonable detail) computations as to
compliance with Clause 19.2(d) (Minimum Stockholder's Equity)]; and

(e) the ratio of Current Assets to Current Liabilities is greater than 1.00, as
more particularly described in Clause 19.2(e) (Current Assets divided by Current
Liabilities), as evidenced by the following: [set out (in reasonable detail)
computations as to compliance with Clause 19.2(e) (Current Assets divided by
Current Liabilities)].

3. I/We confirm that no Default is continuing.



Signed on behalf of Dorian LPG Ltd.
By:            ……………………………………………………
Name:
Title: [Chief Financial Officer]
-209-

--------------------------------------------------------------------------------

Schedule 10
List of Acceptable Charterers
Statoil
Petredec
Petrobras
Total
Shell
Exxon
BP
Vitol
Geogas
Glencore
Trafigura
Transammonia
Flopec
Mitsui
Mitsubishi
E1
Chevron
Astomos
Gunvor
Idemitsu
Itochu
Kuwait Petroleum Corporation
Lukoil1
PTT
SK Energy
Oriental Energy
Sinopec
Unipec
Targa Resources Corp.
Enterprise Products
Energy Transfer Partners



--------------------------------------------------------------------------------

1(subject to the applicable Sanctions regime).
-210-

--------------------------------------------------------------------------------

Schedule 11
Tranches and Commitments

 
Commercial Tranche
KEXIM Guaranteed Tranche
KEXIM Funded Tranche
K-sure Tranche
Lenders
Commercial Lenders
KEXIM Lenders
KEXIM
K-sure Lenders
Aggregate Maximum Amount
$249,122,048
$202,087,805
$204,280,079
$102,615,364
Percentage of each Advance
32.862%
26.657%
26.946%
13.535%
ABN AMRO Capital USA LLC Commitment
$61,782,268
$24,912,204
-
$20,523,072
Citibank N.A., London Branch Commitment
$26,905,181
$42,450,397
-
$20,523,073
ING Bank N.V., London Branch Commitment
$61,782,268
-
-
$20,523,073
DVB Bank SE Commitment
$61,782,268
-
-
-
Deutsche Bank AG, Hong Kong Branch Commitment
-
$42,450,397
-
$20,523,073
Santander Bank, N.A. Commitment
 
$42,450,397
-
$20,523,073
DZ BANK AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main Commitment
 
$49,824,410
-
-
The Export-Import Bank of Korea Commitment
-
-
$204,280,079
-
Commonwealth Bank of Australia, New York Branch Commitment
$36,870,063
-
-
-



-211-

--------------------------------------------------------------------------------

Schedule 12
Margin Certificate
To: ABN AMRO Capital USA LLC, as Administrative Agent
From: Dorian LPG Ltd., as Facility Guarantor


Dated [l]


US $758,105,296 Facility Agreement, dated [l], 2015 (the "Agreement")

1. I/We refer to the Agreement.  Terms defined in the Agreement have the same
meaning when used in this Certificate unless given a different meaning in this
Certificate.

2. I/We confirm that, as at the date hereof:

(a) the following are the names of the Ships and confirmation whether each Ship
is on Acceptable Charter:

Comet
[Acceptable Charter/Not Acceptable Charter]
Corvette
[Acceptable Charter/Not Acceptable Charter]
Cobra
[Acceptable Charter/Not Acceptable Charter]
Cougar
[Acceptable Charter/Not Acceptable Charter]
Continental
[Acceptable Charter/Not Acceptable Charter]
Constitution
[Acceptable Charter/Not Acceptable Charter]
Concorde
[Acceptable Charter/Not Acceptable Charter]
Commodore
[Acceptable Charter/Not Acceptable Charter]
Cresques
[Acceptable Charter/Not Acceptable Charter]
Cheyenne
[Acceptable Charter/Not Acceptable Charter]
Constellation
[Acceptable Charter/Not Acceptable Charter]
Clermont
[Acceptable Charter/Not Acceptable Charter]
Cratis
[Acceptable Charter/Not Acceptable Charter]
Chaparral
[Acceptable Charter/Not Acceptable Charter]
Copernicus
[Acceptable Charter/Not Acceptable Charter]
Commander
[Acceptable Charter/Not Acceptable Charter]

-212-

--------------------------------------------------------------------------------



Challenger
[Acceptable Charter/Not Acceptable Charter]
Caravel
[Acceptable Charter/Not Acceptable Charter]




(b) the average remaining tenor on the Acceptable Charters, in the aggregate, is
greater than one (1) year; and

(c) [50% or more but less than 75% of the Ships] [75% or more of the Ships] are
employed on Acceptable Charters.

3. I/We hereby provide notice that the applicable Margin in respect of the
Commercial Tranche for the quarter starting [l] shall be [2.50%/2.25%] per
annum.



Signed on behalf of Dorian LPG Ltd.
By:            ……………………………………………………
Name:
Title: [Chief Financial Officer]
-213-

--------------------------------------------------------------------------------

SIGNATURES
DORIAN LPG FINANCE LLC
As Borrower
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



COMET LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



CORVETTE LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN SHANGHAI LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN HOUSTON LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     

--------------------------------------------------------------------------------



DORIAN SAO PAULO LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



CONCORDE LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



CONSTELLATION LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN ULSAN LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     




--------------------------------------------------------------------------------



DORIAN AMSTERDAM LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN MONACO LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN BARCELONA LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN TOKYO LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN DUBAI LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     

--------------------------------------------------------------------------------



DORIAN GENEVA LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN CAPE TOWN LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



COMMANDER LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN EXPLORER LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     



DORIAN EXPORTER LPG TRANSPORT LLC
As Upstream Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     

--------------------------------------------------------------------------------



DORIAN LPG LTD.
As Facility Guarantor
By:
/s/ Theodore Young
     
Name:
Theodore Young
     
Title:
President
     





ABN AMRO CAPITAL USA LLC
As Bookrunner, Mandated Lead Arranger, Global Coordinator, Administrative Agent,
Security Agent and Original Lender
By:
/s/ Urvashi Zutshi
 
By:
/s/ Passchier Veefkind
Name:
Urvashi Zutshi
 
Name:
Passchier Veefkind
Title:
Managing Director
 
Title:
Director – Energy Offshore



ABN AMRO BANK N.V.
As Swap Bank
By:
/s/ P.R. Vogelzang
 
By:
/s/ Thijs Slavenburg
Name:
P.R. Vogelzang
 
Name:
Thijs Slavenburg
Title:
   
Title:
Director



CITIBANK N.A., LONDON BRANCH
As Bookrunner, Mandated Lead Arranger, ECA Coordinator, ECA Agent and Original
Lender
By:
/s/ Kara Catt
 
By:
 
Name:
Kara Catt
 
Name:
 
Title:
Vice President
 
Title:
 




--------------------------------------------------------------------------------



CITIGROUP GLOBAL MARKETS INC. 
As Swap Bank
By:
/s/ Valentino Gallo
 
By:
 
Name:
Valentino Gallo
 
Name:
 
Title:
Managing Director Export and Agency Finance
 
Title:
   
388 Greenwich Street/20th Floor
       
(212) 816-1008
     



THE EXPORT-IMPORT BANK OF KOREA
As Mandated Lead Arranger, Swap Bank and Original Lender
By:
/s/ Yang Woon-Sung
 
By:
 
Name:
Yang Woon-Sung
 
Name:
 
Title:
Senior Loan Officer
 
Title:
 





ING CAPITAL MARKETS LLC
As Swap Bank
By:
/s/ Gary E. Kalbaugh
 
By:
 
Name:
Gary E. Kalbaugh
 
Name:
 
Title:
Director
 
Title:
 





ING BANK N.V., LONDON BRANCH
As Bookrunner, Mandated Lead Arranger and Original Lender
By:
/s/ Adam Byrne
 
By:
/s/ Graham Wallden
Name:
Adam Byrne
 
Name:
Graham Wallden
Title:
Managing Director
 
Title:
Director






--------------------------------------------------------------------------------



DVB BANK SE
As Bookrunner, Mandated Lead Arranger, Swap Bank and Original Lender
By:
/s/ Frühauf
 
By:
/s/ Gőtz
Name:
Frühauf
 
Name:
Gőtz
Title:
Vice President
 
Title:
Vice President





COMMONWEALTH BANK OF AUSTRALIA, NEW YORK BRANCH
As Swap Bank and Original Lender
By:
/s/ James M. Miller
 
By:
 
Name:
James M. Miller
 
Name:
 
Title:
Head of Americas Origination
Structured Asset Finance
 
Title:
 



DEUTSCHE BANK AG, HONG KONG BRANCH
As Mandated Lead Arranger and Original Lender
By:
/s/ Edward-SL Hul
 
By:
/s/ Ken-KS Cheng
Name:
Edward-SL Hul
 
Name:
Ken-KS Cheng
Title:
Vice President
 
Title:
Associate
 
Structured Trade & Export Finance,
Hong Kong
   
Structured Trade & Export Finance,
Hong Kong





DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN
As Original Lender
By:
/s/ Manfred Fischer
 
By:
/s/ Oliver Hannusch
Name:
Manfred Fischer
 
Name:
Oliver Hannusch
Title:
Managing Director
 
Title:
Associate Director




--------------------------------------------------------------------------------



SANTANDER BANK, N.A.
As Original Lender
By:
/s/ Jean-Baptiste Piette
 
By:
/s/ Puiki Lok
Name:
Jean-Baptiste Piette
 
Name:
Puiki Lok
Title:
Executive Director
 
Title:
Vice President





BANCO SANTANDER, S.A.
As Mandated Lead Arranger
By:
/s/ Remedios Cantalapiedra
 
By:
/s/ Carmen Velazquez
Name:
Remedios Cantalapiedra
 
Name:
Carmen Velazquez
Title:
Associate
 
Title:
Associate




